Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 1 of 209 PageID #: 27410
                                                                           4145




  1    UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
  2
       ------------------------------x
  3                                           14-CV-03725(FB)(RER)
       JOSE BAUTA,
  4                                           United States Courthouse
                   Plaintiff,                 Brooklyn, New York
  5
                   - versus -                 May 30th, 2018
  6                                           9:30 AM
       GREYHOUND LINES, INC.,
  7    SABRINA ANDERSON, AKOS GUBICA,
       KAROLY GUBICA,
  8    AND CAV ENTERPRISE, LLC,

  9              Defendants.
       ------------------------------x
 10
                    TRANSCRIPT OF CIVIL CAUSE FOR JURY TRIAL
 11                 BEFORE THE HONORABLE RAMON E. REYES, JR.
                         UNITED STATES MAGISTRATE JUDGE
 12

 13                                  APPEARANCES

 14
       Attorney for Plaintiff:       McELFISH LAW FIRM
 15                                  1112 North Sherbourne Drive
                                     West Hollywood, California 90069
 16                                  BY: RAYMOND D. McELFISH, ESQ.
                                          JAMIE DIAMOND, ESQ.
 17

 18    Attorney for Defendant:       WAGSTAFF & CARTMELL, LLP
                                     4740 Grand Avenue
 19                                  Suite 300
                                     Kansas City, Missouri 64112
 20                                  BY: JONATHAN P. KIEFFER, ESQ.

 21
       Attorney for Defendants       LEWIS BRISBOIS BISGAARD & SMITH, LLP
 22                                  1375 East 9th Street
                                     Suite 1600
 23                                  Cleveland, Ohio 44114
                                     BY: BRADLEY J. BARMEN, ESQ.
 24

 25

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 2 of 209 PageID #: 27411
                                                                           4146




  1                           APPEARANCES (CONTINUED)

  2
       Attorney for Defendants:       MARSHALL, DENNEHEY, WARNER,
  3                                   COLEMAN & GOGGIN, P.C.
                                      800 Westchester Avenue
  4                                   Suite C-700
                                      Rye Brook New York 10573
  5                                   BY: HAROLD L. MOROKNEK, ESQ.
                                           STEVEN B. SAAL, ESQ.
  6
       Attorney for Defendants:       SHAUB, AHMUTY, CITRIN & SPRATT, LLP
  7                                   1983 Marcus Avenue
                                      Suite 260
  8                                   Lake Success, New York 11042
                                      BY: JONATHAN SHAUB, ESQ.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21
       Court Reporter:                    LISA SCHMID, CCR, RMR
 22                                       Phone: 718-613-2644
                                          Fax: 718-613-2379
 23                                       Email:
       LisaSchmidCCR.RMR@gmail.com
 24
       Proceedings recorded by mechanical stenography.           Transcript
 25    produced by computer-aided transcription.

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 3 of 209 PageID #: 27412
                                                                           4147

                                PROCEEDINGS

  1            (In open court, outside the presence of the jury.)

  2                THE COURT:    Are we ready to proceed?

  3                MR. MCELFISH:     Judge, I was here at nine with the

  4    rebuttal transcripts.      Mr. Saal hasn't --

  5                (Discussion off the record.)

  6                THE COURT:    Mr. Saal, are you complete with that?

  7                MR. SAAL:    Yes, Your Honor.     Just reviewing -- I was

  8    just going through, checking the marked Post-its.

  9                (Jury enters.)

 10                THE COURT:    You may be seated.

 11                Okay.    Ladies and gentlemen, good morning.

 12                JURORS:    Good morning.

 13                THE COURT:    We're going to continue with the

 14    videotape deposition of Corporal Smith (sic), so we'll go

 15    right into that.

 16                (Video played in open court.)

 17                THE COURT:    Okay, ladies and gentlemen.       We're going

 18    to take our mid-morning break a little early.          So we'll resume

 19    again at 11:30.

 20                (Jury exits.)

 21                THE COURT:    Okay.   Get that transcript ready.       I

 22    have to say I'm a little disappointed that you didn't get me

 23    these things when I asked for them.         Now we're having to take

 24    time.    Get that one ready to be read in.        I'm going to go

 25    finish these in chambers.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 4 of 209 PageID #: 27413
                                                                           4148

                                PROCEEDINGS

  1                (Recess.)

  2                THE COURT:    Are we ready go?

  3                MR. MCELFISH:     Ready to go.

  4                THE COURT:    All right.    The court reporter is here.

  5                MR. BARMEN:    Your Honor, not yet.

  6                We have a few exhibits to move into evidence that

  7    were used during Corporal Schmit and one other safety bulletin

  8    that was used previously but not admitted and then we are

  9    prepared to rest.

 10                THE COURT:    We have Gubica's -- oh, I'm sorry.        I'm

 11    sorry.    I see.   What exhibits are they?

 12                MR. BARMEN:    Steven?

 13                MR. SAAL:    First, Your Honor, we have Defendant's

 14    70.   It's a January, 2012, safety bulletin that was not

 15    included in what was admitted by plaintiffs.

 16                THE COURT:    Defendant's 70?

 17                MR. SAAL:    Defendant's 70.     It was admitted in

 18    Pennsylvania with Dr. Moore-Ede in Pennsylvania, and we seek

 19    to have that admitted.      It was admitted in Pennsylvania with

 20    Dr. Moore-Ede.

 21                THE COURT:    M-O-O-R-E hyphen E-D-E.

 22                Any objection?

 23                MR. MCELFISH:     I'm looking at it.     I don't recall

 24    this, but --

 25                MR. BARMEN:    Don't recall what?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 5 of 209 PageID #: 27414
                                                                           4149

                                PROCEEDINGS

  1                MR. MCELFISH:     What?    This -- this was admitted in

  2    PA?

  3                MR. BARMEN:    Yes, it was.

  4                MR. MCELFISH:     Okay.    If you say so.    Fine.

  5                THE COURT:    All right.     Received.

  6                (Defendant's Exhibit 70 was received in evidence.)

  7                THE COURT:    What else?

  8                MR. SAAL:    Your Honor, we also at this time renew

  9    our request to admit the entirety of the Pennsylvania state

 10    police report which was admitted in its entirety in the

 11    Pennsylvania action.

 12                Corporal Schmit's testimony incorporates the sum and

 13    substance of the report, the witness accounts, the physical

 14    evidence, going to his calculations.         It sufficiently

 15    corroborates his testimony.

 16                Plaintiffs have addressed some redactions with us,

 17    which we have provided to them, that we had no problem

 18    redacting certain matters which could be prejudicial.            We

 19    don't agree with what plaintiffs are trying to say, that we

 20    cannot admit portions of this report that were not

 21    specifically testified to by Corporal Schmit.

 22                The entirety of the report goes to his opinions and

 23    the foundation for his opinions, and he's offered sufficient

 24    testimony for that.      It would be akin to not -- it would be

 25    akin to redacting a medical record.

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 6 of 209 PageID #: 27415
                                                                           4150

                                PROCEEDINGS

  1                THE COURT:    The police report?

  2                MR. SAAL:    The entirety of the Pennsylvania state

  3    police report, yes, which includes --

  4                THE COURT:    All 700 pages?

  5                MR. SAAL:    375, Your Honor.

  6                And it includes --

  7                THE COURT:    Denied.

  8                MR. SAAL:    Well --

  9                THE COURT:    Denied.    Move on.

 10                MR. SAAL:    We do have Corporal Schmit's 45-page

 11    report, Your Honor, within that that we would seek to have

 12    admitted.

 13                THE COURT:    Same ruling.

 14                Create your record.

 15                MR. SAAL:    All right.    Your Honor, and that is -- we

 16    do have a copy of what was admitted -- I'm sorry -- pardon

 17    me -- withdrawn -- what was used and shown to Corporal Schmit

 18    during the deposition, including a couple of photographs.

 19                I will represent to the Court that there is in one

 20    page in that paperclip with GLI Bates Number 120.           It was not

 21    specifically shown to Corporate Schmit trial deposition.

 22                THE COURT:    120?

 23                MR. SAAL:    120.    But it does -- it's essentially a

 24    restatement of his testimony, giving a sequence of the events

 25    that occurred based on his findings, and we don't see there's

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 7 of 209 PageID #: 27416
                                                                           4151

                                PROCEEDINGS

  1    any reason why that would not be admissible based on his

  2    testimony and, again, it was admitted during the Pennsylvania

  3    trial.    I don't believe there's anything on page 120 that ...

  4                THE COURT:    Mr. Kieffer --

  5                MR. KIEFFER:    Briefly, Judge.     I have no objection

  6    to the photos that the officer authenticated.          As it relates

  7    to 120, I would object on the basis that it's just cumulative

  8    with his testimony to the extent he testified about it; and

  9    then there are certain of the other pages that Mr. Saal handed

 10    up that I have some objections to, even with the redactions

 11    they made.    I can go through those if the Court wants me to.

 12                THE COURT:    Sure.   120 is in.

 13                MR. SAAL:    Thank you, Your Honor.

 14                MR. KIEFFER:    Page 91, with the redactions, we don't

 15    have an objection to; the same for 93, 94, and 100.

 16                101, I don't believe -- there was some general

 17    testimony by the officer about the D Deck module, but I don't

 18    recall in the testimony him being specifically asked about the

 19    information on that page.       If I'm mistaken, I'm happy to --

 20                THE COURT:    General testimony is enough.       It's in.

 21                MR. KIEFFER:    Then turning to 106, Your Honor, the

 22    only thing that the officer was asked about as it relates to

 23    106 was a general question about the condition of the tires.

 24    The other things were not touched on in the testimony.

 25                Same for 107, it was just asked generally about tire

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 8 of 209 PageID #: 27417
                                                                           4152

                                PROCEEDINGS

  1    damage with no specific reference to the details on 107.

  2    Shall I keep going on or pause?

  3                THE COURT:    I'm just looking.     Shouldn't you want to

  4    get in evidence of damage to the bus?         I mean, isn't that in

  5    the plaintiff's interest?        The more damaged the bus was, the

  6    worse the accident was.

  7                I mean, come on folks.      It's in.

  8                MR. KIEFFER:    On page 119, Your Honor, the only

  9    thing he was asked about was the middle section about Mr.

 10    Gubica.

 11                THE COURT:    Operator -- Operator Unit Two?

 12                MR. KIEFFER:    Yes.    They made some redactions about

 13    Anderson but there are still statements in there about hearsay

 14    accounts from her and references to her considerable medical

 15    care.   He didn't testify to it.       We don't think that's

 16    appropriate.

 17                MR. SAAL:    It's already been put before the jury or

 18    before the jury that Ms. Anderson lost her leg in the

 19    accident.    I don't think there's anything there that's going

 20    to cause any prejudice to the plaintiff's case.

 21                THE COURT:    I'd take out, "Following this collision,

 22    Ms. Anderson related she received a considerable amount of

 23    medical care."

 24                MR. SAAL:    Okay.

 25                MR. KIEFFER:    The sentence above that, Your Honor,

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 9 of 209 PageID #: 27418
                                                                           4153

                                PROCEEDINGS

  1    "Ms. Anderson did not recall using the horn or getting too

  2    close to another vehicle or having anybody blow their horn at

  3    her."

  4                Again, that's a hearsay statement attributed to

  5    Anderson from this report.       We don't think that's appropriate.

  6                MR. SAAL:    My position would be that it's a police

  7    report, Your Honor.      It contains hearsay.      It's a regular

  8    business document.

  9                THE COURT:    I'll leave it in.

 10                MR. KIEFFER:    Pages 120 --

 11                THE COURT:    He said he didn't have any objection to

 12    that.

 13                MR. KIEFFER:    No -- not on -- oh, yeah, he took care

 14    of 120.    I'm sorry.    Pages 122 and 123, which are

 15    calculations, are fine, as is the top of 124, continuing

 16    calculation.

 17                The bottom narrative part contains opinions and

 18    editorial about, for example, "Judging distance to a vehicle

 19    traveling ahead in the same direction at night presents a

 20    somewhat difficult problem." Kind of an opinion and narrative

 21    the officer didn't testify to at all.         He only testified to

 22    those equations.

 23                MR. SAAL:    I believe there was testimony as to

 24    closing speed of the vehicles approaching the truck, from

 25    Corporal Schmit during his -- there's also similar testimony.

                         LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 10 of 209 PageID #: 4154
                                                                            27419

                                PROCEEDINGS

   1               MR. KIEFFER:     Not -- not in the sense of how it's

   2    described here as presenting a difficult problem.

   3               THE COURT:     It's fine.

   4               MR. KIEFFER:     And then 181, with the redactions, is

   5    acceptable; and 264, which is the D Deck readout, there's no

   6    objection to that.

   7               THE COURT:     You make some additional redactions.

   8               MR. SAAL:    Yes, Your Honor.

   9               MR. KIEFFER:     Thank you.

  10               MR. SAAL:    No problem.     As Exhibit One.     And then

  11    there were a additional photographs with Exhibit Two that

  12    plaintiff's counsel had no objection.        I'm going to prepare to

  13    file them.    They were not in evidence.

  14               MR. KIEFFER:     The photos?

  15               MR. SAAL:    Yeah, the photos.

  16               MR. BARMEN:     Are we -- are we the exhibits done?

  17               MR. SAAL:    The exhibit are done, and they are

  18    admitted with redactions.

  19               MR. BARMEN:     Your Honor, based on that, at this time

  20    the defense rests.     Presumably, Mr. Shaub has something to

  21    address and it's not Valentino.

  22               THE COURT:     I guess you're going to reiterate your

  23    --

  24               MR. SHAUB:     Yes, Your Honor, just briefly.

  25               THE COURT:     Where are you guys getting that every

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 11 of 209 PageID #: 4155
                                                                            27420

                                 PROCEEDINGS

   1    single time you have to make an objection or it's not

   2    preserved?

   3                MR. SHAUB:    We just do it as judgment as a matter of

   4    law.    So we want to make sure it's done at the end of the

   5    plaintiff's case and it's done at the end of the defendants'

   6    case.

   7                So, again, we're just renewing our motion under Rule

   8    50(a) for judgment as a matter of law on the grounds that any

   9    award of punitive damages in this case would be successive to

  10    the verdict in Pennsylvania and Ohio and violate defendants'

  11    due process rights.

  12                And we renew our opposition to the application of

  13    offensive collateral estoppel in this cases; and, again,

  14    that's based on the explanation stated on the record on Friday

  15    and the memorandum filed at Docket Entry 219-4.

  16                THE COURT:    Denied.

  17                (Discussion between counsel; off the record.)

  18                THE COURT:    You're ready to go with that Smith

  19    transcript?

  20                MR. MCELFISH:    Ready to go.

  21                THE COURT:    All right.    Bring the jury back.

  22                (Jury enters.)

  23                THE COURT:    You may be seated.

  24                Mr. Barmen, do you have any further witnesses?

  25                MR. BARMEN:    We do not, Your Honor.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 12 of 209 PageID #: 4156
                                                                            27421

                      DEPOSITION OF COLONEL SMITH

   1                At this time the defense rests.

   2                THE COURT:    Okay.   Ladies and gentlemen, we now have

   3    what we're going to call the rebuttal case from the plaintiff,

   4    which will consist of testimony from two witnesses, one of

   5    whom we already heard from.       That's Mr. Smith.     We'll read in

   6    some of his testimony from the Pennsylvania trial, if I'm not

   7    mistaken.

   8                Who's going to do the read-in?

   9                MR. SAAL:    I'll be answering, Your Honor.

  10                THE COURT:    Okay.

  11                MR. MCELFISH:    Judge, we don't have introduction

  12    question and answer; but you've stated it's Colonel Smith.            So

  13    we'll pick it up with just the first question and answer.

  14                THE COURT:    Go ahead.

  15                MR. MCELFISH:    Ready, Colonel Smith?

  16                MR. SAAL:    Yes, sir.

  17                MR. MCELFISH:    Okay.    Just to get started, page 23,

  18    line 13.

  19                You mentioned --

  20                Do you want question and answer, Judge?

  21                THE COURT:    It's easier to take it down when you do

  22    that.   Yes, please.

  23                MR. MCELFISH:    Okay.

  24    BY MR. MCELFISH:

  25    Q     You mentioned GPS in your last answer.         Is there any GPS

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 13 of 209 PageID #: 4157
                                                                            27422

                       DEPOSITION OF COLONEL SMITH

   1    evidence in this case that you reviewed?

   2    A     We do.    There's also a K Deck system.      I don't know what

   3    K Deck stands for.     It may just actually be his name.        It's a

   4    GPS system, not unique per se, if you have Garmin or other

   5    types of GPS's.     GPS technology is really pretty simple.         They

   6    may have slightly different software on how they manage the

   7    data, but how they collect the data and determine positions is

   8    all the same.

   9    Q     What vehicle in this crash was equipped with the

  10    technology discussed:      The K Deck and the D Deck?

  11    A     That was the Greyhound bus had those.

  12               MR. MCELFISH:     Page 27, line 18.

  13    BY MR. MCELFISH:

  14    Q     You mentioned certain depositions of police officers.

  15    You reviewed them.

  16    A     I did.

  17    Q     Anything we need to discuss foundationally at this point

  18    with respect to those depositions?

  19    A     Just the methodology wasn't valid.

  20    Q     Was not what?

  21    A     Valid.

  22    Q     Okay.    Putting methodology aside, we'll get to some

  23    opinions later.     Just foundationally, is there anything you

  24    took from the depositions or the police investigation

  25    foundationally that you then utilize when you're

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 14 of 209 PageID #: 4158
                                                                            27423

                       DEPOSITION OF COLONEL SMITH

   1    reconstructing or investigating the crash?

   2    A     Well, they found that the lights were out on the

   3    vehicles.     I can see the lights are on the vehicles.

   4                MR. MCELFISH:    Page 40, line 2.

   5    BY MR. MCELFISH:

   6    Q     I want to discuss briefly hazard lights with you.

   7    A     Sure.

   8    Q     There's some information in the police file that the

   9    hazard lights, the switch didn't work.

  10                Did you take a look at that?

  11    A     I saw that, yes.

  12    Q     Any opinion?

  13    A     Well, the hazard lights, we don't know why they're not

  14    working.    In collision, things stop working all the time.          I

  15    don't know if a cable came loose.        I don't know any of those

  16    things.    So all I can say from an engineering standpoint is

  17    that they were reported not to work after the collision.

  18    However, that truck, there was no need for it to have hazard

  19    lights on -- have hazards lights on.

  20                MR. MCELFISH:    Go to line 22.

  21                I'll do the Court.

  22                "THE COURT:    State the reason for that opinion.

  23                "THE WITNESS:    It was moving at least -- it was

  24    moving at at least 43 miles an hour and from my review of the

  25    police investigation and the applicable parts of Pennsylvania

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 15 of 209 PageID #: 4159
                                                                            27424

                       DEPOSITION OF COLONEL SMITH

   1    Rules of the Road, this vehicle is not required to have hazard

   2    lights on at 43 miles an hour."

   3                 MR. MCELFISH:   Page 41, line 7.

   4    BY MR. MCELFISH:

   5    Q     And just to be clear, would that point, the opinion that

   6    you're -- the opinion you're going to provide to this jury in

   7    a few moment as 43 miles an hour --

   8    A     Yes.

   9    Q     -- based on that speed, was Mr. Gubica required to have

  10    his hazard lights on at the time of the crash?

  11    A     I don't believe he was.

  12                 MR. MCELFISH:   Page 48, line 19.

  13    BY MR. MCELFISH:

  14    Q     The opinion that the bus is moving to the right at the

  15    time of impact, is that consistent with the GPS data in this

  16    case, the K Deck?

  17    A     It is.   How do I want to say this?       K Deck doesn't give

  18    us exact positions.     It gives us general positions; and, yes,

  19    it's consistent with the movement.

  20    Q     Consistent generally with the movement.

  21    A     Consistent generally with the movement.

  22    Q     That movement --

  23    A     Yes.

  24    Q     -- before a crash is consistent with the GPS?

  25    A     Correct.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 16 of 209 PageID #: 4160
                                                                            27425

                       DEPOSITION OF COLONEL SMITH

   1    Q     And, again, the movement is towards the right.

   2    A     Correct.

   3               MR. MCELFISH:     Going over to page 57, line 2.

   4    BY MR. MCELFISH:

   5    Q     Okay.    I want to talk a little bit next about -- you can

   6    take that down -- about the tarping of the Gubica truck.

   7               MR. MCELFISH:     Question, line 22.

   8    BY MR. MCELFISH:

   9    Q     Did you have an opportunity to analyze the movements of

  10    the loads in relation to the crash?

  11               MR. MCELFISH:     Going to page 58, line 3.

  12    Q     And --

  13               MR. SAAL:    No, there's -- it wasn't ...

  14               "THE WITNESS:     Yes, I did."

  15               MR. MCELFISH:     Oh, sorry.    Okay.

  16    BY MR. MCELFISH:

  17    Q     Okay.    And what is your opinion?

  18    A     Well, based on the laws of physics, specifically Newton's

  19    first law, the load had to shift on impact; and the physical

  20    evidence supports that.

  21    Q     Now, let's pull up P159-144.

  22               MR. MCELFISH:     And coming out of the transcript,

  23    Judge, Mr. Barmen and I have an agreement that 144 -- 159-144

  24    will be admitted and I'm going to publish.

  25               Large screens.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 17 of 209 PageID #: 4161
                                                                            27426

                      DEPOSITION OF COLONEL SMITH

   1               MR. BARMEN:     We do have that agreement, Your Honor.

   2               THE COURT:     All right.

   3               (Publishes exhibit to the jury.)

   4               MR. MCELFISH:     Going to page 58, line 14.

   5    BY MR. MCELFISH:

   6    Q     I want you to let the jury know whether the load shown in

   7    this photograph is consistent with the shifting opinion you

   8    just provided.    And, if so, how is it consistent?

   9    A     Well, right above the tire that we've already talked

  10    about, you can see that the straps are angled; and if we're

  11    looking at the photograph on the other side, you can see

  12    they're angled on the other side.        Well, that's not how you

  13    strap a truck.    They should go straight up and down across.

  14    It would actually take some significant effort to get the

  15    straps to do that but on impact, what occurs -- do you want me

  16    to explain Newton's first law?

  17    Q     Yeah.   Do you want to use -- if you have some sort of

  18    demonstrative or the bus or something, just the idea of --

  19    A     Sir Isaac Newton published three laws of motion over 300

  20    years ago, and they explain how we interact with the world.

  21               And his first law of motion says that an object at

  22    rest remains at rest, unless acted upon by an outside force;

  23    and an object in motion remains in position, unless acted upon

  24    by an outside force.

  25               All that means is that my calculator is sitting

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 18 of 209 PageID #: 4162
                                                                            27427

                       DEPOSITION OF COLONEL SMITH

   1    here.   It's not going to fly across the room.         If I want it to

   2    move, I have to apply a force to it.        Similarly, once it

   3    starts moving, it's going to keep moving until a force is

   4    applied.    Now that force could be the friction of the roadway.

   5    That could do it.

   6                Well, the same thing is going to explain what's

   7    going to happen to the trash on the truck.         Originally, the

   8    trash is at rest on the trailer relative to it.          They're both

   9    moving down the highway, but they're at rest.          So, when we hit

  10    the trailer, we can set that the trash is going to move

  11    backwards.     In reality, the trash is trying to stay put as the

  12    trailer is being moved out from underneath it.          Well, that's

  13    what happened here.

  14                Also, the trash attempted to remain where it was as

  15    the trailer was shoved out from underneath it; and that caused

  16    what we see in the straps.       That's why they're aligned like

  17    that now.

  18    Q     If I'm understanding this right, all you're saying and

  19    explaining to the jury is at impact the truck went forward and

  20    its load went backwards?

  21                "THE COURT:    I believe he said it stayed.

  22                "THE WITNESS:    It tried to stay put."

  23    Q     Right.

  24    A     The truck moved forward faster.       The load, the result is

  25    that the load goes rearward.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 19 of 209 PageID #: 4163
                                                                            27428

                       DEPOSITION OF COLONEL SMITH

   1    Q     Okay.

   2    A     Relative to it.

   3               "THE COURT:     Relative to the base of the truck?

   4               "THE WITNESS:     Correct.    Relative to the flatbed."

   5    Q     And the condition of that load is consistent with your

   6    opinion in that regard?

   7    A     Absolutely.

   8               MR. MCELFISH:     Going over to page 69, line 8.

   9    BY MR. MCELFISH:

  10    Q     Let's separate them.     Let's start with the bus driver,

  11    Ms. Anderson.

  12    A     The D Deck shows brake application at one second

  13    post-impact.    It's not quite that accurate, but it does show

  14    the brake coming on.      It shows cruise control coming off.        It

  15    shows brake coming on.      It shows the clutch being disengaged.

  16    No, it's not a clutch you push on.        It's still a clutch with

  17    the vehicle.

  18               So it shows these things occurring all right about

  19    time on the D-Deck time zero, which would be the collision,

  20    around the collision point.       It takes time for the system to

  21    read those values.     It doesn't do it instantaneously.        So you

  22    can have some variation.

  23               And the other problem is we deal with one-second

  24    increments.    So if it says the brake lights at one second,

  25    well, is that actually .3 or 1.4?        That wasn't going to be

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 20 of 209 PageID #: 4164
                                                                            27429

                      DEPOSITION OF COLONEL SMITH

   1    exactly one second.     It's a snapshot in time.       So, when you do

   2    those things, the brakes are coming on sometime around the

   3    time of the actual impact.

   4    Q     Do you have an opinion in relation to this crash as to

   5    when Ms. Anderson applied the brakes?

   6    A     It's going to be around the time of impact, maybe a

   7    little bit after, maybe a little bit before, but around the

   8    time of impact.

   9               MR. MCELFISH:     Going to page 75, line 14.

  10    BY MR. MCELFISH:

  11    Q     Can you take the jury through what you did in this case

  12    with respect --

  13    A     Sure.

  14    Q     -- to analyzing the damage?

  15    A     Well, many of us have heard that energy can neither be

  16    created nor destroyed.      That actually comes from what's known

  17    as the first law of thermodynamics; but the way you can think

  18    of it the energy that comes into the collision, we now have to

  19    account for that in the collision.        So for kinetic, the energy

  20    that comes into the collisions is possessed by the two

  21    vehicles; and it's known as kinetic energy.          It's one half

  22    their mass multiplied by the velocity squared.          The faster

  23    you're going, the more energy you have.         That energy is going

  24    to go one of four primary places.

  25               It also goes into noise and heat, but we can really

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 21 of 209 PageID #: 4165
                                                                            27430

                      DEPOSITION OF COLONEL SMITH

   1    ignore those.    They're too small to worry about.

   2                So on impact the two vehicles are stuck together,

   3    and they still have kinetic energy.        The Gubica vehicle has

   4    been sped up.    So it has more kinetic energy.        The Anderson

   5    bus has been slowed down.      So it has less kinetic energy.         But

   6    they have kinetic energy.

   7                Then you have the energy that goes into damaging the

   8    bus.    Then you have energy that goes into damaging the

   9    trailer.    In order to absorb energy, you have to do what's

  10    known as plastic deformation.       You have to bend it out,

  11    something out of shape.      You have to break something.       You

  12    have to do something to do damage in this type of collision to

  13    absorb energy.

  14                So then what I did is I went to the National Highway

  15    Traffic Safety Administration, and there are a lot of crash

  16    tests out there.     There's just not a lot of crash tests on

  17    buses.    In fact, I think there are only four of them of this

  18    bus that have been tested by the U.S. Government.           Two were

  19    into a barrier, solid wall; and two were rollovers.           So I

  20    looked at the damage in the wrecks.        Now, I use a lower speed

  21    test.

  22                I did review what Mr. Minchin did.        He used higher

  23    speed test, but we came out with almost -- came out with very

  24    similar answers.     So I looked at the damage on that, and then

  25    I had to scale the damage to our collision.          So I know the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 22 of 209 PageID #: 4166
                                                                            27431

                      DEPOSITION OF COLONEL SMITH

   1    speed of the bus into the barrier when the Department of

   2    Transportation did it, and I knew how much it weighs because

   3    the Department of Transportation told us that.          So I know how

   4    much energy is present.

   5               So now I scale that energy for our collision because

   6    our damage doesn't go all across the front.          So when I scale

   7    it for our collision, I get closing speed of the vehicles of

   8    25 miles an hour.     That's the damage you'd expect under any

   9    condition when the two vehicles moving are 25 miles-an-hour

  10    difference in speed.      That's conservative.     It could be a

  11    little bit less because I kept bumping up energy.           I bumped up

  12    some of the energy values to give the benefit of the doubt to

  13    Ms. Anderson, but it's no more than a 25 mile-an-hour

  14    differential.

  15               So now we have mister -- Ms. Anderson at 67.7.

  16    We'll say 68.    We have a 25 mile-an-hour differential.         You

  17    subtract that; and now you have him at 43, the Gubica vehicle

  18    at 43.

  19               MR. MCELFISH:     Page 87, line 15.

  20    BY MR. MCELFISH:

  21    Q     And you talk about a closing speed of 25, but I just want

  22    to make sure we're clear what did you -- what you did and what

  23    it is in your opinion as to speed of the truck.          So based on

  24    the energy analysis you did, which included comparisons to the

  25    crash data, that the Federal Government did --

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 23 of 209 PageID #: 4167
                                                                            27432

                       DEPOSITION OF COLONEL SMITH

   1    A     Right.

   2    Q     -- the calculations you ran, the momentum issues you

   3    analyzed vis-a-vis a coefficient of friction, do you have an

   4    opinion as to all of that work as to the speed of Gubica's

   5    truck at the time of this crash?

   6    A     Yes.    The Gubica vehicle was doing at least 43 miles an

   7    hour.   It wasn't doing 60, 44 sure, but at least 43.

   8    Q     I want to talk a little bit now about K Deck.          We

   9    referenced it a few times generally.        In this case did you

  10    have an opportunity to look at the K Deck data and map it for

  11    this crash?

  12    A     I did.

  13    Q     And can you explain how it works, if you have haven't

  14    already, with the number of satellites?         I don't want you to

  15    take too much time because we've been over here for sometime

  16    already, but I need you to orient the jury what K Deck is and

  17    what you did in relation to determining whether the data we

  18    have from K Deck is consistent for this crash.

  19    A     Well, just briefly, to explain how GPS works, there's a

  20    constellation of satellites and the satellite knows where it

  21    is and it sends out a signal of two different modulations

  22    typically that your receiver picks up in your car or your boat

  23    or whatever and it picks it up and it knows how far it is from

  24    the satellite.

  25                 So with one satellite you know how far you are from

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 24 of 209 PageID #: 4168
                                                                            27433

                       DEPOSITION OF COLONEL SMITH

   1    the satellite.      So you can picture it forming a ball around

   2    the satellite.      You're somewhere on that ball.

   3                With a second satellite, you have another ball where

   4    they incept.     You kind of have a circle.

   5                With a third satellite where they intersect, you now

   6    have two points on that circle where you could be.

   7                And then with the fourth satellite, you have what is

   8    called a unique position; but there's still associated with

   9    it.

  10                So as you kick in more satellites -- five, six,

  11    seven, eight, nine -- your accuracy increases proportionally

  12    with that.     So what you want to do, mapping K Deck data, is

  13    you want to make sure that it's consistent.          Does it match?

  14                First of all, are there enough satellites?         If they

  15    only have four satellites, you have a lot of air associated

  16    with it; but in this case, there were enough satellites up at

  17    that time.

  18    Q      How many?

  19    A      It varied.    They are always coming up and going down, but

  20    I believe it was seven to nine is how it was varied.

  21    Q      From an accuracy standpoint, what does seven to nine tell

  22    you?

  23    A      That gives you enough accuracy.

  24    Q      Okay.

  25    A      So then you can map it onto a roadway and see.         Make sure

                            LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 25 of 209 PageID #: 4169
                                                                            27434

                       DEPOSITION OF COLONEL SMITH

   1    it follows the roadways.      Now sometimes you'll get a spurious

   2    point where the path is suddenly in the middle of a lake.

   3    Well, you know those aren't right.        You can get rid of those.

   4    You look to see if the path follows the roadway; and if it

   5    does, now you've validated that affix.         Now you can start

   6    looking at the movement of the vehicle within the lanes.

   7                So, for instance, it's not accurate enough to show

   8    you exactly when a vehicle crosses a fog light; but it will

   9    show you the vehicle as it's going right and left.           It will

  10    show you that.

  11                So that's how we used, I used the K Deck data and

  12    mapped it to -- you map it to Google Earth imagery and run it

  13    that way.

  14    Q     And did you rely at least in part on the K Deck data in

  15    coming to some of your opinions in this case?

  16    A     I did.

  17    Q     Am I correct in looking at K Deck you're looking for

  18    trends, trends and movement?

  19    A     Trends and movement, not exact points.

  20    Q     Explain to the jury what you mean by that.         Are you going

  21    to say the bus was right there at this particular point in

  22    time?

  23    A     No, because there's still error associated with it.           You

  24    can see it's a straight line.       You can see it's straight lines

  25    when the bus is following straight lines, and you can see

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 26 of 209 PageID #: 4170
                                                                            27435

                       DEPOSITION OF COLONEL SMITH

   1    where the bus is coming left and right.         Sometimes when you

   2    map it, it goes onto -- crosses the fog light.          I can't say

   3    that's exactly where it crossed the fog light.          It's not that

   4    accurate.    You can look at it for trends, showing, yes, the

   5    bus is going left and right, moving back and forth.

   6    Q     You can see movement relative to straight?

   7    A     Correct.

   8    Q     To be clear, you mapped the K Deck data in this case?

   9    A     Correct.   I mapped it, and other people mapped it.          They

  10    were all consistent.

  11    Q     And you found it to be accurate?

  12    A     Yes.

  13                 MR. MCELFISH:   Page 92, line 20.

  14    BY MR. MCELFISH:

  15    Q     Start off when we see it.      Just orient the jury what

  16    we're looking at when we're doing -- how the bus is displayed,

  17    what types of things we're looking for vis-a-vis this data.

  18    Start there.     What are you seeing?

  19    A     K Deck, well, GPS will give you latitude and longitude.

  20    That's what happened on Google Earth.

  21    Q     So what is this line we're seeing?

  22    A     So the line is the path reported for the bus.          Obviously,

  23    those vehicles weren't there.       Those are the vehicles that

  24    were there when Google Earth took the photo.

  25    Q     This is showing us the bus?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 27 of 209 PageID #: 4171
                                                                            27436

                       DEPOSITION OF COLONEL SMITH

   1    A     Correct.   It's showing on the left side of the lane.

   2    It's not that accurate.

   3    Q     We talked about looking for trends.

   4                 What are we looking for?

   5    A     We're looking for places where it might go left or right,

   6    shift left or right.

   7    Q     We're about 7 miles before the crash; is that right?

   8    A     Yes.

   9    Q     Okay.

  10    A     Now, you cannot use bridges.       You can see right there the

  11    bridges are kind of wavy looking.        Bridges just don't map well

  12    on Google, Google Earth.

  13                 MR. MCELFISH:    Going to page 27 in the afternoon

  14    session.

  15                 MR. SAAL:    We have designations starting on page 23.

  16                 MR. MCELFISH:    Okay.   Page 23, line 12.

  17                 Well, let's go to line 10.

  18    Q     Bear with me.      I will jump around a little bit.      I will

  19    try to get through this as quick as I can.         Accident

  20    reconstruction is collecting available data and applying it to

  21    the principals of mathematics, physics, and engineering,

  22    right?

  23    A     Correct.

  24    Q     And sometimes you can determine what happens; and

  25    sometimes you can't, right?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 28 of 209 PageID #: 4172
                                                                            27437

                      DEPOSITION OF COLONEL SMITH

   1    A     That's correct.

   2    Q     Sometimes you can only determine what might have

   3    happened.

   4    A     Correct.

   5    Q     And two different people, two different qualified

   6    accident reconstructionists can look at something and come up

   7    with different opinions, right?

   8    A     Of course.

   9    Q     You agree that accident reconstruction though generally

  10    does not involve higher-level math or physics, don't you?

  11    A     I'm not sure how you mean that.       It's derived from

  12    calculus, but you don't have to do calculus normally to do it.

  13    Q     The math is really pretty simple when you come down to

  14    it, isn't it?

  15    A     Most of it is.

  16                MR. MCELFISH:    Page 24, line 24.

  17    BY MR. MCELFISH:

  18    Q     Now you did testify that K Deck is not accurate enough to

  19    be able to pinpoint the bus's exact location at any one point,

  20    right?

  21    A     Correct.   It's crossing the fog line.       Can't do that.

  22    Q     You know from doing this with me once before that there

  23    are times in that video where, if it were accurate, it would

  24    show the bus on the guardrail, right?

  25    A     I don't remember seeing it on a guardrail.         It would

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 29 of 209 PageID #: 4173
                                                                            27438

                       DEPOSITION OF COLONEL SMITH

   1    certainly be on the shoulder.

   2    Q     That's fair.    You can't determine whether the line goes

   3    over the shoulder, the bus is actually on the shoulder at that

   4    point in time.    What you're looking for is trend.

   5    A     Correct.

   6                 MR. MCELFISH:   Page 26, line 4.

   7    BY MR. MCELFISH:

   8    Q     Now, in addition to looking at some data in this case,

   9    you reviewed the police report, right, Pennsylvania state

  10    police report?

  11    A     Yes, sir.

  12    Q     I think you set on direct it was 230 pages.         Would it

  13    surprise you to remember that it's actually 375 pages?

  14    A     Doesn't surprise me at all.       It's gigantic.

  15    Q     You reviewed the whole thing right?

  16    A     Yes, sir.

  17    Q     You took their findings into consideration in your work

  18    in this case, right?

  19    A     Yes.

  20    Q     Obviously, you disagree with the findings of

  21    Corporal Schmit, the Pennsylvania state police accident

  22    reconstructionist who determined that the Guyana truck was

  23    going 16 miles an hour at impact, correct?

  24    A     I do disagree with that.

  25                 MR. MCELFISH:   Now I think we're at 27, line 7.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 30 of 209 PageID #: 4174
                                                                            27439

                       DEPOSITION OF COLONEL SMITH

   1    BY MR. MCELFISH:

   2    Q     In disagreeing with Corporal Schmit and his determination

   3    that the Gubica truck was going 16 miles an hour, you felt

   4    like his investigation was incomplete, correct?

   5    A     He didn't reconstruct the collision.

   6    Q     For the reasons we testified on direct, right?          He didn't

   7    take into consideration the crush energy and the various other

   8    variables that you do, right?

   9    A     Correct.

  10                 MR. MCELFISH:   Page 28, line 19.

  11    BY MR. MCELFISH:

  12    Q     Before we get into some other specifics and D Deck and K

  13    Deck and the calculations that he did, I want to talk about

  14    some generalities.

  15                 You reviewed the statements in the police report,

  16    right?

  17    A     Yes.

  18    Q     You reviewed statements of various passengers, correct?

  19    A     Yes.

  20    Q     Most were sleeping, but a few were awake.

  21    A     Right.

  22    Q     You reviewed statements of witness James Evans who had

  23    already testified before this jury, right?

  24    A     I did.

  25    Q     You reviewed the testimony of Mr. John Black who will

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 31 of 209 PageID #: 4175
                                                                            27440

                       DEPOSITION OF COLONEL SMITH

   1    testify in a few weeks right?

   2    A     Testimony and statements.

   3    Q     You know that Mr. Blatt was the last person to see the

   4    Greyhound bus prior to impact right?

   5    A     Correct.    The last person who stopped, correct.

   6    Q     No.    He was really the last person that actually saw the

   7    Greyhound bus prior to impact.       True?

   8    A     No.    I don't think that's true.

   9    Q     Who else do you think saw it after Mr. Blatt?

  10    A     Mr. Blatt said there was another car present that left

  11    the scene.

  12    Q     That's absolutely right.

  13                 And you're a hundred percent accurate.       We don't

  14    know who that person was, correct?

  15    A     Right.

  16    Q     Mr. Blatt is the last person that the jury will hear from

  17    that actually saw that bus before the impact, right?

  18    A     I think that's correct.

  19    Q     Because Mr. Evans lost sight of it when it passed Mr.

  20    Blatt, correct?

  21    A     Correct.    Lost sight of it, certainly.

  22    Q     You have saw Mr. Blatt's testimony.        You've seen his

  23    statements where he said the bus made a courteous pass of him,

  24    right?

  25    A     Yes.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 32 of 209 PageID #: 4176
                                                                            27441

                      DEPOSITION OF COLONEL SMITH

   1    Q     The bus passed him on the left-hand side when Mr. Blatt

   2    was going approximately 62 miles an hour based on how his

   3    yellow truck was governed, correct?

   4    A     I don't recall the exact 62, but that's generally

   5    correct.

   6    Q     He estimated the speed of the Greyhound bus when she was

   7    passing was between 65 and 70, correct?

   8    A     That sounds familiar, yes, sir.

   9    Q     Which we know, relying on the K Deck or the D Deck, is

  10    accurate.

  11    A     Correct.

  12    Q     He said the bus got a certain distance ahead of him; and

  13    he flashed his lights, correct?

  14    A     Again, I don't have it memorized.        That's sounds

  15    familiar.

  16    Q     He also said that the bus then activated its right turn

  17    signal.

  18    A     Yes.

  19    Q     And made a courteous pass and continued down the road.

  20    A     You mean a lane change.

  21    Q     After making the pass, correct, made a lane change and

  22    continued down the road?

  23    A     Yes, that's how I understood his testimony.

  24    Q     Mr. Blatt had saw the Greyhound bus from the time it

  25    passed him until the time of impact, right?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 33 of 209 PageID #: 4177
                                                                            27442

                      DEPOSITION OF COLONEL SMITH

   1    A     I think that's correct.

   2    Q     He said he never saw anything unusual.         He never saw any

   3    weaving, never saw any drifting, right?

   4    A     That's correct.

   5    Q     You mentioned in your reports I think you said on

   6    direct -- please, correct me if I'm wrong -- that Mr. Blatt

   7    also said he saw the back of the bus jump when the impact

   8    occurred and he initially thought it hit a herd of deer,

   9    right?

  10    A     He saw the back end jump.      Originally thought it was a

  11    deer.    Originally he saw the tires, but later on he said he

  12    didn't see the tires.      He saw the back of it.

  13    Q     The sworn testimony the last time around was the lights

  14    went up; but he can't say whether the tires ever came off the

  15    ground, right?

  16    A     Correct.

  17                MR. MCELFISH:    Page 33, line 3.

  18    BY MR. MCELFISH:

  19    Q     He testified on direct that at 43 miles an hour, based on

  20    your understanding, Mr. Gubica does not have to have his

  21    hazard lights on under Pennsylvania law, true?

  22    A     That's what I understood.

  23    Q     Under 40, he would, would he not?

  24    A     I don't know that.

  25    Q     How do you know he didn't have to have them on at 42?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 34 of 209 PageID #: 4178
                                                                            27443

                      DEPOSITION OF COLONEL SMITH

   1    A     When I reviewed the trooper deposition, they said that

   2    the higher speeds he would not need to.         I don't recall

   3    specifically at what speed he was required to do it.

   4    Q     So you don't know, if he was going 35 at any point in

   5    time, that he would need to put his hazards on.

   6    A     I don't know it off the top of my head.

   7    Q     All you know, when you inspected that truck

   8    post-accident, the switch for the hazards was not --

   9    non-functioning.

  10    A     The police officer investigated the switch, and he said

  11    it was not working.     I did not investigate.       I did not inspect

  12    the truck.

  13    Q     I apologize.    You inspected the bus but not the truck.

  14               You're relying on the police for the hazard switch,

  15    right?

  16    A     Correct.   They're the only ones that said it didn't work.

  17    Q     Now you said in your reports, again on direct, it's your

  18    opinion that an attentive driver would have seen, perceived,

  19    and avoided the bus, the truck, correct?

  20    A     You're right.

  21    Q     You agree with me, because of what Mr. Blatt testified to

  22    and what he will tell this jury about with the courteous pass

  23    and the turning signal, that is not a driver who is out of

  24    control, correct?

  25    A     Correct.   At that moment in time he describes the driver

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 35 of 209 PageID #: 4179
                                                                            27444

                      DEPOSITION OF COLONEL SMITH

   1    in control.

   2    Q     That is not a driver who is being in any way reckless,

   3    correct?

   4    A     He does not describe it being reckless.

   5    Q     At any point in timeframe as she passes him until the

   6    accident happens, according to Mr. Blatt, she is in control

   7    and driving reasonably and safely, right?

   8                "THE COURT:    Is that what you understood from

   9    reviewing the testimony in this case?

  10                "THE WITNESS:    Not precisely that.      He did say she

  11    passed courteously.     She gets further ahead where he's not in

  12    a position to see precisely what is going on."

  13    BY MR. MCELFISH:

  14    Q     That's not true, sir.      He testified earlier very clearly

  15    he saw her from the moment she passed until the point of

  16    impact.    He didn't see anything out of ordinary, right?

  17                "THE COURT:    Do you recall that testimony?

  18                "THE WITNESS:    I don't recall that specific

  19    testimony."

  20                MR. MCELFISH:    Page 36, line 9.

  21    BY MR. MCELFISH:

  22    Q     This was while there's a slight bend at one point in the

  23    road.    This was essentially a straight stretch of the road,

  24    right?

  25    A     Effectively straight.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 36 of 209 PageID #: 4180
                                                                            27445

                      DEPOSITION OF COLONEL SMITH

   1               MR. MCELFISH:     Line 20 -- sorry.     Line 20.

   2    BY MR. MCELFISH:

   3    Q     Mr. Blatt testified he never saw the truck, the Gubica

   4    truck, right?

   5    A     I think that's correct.

   6    Q     Mr. Evans testified he never saw the Gubica truck right

   7    after Mount Pocono.

   8    A     Yes, after Mount Pocono, he did not see it again until at

   9    rest.

  10    Q     In fact, there is nobody that can testify they saw the

  11    Gubica truck after Mr. Evans saw it at Mount Pocono and prior

  12    to the accident, correct?

  13    A     Nobody reports seeing it.

  14               MR. MCELFISH:     Line 21.

  15    BY MR. MCELFISH:

  16    Q     Suffice to say, you haven't seen anything from anybody

  17    indicating that they actually saw what they claim to be

  18    Mr. Gubica's truck from the time Mr. Evans passed it on Mount

  19    Pocono until the time of impact in this case, right?

  20    A     I haven't seen any testimony about that.

  21               MR. MCELFISH:     Page 38, line 19.

  22    BY MR. MCELFISH:

  23    Q     And up to at the top in the left-hand corner where it

  24    says minus 059, that's 59 seconds before impact, correct?

  25    A     Approximately.    We don't know the exact moment of impact.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 37 of 209 PageID #: 4181
                                                                            27446

                       DEPOSITION OF COLONEL SMITH

   1    That's how D Deck records it.

   2    Q     It records it in one-second intervals.

   3    A     Correct.

   4    Q     This demonstrates that from 59:29 seconds on this page

   5    you've got the bus going essentially between 65.5 and 68 miles

   6    an hour with a cruise control indication on, correct?

   7    A     No.    There is some at 64 miles at 42 seconds.

   8    Q     You're right.    From 42, 64 on the low to a high of 68

   9    with the cruise control on, correct?

  10    A     Can you say that again.

  11    Q     On this page it indicates you got this bus going various

  12    speeds in this essentially 40-second period from a low of 64.5

  13    to a high of 68 miles an hour, right?

  14    A     64.0.

  15    Q     You're right.    64.0 to 68.

  16    A     Yes.

  17    Q     And it indicates in the cruise line that the cruise is on

  18    the entire time.

  19    A     Correct.

  20    Q     Do you attribute the variation in the speed of 4 miles an

  21    hour to a change in grade that you are going uphill or

  22    downhill?

  23    A     You said grade?

  24    Q     Yes.

  25    A     Grade is the most common cause of that.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 38 of 209 PageID #: 4182
                                                                            27447

                       DEPOSITION OF COLONEL SMITH

   1    Q     Is the most ...

   2    A     Is.

   3    Q     When you see here at 65 at the top of the page and 68

   4    towards the bottom of the page, you can assume at some point

   5    she went uphill where she gets at 64 and starts going

   6    downgrade.

   7    A     Correct.    D Deck can be off more than the range you're

   8    talking about.

   9    Q     When that -- then when we -- of course, this indicates no

  10    brakes on the front page, no clutch on the front page, and the

  11    engine load is a hundred percent up until 26 seconds, right,

  12    the engine load?

  13    A     Yes.

  14    Q     Does the engine load indicate that she is now going

  15    downhill because it's -- the engine loaded is going down and

  16    the speed is going up?

  17    A     Well, that's certainly -- that certainly is a

  18    possibility.     We have to map the time and space to see if

  19    that's what is going on.

  20    Q     You never did that?

  21    A     But we still have to keep in mind that D Deck is not as

  22    accurate as these values.

  23                 MR. MCELFISH:   41, page 41, line 9.

  24    BY MR. MCELFISH:

  25    Q     And then the next column to the right we have vehicle

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 39 of 209 PageID #: 4183
                                                                            27448

                       DEPOSITION OF COLONEL SMITH

   1    speed, right?

   2    A     So, the second column is the speed.

   3    Q     The third column is RPM, right, engine speed?

   4    A     Engine speed.

   5                 MR. MCELFISH:   Page 42, line 12.

   6    BY MR. MCELFISH:

   7    Q     Under the column that says "zero" across, you still have

   8    a speed at 67 miles an hour, right?

   9    A     Not still.    It's dropped from 67.5 to 67.

  10    Q     That's fair.    You have a speed at 67 miles an hour.

  11    You're going upgrade at that point.        I think you said

  12    2.4 percent, right?

  13    A     Well, yes, but all the 67.5 is a similar grade.          That's

  14    not a grade difference.

  15    Q     At zero, you have the bus at 67 miles an hour.

  16    A     Yes, sir.

  17    Q     You have the RPM 1352, correct?

  18    A     Yes.

  19    Q     Both brake and clutch still reading zero, correct?

  20    A     Yes.

  21    Q     You still have engine load at 100, right?

  22    A     Yes.

  23    Q     You got a throttle spike to .8 percent where it's zero

  24    all the way prior to that and on the last page.

  25                 MR. MCELFISH:   Going over to -- I believe there's an

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 40 of 209 PageID #: 4184
                                                                            27449

                      DEPOSITION OF COLONEL SMITH

   1    answer there on line 9, page 43.

   2               "THE WITNESS:     Correct."

   3               MR. MCELFISH:     Okay.   Page 47, line 11.

   4    BY MR. MCELFISH:

   5    Q     You were retained in this case, sir, within two months of

   6    the accident, right?

   7    A     It was in early 2014.

   8    Q     So the accident happened in the second week of October of

   9    '13, so maybe three months after the accident?

  10    A     Four or five, I would think.

  11               MR. MCELFISH:     Page 48, line 25.

  12    BY MR. MCELFISH:

  13    Q     Your position is the relevant speed, the differential

  14    speed between the bus and the truck at impact was

  15    approximately 25 miles an hour.

  16    A     Twenty-five miles or less.

  17    Q     Which is where you get the 43 miles an hour roughly for

  18    Mr. Gubica.

  19    A     Correct.

  20               MR. MCELFISH:     Page 58, line 17.

  21    BY MR. MCELFISH:

  22    Q     You know the left side of the bus actually bowed because

  23    of the force of the impact.

  24    A     Yes, I saw a picture of that.

  25    Q     The bus actually bowed out to the left as part of the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 41 of 209 PageID #: 4185
                                                                            27450

                       DEPOSITION OF COLONEL SMITH

   1    impact, right?

   2    A     Correct.   That's not the picture I was shown; but there

   3    was some bowing to the exterior, which allowed the window to

   4    open, which allowed the ejection.

   5    Q     But the point is the force was significant enough to

   6    actually bow the bus to the point where a window popped out.

   7    A     Open.

   8    Q     Yes?

   9    A     Yes.

  10    Q     You also know, sir, that the right front tire of the bus

  11    and the axle were displaced nearly 3 feet rearward, correct?

  12    A     Correct.

  13    Q     And the bed of the trailer didn't hit the axle of the

  14    bus, right?

  15    A     Correct.

  16    Q     And that was because of the force of the impact.

  17    A     Right.   From the tires.

  18                 MR. MCELFISH:   Page 62, line 13 -- 14.

  19    BY MR. MCELFISH:

  20    Q     Obviously this is post-accident and prior to the vehicles

  21    being separated.

  22    A     That's correct.

  23    Q     You can't tell from this picture whether or not the load

  24    is actually shifted beyond the end of the bed of the trailer.

  25                 MR. MCELFISH:   And I believe we're back on this

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 42 of 209 PageID #: 4186
                                                                            27451

                      DEPOSITION OF COLONEL SMITH

   1    picture according to transcript.        So let me start over there.

   2    BY MR. MCELFISH:

   3    Q     You can't tell from this picture whether or not the load

   4    is actually shifted beyond the end of the bed of the trailer,

   5    can you?

   6    A     It looks like the load itself has shifted beyond the end

   7    of the trailer.

   8    Q     What I'm saying, sir, you can't actually tell the

   9    material on the back of that truck shifted so much that it

  10    actually -- that it's actually overhanging the back of the

  11    trailer.   Does that make sense?

  12    A     From that photo I can't see if the pallets are off the

  13    end of the trailer.

  14    Q     Again, if we refer back to the last photo, Mr. Gossell's

  15    photo after they were separated, you didn't see any overhang

  16    of the actual material off the back of the trailer, right?

  17               Do you recall that?

  18    A     It's behind the tarp.      We'd have to move the tarp to see

  19    it.

  20    Q     Let's talk about the straps.       Correct me if I'm wrong but

  21    I thought it was your position on direct examination that the

  22    straps are -- straps angled towards the back is an indication

  23    of load shifting.

  24    A     Correct.

  25    Q     Proper strapping should be straight up and down.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 43 of 209 PageID #: 4187
                                                                            27452

                       DEPOSITION OF COLONEL SMITH

   1    A     Correct.

   2    Q     But you have seen other photographs that indicate there

   3    was straps that were going a different direction, right?

   4    A     What are you referring to?

   5    Q     Well, if you look over here to the left of this

   6    photograph, you got one --

   7               MR. MCELFISH:     Sorry.   Going over to page 64, line

   8    16.

   9    BY MR. MCELFISH:

  10    Q     If you look over here to the left of this photograph, you

  11    got one strap angling back like you talked about on direct.

  12    A     Right.

  13    Q     And yet you got another strap angling forward.

  14    A     Correct.

  15    Q     Is that a result of shifting the load, or do you know if

  16    that's how he tarped his load in the first place?

  17    A     Obviously we can ask him that question.

  18    Q     I'm asking you, sir.

  19    A     Well, do I know if that's how he tarped it?         No, I don't,

  20    I mean, you can see the load has certainly shifted.           There is

  21    no doubt that the load has shifted.

  22    Q     You have no idea how he strapped it, do you?

  23    A     I don't know if the front strap was originally at an

  24    angle.

  25    Q     That's a "yes" to my question.       Yes, you don't know,

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 44 of 209 PageID #: 4188
                                                                            27453

                       DEPOSITION OF COLONEL SMITH

   1    correct?

   2    A     What?

   3    Q     You don't know how he strapped it, yes or no?

   4    A     I don't know how the front strap was angled but the back

   5    straps.

   6    Q     The front strap, just the strap that is further forward,

   7    and then the back strap, right, not necessarily the front of

   8    the truck.     That appears to be --

   9    A     The one all the way to the left.

  10               MR. MCELFISH:     And then this is 27833, which I

  11    don't -- I'll take this down because I'm not sure if it's the

  12    same.

  13               Could you blow up from essentially the middle of the

  14    trailer forward if there is a way to do that?

  15    BY MR. MCELFISH:

  16    Q     Sir, here you have another strap angled forward, not

  17    back, right?

  18    A     Isn't that the same one?

  19    Q     No, because do you recall in the first picture -- we'll

  20    put it back up -- you had both straps pretty close together?

  21    Again, they're towards the back of the trailer, right?

  22    A     Right.

  23    Q     Do you see where it says "Municipal Waste" below it?

  24    Back up.

  25    A     Got you.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 45 of 209 PageID #: 4189
                                                                            27454

                      DEPOSITION OF COLONEL SMITH

   1               MR. MCELFISH:     All right.

   2               MR. SAAL:    There was more to that.

   3               MR. MCELFISH:     Sorry.

   4    BY MR. MCELFISH:

   5    Q     It's no the same strap, correct?

   6    A     Got you.

   7    Q     You got at least two straps angled forward, not back.

   8    A     That could be with the forward, with the angle forward,

   9    with the load though.

  10    Q     That's normal tarping, after you told the jury on direct

  11    it should be up and down?

  12    A     For the back part, it has to be up and down.          You don't

  13    want the tarp to come out and the trash to blow off.           This you

  14    can put in the front if you want, if you choose to put it at

  15    an angle, to keep the load from shifting forward to the cab

  16    when you're braking.

  17    Q     Again, you don't know, correct?

  18    A     Which part?    You could certainly.

  19    Q     You don't know if it was the result of the accident.           You

  20    don't know if it's the typical way that Mr. Gubica tarped it.

  21    You don't know.

  22    A     Oh, that one I don't know, correct.

  23    Q     The first one that is angled the other way, you don't

  24    know that either.

  25    A     Correct.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 46 of 209 PageID #: 4190
                                                                            27455

                        DEPOSITION OF COLONEL SMITH

   1    Q     Right?

   2    A     Correct.

   3    Q     I want to talk a little bit about the --

   4               MR. MCELFISH:     Let's stop there, because we're

   5    getting into something else.       It was mistakenly put in there.

   6               MR. SAAL:    That's not an issue.

   7               MR. MCELFISH:     Let's go to page 70, line 3.

   8    BY MR. MCELFISH:

   9    Q     So it's your position that everything in there is 100

  10    percent accurate based on what you know?

  11    A     I'm not sure if everything is perfect; but it was as

  12    accurate as we could, to the best of our abilities.           Is it

  13    possible you will find something that might be a little off?

  14    Of course, you might be able to.

  15    Q     I think when the K Deck mapping video was running, there

  16    was some time that showed the bus on the right shoulder of the

  17    right lane.

  18    A     It did.

  19    Q     Is there any testimony in this case that you're aware of,

  20    of anybody saying that the bus hit the rumble strips on the

  21    right side of the right lane?

  22    A     I only -- I don't recall them saying which rumble strips

  23    she hit.

  24    Q     Mr. Evans says the rumble strips were hit on the left

  25    side when the bus was passing in the left lane.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 47 of 209 PageID #: 4191
                                                                            27456

                       DEPOSITION OF COLONEL SMITH

   1    A     Yes.

   2    Q     Fnu Saifullah -- F-N-U, S-A-I-F-U-L-L-A-H -- testified

   3    similarly to Mr. Evans.

   4    A     I can't answer that.

   5    Q     Assume he does.     Other than those two who testified, that

   6    the rumble strip --

   7    A     I don't recall the specifics of everybody's testimony.

   8    They talk about it moving back and forth and the people

   9    hearing the rumble strips, but I don't have it memorized.

  10                 MR. MCELFISH:   Page 71, line 14.

  11    BY MR. MCELFISH:

  12    Q     You have zero information to indicate that this bus ever

  13    hit the rumble strips on the right side of the highway, the

  14    north side of the right-hand lane, correct?

  15    A     I thought some people talked about it going to the right

  16    and hearing rumble strips, but I don't have it memorized.            I

  17    thought people talked about that, but people's testimony is

  18    people's testimony.

  19    Q     You used some of those statements of testimony in

  20    formulating your opinions though.

  21    A     They talked about her weaving, her going back and forth.

  22    That fits with what we saw with K Deck.         But I also said we

  23    don't have precise positions.       If it went off of the right

  24    side, it could have hit the rumble strips.         Absolutely could.

  25    If it went off the left side, too, it could have hit the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 48 of 209 PageID #: 4192
                                                                            27457

                       DEPOSITION OF COLONEL SMITH

   1    rumble strips.     Absolutely.

   2                 MR. MCELFISH:    Page 77, line 13.

   3    BY MR. MCELFISH:

   4    Q     Mr. Barmen talked to you about the speed column and some

   5    fluctuation.

   6    A     Yes.

   7    Q     Does that mean cruise was on and off?

   8    A     No.    Probably the most likely thing is trains, and hills,

   9    and valleys.

  10    Q     Does the speed calculation conflict that there is no

  11    braking?

  12    A     Correct.    There's no braking.      So you would not expect

  13    she can accelerate without putting a code in; but if she

  14    brakes, the code would come in.         The two things are not

  15    inconsistent, right.

  16    Q     There was a D Deck page that shows the 33.5 number that

  17    Mr. Barmen was talking to you about at length.

  18    A     Yes.

  19                 MR. MCELFISH:    Page 79, line 7.

  20    BY MR. MCELFISH:

  21    Q     Is there any dispute from in anybody in case that the

  22    load did, in fact, shift at impact?

  23                 MR. SAAL:    "Answer" --

  24                 THE COURT:    It's just:    "Answer:   No."

  25                 MR. SAAL:    But there's a sustained objection to that

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 49 of 209 PageID #: 4193
                                                                            27458

                       DEPOSITION OF COLONEL SMITH

   1    question in the record.      (Hands document to The Court.)

   2                 MR. MCELFISH:   I think the Court's indicating just

   3    it stops at the answer "no."

   4                 THE COURT:   That's correct.

   5                 MR. MCELFISH:   Can we do that again?      Line 7.

   6    BY MR. MCELFISH:

   7    Q     Is there any dispute from anybody in the case that the

   8    load did, in fact, shift at impact?

   9    A     No.

  10                 MR. MCELFISH:   Line 20.

  11    BY MR. MCELFISH:

  12    Q     We talked a little bit about K Deck.        The jury saw the

  13    chart.   Are portions of that map inconsistent with your

  14    opinions relating to the driver attentiveness?

  15    A     Yes.

  16                 MR. MCELFISH:   Page 80, line 7.

  17    BY MR. MCELFISH:

  18    Q     You've talked to the jury about what he described as

  19    seeing the lights jump or bounce.        I forgot the exact

  20    terminology.

  21                 Do you remember that?

  22    A     Yes.

  23    Q     Specifically related to the wheels, would he be able to

  24    see to wheels actually come off the ground from that distance?

  25    A     No, it's too far away.      It's too dark.     He might be able

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 50 of 209 PageID #: 4194
                                                                            27459




   1    to see the lights move but not the wheels.

   2    (Continuing)

   3               MR. McELFISH:     And that concludes the testimony of

   4    Colonel Smith.

   5               THE COURT:      It is probably appropriate to take our

   6    lunch break now and return at quarter to 2.          We will do the

   7    remaining read-in testimony and then go right into closings

   8    and jury charge.

   9               So I will see you at 1:45, ladies and gentlemen.

  10               (Jury exits.)

  11               MR. BARMEN:     Your Honor, understanding it would be

  12    extremely brief, are we having a charge conference?

  13               THE COURT:      Sure.   Why don't we do it now.

  14    Actually, we will do it at 1:30.

  15               MR. BARMEN:     Thank you, Your Honor.

  16               THE COURT:      And Ardis will get you a copy of the

  17    latest version, I made some tweaks to it.         So she will print

  18    it off and give you copies of it so you can look at it during

  19    lunch.

  20               MR. McELFISH:     You received our formal objections to

  21    it?

  22               THE COURT:      Yes.

  23               MR. McELFISH:     I know we've filed it, I just want to

  24    make sure you've had a chance to review that.

  25               (Luncheon recess taken.)

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 51 of 209 PageID #: 4195
                                                                            27460

                            CHARGE CONFERENCE

   1               A F T E R N O O N       S E S S I O N

   2               (In open court - jury not present.)

   3               THE COURT:      Okay, charge conference.      Any

   4    objections to the charge?

   5               MR. McELFISH:     Plaintiff has some objections.

   6               THE COURT:      I want to hear from the defendants

   7    first.

   8               MR. McELFISH:     Oh, all right.

   9               THE COURT:      Go ahead.

  10               MR. SHAUB:      Yes, Your Honor.

  11    On the first paragraph in the introductory charges, I believe

  12    it's the third sentence, it says:        It is your job now to

  13    determine how much.

  14               THE COURT:      Yes.

  15               MR. SHAUB:      We would add the words, if any.

  16               THE COURT:     No.

  17               MR. SHAUB:      Your Honor, we believe --

  18               THE COURT:      No.

  19               MR. SHAUB:      Can we be heard briefly on --

  20               THE COURT:      No, it is denied because a zero

  21    punitive damages verdict is undercutting, eviscerating the

  22    collateral estoppel rulings.

  23               MR. SHAUB:      But, Your Honor, the jury heard

  24    testimony that Ms. Anderson lost her leg.         They've heard that

  25    Greyhound has the best safety program in the entire industry.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 52 of 209 PageID #: 4196
                                                                            27461

                            CHARGE CONFERENCE

   1    They could determine that there is no additional money

   2    required to punish the defendants or to deter their conduct.

   3               THE COURT:      No.

   4               MR. SHAUB:      Then on the second page the sentence

   5    that begins:    The jury in Pennsylvania has already determined

   6    that Greyhound's and Sabrina Anderson's conduct satisfies this

   7    standard as opposed to was outrageous.

   8    We've already said that the conduct, what the standard is--

   9               THE COURT:      Wait, what page are you on?

  10               MR. SHAUB:      Page 2, I believe.

  11               THE COURT:      2?

  12               MR. SHAUB:      Yes, page 2 of the charge.       I'm sorry,

  13    I was putting the proposed language in.         It's the sentence --

  14               THE COURT:      A jury in Pennsylvania has already

  15    determined that Greyhound's and Sabrina Anderson's conduct --

  16               MR. SHAUB:      Instead of was outrageous, satisfies

  17    this standard.

  18               THE COURT:      All right.    Why?

  19               MR. SHAUB:      They've already heard that

  20    the conduct -- what the standard is for the conduct.           We don't

  21    think there's any reason to emphasize that it was outrageous.

  22    The Pennsylvania jury has made the determination.           Your Honor

  23    has instructed them about that, so we don't think that you

  24    need to emphasize the fact that it was willful, wanton,

  25    oppressive or reckless.      It creates the impression that the

                  SAM       OCR      RMR     CRR        RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 53 of 209 PageID #: 4197
                                                                            27462

                            CHARGE CONFERENCE

   1    Court has made this determination, so we just request that the

   2    standard --

   3               THE COURT:      By saying that the word outrageous

   4    again --

   5               MR. SHAUB:      Yes.

   6               THE COURT:      -- it creates the impression that the

   7    Court what?

   8               MR. McELFISH:     That it's outrageous.

   9               MR. SHAUB:      But you've already explained what the

  10    standard is, we don't need to stress it.

  11               THE COURT:      You don't want them to hear it twice?

  12               MR. SHAUB:      Correct.

  13               THE COURT:      Denied.

  14               MR. SHAUB:      Next sentence:    It is your job to fix

  15    the amount of punitive damages, and I understand I've heard

  16    your objection, but I just want to make it clear so on the

  17    record what it is.     It is your job to fix the amount of

  18    punitive damages, if any.      That's what we believe that should

  19    be.

  20               THE COURT:      Denied.

  21               MR. SHAUB:      Denied.

  22    On the next going down after factor of three, we think you can

  23    take out that whole sentence because there is now evidence on

  24    this issue as to the amount of the punitive damages.           I

  25    believe there was an exhibit already admitted into evidence.

                   SAM      OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 54 of 209 PageID #: 4198
                                                                            27463

                            CHARGE CONFERENCE

   1                MR. BARMEN:    The balance sheet was put into evidence

   2    with that number on it.

   3                THE COURT:     The balance sheet actually has --

   4                MR. BARMEN:    $647-million-number on it, yes, it

   5    does.

   6                THE COURT:     No, I am going to leave it.

   7                MR. SHAUB:     Then on the next sentence, we believe

   8    that we'd like the Court to go back to what its original

   9    charge was on, I think you circulated it on Friday.           And we

  10    believe that that's necessary because it further instructs the

  11    jury that they are to award the punitive damages based on each

  12    individual's conduct, whether that's Greyhound or Sabrina

  13    Anderson.    And that mirrors the Pattern jury charge on 8.20.

  14                THE COURT:     I do not don't understand why that

  15    first sentence doesn't capture the law.

  16                MR. SHAUB:     The model jury charge includes the

  17    language:    Damages are to be assessed against each defendant

  18    by that defendant's conduct alone.         We think that we should

  19    adhere to that because, again, it makes it clear that you are

  20    supposed to -- you are supposed to measure this conduct and

  21    award punitive damages as to each defendant.

  22    That is what Your Honor had provided us in the prior charge.

  23    It's what the Pattern jury instructions says.          So we would

  24    request --

  25                THE COURT:     Well, no, hold on.     Hold on, let me go

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 55 of 209 PageID #: 4199
                                                                            27464

                            CHARGE CONFERENCE

   1    back to that.

   2    No, no, the reason why I changed this was because the prior

   3    version said:    Whereas here, there is more than one defendant,

   4    you must decide whether punitive damages are to be assessed.

   5    And that is not what they are being called upon to decide

   6    here, it is the amount of punitive damages.

   7    And actually, I think that's wrong because wouldn't Greyhound

   8    be responsible for Sabrina Anderson's conduct, but Sabrina

   9    Anderson is not responsible for Greyhound's conduct?

  10               MR. McELFISH:     Correct.

  11               THE COURT:      So in looking at Greyhound in the

  12    punitive damages, the amount to be assessed against them, the

  13    jury is entitled to consider Sabrina Anderson's outrageous

  14    conduct because they are vicariously responsible, that is

  15    their employee.

  16               MR. SHAUB:      Correct, but --

  17               THE COURT:      And vice versa, the other way around,

  18    no, Sabrina Anderson is not responsible for Greyhound's

  19    inadequate sleep program.

  20               MR. SHAUB:      Right.   But so that's language, I

  21    think, that clarifies that point and makes it clear that

  22    Sabrina Anderson is not responsible and you have to consider

  23    that conduct individually.

  24               THE COURT:      No, it does not because looking at each

  25    defendant's conduct alone, maybe the way I have it in the

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 56 of 209 PageID #: 4200
                                                                            27465

                            CHARGE CONFERENCE

   1    revised charge does not capture it completely, but certainly

   2    the prior version does not capture it at all because if you

   3    look at each defendant's conduct alone, that means let's

   4    assess Greyhound.     We only can take into account Greyhound's

   5    conduct, not Anderson's conduct also.        I think that is wrong

   6    as a matter of law.

   7    I mean it will be convoluted, we could say, okay, you could

   8    take into account in assessing punitive damages against

   9    Greyhound, take into account Greyhound's conduct and

  10    Anderson's conduct; but in assessing punitive damages against

  11    Anderson you can only look at her conduct alone.

  12    Am I wrong on that?

  13               MR. SHAUB:      I see what you're saying, Your Honor,

  14    but I still think we have that danger, though, of Sabrina

  15    Anderson's conduct -- Greyhound's conduct being considered to

  16    punish Sabrina Anderson.      I think that that charge, as

  17    written, says you have to consider each of their --

  18               THE COURT:      But I don't know how:      Whereas here,

  19    there is more than one defendant you must decide the amount of

  20    punitive damages to be assessed, and measured by your

  21    consideration of the factors I have listed as they apply to

  22    each particular defendant.       So that is a different way of

  23    wording that defendant's conduct alone.

  24               MR. SHAUB:      Okay, Your Honor.

  25               THE COURT:      But it might not be enough, it might be

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 57 of 209 PageID #: 4201
                                                                            27466

                            CHARGE CONFERENCE

   1    wrong, but I am sticking with it.

   2               MR. SHAUB:      Just to go back briefly, Your Honor, to

   3    go back up to the sentence where we were talking about

   4    satisfies the standard and the conduct was outrageous.

   5               THE COURT:      Yes.

   6               MR. SHAUB:      And I apologize for going back.

   7    Could we add a jury in Pennsylvania has already determined

   8    that some conduct of Greyhound and Sabrina Anderson, so we are

   9    going to insert the words some conduct of, because it is not

  10    clear what the jury in Pennsylvania determined was the

  11    outrageous conduct.

  12               THE COURT:      Because there was no special verdict

  13    sheet.

  14               MR. SHAUB:     Yes.

  15               MR. McELFISH:     Do you want me to chime in or do you

  16    want me to wait?

  17               THE COURT:      Yes, why don't you wait on that.        You

  18    have rejected everything that they have proposed so far, so

  19    what about that point?

  20               MR. McELFISH:     Just because there was no special

  21    verdict sheet it's just conduct.        I mean because it is right

  22    the way it is, in other words.       Because if you start getting

  23    into some conduct, then you are starting to parse out, we

  24    really don't know what they did, so you can't start parsing

  25    out some, they might have thought all was outrageous.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 58 of 209 PageID #: 4202
                                                                            27467

                            CHARGE CONFERENCE

   1               MR. SHAUB:      But the point is we don't know what

   2    they thought.    They might think all of it is or the jury might

   3    have found only one specific incident of it was outrageous.

   4               MR. McELFISH:     But they're the ones that were

   5    outrageous, so it should be all.        That is the point.

   6               MR. MANNION:      What?

   7               THE COURT:      I don't know.    I am going to leave it

   8    the way it is.

   9               MR. SHAUB:      Your Honor, there is just the danger

  10    that all of the conduct now, everything that is going to come

  11    in, we don't know what the basis was, so everything then that

  12    Mr. McElfish is going to say in summation the jury is going to

  13    think was the cause of the punitive verdict in this case.            All

  14    conduct, any conduct, we just don't know.         I think it should

  15    say some conduct of.      We truly don't know what they found was

  16    the outrageous conduct.

  17               MR. McELFISH:     By the way, Judge --

  18               THE COURT:      I will leave it the way it is.

  19               MR. McELFISH:     All right.    See how quick I dropped

  20    that?

  21               MR. SHAUB:      But, Your Honor, then we would add the

  22    caveat that in closing Mr. McElfish not be permitted to say

  23    that the Pennsylvania jury found any specific act outrageous.

  24               THE COURT:      If Mr. McElfish makes any assertions as

  25    to specifically what the jury found in Pennsylvania, lodge an

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 59 of 209 PageID #: 4203
                                                                            27468

                            CHARGE CONFERENCE

   1    objection during his closing and I will deal with it then.

   2               MR. SHAUB:      Then going down to the next sentence

   3    that begins:    Although you returned your award of compensatory

   4    damages in one lump sum, we would ask that we add the words if

   5    any after return a separate verdict as to punitive damages, if

   6    any, against each of the defendants separately.

   7    Again, this sentence says that they have to return a verdict

   8    of punitive damages or they have to return an amount of

   9    punitive damages.

  10               THE COURT:      How can it be that conduct was

  11    outrageous satisfies the element of punitive damages, but they

  12    get nothing for it, not -- that is like saying to a civil

  13    rights plaintiff, your constitutional rights were violated,

  14    you suffered damage, but we are going to give you nothing.            At

  15    least, at least in that context they can get a dollar's

  16    nominal damages.

  17               MR. SHAUB:      Right.

  18               THE COURT:      So here --

  19               MR. SHAUB:      Your Honor actually read where I was

  20    going.   I was going to mention some nominal damages as we go

  21    on, but, again, the purpose of punitive damages is to punish

  22    and deter.    The jury has heard that Ms. Anderson is no longer

  23    driving a bus.    She lost her leg.      How would they need to

  24    deter someone who is no longer driving a bus?          And they could

  25    determine that losing her leg was punishment enough in this

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 60 of 209 PageID #: 4204
                                                                            27469

                            CHARGE CONFERENCE

   1    case.   They heard testimony that Greyhound is the leader in

   2    industry safety.     The Government comes to Greyhound.        They

   3    have the premiere bus program in the entire country.           There is

   4    no other testimony, expert testimony, from plaintiffs saying

   5    that any other bus company in the nation has any of their

   6    fatigue management programs.       They could say --

   7               THE COURT:      Well, punish and deter are two separate

   8    things, right?

   9               MR. SHAUB:      Right, okay.

  10               THE COURT:      So they could say to Ms. Anderson:         You

  11    got behind the wheel of a bus, you were sleep derived, you

  12    deserve to be punished; here is an amount.

  13    We know she is not going to do it again because she cannot

  14    drive a bus.     She does not have a CDL anymore, but she

  15    deserves to be punished for her conduct because they are not

  16    mutually exclusive things.

  17               MR. SHAUB:      But a jury could also say this woman

  18    lost her leg.     She travels in a scooter now.       Every day she

  19    lives with this and is reminded of this accident, hasn't she

  20    been punished enough?      She almost died in this accident, how

  21    much more do we need to punish someone?

  22               THE COURT:      That is an argument you make in

  23    closing.

  24               MR. SHAUB:      But there is no ability for them to

  25    award zero under these instructions.

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 61 of 209 PageID #: 4205
                                                                            27470

                            CHARGE CONFERENCE

   1                THE COURT:     I am telling you they cannot award

   2    zero.

   3                MR. McELFISH:    Actually, I don't -- I just want to

   4    chime in on that.     I don't think they can make that argument

   5    that she's been punished enough because, first of all, that

   6    leg comment should not have come in.        But besides that point,

   7    you know, that's suggesting that she -- they're not -- that

   8    she's not liable for punitive damages.         That is not an

   9    argument they can make.      She's been punished enough, I mean

  10    that's ridiculous.     I lodge an objection.

  11                MR. SHAUB:     Should I respond to that?

  12                THE COURT:     No, deal with the charges, let's not

  13    deal with closings.

  14                MR. SHAUB:     And then one more point.      The jury has

  15    heard that you've applied collateral estoppel and they could

  16    decide that that was punishment enough.         Whatever was awarded

  17    there was punishment enough.       They have heard this, that

  18    there's been a punitive verdict and they necessarily know that

  19    now.    So that kind of deals with the issue of the punishment

  20    and the deterrence.

  21                THE COURT:     I am not changing it.

  22                MR. SHAUB:     Understood, Your Honor.

  23    And then lastly at the end of the final paragraph.

  24                THE COURT:     When you have answered all the

  25    questions?

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 62 of 209 PageID #: 4206
                                                                            27471

                            CHARGE CONFERENCE

   1               MR. SHAUB:      I'm sorry:    But you are not to punish

   2    the defendants for the impact.

   3               MR. McELFISH:     Where are you at?

   4               MR. SHAUB:      At the bottom of page 2.

   5               THE COURT:      But you are not to punish the

   6    defendants --

   7               MR. SHAUB:      Correct.

   8               THE COURT:      -- for the impact of their alleged

   9    misconduct on persons other than plaintiff.

  10               MR. SHAUB:      We would propose this final sentence:

  11    As to the amount of punitive damages that you may award, you

  12    can award more or less than the compensatory damages awarded,

  13    nominal damages, e.g. one dollar or no damages at all.

  14    And that goes to your concern about, you know, in a civil

  15    rights case they are entitled to one dollar.          The jury should

  16    be able to hear, okay, if they have to award something that

  17    something could be nominal damages and it can be more or less

  18    than the compensatory damages.        And I believe the more or less

  19    language was actually in your original charge.

  20               MR. McELFISH:     If he wants that, then I get to ask

  21    for whatever number I want.

  22               MR. SHAUB:      Those things are not the same.

  23               MR. McELFISH:      Oh, they're not?

  24               MR. SHAUB:      Those are not the same.      This is a

  25    legal instruction versus a summation that is designed to

                  SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 63 of 209 PageID #: 4207
                                                                            27472

                            CHARGE CONFERENCE

   1    anchor the size of the verdict.

   2               MR. McELFISH:     You got it right by taking that out.

   3               THE COURT:      I am not suggesting any specific amount

   4    of what they can or can't do.        It is up to them.

   5               MR. SHAUB:      So there is no way we are going to be

   6    allowed to put in the nominal damages or something to that

   7    effect?

   8               THE COURT:      No.

   9               MR. SHAUB:      And then do you want -- can we do the

  10    verdict form briefly or do you want --

  11               THE COURT:      Sure.

  12    What is the matter with it?

  13               MR. SHAUB:      And then, Your Honor, on the verdict

  14    form to insert the words if any, the total amount of punitive

  15    damages, if any, that plaintiff may award.

  16               THE COURT:      Denied.

  17               MR. SHAUB:     Then, Your Honor, if I can just lodge

  18    two global objections to the verdict form and the jury charge.

  19               THE COURT:      Sure.

  20               MR. SHAUB:      That we would maintain that this issue,

  21    there should be no special verdict form here, there should be

  22    no jury charge, because any award of punitive damages in this

  23    case would be successive, as we've said before, and violate

  24    the defendant's due process rights.

  25    And we further maintain our objection to the application of

                  SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 64 of 209 PageID #: 4208
                                                                            27473

                            CHARGE CONFERENCE

   1    offense of collateral estoppel and we would like to maintain

   2    those global objections to the verdict form and the jury

   3    charge.

   4               THE COURT:      Mr. McElfish.

   5               MR. McELFISH:     I have global objections.

   6    All right, let's start with the charge.         Page 2, at the

   7    bottom, the sentence you were just talking about a minute ago.

   8               THE COURT:      Which sentence?

   9               MR. McELFISH:     The last sentence:      But you are

  10    not --

  11               THE COURT:      The last sentence of what?

  12               MR. McELFISH:     Of page 2.

  13               THE COURT:      But you are not to punish?

  14               MR. McELFISH:     Yes.   The problem with that sentence

  15    is, is that according to -- well, first of all, it's not in

  16    the model charge in Pennsylvania.        I am curious where it came

  17    from.    And then there is a case --

  18               THE COURT:      It is not really curious at all.

  19    If your position is that this jury can punish Greyhound and

  20    Sabrina Anderson for things that happened to other people who

  21    they've already been punished for, that would bring it

  22    squarely in line with their argument that it is a due process

  23    violation and it is going to get kicked, and that is what you

  24    are arguing.

  25               MR. McELFISH:     No, actually, so with respect to the

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 65 of 209 PageID #: 4209
                                                                            27474

                            CHARGE CONFERENCE

   1    deterrence issue, I don't think anything should be said there,

   2    that's my point, is that with respect to deterrence, certainly

   3    as to other people in the future, the general public, motoring

   4    public as an example, this would deter the conduct as to those

   5    people.

   6               THE COURT:       This has nothing to do with deterrence.

   7    The sentence reads:       But you are not to punish the defendants

   8    for the impact of their alleged misconduct on persons other

   9    than the plaintiff.

  10    We talk about it in other parts of the charge, that it is to

  11    punish and deter.     This is not the deterrence aspect of it.

  12               MR. McELFISH:       And even on the punishment aspect we

  13    cited this Haslip case, I believe, in Pennsylvania that says:

  14    Factors to be considered, as seen in Haslip, are culpability,

  15    desirability of deterring others, and impact on the parties

  16    and other factors including the impact on innocent

  17    third-parties.

  18    I believe -- did we cite the Haslip case?

  19               THE COURT:       The case from 1927 or 1917?

  20               MR. SHAUB:       Your Honor --

  21               MR. McELFISH:      No, 1991.

  22               MR. SHAUB:       -- it predates the Philip Morris case,

  23    which is the United States Supreme Court, which says this is a

  24    due process issue.     So the United States Supreme Court case

  25    would control on this issue, and that's Philip Morris versus

                  SAM       OCR       RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 66 of 209 PageID #: 4210
                                                                            27475

                            CHARGE CONFERENCE

   1    Williams 549 U.S. 346 at 355 from 2007.

   2               MR. McELFISH:     Okay, fine.

   3    So then can we get then the other part of it, that deterrence

   4    can be as to -- the language in Haslip was impact on innocent

   5    third-parties.

   6    I see your point now, I didn't think of it quite that way.

   7    Now that I see what you're saying, we should have the second

   8    part so they don't assume that deterrence doesn't apply to

   9    innocent third-parties.

  10               THE COURT:      We have that on page 1:      Punitive

  11    damages are awarded in order to punish the defendants for

  12    outrageous conduct and to deter the defendants and others from

  13    committing similar acts in the future.

  14               MR. McELFISH:     But the way it reads, it's still as

  15    only against Mr. Bauta, which is wrong.

  16               MR. SHAUB:      Your Honor, deterrence has --

  17               THE COURT:      No, if you read the two sentences

  18    together on page 2:

  19    The sole purpose of punitive damages is to punish the

  20    defendants' outrageous conduct and to deter the defendants and

  21    others from similar acts, but you are not to punish the

  22    defendant for the impact of their alleged misconduct on

  23    persons other than the plaintiff.

  24    It is limiting punishment to this particular plaintiff, not

  25    limiting deterrence in any way, shape or form, and that is

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 67 of 209 PageID #: 4211
                                                                            27476

                            CHARGE CONFERENCE

   1    clear from the charge.

   2                MR. McELFISH:    I think that should be said, that's

   3    all.

   4                THE COURT:     All right.

   5                MR. McELFISH:    And that is the only thing I'm asking

   6    for on that.     If it's just said so they understand that it

   7    doesn't apply to deterrence.

   8                THE COURT:     Denied.

   9                MR. McELFISH:    Okay, special verdict form.       Third

  10    line into it, evidence he is entitled to.         We believe should

  11    be evidence that should be imposed or something like that

  12    because it is not so much an entitlement damage as it is or an

  13    award as it is --

  14                THE COURT:     State the total amount of punitive

  15    damages that plaintiff Jose Bauta has established by a

  16    preponderance of the evidence --

  17                MR. McELFISH:    Right, that should be imposed.

  18                THE COURT:     -- that should be imposed upon

  19    Greyhound and Sabrina Anderson.

  20                MR. McELFISH:    Yes, because it is not a compensatory

  21    question.

  22                THE COURT:     He is entitled to the change it should

  23    be imposed.     Do you have a problem with that?

  24                MR. SHAUB:     I don't see why there was any problem

  25    with how it was drafted.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 68 of 209 PageID #: 4212
                                                                            27477

                            CHARGE CONFERENCE

   1               THE COURT:      Aside from that, do you have any

   2    problem with replacing is entitled to with should be imposed?

   3               MR. BARMEN:      Yes, we have a problem with that

   4    because the money goes to him.       I think it should stay as

   5    written.

   6               MR. McELFISH:     The problem is, is that it unduly

   7    highlights number two of the three areas in the charge, the

   8    nature and extent of the harm to the plaintiff.          Plus, again,

   9    it's not a compensatory entitlement request, it's a

  10    imposition.

  11               THE COURT:      I will change it to should be imposed.

  12               MR. SHAUB:      Your Honor, can you note our objection

  13    for the record?     We believe it should be he is entitled to.

  14               THE COURT:      Objection is noted.

  15               MR. McELFISH:     One last thing, just back on the

  16    charge, or even on the verdict sheet depending.          Is there any

  17    way to signal to the jury -- I am just wondering are they

  18    going to wonder does Anderson have to pay this?          Is there any

  19    way to signal the vicariousness of that?

  20               THE COURT:      No, no, no.

  21               MR. McELFISH:     Okay.   I am just --

  22               THE COURT:      I mean there is law against that,

  23    right?

  24               MR. SHAUB:      Your Honor, that is absolutely improper

  25    for that to be signaled.

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 69 of 209 PageID #: 4213
                                                                            27478

                            CHARGE CONFERENCE

   1               THE COURT:      It is like --

   2               MR. SHAUB:      It is like introducing insurance.

   3               THE COURT:      It is like in the case of a police

   4    officer.

   5               MR. McELFISH:      Right.    No, you're right.       Okay,

   6    that's it.    That's all of plaintiff's objections.

   7               THE COURT:      So this is the only change, Ardis, it

   8    should be he is entitled to should be imposed as a result of

   9    the actions.

  10    Okay, good.

  11    Do you have Gubica's transcript ready to go?

  12               MR. KIEFFER:      Yes, Judge.

  13               MR. McELFISH:     One last thing.     Yesterday you said

  14    no slides and I am not going to, I'm not going to, but I do

  15    have a couple of exhibits that just because of ease I put them

  16    on -- it's a slide, but it's just a blank slide, like we did

  17    the others.

  18               MR. BARMEN:     No, Your Honor, no.       I argued

  19    against --

  20               MR. McELFISH:     It's just exhibits.

  21               MR. BARMEN:     Of course the slides would be exhibits.

  22    I prepared without them because of what you said.           When he

  23    reargued for 45 minutes instead of 30, you gave him

  24    45 minutes, you did not reverse yourself on the no slides.              It

  25    would be absolutely improper.

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 70 of 209 PageID #: 4214
                                                                            27479

                            CHARGE CONFERENCE

   1               THE COURT:      Well, to be fair, he did not argue for

   2    slides at that point.      He was arguing for 45 minutes not 30.

   3               MR. BARMEN:     But you did change on the one, you did

   4    not change on the other, so I prepared without them.

   5               THE COURT:      I am not changing on the slides.

   6               MR. McELFISH:      But all that it is, is the exhibits.

   7    It's -- actually, you can't even tell --

   8               THE COURT:      You can tell them exhibit number

   9    such-and-such.

  10               MR. McELFISH:     And I'll put it up that way.

  11               MR. BARMEN:     No.

  12               MR. McELFISH:     But, Judge, it's just the exhibit.        I

  13    don't follow.    It's just the exhibit.

  14               THE COURT:      No.

  15               MR. McELFISH:     There is no writing, no nothing.

  16               THE COURT:      Tell them.    Tell them it is in

  17    Exhibit 6.    Ask for it if you want to see it.        And then you

  18    make your argument and then if they want to see it in their

  19    deliberations, they will get the exhibit.

  20               MR. BARMEN:     They will have the exhibits in

  21    deliberations anyway.

  22               THE COURT:      No, they will not.     They did not have

  23    the exhibits before.      If they want the exhibits, they will get

  24    them.

  25               MR. McELFISH:     Can we put it on the ELMO?

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 71 of 209 PageID #: 4215
                                                                            27480

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1                THE COURT:     No.   We are just going to argue.       You

   2    are going to talk.

   3                MR. McELFISH:     Oh, man, this is the first time I've

   4    ever closed without using any exhibits in evidence.

   5                THE COURT:     Throw that crutch away.      You do not

   6    need it.

   7                (Pause.)

   8                THE COURT:     All right, let's bring them back.

   9                (Pause in the proceedings.)

  10                (Jury enters.)

  11                THE COURT:    You may be seated.

  12                Okay, ladies and gentlemen.      The final witness is

  13    Akos Gubica, the driver of the truck.

  14    Whenever you are ready to proceed.

  15                MR. KIEFFER:     Thank you.

  16    (The deposition of Akos Gubica was read as follows:           Questions

  17    by Mr. Kieffer and Answers by Mr. Saal.)

  18    DEPOSITION TESTIMONY OF AKOS GUBICA:

  19    Q     Please introduce yourself to the jury.

  20    A     My name is Akos Gubica.

  21    Q     And at the time of this crash and the present day, what

  22    is it that you do for employment?

  23    A     I drive a truck.

  24    Q     Mr. Gubica, I am not using this to talk to the accident,

  25    I want to show the jury an overshot of the truck.

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 72 of 209 PageID #: 4216
                                                                            27481

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Now, I see two different colors; is that right?

   2                 MR. SAAL:    We missed something at the bottom of

   3    page 6.

   4                 THE COURT:     The bottom of page 6, please.

   5                 MR. KIEFFER:       What is the issue?    I'm sorry.

   6                 MR. SAAL:    Line 25, page 6 and line 1, page 7, those

   7    two specify who was driving the truck.

   8                 THE COURT:     No, no, no.      You only get until here.

   9    (Indicating.)     Remember I struck that.

  10                 MR. SAAL:    No.    You had struck 5 and 6 I thought;

  11    okay.

  12                 (Deposition reading resumes.)

  13    Q     Page 11, line 4:

  14    Question:     Mr. Gubica, I am not using this to talk to the

  15    accident, I want to show the jury an overshot of the truck.

  16    Now, I see two different colors, is that right?

  17    A     Yes.

  18    Q     Different shades?

  19    A     Yes.

  20    Q     Is that two different tarps?

  21    A     Yes, sir.

  22    Q     Is there anything different about either of them or just

  23    the shade of them?

  24    A     Same tarp, probably got dirty on the landfill, probably

  25    mud covering one of them.

                  SAM       OCR         RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 73 of 209 PageID #: 4217
                                                                            27482

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     What is the tarp made of, do you know?

   2    A     It's a mesh type of material.

   3    Q     Like mesh you see through?

   4    A     Yes.

   5    Q     Now, you told the jury that a gentleman at Hi-Tech starts

   6    the process.    Which tarp starts and how does it work?

   7    A     The back tarp goes on first.

   8    Q     The darker one?

   9    A     The back one, yes.     The front one goes on top of that, so

  10    this way when the trailer is traveling down the highway the

  11    wind doesn't grab the tarp.        The first one will hold the last

  12    tarp or the back tarp.

  13    Q     Does the gentleman at Hi-Tech do anything in addition for

  14    you at this time except just lay them?

  15    A     No, he just lays them and bungees the corners, so when I

  16    come out the wind doesn't blow it away.

  17    Q     Once he does that, do you leave the facility?

  18    A     No, I get scaled out, get paper work, and I pull on the

  19    street to finish the tarping job.

  20    Q     Let's just stay with the tarps.

  21    So you pull out of the facility and basically pull to the side

  22    of the road?

  23    A     Or get on the scale afterwards.

  24    Q     Talking just the tarp, before you actually get on the

  25    highway, do you do anything in addition to secure your tarp?

                  SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 74 of 209 PageID #: 4218
                                                                            27483

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     Yes.

   2    Q     You talked about bungees.      What does that mean, what do

   3    you do with them?

   4    A     It's a rubber bungee, probably 22 inches long, which

   5    secures the tarp onto the flatbed to cover the garbage.

   6                 MR. KIEFFER:   Question at line 7 -- I'm sorry,

   7    line 2 -- line 7.

   8                 (Deposition reading resumes.)

   9    Q     I'm using this to talk about the crash, these things.

  10    Are these bungees?

  11    A     Yes, sir.

  12    Q     Basically, is there like -- are there holes in the tarp

  13    that you tie the bungee to, is that how that works?

  14    A     Yes, the tarp includes holes that they put in there from

  15    the manufacturer.

  16    Q     Then you wrap the bungee around like the frame of the

  17    trailer?

  18    A     Around the rub rail on the side of the trailer.

  19    Q     Rub rail?

  20    A     Rub rail.

  21    Q     Term of art, okay.

  22    About how many bungees do you use?

  23    A     Roughly about 50 or so.

  24    Q     Basically, you are bungeeing down both sides and the

  25    back?

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 75 of 209 PageID #: 4219
                                                                            27484

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     Both sides, front and the back.

   2    Q     You do that?

   3    A     I do that.

   4    Q     Obviously, you use the bungee to keep it down?

   5    A     To keep it down, yeah.

   6    Q     Let's stay with this picture while we have it.

   7    In addition to the bungees, what are these things?

   8    A     Those are vinyl straps.

   9    Q     Do you put them on?

  10    A     Yes, I do.

  11    Q     About how many?

  12    A     Probably nine or ten.

  13    Q     Take me through how you do it.

  14    A     Which part, the bungees or the whole thing?

  15    Q     I think we are through the bungees.        We understand the

  16    bungees are along the sides, back and front.

  17    In addition to the bungees, you told me about these, what did

  18    you call them?

  19    A     Straps.

  20    Q     You said eight, nine or ten, is that what you said?

  21    A     Yes, sir.

  22    Q     Just take me through how you do one.

  23    A     Well, you wind it out if you have two-inch strap.          Those

  24    are the thinner ones.      The back ones that you see, the

  25    ratchets on those are the two inch ones.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 76 of 209 PageID #: 4220
                                                                            27485

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     These ratchets are like a self-ratcheting mechanism,

   2    right?

   3    A     Yes.

   4    Q     You rachet it by hand?

   5    A     Yes, sir.

   6    Q     The rachet tightens it?

   7    A     Yes, usually I put the load bar afterwards to make that

   8    secure.

   9    Q     What is a load bar, a piece of steel?

  10    A     Yes, roughly about that one.

  11    Q     Insert it into the rachet and crank it?

  12    A     Using your hand and body and crank it down.

  13    Q     The purpose of that is what?

  14    A     To make it tight, hold the load secured, and then the

  15    other ones are four-inch ones, that's --

  16    Q     Up here?

  17    A     Yeah, those are -- they come with the trailer from the

  18    manufacturer.     Those are wrapped onto a roller, which you also

  19    use a load bar when you throw it over to rachet it down.

  20    Q     You just tighten this instrument right here?

  21    A     Yes.

  22    Q     So the ones that we see that go kind of under the

  23    trailer, though, were part of the initial trailer?

  24    A     Yes, sir.

  25    Q     And then back here these are -- are the extras that you

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 77 of 209 PageID #: 4221
                                                                            27486

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    put on?

   2    A     They are extras because the load sometimes varies.           So

   3    sometimes you can't move the big ones where you need to, so

   4    you need loose ones to strap the loads down.

   5    Q     In the back, I want to talk to you about the back

   6    specifically.

   7    The jury's seen the picture enough, but take me through what

   8    you do with the back part of the tarp.         How do you secure it,

   9    do you tuck it?     Take us through that in some detail.

  10    A     Each tarp has an individual flap.        Well, one for the back

  11    portion, another for the front portion.         I would grab that,

  12    roll it up, and pull it backwards so it would be tied with two

  13    bungees on each corner, wrapped nice and secure under it.

  14    Q     So once the tarping process is complete on October 8th,

  15    where do you go next?

  16    A     I would go to a truck stop.

  17    Q     Is that truck stop in New Jersey?

  18    A     Yes, sir.

  19    Q     Is it the Delaware Truck Stop, is that what it's called?

  20    A     It's called Delaware Truck Stop, yes, sir.

  21    Q     Is it off Exit 4?

  22    A     Exit 4, Interstate 80.

  23    Q     What time do you get there about?

  24    A     Roughly 4 o'clock, 4:30 in the afternoon.

  25    Q     Let me take one step back.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 78 of 209 PageID #: 4222
                                                                            27487

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    When you leave Hi-Tech, am I correct your final destination is

   2    Ohio?

   3    A     Yes, sir.

   4    Q     At a landfill?

   5    A     Yes, sir.

   6    Q     That trip is about 400 miles?

   7    A     Roughly, yes.

   8    Q     It takes about 8 hours?

   9    A     Give or take, yes.

  10    Q     8 or 9 hours?

  11    A     Yes.

  12    Q     And you're -- are you due there at a date certain, you

  13    have to be there by X time?

  14    A     Usually I keep a schedule myself.

  15    Q     I understand that you planned to get there around 5 or 6

  16    in the morning?

  17    A     Yes, sir.

  18    Q     Let's talk about between 11 and 11:30 before you get back

  19    on the road.

  20    During that period of time do you check your tarp?

  21    A     Yes.

  22    Q     And do you have a specific recollection of having to make

  23    any adjustments to your tarp that evening?

  24    A     No, I don't.

  25    Q     Is it your practice when checking your tarp if something

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 79 of 209 PageID #: 4223
                                                                            27488

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    is out of place to put it back in place?

   2    A     Yes, all the time.

   3    Q     During this 30 minutes between 11 and 11:30 while still

   4    at the rest stop, do you check the lights on your trailer and

   5    tractor?

   6    A     Yes.

   7    Q     And do you do that, basically, just by turning them on

   8    and walking around?

   9    A     Yeah, pretty much.

  10    Q     I am just talking about lights.       Tell me how you just

  11    check the lights.

  12    A     I would put the switch on for each individual light for

  13    parking, regular headlights, blinkers separate, hazard lights

  14    separate.     Every time you would put those lights on you would

  15    go to the front of the truck, side, back of the truck, and

  16    trailer and check if it works.

  17    Q     Do you have a specific recollection of having any of

  18    issues with your lights that evening?

  19    A     No, sir.

  20                 (Continued on the following page.)

  21

  22

  23

  24

  25

                   SAM      OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 80 of 209 PageID #: 4224
                                                                            27489

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    BY MR. KIEFFER:

   2    Q     Is it your practice that if you have an issue just with

   3    the lights that you would take care of --

   4    A     Say that question again.

   5    Q     Let me take a step back.      When you did your light check

   6    that evening, anything out of place with the lights?

   7    A     No.

   8    Q     The jury has seen this picture numerous times as well.

   9    So I don't want to show it again.        But they've seen the back

  10    of your trailer, about nine or ten lights across the back.

  11    A     Ten lights.

  12    Q     Three, three, three, and then the license plate lights

  13    up?

  14    A     Yes, sir.

  15    Q     So three, three, three is nine, plus the license plate;

  16    and then also there is a piece of reflective tape that goes

  17    across?

  18    A     Yes, sir.

  19    Q     During this light check on October 8th, do you check your

  20    hazards?

  21    A     Yes, sir.

  22    Q     How do you do that?

  23    A     There is a mechanism on the left side of the steering

  24    wheel.    That also has the blinker on it.       You have to pull it

  25    out to make the hazards work.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 81 of 209 PageID #: 4225
                                                                            27490

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q      Were your hazards working before you left?

   2    A      Yes, sir.

   3    Q      You have heard the testimony in this case, correct, so

   4    far?

   5    A      Yes, sir.

   6    Q      There hasn't been any evidence that your lights were not

   7    working, but there has been some discussion that a check of

   8    the hazards post-crash raised an issue with the switch.

   9                Did you hear that testimony or that evidence?

  10    A      Yes, I did.

  11    Q      Let me rephrase the question.      Do you have any personal

  12    knowledge as to whether the hazards were affected at all by

  13    the crash?

  14    A      Well, I just got hit by a 20-ton bus.       So these got

  15    jolted out of place, relayed, or I don't know.

  16    Q      Let's go back now.    You're at the rest stop.       You check

  17    the tarp.    You check your lights.      Now do you leave for --

  18                MR. SAAL:   I'm on page 24.

  19                MR. KIEFFER:    Sorry.

  20                MR. SAAL:   Yeah.    Do you have page 24?

  21                MR. KIEFFER:    I don't.

  22                MR. SAAL:   That's why.     It actually noted that's an

  23    objection because there was no answer as to the next question.

  24                MR. KIEFFER:    What is the next page?

  25                MR. SAAL:   I don't have it.     There was no

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 82 of 209 PageID #: 4226
                                                                            27491

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    designation on it.     That's why I objected.      There was no

   2    designated answer to the question.

   3                 MR. KIEFFER:   Move on to the top, 25, line 2.

   4                 THE COURT:   All right.    Strike that testimony or

   5    that question.

   6                 MR. KIEFFER:   Page 25, line 2.

   7    BY MR. KIEFFER:

   8    Q     Are there times -- again, I'm talking specific to the

   9    night right now -- were there times that night where you had

  10    to go below 65 miles an hour?

  11    A     Yes, sir.

  12    Q     And what would cause you to go below 65 miles an hour?

  13    A     Inclines and hills.

  14    Q     Generally, now about I-80, let's talk more generally

  15    about it -- I'm not talking about maybe wetter or things like

  16    that involved -- just normal nights.        Is it your general

  17    practice on I-80 to go about 60 miles an hour, absent a grade?

  18    A     Say that again.

  19    Q     Generally speaking, when you're on I-80, because I

  20    understand that you take I-80 or this route other times,

  21    correct?

  22    A     Yes.

  23    Q     Generally, when you're on I-80, is your speed 65 miles an

  24    hour, absent a grade, absent grade use?

  25    A     Yes, sir.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 83 of 209 PageID #: 4227
                                                                            27492

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     Are there times on I-80 when you need your hazards,

   2    generally?

   3    A     Generally, no.

   4    Q     If there's a posted minimum speed and you're below it,

   5    are hazards required?

   6    A     It's required by the law, yes, sir.

   7    Q     And have you had opportunities -- twofold.         On the night

   8    of the crash, did you ever go below a posted minimum speed?

   9    A     No, sir.

  10    Q     On the night of the crash, at any time were you required

  11    by law to have your hazards on the night of the crash?

  12    A     Say that again.

  13    Q     The night of the crash, was there ever a period of time

  14    on your stretch of I-80 that you were required to by law to

  15    have your hazards on?

  16    A     Under 40 miles an hour.

  17    Q     You, yourself, that night, traveling that night, did you

  18    have to do that?

  19    A     No, sir.

  20    Q     You talked at some of your depositions when some other

  21    attorneys were asking you questions that speed, certain speeds

  22    on the highway could be a hazard.

  23               Do you agree with that?

  24    A     Yes, sir.

  25    Q     And a slow-moving car or truck could be a hazard?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 84 of 209 PageID #: 4228
                                                                            27493

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     Could be, yes, sir.

   2    Q     And you recognize that.

   3    A     Yes, sir.

   4    Q     And when you are below a posted minimum, it is your

   5    practice to use your hazards?

   6    A     Yes, sir.

   7    Q     In the area of the crash, you talked about the grade with

   8    us a little bit.     Just taking I-80 generally, was the grade at

   9    the area of the crash a small, medium, or large grade relative

  10    to the other parts you have taken?

  11    A     Smaller grade than the rest.

  12    Q     The jury has heard about a grade called Mount Pocono.

  13               Are you familiar with that grade?

  14    A     Yes, sir.

  15    Q     And you would have passed Mount Pocono by the time you

  16    got to the crash site, correct?

  17    A     Yes, sir.

  18    Q     Mount Pocono is one the bigger grades on 80, if not, I

  19    guess, the largest, if that's the right way to say it.

  20    A     Yes, sir.

  21    Q     I understand that on Mount Pocono your customary speed is

  22    about 40 to 45?

  23    A     Roughly, yes, sir.

  24    Q     This is an approximate.      You're doing approximates?

  25    A     Approximately.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 85 of 209 PageID #: 4229
                                                                            27494

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     And then at the crash site your testimony is your general

   2    speed is about a 5-mile-an-hour difference?

   3    A     Yes, sir.

   4    Q     At the time of this crash, your testimony in the case is

   5    that you were going 45 miles an hour?

   6    A     Approximately, yes, sir.

   7    Q     Approximately.    Okay.    And that's consistent about what

   8    we just talked about with the jury the 5-mile-an-hour

   9    difference between Mount Pocono and the accident and crash

  10    site?

  11    A     Yes, sir.

  12    Q     I want to get back to speed in a second.         I want to talk

  13    about the little bit, what you do to check your mirrors as a

  14    truck driver.     Do you check your mirrors?

  15    A     Yeah.

  16    Q     Is the purpose of checking your mirrors to see what is

  17    going on around you?

  18    A     Yes.    That's the only way to recognize other individuals

  19    behind you.

  20    Q     You had a couple of mirrors on each side.         There is a

  21    rectangular mirror in the center?

  22    A     In the center of?

  23    Q     Is there a mirror like on the hood, the front of the

  24    hood?

  25    A     Two round ones up front of the hood and we have separate

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 86 of 209 PageID #: 4230
                                                                            27495

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    ones on each side.

   2    Q      I understand that your practice is to look in mirrors

   3    about every 15 or 20 seconds, I believe, or 10 or 15 seconds?

   4    A      Roughly, give or take, depending on traffic or

   5    situations.

   6    Q      So maybe more or less, depending on the circumstances?

   7    A      Yes.

   8    Q      I understand that you never saw the bus before the crash,

   9    correct?

  10    A      Yes, sir.

  11    Q      I understand that it may have been closer to a minute the

  12    last time you looked in your mirrors before the crash,

  13    correct?

  14    A      Possibly, yes.

  15    Q      And you were approximating closer to a minute?

  16    A      Yes, sir.

  17    Q      Am I correct that you waited closer to a minute -- well,

  18    why?    Just because it was a calm night?

  19    A      Calm night, not much traffic, and I usually pay attention

  20    in front of me more than anything else.         It's usually a lot of

  21    deers around there.     So usually a main concern is in front of

  22    you when it's a quiet night.

  23    Q      You told the jury you were going 45 miles an hour at the

  24    time of the crash.

  25    A      Yes, sir.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 87 of 209 PageID #: 4231
                                                                            27496

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     And has that testimony ever changed from the morning of

   2    the crash until today?

   3    A     No, sir.

   4    Q     You have been asked about speed a few times at least.

   5    A     Yes, sir.

   6    Q     I want to go through some of that with you.

   7               We're talking about discussions you had in relation

   8    to speed from the morning of the crash basically until today.

   9    You remember talking with the police at 2:15 in the morning?

  10    A     Yes, sir.

  11    Q     The notes we have say:

  12               He related that he was traveling on I-80 in the

  13    right lane at approximately 45 miles an hour and concentrating

  14    on the road.

  15               Is that your recollection?

  16    A     Yes, sir.

  17    Q     Do you remember talking again with the police about speed

  18    at 3:30 that morning?

  19    A     No, I don't.

  20    Q     I have it here.     Now, in the first note that I read, at

  21    2:15 in the morning, there is a line that says:

  22               When asked why he was traveling 45, he was unable to

  23    provide an answer.     And then an hour later at 3:30, when asked

  24    why he was traveling 45, he advised that he had recently had

  25    the transmission in his truck worked on and rebuilt and he

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 88 of 209 PageID #: 4232
                                                                            27497

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    didn't want to push the transmission too hard.

   2                Did you tell the police that with respect to your

   3    transmission?

   4    A     I probably said something like I just did my transmission

   5    myself.    I worked on it for over a month or so and I was

   6    babying it because it was -- because it just got on the road

   7    two weeks ago.

   8    Q     And post-crash, did you have an instinct to try to

   9    protect the transmission?

  10    A     Oh, yes, sir.

  11    Q     And did you do that basically by throwing it in neutral?

  12    A     Yes, sir.

  13    Q     I understand we will talk about the crash in a minute.

  14                But the crash, you throw it in neutral, both hands

  15    on the wheel, hitting the break, and you kind of coast to the

  16    shoulder?

  17    A     To the shoulder, yes, sir.

  18    Q     So we have at 2:15.     So that's 45 minutes to an hour

  19    after the crash.     Then we have 3:30, which is about two hours

  20    after the crash, both at 45.       Then the jury has heard that you

  21    provided a statement to Greyhound about 7:30 in the morning?

  22    A     Yes, sir.

  23    Q     And I want to play just a question and answer about

  24    speed.    That's obviously you on the tape?

  25    A     Yes, sir.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 89 of 209 PageID #: 4233
                                                                            27498

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     Telling Greyhound you went 45 at the time of the crash?

   2    A     Yes, sir.

   3    Q     Lawyers have asked you questions about speed a few times.

   4    I want to go over that.      In December of '14 you provide some

   5    testimony.    I would like to play that.

   6               And then there was one more in May of '15 -- I'm

   7    sorry -- August of '14.

   8               In May of' 15, so there was an upgrade; and at some

   9    point you went from 65 to approximately what speed, sir?

  10    A     Approximately forty --

  11               MR. SAAL:    That's you.

  12    BY MR. KIEFFER:

  13    Q     Your answer:    Approximately 45 miles per hour.

  14               "QUESTION:     Do you recall how long you were

  15    traveling at 45 miles per hour before the accident?           How long

  16    of a time either timewise or distance-wise?"

  17               Your answer:     I would say a couple minutes roughly,

  18    give or take.

  19               Do you remember that testimony?

  20    A     Yes, sir.

  21    Q     At anytime in the last basically three years, when you

  22    have been asked about the speed of your tractor trailer,

  23    starting with literally an hour after the crash to today,

  24    whatever it is, 900 days later, have you ever set the speed

  25    other than about 45 miles per hour?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 90 of 209 PageID #: 4234
                                                                            27499

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     No.    That's what I was doing, 45, roughly.

   2    Q     You know your truck.     And your testimony is 45?

   3    A     Yes, sir.

   4    Q     And from a speed standpoint, not a doubt in your mind

   5    about 45?

   6    A     That's what my truck usually does at that grade, so, yes,

   7    roughly 45.

   8    Q     You had an approximate 400-mile trip you were making,

   9    correct?

  10    A     Yes, sir.

  11    Q     You passed or they passed you numerous times, truck

  12    trucks, cars, buses, all sorts of vehicles, true?

  13    A     Yes, sir.

  14    Q     Probably hundreds, if not thousands, of people out on

  15    that highway over that 400 miles, true?

  16    A     True.

  17    Q     So it's important for you to follow safety rules as well.

  18    Fair?

  19    A     Yes, sir.

  20    Q     When we heard questions about the fact that you were not

  21    carrying passengers, you don't take your responsibilities any

  22    less seriously because there is other people on the road,

  23    true?

  24    A     Yes, sir.

  25    Q     And you referred to the bus as a 20-ton bus.          How many

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 91 of 209 PageID #: 4235
                                                                            27500

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    tons is your tractor trailer?

   2    A     How many tons is mine?      Loaded or unloaded?

   3    Q     On the night of this incident.

   4    A     Forty tons.

   5    Q     A little over 40, right?

   6    A     Below 40, slightly.

   7    Q     About 8,000 pounds, over 40 tons, correct?

   8    A     No, less than 40 tons.

   9    Q     Well, what was it weighed at after the accident?

  10    A     Are you talking about what the police weighed it?

  11    Q     Sure.

  12    A     I can't remember.

  13    Q     It was 88,350, correct, sir?

  14    A     If that's what your paperwork says.

  15               "THE COURT:     When you left the rest stop, you had to

  16    weigh out, right?

  17               "ANSWER:    When I left Hi-Tech in Brooklyn, I got

  18    weighed out.

  19               "THE COURT:     What was the weight at that time?

  20               "ANSWER:    79,020 pounds."

  21    BY MR. KIEFFER:

  22    Q     Regardless whether it was 80,000 or 88,000, it was about

  23    twice the weight of the bus?

  24    A     Give or take.

  25    Q     And that's one of the reasons it's so important that you

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 92 of 209 PageID #: 4236
                                                                            27501

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    don't create a hazard on the highway.        Fair?

   2    A     Can you ask that question again?

   3    Q     Sure.    The fact that you're on the highway with other

   4    people and you have a 40-ton tractor trailer, that's one of

   5    the reasons why it's so important for you not to create a

   6    hazard on that highway, true?

   7    A     True.

   8    Q     And as a professional driver, you would agree, wouldn't

   9    you, sir, that a tractor trailer driving 16 miles per hour on

  10    this stretch of highway under the conditions of this night and

  11    without four-way hazards on would constitute a hazard?

  12    A     Yes, sir.

  13    Q     That's not safe either, is it?

  14    A     It wouldn't be safe, no.

  15    Q     On the condition of this night without four-way flashers,

  16    would that have been safe?

  17    A     No.

  18    Q     It would have created a hazard for you and other drivers

  19    on the road, true?

  20    A     Yes.

  21    Q     Did anybody at either Brooklyn or Exit 4 check to see if

  22    you were too tired to drive or check to see if your logs were

  23    in order?

  24    A     No, sir.

  25                 MR. KIEFFER:   Picking up at line 24 on page 51.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 93 of 209 PageID #: 4237
                                                                            27502

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1               Steven.

   2               "ANSWER:    I would like to correct that.        My usual

   3    stop is Delaware truck stop from Brooklyn to Ohio."

   4    BY MR. KIEFFER:

   5    Q     Okay.   And from Exit 4 to Ohio, how long is that trip?

   6    A     Six hours, roughly, give or take.

   7    Q     At the point of impact, sir, you don't recall any

   8    vehicles in front of you, true?

   9    A     True.

  10    Q     Other than the lights from your headlights, it was pitch

  11    dark to you, other than that, true?

  12    A     True.

  13    Q     There were no lights on the side of the road.          Fair?

  14    A     Fair.

  15               MR. KIEFFER:     Page 73, line 20.

  16    BY MR. KIEFFER:

  17    Q     Mr. Gubica, I want to talk a little bit about the area

  18    where you drove by the Poconos.

  19               How long a stretch of highway is that?

  20    A     Are you talking about just the Pocono mountains?

  21    Q     Yes, as you're going through there on I-80.

  22    A     That would be from Mile Marker 299 to 286, roughly.

  23    Q     And one of the things that you have noticed when you

  24    drive your tractor trailer is that the steeper the grade, the

  25    slower you go?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 94 of 209 PageID #: 4238
                                                                            27503

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     Yes, sir.

   2    Q     And, in fact, this is the steepest grade along I-80 in

   3    Pennsylvania, isn't it?

   4    A     Yes.

   5    Q     So, I assume you go considerably slower in that area than

   6    you do in the area of the accident?

   7    A     What do you mean by "considerably slower"?

   8    Q     How much slower do you go?

   9    A     Two to six miles per hour less than the Poconos.          Poconos

  10    is less than the other grade.

  11    Q     Two to six?

  12    A     Two to six, yeah, probably.

  13    Q     Are you telling this jury that the Poconos mountains, the

  14    steep grade on I-80, in your words much steeper than the grade

  15    at this accident site, you would only go 2 miles per hour

  16    slower?

  17    A     I just said two to six.

  18    Q     If you were going six miles per hour slower, that would

  19    have taken you down to around 35 to 37 miles per hour,

  20    wouldn't it?

  21    A     No.    If I was doing roughly 40 -- if I was doing roughly

  22    40 miles per hour.

  23    Q     Well, you heard Mr. Smith even do some numbers and saying

  24    you were going 43.     Do you recall that?

  25    A     Yes.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 95 of 209 PageID #: 4239
                                                                            27504

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     If he's right, then you were doing 37 to 40 in the

   2    Poconos, true?

   3    A     Well, 43 is further than 37, I would say.

   4    Q     Forty-three minus six is 37?

   5    A     I would say 45 minus 6 would be around 39.

   6    Q     But you would agree you didn't have your four-way hazards

   7    on in the Poconos, true?

   8    A     Yes, sir.

   9    Q     If you were going under 40, you should have, shouldn't

  10    you, sir?

  11    A     If I was under 40, I should have had it on, yes, sir; but

  12    I wasn't.

  13    Q     This is a photograph of your tractor trailer the

  14    following morning.

  15    A     That's what it looks like, yes, sir.

  16    Q     It extends a little further to the left.         It's just not

  17    in the picture.

  18    A     True.

  19    Q     These are dark gray tarps is how you describe them to me

  20    on deposition?

  21    A     Dark gray tarps.

  22    Q     I think, when we saw the picture earlier, it looked like

  23    the back one was darker than the front.         Was that true or just

  24    that particular picture?

  25    A     The back one is darker.      Like I said before, it was

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 96 of 209 PageID #: 4240
                                                                            27505

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    probably covered in mud, the first tarp.         When you get to the

   2    landfill, sometimes it rains; and sometimes you get mud on it.

   3    Q      You have no lights at the top of your tractor trailer,

   4    true?

   5    A      No lights on the back of my trailer, no.

   6    Q      Thank you for correcting me.

   7                No lights on the top of the your trailer, correct?

   8    A      There is no top.    The top is the deck, the top of the

   9    load.    You mean the trash?

  10    Q      Right.

  11    A      There is no lights on top of the trash, no.

  12    Q      You have an obligation to know whether or not or how

  13    other vehicles on the road can observe your vehicle, don't

  14    you?

  15    A      Yes, sir.

  16    Q      This is the tractor part, correct?

  17    A      Yes, sir.

  18    Q      And the remaining is the trailer?

  19    A      Yes, sir.

  20    Q      And you don't expect that a vehicle behind this with the

  21    load you have on this, that they're able to reasonably see the

  22    tractor portion of the tractor trailer, true?

  23    A      You follow the trailer.     You have the truck in front of

  24    you.    You're not going to see the truck, no.

  25    Q      That's what I was going to clarify.       You're not going to

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 97 of 209 PageID #: 4241
                                                                            27506

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    see the truck part, the tractor part, true?

   2    A     Probably not.

   3               MR. SAAL:    I'm sorry.

   4               "THE WITNESS:     You follow a trailer.      You have the

   5    truck in front of you.      You're not going to see the truck, no.

   6    BY MR. KIEFFER:

   7    Q     There has been some questions about whether you ever

   8    changed your story about your speed.        You have changed your

   9    story about how often you look into your side-view mirror on

  10    the night of this accident, haven't you?

  11    A     I made a correction, yes, sir.

  12    Q     Well, at one point you said 10 to 15 minutes when first

  13    asked, correct?     Minutes the first time, correct?

  14    A     Yes, sir.

  15    Q     We played that video.      You saw that.

  16    A     Yes, sir.

  17    Q     Later, you tried to say 10 to 15 seconds, true?

  18    A     I corrected myself that I meant to say 10 to 15 seconds.

  19    Q     You recall, sir, you and I having a conversation about

  20    this in your deposition?

  21    A     About what?

  22    Q     About looking in your side-view mirror and about whether

  23    you could see the Greyhound bus or not.

  24    A     Yes, sir.

  25    Q     You told me you would have seen it if you had looked in

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 98 of 209 PageID #: 4242
                                                                            27507

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    your mirror, true?      Sir, you were asked under oath:

   2                 "QUESTION:   Sure, if you had looked in your mirrors

   3    15 or 20 seconds before this accident, you would agree that

   4    the Greyhound bus would have been visible, correct?"

   5                 Correct.

   6                 What was your answer?

   7    A     "Yes."

   8    Q     You agree with that today, don't you, sir?

   9    A     Yes.

  10    Q     What explanation do you have for not seeing the Greyhound

  11    bus prior to impact?      What was your answer?

  12    A     "It wasn't 15 or 20 seconds.       Looking in my mirrors might

  13    have been a minute."

  14    Q     So, as we talked it through at the deposition, you

  15    realized it could have been up to a minute before you looked

  16    in your mirrors, correct?

  17    A     It's possible, correct.

  18    Q     And you would agree you also told me at your deposition,

  19    that wouldn't be safe and cautious like you were taught, true?

  20    A     I don't recall that.

  21    Q     Let me ask you this.     Wouldn't you agree if you didn't

  22    check those mirrors that you may not be aware of your

  23    surroundings of a potential danger?

  24    A     Can you repeat that again?

  25    Q     Sure.    If you didn't look in your mirrors -- I'll get the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 99 of 209 PageID #: 4243
                                                                            27508

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    exact wording here; let's start this question over -- and if a

   2    tractor trailer operator does not check those mirrors every 15

   3    to 20 seconds, that would not be safe, would it?          How do you

   4    answer that?

   5    A     Can you repeat it one more time?

   6    Q     If a tractor trailer operator does not check those

   7    mirrors every 15 to 20 seconds, that would not be safe, would

   8    it?   What is your answer?

   9    A     It all depends.

  10    Q     When you were asked under oath, sir, if a tractor tailor

  11    operator does not check those mirrors every 15 to 20 seconds,

  12    that would not be safe, what was your answer?

  13    A     It wouldn't be safe, no.

  14    Q     It would not be safe, no.

  15               That was your answer.

  16    A     That was my answer.

  17    Q     And the reason for that is that you may not be aware of

  18    surroundings that post some type of potential danger, correct?

  19    What was your answer?

  20    A     I said:   Yes.

  21    Q     You agree that four-way hazards help prevent rear-end

  22    accidents, don't you?

  23    A     Yes, sir.

  24    Q     When you're out, driving at night, as a professional

  25    truck driver, you have certain expectations of other drivers

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 100 of 209 PageID #:4244
                                                                             27509

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    on the road?

   2    A     Yes, sir.

   3    Q     Would you expect, if you saw taillights in front of you

   4    on a dark night like this on this stretch of highway, without

   5    four-way hazards, wouldn't you expect that that driver would

   6    be traveling school-zone-type speeds?

   7    A     If the vehicle wouldn't have the hazards on?

   8    Q     Without the hazards.

   9    A     You would expect it's going regular speed.

  10    Q     That was my point.      When you see those taillights, you

  11    expect it to be going highway speeds, true?

  12    A     Yes, sir.

  13    Q     And we talked about earlier at the beginning of the

  14    examination about driving 16 miles per hour on the highway at

  15    night without four-way flashers.

  16                Do you recall that we talked about that?

  17    A     We did talk about such things, yes.

  18    Q     You use a pretty strong word to describe what type of

  19    danger that would be, don't you?

  20    A     The danger would be what?

  21    Q     Driving 16 miles per hour without four-way hazards on

  22    this stretch of highway under the conditions of this night.

  23    A     It would be dangerous, yes.

  24    Q     What you said under questioning from counsel for a bus

  25    passenger was it would be suicidal, true?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 101 of 209 PageID #:4245
                                                                             27510

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A      It would be suicidal, yes, sir.

   2    Q      And you don't mean intentionally, but you mean it would

   3    be highly dangerous.

   4    A      It would be highly dangerous.

   5    Q      Why?

   6    A      Because you're not telling the individual behind you that

   7    you are going under 40 miles per hour, that you are a

   8    slow-moving vehicle.

   9    Q      Why is that dangerous?

  10    A      Because other person doesn't know that he is going slow.

  11    So they can't react to it in a proper fashion.

  12    Q      The same is true for 20 miles per hour, right, sir?

  13    A      Yes, sir.

  14    Q      In fact, even at 25, I think your testimony was that it

  15    would not -- that it would not only dangerous and hazardous,

  16    it would be absurd to drive that slow on this stretch of

  17    highway at night without four-way flashers, true?

  18    A      Yes, sir.

  19    Q      You also said the same for 30 miles per hour, correct,

  20    sir?

  21    A      No, sir.

  22    Q      We can go to that same deposition.

  23    A      I think we stopped at 26 miles per hour, the last

  24    conversation we had about that, if I recall correctly.

  25    Q      So you do remember the conversation?

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 102 of 209 PageID #:4246
                                                                             27511

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     It was 26.    I think that's when we shut it off at, yeah.

   2    Q     Let me ask the question one more time.

   3                Would you agree that traveling 30 miles per hour on

   4    that stretch of highway under the same conditions without

   5    hazards would be dangerous?

   6    A     It would be dangerous, yes, sir.

   7    Q     Same is true for 35 miles per hour, correct?

   8    A     Yes, sir.

   9    Q     And even 37 or 38 without hazards, correct?

  10    A     Yes, sir.

  11    Q     And why would it be dangerous?

  12    A     Because the other person behind you does not know that

  13    you're going a slow speed.       This way they could react to you.

  14    Q     Because there is nothing on your vehicle that is

  15    communicating that to the other drivers without the four-way

  16    hazards, true?

  17    A     If it's under 40 mile per hour, yes.

  18    Q     And you were well aware that if you were under 40 miles

  19    per hour, you were required to put your hazards on, true?

  20    A     Yes, sir.

  21    Q     Would you consider 35 considerably slower than 65 on this

  22    type of highway?

  23    A     Yes, sir.

  24    Q     Now you knew when you talked to state troopers that

  25    night, if you were going under 40, you were required to have

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 103 of 209 PageID #:4247
                                                                             27512

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    your hazards on.     You knew that, true?

   2    A      Yes, sir.

   3    Q      And you also knew that if you were going under 40 miles

   4    per hour without your hazards that night that you would

   5    creating a hazard for others, true?

   6    A      Yes, sir.

   7    Q      And when you talked to Trooper Andress, he asked you

   8    specifically why you were going the speed you were going.

   9                Didn't he ask you that?

  10    A      That's not how it came up, no.

  11    Q      In fact, you were not able to give him an answer, were

  12    you?

  13    A      I gave him the answer the very first time, when they

  14    asked me, and I told them -- I told him the very first time

  15    they asked me, Andress.       He's the one that came up to me the

  16    first time for a report.

  17    Q      Let me just ask you this, sir.       You understand the police

  18    report indicates, when asked why he was traveling 45 miles per

  19    hour, the operator was unable to provide an answer.           You know

  20    it says that, true?

  21    A      Who says this?

  22    Q      Trooper Andress.

  23    A      Says what again?

  24    Q      That you were unable to provide him an answer as to why

  25    you were traveling the speed you were traveling.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 104 of 209 PageID #:4248
                                                                             27513

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    A     That's correct.     It might say it in the police report,

   2    but that's incorrect.      I'm sorry.

   3    Q     And, in fact, when Corporal Schmit talked to you that

   4    night, as he testified and it's in the report, you then told

   5    him it was because of your transmission, tried?

   6    A     No.    I never spoke to Corporal Schmit.       That's not the

   7    first time I'm telling you this.        I never spoke to him.      He

   8    never had an interview with me.

   9    Q     The jury doesn't know everything we talked about.

  10    A     I apologize.

  11    Q     Sir, you understand that Corporal Schmit, at least

  12    according to him, when he talked to you, you gave him a

  13    different answer than what you gave to Trooper Andress, true?

  14    A     No.

  15    Q     You disagree with that; but you understand that's what he

  16    is saying, isn't it?

  17    A     He can say that, but that's not what happened.

  18    Q     And then subsequently you got a call from Trooper Andress

  19    when you were at your house, didn't you?

  20    A     No.    That would be the other officer.       It wasn't Andress,

  21    no.   It was Schmit.

  22    Q     Another trooper called you when you were at your house

  23    and said:

  24                 We want to ask you some more questions because we

  25    are hearing different stories.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 105 of 209 PageID #:4249
                                                                             27514

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1                Didn't he tell you that?

   2    A     It wasn't at my house, but he did call me two days later.

   3    Q     You do agree, though, that transmission problems can

   4    cause you to go slower, especially on grades, true?

   5    A     It is possible.

   6    Q     Having a heavier vehicle, the heavier it is, the slower

   7    you might go as well, true?

   8    A     Possible.

   9    Q     When you were asked whether transmission problems can

  10    impact the speed of the tractor trailer, in your deposition

  11    you said it can, didn't you?

  12    A     I don't recall.

  13    Q     You were asked at your deposition in December, 2014, at

  14    page 270, line 10:

  15                Could a transmission problem impact the speed of the

  16    tractor trailer?

  17                And your answer was:      It can.

  18                Could a transmission problem impact the speed of the

  19    tractor trailer?

  20                Your answer was:     It can.

  21                Did I read that correctly?

  22    A     You're reading it correctly.

  23    Q     That was your answer under oath, correct?

  24    A     Yes, sir.

  25    Q     And although you're claiming that you didn't talk to

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 106 of 209 PageID #:4250
                                                                             27515

                     DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Corporal Schmit about your transmission, you agree that you

   2    had just worked on your transmission a couple of weeks before

   3    this?

   4    A      Yes, sir.

   5    Q      And you're not a DOT-certified mechanic in anyway, are

   6    you?

   7    A      No.

   8    Q      Mr. Gubica, you will agree that after the accident, the

   9    switch in the cab, the truck part, was found to be inoperable

  10    to the hazards in the back, correct?

  11    A      After the accident, yes.

  12    Q      And you never looked inside that switch yourself, did

  13    you?

  14    A      No, I did not.

  15    Q      And there were no repairs to the inside of that cab, were

  16    there?

  17    A      Say that again.

  18    Q      Were there any repairs to the inside of that cab?

  19    A      When?

  20    Q      After the accident.

  21    A      No.

  22    Q      Even though the switch wasn't operable, true?

  23    A      After the accident, true.

  24                  MR. KIEFFER:   Page 143.

  25    BY MR. KIEFFER:

                            LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 107 of 209 PageID #:4251
                                                                             27516

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     Mr. Mannion asked you a few questions about the

   2    transmission.     You had it rebuilt, what, like two or three

   3    days before the crash; is that right?

   4    A     Yes, sir.

   5    Q     You had driven about six or 8,000 miles on that

   6    transmission?

   7    A     Yes, sir.

   8    Q     We talked a lot or Mr. Mannion talked a lot about hazards

   9    and when your hazard lights are on at speeds of 16, 20 and 30.

  10                 Do you remember all that testimony?

  11    A     Yes.

  12    Q     Were you doing any of those speeds?

  13    A     No, I was not.

  14    Q     How fast were you going at the time of the crash?

  15    A     Approximately about 45 miles per hour.

  16    Q     You understand that is consistent with some other experts

  17    that this jury has heard, correct?

  18    A     Yes, sir.

  19                 MR. KIEFFER:   This is a continuation of Mr. Gubica's

  20    testimony on July 18th, the morning session.

  21    BY MR. KIEFFER:

  22    Q     Mr. Gubica, so it's clear, please state your full name

  23    for the judge and jury.

  24    A     Akos Gubica.

  25    Q     When this accident occurred, when you were rear-ended by

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 108 of 209 PageID #:4252
                                                                             27517

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    the Greyhound bus, how fast were you going?

   2    A     Approximately 45 miles an hour.

   3    Q     Every time a police officer asked you how fast you were

   4    going at the time of the accident, what did you say?

   5    A     Going about 45 miles per hour.

   6    Q     You were in court when you heard Trooper Schmit testify

   7    that he thought you were going 16 miles per hour at the time

   8    of the accident, right?

   9    A     That's what he said, yeah.

  10    Q     Is that true?

  11    A     No.

  12    Q     How fast were you going at the time of impact?

  13    A     Approximately 45 miles per hour.

  14    Q     On the night of October 8th, in the early morning hour of

  15    October 9, were you having any problems with the transmission?

  16    A     No, sir.

  17    Q     Tell me about the lights.       Tell the jury, rather, about

  18    the lights in the back of your trailer.

  19    A     I had three sets of three circular LED lights which glow

  20    red; and I had one LED light for my license plate, so

  21    altogether ten LED light.

  22    Q     Also in the back of the trailer is there any -- I think

  23    we're heard the term "conspicuity" or reflective tape?

  24    A     DOT reflective tape, yes, sir.

  25    Q     Now in the ride from Hi-Tech through New York City,

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 109 of 209 PageID #:4253
                                                                             27518

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    across the GW, to the Delaware truck stop, any problems at all

   2    with the operation of your vehicle?

   3    A     No, sir.

   4    Q     Now after you woke up, what did you do while you were

   5    still at the Delaware truck stop?

   6    A     I would get my papers in order and do a pre-trip

   7    inspection again.

   8    Q     I don't want to belabor it but:        Did that consist of all

   9    the same things that you described when you did the pre-trip

  10    inspection at Hi-Tech?

  11    A     Yes, sir.    I do the same pre-trip inspection.        I check my

  12    load to see if all the straps are tight, see if all my lights

  13    are in working order, and check the tires; and I would go.

  14    Q     Were all the lights in working order?

  15    A     Yes, sir.

  16    Q     Were the hazards lights in working order?

  17    A     Yes, sir.

  18    Q     Was your load still secure?

  19    A     Yes, sir.

  20    Q     Had it shifted on the trip from New York City to the

  21    Delaware truck stop?

  22    A     No.

  23    Q     Was the tarp in the condition that it was when you put

  24    the original load together?

  25    A     Yes, sir.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 110 of 209 PageID #:4254
                                                                             27519

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Q     The road that you're taking, 80, is that just straight

   2    and flat the whole way across the Commonwealth of

   3    Pennsylvania?

   4    A     No.

   5    Q     Can you describe the road as you get up to the area of

   6    the accident?

   7    A     Pennsylvania has a lot of hills, a lot of curves, turns,

   8    90-degree sharp ends.      That's about it.

   9    Q     In the location of this accident, how would you describe

  10    the road?

  11    A     Slight inclined with a slight bend to the road to the

  12    right.

  13    Q     Were you able to do the Pocono climb without any problem?

  14    A     Yeah, no problems.

  15    Q     Now, you seen and you heard the testimony about speed

  16    limits in the area of 65.       And the minimum being what?       Do you

  17    know?

  18    A     Forty miles per hour.

  19    Q     Were your hazards on when this accident occurred?

  20    A     No, sir.

  21    Q     Why not?

  22    A     Because I wasn't going that low a speed.         I was doing

  23    approximately 45 miles per hour, and I don't need to have my

  24    hazards on.

  25    Q     Have there been times as a truck driver where you're

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 111 of 209 PageID #:4255
                                                                             27520

                    DEPOSITION TESTIMONY OF AKOS GUBICA

   1    driving when you've gone under 40 miles per hour and put your

   2    hazards on?

   3    A     Yes, sir.

   4    Q     In what situations has that happened?

   5    A     As truckers, we usually put hazards on if it's real foggy

   6    outside or you have to drive slow or there is a slow-moving

   7    vehicle in front of you or it's an emergency stop, to let the

   8    people behind you know that something is going on.

   9    Q     Would you ever drive at 16 miles an hour without hazards?

  10    A     No, sir.

  11    Q     Would you ever drive at 25 miles per hour without

  12    hazards?

  13    A     No.

  14    Q     As you proceeded across I-80 that day and that evening in

  15    the morning, what was your range of speed?

  16    A     Between 40 to whatever the speed limit allows, 65, and

  17    now 70, but back in those days it was 65, I think.

  18    Q     Why would you be going at the lower speeds?

  19    A     Inclines, mountains.

  20    Q     Let's talk about the accident.        You're driving down the

  21    road.   What lane were you in?

  22                 MR. SAAL:   I have that stricken.      I have it

  23    stricken.     Do you want to check?

  24                 (Discussion between counsel; off the record.)

  25                 MR. KIEFFER:   Page 46, line 9.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 112 of 209 PageID #:4256
                                                                             27521

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    BY MR. KIEFFER:

   2    Q     Let's talk about the accident.        You're driving down the

   3    road.   What lane were you in?

   4    A     Right lane.

   5    Q     What is the next thing?       What happened?

   6    A     A big jolt from behind.       I got hit from behind.

   7    Q     What did you do?

   8    A     Since I just did the transmission job on the truck, I

   9    wanted to protect my transmission as best I can.           So I put it

  10    in neutral, held onto the steering wheel; and I steered both

  11    vehicles to the shoulder because we were interlocked at that

  12    time.

  13    Q     Did you bring the vehicles to a stop?

  14    A     Yes, I did.

  15                MR. KIEFFER:    That concludes Mr. Gubica's testimony.

  16                THE COURT:    Okay.    Does that conclude the rebuttal

  17    case?

  18                MR. MCELFISH:     Yes, Your Honor.     At this time, the

  19    plaintiff rests.

  20                THE COURT:    Great.

  21                MR. BARMEN:    Up to you, Your Honor.

  22                THE COURT:    Why don't we go right into closings,

  23    then, ladies and gentlemen?        All right?

  24                MR. BARMEN:    May I proceed, Your Honor?

  25                THE COURT:    You may.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 113 of 209 PageID #:4257
                                                                             27522

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1                MR. BARMEN:    Thank you.

   2                Good afternoon, ladies and gentlemen.

   3                JURORS:   Good afternoon.

   4                MR. BARMEN:    My last chance to speak with you during

   5    the course of this trial.       Before I really get into what I

   6    want to talk about, I want to thank you once again for your

   7    time and your attention and your patience, and your sacrifice.

   8                I want to thank Judge Reyes and his staff who have

   9    been fantastic, and I want to acknowledge plaintiff's counsel

  10    and his team.     Clearly, we don't always agree on things.         If

  11    we did, we wouldn't be here, but I respect their ability as

  12    lawyers.    They're good lawyers, and they have done a nice job

  13    for their client.

  14                In this case -- and they have done what good lawyers

  15    are supposed to do.      They tried to convince you that their

  16    narrative is correct, that their position is right.           They have

  17    done everything in their power to do that.          But remember, in

  18    this case, your decision has to be based on facts and the law,

  19    and your common sense.      So remember that as you go forward.

  20    You did that in phase one.       All I ask is that you do it again

  21    here in phase two, nothing more, nothing less.

  22                We're here in the punitive damage phase because

  23    another jury in Pennsylvania determined as a result of this

  24    accident, Greyhound and Sabrina Anderson acted outrageously,

  25    and the judge will explain a little more about that to you

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 114 of 209 PageID #:4258
                                                                             27523

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    later on when he charges you.

   2                Now, we don't know what it was they found that they

   3    determined to be outrageous, but here we are.

   4                MR. MCELFISH:     Objection.

   5                THE COURT:    Overruled.

   6                MR. BARMEN:    I tried the Cleveland case along with

   7    Tom Mannion.     I tried the Philly case.      I don't know why we're

   8    here, but we're here.

   9                And because we're here, you're going to be charged

  10    that you have to fix an amount of money for the benefit of

  11    Mr. Bauta to punish Greyhound and Sabrina Anderson for the

  12    conduct that caused the accident and to deter Greyhound and

  13    Sabrina Anderson from similar conduct in the future -- and

  14    again, the judge will charge you on that.

  15                I submit to you upfront, there's no reason to deter

  16    Sabrina Anderson.     Her professional driving career ended when

  17    this accident happened and she lost her leg.          She's not

  18    permitted to drive anymore.

  19                You're going to need to decide how much punishment

  20    and how much deterrence is necessary.         In doing so, you're

  21    going to need to consider some critical factors.

  22                The first in Mr. McElfish's opening in this phase

  23    about a week ago, he told you -- one of the first things he

  24    said was this phase of the trial is the not about Mr. Bauta.

  25    You recall that?     Not about Mr. Bauta.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 115 of 209 PageID #:4259
                                                                             27524

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1                I submit that's a hundred percent false.         It is

   2    about Mr. Bauta.     Mr. McElfish doesn't get to tell you what

   3    the law is.    Judge Reyes, when I'm done with my summation and

   4    Mr. McElfish is done with his, will charge you on the law that

   5    applies to this phase of the trial, as he did after the first

   6    phase of the trial.

   7                And one of the things he's going to tell you is that

   8    in fixing the number for punishment and deterrence, one of the

   9    factors you have to consider is the harm done to Mr. Bauta.

  10    That's something you have to consider in fixing the number.

  11    You also understand that the money that you give -- whatever

  12    it is -- goes to Mr. Bauta.

  13                MR. MCELFISH:     Objection to this line.

  14                THE COURT:    Overruled.

  15                MR. BARMEN:    So it is about Mr. Bauta.       It's

  16    absolutely about Mr. Bauta.       You will be told when it comes to

  17    the punishment aspect of punitive damages, you are only to

  18    consider Mr. Bauta, the harm done that you've already done

  19    determined was done to Mr. Bauta and no one else, just

  20    Mr. Bauta.    It is about Mr. Bauta.

  21                I told you, they're good lawyers.        They had a

  22    narrative.    They have an agenda, and their motivations are in

  23    line with their client.       That's pretty standard.

  24                You heard the evidence.      Do you believe based on

  25    what you have heard over these last five weeks -- going on

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 116 of 209 PageID #:4260
                                                                             27525

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    five weeks -- that their concern is how Greyhound does

   2    business, that their concern is to deter Greyhound and change

   3    Greyhound's operations and behavior to prevent these things in

   4    the future -- or is it about money?

   5                That's the question that you will have to decide.           I

   6    think you know where I stand on it.         But that's something that

   7    you will decide based on the facts and the evidence, and the

   8    law and your common sense.

   9                In making the decision, what their motivations are

  10    and what this is about, I ask you to remember one thing from

  11    the last phase of the trial.       These are the same money people

  12    that tried to convince you of a manufacturer brain injury.

  13                MR. MCELFISH:     Objection.

  14                THE COURT:    Sustained.

  15                MR. BARMEN:    Consider the motivations when you are

  16    making the determination.

  17                I believe the evidence you have heard supports my

  18    position and our team's position.        Let's talk about that

  19    evidence.    What have you heard?      What haven't you heard?

  20                You heard Greyhound is the gold standard in the

  21    motor coach industry in terms of training and safety.            You've

  22    heard that they are the benchmark in safety.          Their own expert

  23    agrees.    The only expert they brought in here, Dr. Czeisler,

  24    the sleep expert, came in here and told you that Greyhound's

  25    fatigue management program as of 2006 was the benchmark in the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 117 of 209 PageID #:4261
                                                                             27526

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    industry -- and that was the program put together by Alertness

   2    Solutions and Dr. Mark Rosekind, who went on to become an

   3    administrator at NHTSA, after being appointed to that position

   4    by President Obama.

   5                Dr. Czeisler goes on to say that while they were the

   6    benchmark in the industry in 2006, they were woefully

   7    inadequate in 2013 when this accident occurred.           Those were

   8    the words he used:      "Woefully inadequate."

   9                But he can't tell you a single motor coach company

  10    in the world that does anything better than Greyhound, that

  11    does anything more than Greyhound.

  12                Why?   He told you.    I never looked at anybody else.

  13    I can come in here and tell you Greyhound is woefully

  14    inadequate, but I don't know what the industry standards are.

  15    I don't know what the industry does.         I just know they're

  16    woefully inadequate.      We will talk about his opinions and how

  17    he reached those later -- but again, I just want you to

  18    remember those pieces as we move through this, this morning.

  19                So what do you have to consider?        For starters, you

  20    have to consider the conduct -- the conduct of Sabrina

  21    Anderson on the night of the accident, going back even a

  22    couple nights before that and you have to consider the conduct

  23    of Greyhound in contributing to this accident, and how that

  24    conduct contributed to the harm suffered by Mr. Bauta.

  25                Let's start with Sabrina Anderson.        To assess her

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 118 of 209 PageID #:4262
                                                                             27527

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    conduct, you have to consider the conditions she faced on the

   2    night of the accident, and you heard quite a bit about it, in

   3    this phase.    The accident happened at 1:30 in the morning on

   4    October 9th, 2013.      It was pitch-black.     John Blatt called it

   5    the lonely stretch of I-80.

   6                On that stretch of I-80, she encountered a garbage

   7    hauler driven by Mr. Gubica -- who you just heard from --

   8    going 16 miles-an-hour in a 65 mile-an-hour zone -- sixteen.

   9    How do we know that?

  10                You heard from Corporal Schmit of the Pennsylvania

  11    State Police Cars unit, a specially-trained highly qualified

  12    accident reconstruction trooper from the state police, who was

  13    qualified as an expert in this case, who did a four-month

  14    accident investigation with full reconstruction, and using the

  15    physics of accident reconstruction and the conversation of

  16    linear momentum, he determined the truck was going 16

  17    miles-an-hour, but of course, Mr. Gubica disputes that.            He

  18    doesn't dispute he didn't have his hazards on.           He does

  19    dispute that the switch was broken, but there's no dispute

  20    that after the accident, the switch was broken.

  21                There was no damage to the cab of the truck.           The

  22    bus hit the back of the trailer.        You heard him say there were

  23    no repairs to the tractor post-accident.         Why?    Because all

  24    the damage was to the back of the trailer.          So what makes

  25    sense?    It's another situation where the pieces don't fit, and

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 119 of 209 PageID #:4263
                                                                             27528

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    use your common sense.

   2                You heard from Mr. Evans, Jim Evans, the independent

   3    trucker who came and testified on behalf of the plaintiff.

   4    He's the one that saw Mr. Gubica ninety miles east of the

   5    accident back on Mount Pocono.

   6                He agreed with me.     Gubica could have been going as

   7    slow as 35 miles-an-hour on Mount Pocono -- and guess what,

   8    ladies and gentlemen, he didn't have his hazard lights on.             If

   9    he was under 40, he was required to do it.

  10                And you heard Mr. Gubica just say -- a matter of

  11    moments ago -- to go 16 miles-an-hour on that highway would be

  12    suicide.    To go 35 without hazards on that highway would be

  13    extremely dangerous.      Why?   Because you pose a hazard to

  14    everyone else on the road because the people coming up behind

  15    you can't discern how quickly they're closing on you and

  16    discern you as a hazard unless you give them warning.            Sabrina

  17    Anderson had no warning because the hazards weren't on.

  18                Now, do the Pennsylvania State Police have a dog in

  19    this fight?    No.   And they determined independently that

  20    Mr. Gubica was going 16 miles-an-hour without his hazard

  21    lights on.

  22                Now, they're going to point to the fact, that

  23    Sabrina Anderson never saw the truck as evidence that she was

  24    fatigued or drowsy or experiencing micro-sleeps or whatever

  25    else they want to say.      But they ignore her testimony that I

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 120 of 209 PageID #:4264
                                                                             27529

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    didn't see the truck, because it doesn't fit their narrative.

   2    And again, they're being good lawyers, sticking to the

   3    narrative.

   4                Sabrina Anderson's testimony is evidence.

   5    Everything they say to contradict that is supposition.

   6    Sabrina Anderson has testified at three different trials and

   7    been deposed at least five times and her testimony on this

   8    issue has never wavered:       I wasn't tired.     I wasn't fatigued.

   9    I secured my rest.      I didn't see the truck.

  10                Who else didn't see the truck?       You heard from John

  11    Blatt.    He was the other independent truck driver, the only

  12    witness to the accident, the person who saw Sabrina Anderson

  13    driving for the last five to seven miles prior to impact, the

  14    only person who saw the impact.

  15                What did he tell you?      It was a clear night.      The

  16    sightlines were two to five miles.        There was a slight curve

  17    in the road.     I never saw the truck.      If was the truck was

  18    there to be seen that night, I would have seen it.           But he

  19    didn't see it.     He thought when the accident occurred and he

  20    saw the bus stop and the back lights on the bus go up, he

  21    thought the bus had hit a deer because he didn't see the truck

  22    up ahead.

  23                Who else did you hear from in that regard?          Remember

  24    Rausario Sanchez?     I believe her video was played yesterday.

  25    She was the passenger on the bus from Santo Domingo, Dominican

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 121 of 209 PageID #:4265
                                                                             27530

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    Republic.    What did she tell you?      She was awake that light,

   2    unlike most of the other passengers because she can't sleep on

   3    the bus at night and she was praying the Rosary.

   4                And prior to the accident, she was looking out the

   5    front window, and what did she see?         Nothing.   Blackness.

   6    Didn't see a single light.       And she was looking out the front

   7    window at the time of impact.        Remember she said it was black

   8    and then there was a big explosion, but she didn't see

   9    anything other than darkness.

  10                Now, why didn't Sabrina Anderson see the truck?          Why

  11    didn't John Blatt see the truck?        Why didn't Rausario Sanchez

  12    see the truck?     You saw photographs throughout the course of

  13    this case -- and you can refer to it as Defense Exhibit 2 when

  14    you deliberate -- of the vehicles taken by the Pennsylvania

  15    State Police post-crash, when the vehicles were still fused

  16    together.

  17                Just remember, you heard Gubica say, too, he steered

  18    them to the side because the vehicles essentially became one.

  19    The bed of the truck infiltrated the cab of the bus by about

  20    six feet.    They became one unit.      There was no rebound.      And

  21    you saw the photograph of the vehicles on the side of the road

  22    still together with the tarp covering the back lights of the

  23    trailer.

  24                Now, there is no way, I submit, that that tarp could

  25    have gotten into that position post-crash -- because again,

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 122 of 209 PageID #:4266
                                                                             27531

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    there was no rebound.      If the tarp was up at impact, it

   2    couldn't have gotten down after impact.         It had to be there

   3    before.    It's physically impossible for any other explanation.

   4                Now, they point to a photograph post-accident when

   5    the vehicles had been separated, the back of the truck, and

   6    you can see the lights on the truck.         What they don't tell

   7    you -- because they're good lawyers -- is that was after the

   8    Pennsylvania State Police had tested the lights for hot shock.

   9                MR. MCELFISH:     Objection.    This is not in evidence.

  10                THE COURT:    Ladies and gentlemen, these are closing

  11    statements.    It's your recollection of the evidence that

  12    controls, not what the lawyers tell you the evidence is.

  13    Okay?

  14                MR. BARMEN:    There's no dispute as to whether the

  15    lights on the truck were on.       The dispute is whether they were

  16    covered and visible, and you have that photograph to look at.

  17    And there's no other explanation for it other than the fact

  18    that it was down.

  19                You also saw the photograph early on of the

  20    passenger side of the tractor trailer further up towards the

  21    cab, where the tarp was clearly out covering the conspicuity

  22    tape from the middle of the trailer forward.

  23                And you remember what Jim Evans said?         Well, yeah.

  24    When I saw it ninety miles back, the tarp was secure in the

  25    back.   The tarp was secure on the driver's side, the left

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 123 of 209 PageID #:4267
                                                                             27532

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    side, but I never saw the passenger side.

   2                And I showed him that photograph and he agreed with

   3    me.   If that was the condition of the tarp at any point on the

   4    route, that Mr. Gubica was not driving professionally.            He was

   5    not doing what he was supposed to do and he was posing a

   6    hazard, just like it would be a hazard if you were driving

   7    below 40 miles-an-hour without your hazards on or driving 16

   8    miles-an-hour, which he himself admits would have been

   9    suicidal.

  10                Again, Sabrina Anderson has been adamant from the

  11    start:    I wasn't tired.     I secured my rest.     I was fit to

  12    drive.    In response, they offered supposition and innuendo and

  13    speculation.     They attack her to make her look like a liar.

  14    They throw her phone records up and say, you must have been on

  15    the phone.    Look at these.     They ignore the fact that she has

  16    testified consistently for years that when she was at home,

  17    she would sleep in her room and her phone would be charging

  18    outside and the four family members and the other people that

  19    came in the house with her used her phone.

  20                The phone records are a red herring and here's why.

  21    Both experts you heard from agree.        Well, you heard from more

  22    experts than two.     The sleep experts, Morey and Czeisler both

  23    agree on a couple of things.       Phone records notwithstanding,

  24    Sabrina Anderson had seven plus hours to secure rest in

  25    Cleveland on October 7th before she left for New York.            They

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 124 of 209 PageID #:4268
                                                                             27533

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    also agree -- Czeisler included -- that she had seven plus

   2    hours of time to sleep in the dorms in New York on October

   3    8th, before she started the return trip to Cleveland.

   4                So what do they do, being good lawyers to try to

   5    skew that narrative?      Well, Czeisler says it must have been

   6    too noisy in the dorms.       Glen Mitchell disagrees.      Sabrina

   7    Anderson disagrees.      Their expert says what he says, and

   8    that's to be expected.

   9                But no one can say Sabrina Anderson wasn't telling

  10    the truth today, a year ago, two years ago, the eight or so

  11    times she has testified, sworn testimony under oath that she

  12    secured her rest in Cleveland, and that she secured her rest

  13    in New York -- not one person can tell you different.

  14                Now, I want to go back to John Blatt, to allay any

  15    lingering concerns that you might have that Sabrina Anderson

  16    was fatigued at the time of this accident or that she wasn't

  17    fully paying attention.       John Blatt, as you recall, was the

  18    Yellow Roadway Driver, YRC, with nearly 50 years of driving

  19    experience, both tractor trailers and motor coaches.

  20    Remember, he drove motor coaches, too.

  21                He was the only person that witnesses this accident,

  22    the only person that saw how Sabrina Anderson was driving in

  23    the ten minutes or so leading up to the accident, including

  24    the accident.

  25                And what did he see, ladies and gentlemen?          He

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 125 of 209 PageID #:4269
                                                                             27534

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    recalled seeing the bus come up behind him on I-80.           Now, he

   2    wasn't sure 'til it got close to him that it was a bus, but he

   3    knew it was a larger vehicle.        And nothing he saw then

   4    concerned him about how it was being operated.

   5                Then the bus moved to the left lane to pass him, and

   6    what did he say?     He said the bus made a courteous pass, a

   7    professional pass.      And as the bus was passing him, he gave

   8    its speed as just under 70 miles-an-hour.          He was right.    It

   9    was 67, as we know.

  10                What else did he say?      As the bus cleared him, it

  11    activated its right turn signal.        When it was far enough ahead

  12    and clear, he flashed his lights and he said that's an old

  13    thing truckers did as a courtesy to say, you're clear.            Go

  14    ahead and move over.

  15                At that point, Sabrina Anderson moved over.          What

  16    happened then?     Sabrina Anderson flashed her back lights as an

  17    acknowledgment to Mr. Blatt.       And she proceeded to drive

  18    straight and level, without a waver or a wobble from that

  19    point until the accident.       John Blatt told you that.       What's

  20    John Blatt's interest in any of this?         Absolutely nothing.

  21                Like Jim Evans was a man who was subpoenaed to come

  22    in here multiple times now and testify to what he saw.            And

  23    what he saw, I submit is the most critical thing of anything

  24    you've heard, because Jim Evans didn't see from the crash.

  25    Jim Evans didn't see how Sabrina Anderson was driving that

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 126 of 209 PageID #:4270
                                                                             27535

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    bus at the critical moments before the accident.

   2                Jim Evans only saw the tractor trailer ninety miles

   3    and two hours east of the accident site and he told you -- I

   4    think Jim Evans is a good guy -- and he told you what you

   5    would expect him to say:       I have no idea what happened with

   6    that truck and the tarp and how it was being operated in the

   7    ninety miles between when I saw it on Mount Pocono and when I

   8    came across it again after the accident.         The only one who

   9    knows those things are John Blatt.

  10                And if she was asleep or fatigued at that moment in

  11    time, John Blatt would have known it.         And John Blatt would

  12    have radioed someone because he said he would have.           Jim Evans

  13    says, the bus passed me.       It was swerving a little bit.       It

  14    hit the rumble strips, but he wasn't concerned enough to radio

  15    anybody.    He told you he's not a shy guy and if he saw

  16    something he thought was dangerous on the road, he would get

  17    on the radio and he would have done it in the past, but he

  18    didn't do it here.      Why?   Because it wasn't necessary.

  19                Also remember Jim Evans' testimony evolved a little

  20    bit.   His statement evolved a little bit.         Initially, it hit

  21    the rumble strip once, the bus hit the rumble strip once and

  22    when she moved to the right, he never had to adjust his path

  23    of travel.    But later when he talked to Attorney John Ashcroft

  24    and gave that statement, things had changed.          I'm not

  25    suggesting that Jim Evans lied.        I'm suggesting that maybe he

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 127 of 209 PageID #:4271
                                                                             27536

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    was influenced a little bit in what he remembered, but it

   2    wasn't what he told the police initially.          It changed.

   3                So is that consistent -- is what John Blatt saw

   4    consistent with someone who was asleep at the switch?            You

   5    know it was not.

   6                Let's talk about how Sabrina Anderson was trained,

   7    because that's going to lead me back into Greyhound, too.

   8                She had months of intensive schooling.         There were

   9    at a military base for three months in in Illinois before she

  10    ever had the opportunity to get behind a wheel of a bus with

  11    passengers and when she did, it was only with a supervisor on

  12    board.

  13                And the training continued, repetitively, refresher

  14    training every two years at least, from the time she started

  15    driving in around '01 until this accident occurred in 2013.

  16    And the training that you heard about, we're going to talk

  17    about a little more is the most intensive in the industry, and

  18    it is substantially above and beyond what any law or

  19    regulation requires because that's what Greyhound does.            They

  20    go above and beyond.

  21                Now, the training she had included fatigue

  22    recognition, fatigue mitigation, fatigue management.            Why?

  23    Because, as Mr. McElfish told you in his opening in this

  24    phase, Greyhound, of course, was aware of the science on

  25    fatigue and the importance of mitigating fatigue and the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 128 of 209 PageID #:4272
                                                                             27537

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    potential dangers fatigue can cause when you are in a driving

   2    industry, especially when your cargo is people.

   3                But also keep in mind that the industry standards

   4    that apply to professional drivers and motor coaches are the

   5    same industry standards that apply to Mr. Gubica, Mr. Evans,

   6    Mr. Blatt, commercial truck drivers; and the only regulation

   7    anybody could tell you is you can driver ten hours in a clip

   8    before you've got to go on rest duty.

   9                There's not one regulation that says you have to

  10    stop at 150 miles or approximately 150 miles or two hours or

  11    three hours.     There's not one.     They didn't bring in an

  12    industry standard expert to tell you that there is because

  13    there isn't.     It just simply doesn't excess.       We're going to

  14    talk about the 150 miles in a few more minutes; but keep in

  15    mind, when we get there, this was an internal company rule,

  16    not a standard, not a requirement, not a regulation, not a

  17    law.

  18                Now, back to Sabrina Anderson.       They showed you,

  19    they showed you first all the Stay Sharp and Alertness

  20    Solutions bulletins that we had.        On the one hand they tell

  21    you we did nothing relative to fatigue management after

  22    Alertness Solutions was gone in 2006; but then they show you

  23    all these bulletins from 2004 to 2013, right up to when this

  24    accident happened.      We're putting out these bulletins all the

  25    time.   That is part of the ongoing training.         Sabrina received

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 129 of 209 PageID #:4273
                                                                             27538

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    those.    All the employees received those, not just the

   2    drivers.    Hans Phillipe got it; Rey Osselin got them, because

   3    safety is a top-to-bottom issue for Greyhound.           It has to be.

   4                And what do those bulletins say?        You can ask for

   5    them in evidence and take a look at them.          They include

   6    everything that they and Dr. Czeisler told you that we should

   7    have been doing that we weren't doing:         Circadian rhythms,

   8    sleep cycles, proper nutrition, proper rest, how to recognize

   9    signs of fatigue, how to mitigate fatigue.          It's all in there

  10    time and time and time and time and time again.           Yet they tell

  11    you it's not because they're good lawyers and they have a

  12    narrative.    But it's there.     You've seen it.     You can see it

  13    again.

  14                By looking at it and reading what's in there,

  15    actually having the opportunity to read what's being said,

  16    it's the exact science, it's the exact things that Czeisler

  17    came in here and told you we weren't doing.          We were doing it.

  18    We were doing it from the moment it became known as a science,

  19    not before Alertness Solutions.        We brought Alertness

  20    Solutions to come in, in 2003.        Dr. Mark Rosekind, you

  21    remember him?     Got promoted to administrator of NHTSA by

  22    President Obama because of his expertise?          And both Drs

  23    Czeisler and Moore-Ede agree on that, Dr. Rosekind's

  24    expertise.    He did the program, Alertness Solutions program

  25    for Greyhound.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 130 of 209 PageID #:4274
                                                                             27539

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1                Now, when a company hires a consultant, you're not

   2    hiring that consult in perpetuity.        You're hiring that

   3    consultant for a reason.       Here, it was come and in look at our

   4    program.    Look at what we do.      Make it better.     Make it

   5    stronger.    Implement something better for us.        When we get to

   6    the point where we can run with it, we don't need you anymore.

   7    That's how it works, and that's what happened here.           But it

   8    didn't end in 2006.      It was built upon after that.       Sabrina

   9    Anderson was always, always involved in that part of the

  10    training.

  11                What do they focus on?      What do they build their

  12    punitive damage case around?       G40.   I mentioned it to you a

  13    little earlier, the internal code tire check rules that was

  14    antiquated.    It was never a fatigue rule.        It was a tire check

  15    rule put in place at a time where those kind of stops were

  16    required by Federal law because of the nature of balloon tires

  17    and because of the roads and, as tire technology changed and

  18    you went from balloon tires to steel-belted radials and as

  19    roads changed from primarily two-lane, country highways to

  20    multilane superhighways like I-80, that law, that requirement

  21    came off the books but Greyhound kept it in there because

  22    Greyhound always goes above the bare minimum.

  23                Keep in mind a law, a regulation, that's the floor.

  24    That's the bare minimum requirement.         Do you want a company

  25    like Greyhound to do the bare minimum, or do you want them to

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 131 of 209 PageID #:4275
                                                                             27540

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    do more?    Greyhound always strived to do more and that's what

   2    G40 was, but it was never about fatigue.

   3                Now, when Alertness Solutions came in, they looked

   4    at it; and say, hey, you know, here's something that requires

   5    some stops.    Use those to refresh yourself.        That's what those

   6    bulletins say.     Remember G40 to refresh yourself.

   7                I want to ask you:     Would we be here if Greyhound

   8    hadn't kept G40 on the books?        If when the law went away, the

   9    requirement went away, they took it out, what would their

  10    argument be then?     They can't say we violated any state or

  11    Federal law or regulation because we didn't.          All they point

  12    to is internal company rule.

  13                Ladies and gentlemen, remember, despite the fact

  14    that their entire case is G40, G40 was off the books when this

  15    accident happened.      Remember Rule 5.8 and the rule book that

  16    took the place of the one with G40 in July of 2013?           It's in

  17    evidence.    What do they tell you about that?        Next to nothing.

  18    Because, again, they're good lawyers and it doesn't fit their

  19    narrative.

  20                What does 5.8 say?     It still says every

  21    approximately 150 miles get out and check your tires.            It

  22    doesn't say anything about that fatigue.         What else does it

  23    say?   It expressly says those checks can be done at designated

  24    meal and rest stops.      That's Milesburg at least on this run.

  25    That's was the rule that was in place when this accident

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 132 of 209 PageID #:4276
                                                                             27541

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    happened, not G40.      Yet that's what they want to talk about ad

   2    nauseam:    G40.   It wasn't even the rule in place.        It's

   3    undisputed 5.8 was, and 5.8 permitted Sabrina Anderson and

   4    every other driver to stop at the designated meal or rest

   5    stop.   Did they tell you that?       I don't remember that they

   6    did.

   7                What was Greyhound's practice relative to stops?

   8    The minute you start to feel fatigued, stop anywhere, anytime,

   9    whether you're 30 miles from the terminal, 130 miles from the

  10    terminal, or 150 miles.       The minute you don't feel up to

  11    driving, find a safe spot and stop and then call dispatch and

  12    they will send a replacement driver and the driver who makes

  13    that call is not penalized for doing it.         It's encouraged

  14    because it's a safe practice.        It's the safest practice.

  15                These are professional drivers.        Giving them the

  16    discretion to stop wherever or wherever you want is the best

  17    practice.    That's what Dr. Moore-Ede told you.         It just makes

  18    good sense.    It's common sense.

  19                If G40 and 5.8 never existed, would we be here in

  20    front of you with you going to assess punitive damages against

  21    Greyhound and Sabrina Anderson for some failure to follow an

  22    internal rule (A) that wasn't the rule at the time and (B)

  23    doesn't represent what they tell you it does?          That's

  24    something you really have to consider and think about hard

  25    when you're in that jury room, deliberating on this issue.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 133 of 209 PageID #:4277
                                                                             27542

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1                Now, Greyhound has been in business for over a

   2    hundred years.     I submit to you Greyhound would be not in

   3    business a hundred days if they weren't fully committed to

   4    safety, considering the business that they're in; and they've

   5    been the industry leader for over a hundred years because of

   6    the firm commitment to safety.

   7                You heard from David Leach, the president and CEO of

   8    the company, a man who over several years and several trials

   9    I've gotten to know and admire greatly.         He started with the

  10    company as a baggage handler, and he worked his way up to the

  11    CEO.   That says a lot about him and his drive for excellence.

  12    I think it also says a lot about a company that gives someone

  13    the opportunity to go from baggage handler to president and

  14    CEO.   What did David Leach tell you?        Greyhound is -- safety

  15    is the DNA.    It's the culture; and it starts from the baggage

  16    handlers, like he was, to the CEO that he is and everyone in

  17    between.    It's preached at every level; and the goals he told

  18    you are zero, zero accidents, zero workplace injuries, zero,

  19    zero, zero, zero.     He stood there, being the man that he is,

  20    and he told you we haven't gotten there yet.          We strive to do

  21    better, we can do better, and the goal is zero.

  22                But when you drive hundreds of millions of miles a

  23    year, which Greyhound does, accidents are going to happen,

  24    because you're still dealing with human beings like Sabrina

  25    Anderson and other people on the road; and you heard that

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 134 of 209 PageID #:4278
                                                                             27543

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    there is one preventable accident, meaning one accident found

   2    to be Greyhound's fault, every 4 million miles driven, one

   3    accident Greyhound's fault every 4 million miles driven.

   4    David Leach isn't satisfied with that because that's not who

   5    he is, and he will not be satisfied until the number is zero.

   6    Zero.

   7                And he told you about how they strive to do that and

   8    the training and the commitment and no stones left unturned

   9    and no corners cut.      You heard from David Leach.

  10                You heard from Al Smith, another gentleman who

  11    worked his way up in the company.        He started as a driver and

  12    now he is the National Safety Director and he is the foremost

  13    expert in the industry on safety.        When I say the industry,

  14    ladies and gentlemen, I don't mean the motor coach industry.

  15    I mean the transportation industry.         You heard Mr. Smith.     You

  16    heard David Leach talk about Mr. Smith.

  17                Mr. Smith is the chairman of a committee of 150

  18    motor carriers because of his reputation and his excellence

  19    and his knowledge in the field.        He is sought out by the U.S.

  20    Government, DOT, DOD, NHTSA, NTSB to lecture to them for his

  21    expertise and his excellent and his commitment to safety in

  22    the transportation industry.       He doesn't waiver about it.

  23    He's the National Safety Director.        If he's on the highway,

  24    driving his personal vehicle, and he sees a Greyhound bus,

  25    he'll follow it for 50 or 60 or 70 miles and then he'll write

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 135 of 209 PageID #:4279
                                                                             27544

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    up what he saw, because of his commitment to safety, and he

   2    leads by example just like David Leach.

   3                I have a tremendous of amount of respect for the

   4    people at Greyhound, for the way they care about the company

   5    and the way they put safety first and where their values are.

   6    That's why the company has succeeded for as long as it has.

   7    It's people like David Leach and Al Smith and Rey Osselin and

   8    Hans Phillipe and Sabrina Anderson, all down the line.

   9                But keep in mind, folks, at the end of the day

  10    people are still people.       People make mistakes.      Accidents

  11    happen.    I'm not saying this accident was the result of

  12    anything they claim it is but certainly the accident should

  13    not have happened and it did and it was our fault.           But was it

  14    an institutional failure, or was it a tragic and unfortunate

  15    accident?    Accidents happen, despite the goal being zero.

  16                Now, you heard from Dr. Moore-Ede.        You heard from

  17    Al Smith.    The training considers proper rest, sleep cycles,

  18    circadian rhythms, recognizing science fatigue, the importance

  19    of securing proper rest, nutrition.         What did Sabrina Anderson

  20    tell you?    If I didn't feel up to driving, I called off, which

  21    is what we were trained to do, and I've done it in the past

  22    and I've never gotten in trouble for it.         They make a big deal

  23    out of, well, if you call off, you're not going to get paid.

  24    A lot of people have jobs where, if you call off sick, you

  25    don't get paid.     That's life.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 136 of 209 PageID #:4280
                                                                             27545

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1                But if you're making a run and doing turnaround and

   2    you can't make the turnaround and you still get paid half or

   3    you get to deadhead back, the point is the training says if

   4    you are not rested, if you are not fully ready to go, call

   5    off.    You know, they want to tell you we didn't have anybody

   6    trained to recognize signs of fatigue.         Well, Dr. Czeisler

   7    told you he can't name one company in the motor transport

   8    industry that can say we have dedicated people that are doing

   9    fatigue checks on every driver that goes out.          He told you

  10    that.    Yet for some reason we should have it, when nobody has

  11    it and it's not the industry standard.

  12                What we do have are people like Rey Osselin who are

  13    trained in reasonable suspicion training, to look for certain

  14    signs.    Before you leave New York, you meet with Rey Osselin

  15    or someone on the same level with him.         He checks your

  16    paperwork.    He checks your license.       He checks your logs to

  17    make sure everything is in order.        He interacts with the

  18    driver to make sure nothing's out of the ordinary.           And he's

  19    been trained to recognize signs.        He didn't see bloodshot eyes

  20    or shaking hands.     We had a couple of passengers say that.

  21    Remember?    And what does Dr. Czeisler tell you?         Well,

  22    disregard what Rey Osselin says.        Disregard what Hans Phillipe

  23    says.    They're not trained to assess fatigue.        Oh, but look at

  24    these passengers as if they are trained to assess fatigue.

  25    Makes no sense, none whatsoever.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 137 of 209 PageID #:4281
                                                                             27546

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1                What was Dr. Czeisler's opinion?        Again, Greyhound's

   2    Fatigue Management Program was state of the art in 2006; and

   3    it was woefully inadequate in 2013.         What does he point to, to

   4    support those opinions?       One thing that he told you about, the

   5    FMCSA program that he initially testified was distributed to

   6    motor coach and carrier companies like Greyhound, as if to

   7    suggest they sent it to us.       And then when I pressed him on

   8    cross-examination, remember he said, oh, no, I didn't mean to

   9    say distributed but it was there on the website if they wanted

  10    to go get it and they never went and got it.

  11                Well, what did Dr. Moore-Ede tell you?         Everything

  12    that was in that FMCSA program, Greyhound was already doing at

  13    least that and more.      Dr. Moore-Ede told you the same thing.

  14    We had modules.     We had training on those things.        Sabrina was

  15    trained on those things.

  16                The issue is:     Was the training in place?      Of

  17    course, it was; and it was stressed time and time again.

  18                If you have any questions still about Dr. Czeisler

  19    and where his interests lie, remember the testimony about the

  20    UPS case he was involved in.       Heard most of it from

  21    Dr. Moore-Ede.     You remember what Dr. Moore-Ede said about it.

  22                Dr. Czeisler was retained by UPS as an expert in a

  23    case involving a UPS truck accident.         In that case where

  24    Dr. Czeisler said UPS's Fatigue Management Program was fine

  25    and dandy and suitable and not a single problem with it, that

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 138 of 209 PageID #:4282
                                                                             27547

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    driver that was involved in the accident from UPS had been up

   2    for 21.5 straight hours prior to the accident.           He had been

   3    diagnosed with sleep apnea prior to the accident.           He had been

   4    terminated by UPS before the accident because he stopped on a

   5    route to rest because he was tired.

   6                Think about that.     They hired him back; but they

   7    made it clear to him you are not to stop on a route, even if

   8    tired, because you've got to get from A to B to C on time.

   9                Now in our case Sabrina Anderson was awake for five

  10    hours before the accident and she had been driving for three

  11    and Dr. Czeisler said he had no problem, no issues with either

  12    of those timeframe.      But up for 21.5 hours, not allowed to

  13    stop for fatigue, was diagnosed with sleep apnea, and he says

  14    that program's fine.      Yet Greyhound's program is woefully

  15    inadequate.    Does that make sense?      Do those pieces fit, or is

  16    it part of the narrative?       I think you know the answer.

  17                Now, I'm going to wrap up here.        Dr. Moore-Ede,

  18    again, told you that the program, our program was the gold

  19    standard.    Giving drivers discretion to stop whenever they

  20    feel necessary is the proper course of action.

  21                Greyhound implemented every recommendation by the

  22    FMCSA and did more.      No one in the industry does more or does

  23    it better than Greyhound.

  24                And you do what you did with Alertness Solutions.

  25    You implement it and then you move on and you run it yourself

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 139 of 209 PageID #:4283
                                                                             27548

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1    and Greyhound did all those things and continued to do them

   2    right up to this accident and continues to do them today.

   3                Now, one more thing about Czeisler, the sleep

   4    expert, sleep expert.      What did he tell you about Mark

   5    Soberay, the passenger whose statement he relied on?            Remember

   6    Mark Soberay was the one who said, I was sitting in the front

   7    seat.    I saw the driver dozing off.       I was so frightened.       I

   8    thought about asking her to pull over on the side of the road

   9    and let me off.     I was scared for my life.       So, what did I do?

  10    I went to sleep.

  11                And I asked Dr. Czeisler:       Does that make sense,

  12    Mr. Sleep Expert, if someone's in fear for their life and

  13    saying the things he claims he said, that he would just go to

  14    sleep?

  15                What did Dr. Czeisler say?       Well, that's not

  16    unusual.

  17                That's what the sleep expert said because it fits

  18    the narrative.     Ask yourself if that makes sense.        Certainly

  19    it didn't make sentence to Dr. Moore-Ede.

  20                Also consider of all the people on the bus that were

  21    awake, there's not a single text.        There's not a single email.

  22    There's not a single phone call from any of them, saying, I'm

  23    concerned about how the bus is being driven, not one.            In this

  24    day and age of cell phones and social media, not one.            You

  25    know why.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 140 of 209 PageID #:4284
                                                                             27549

                   DEPOSITION TESTIMONY OF AKOS GUBICA

   1                So, how did we get to this point?        Is Greyhound an

   2    unsafe bus company that doesn't value safety above all else,

   3    or is it the result of good lawyering and false narratives?

   4    You have to make that decision.        That's for you to decide.       No

   5    one really knows what happened on that night on that highway,

   6    but we know the conditions Sabrina was facing when she

   7    encountered the slow-moving truck at 16 miles an hour with no

   8    hazard lights on.     We know what John Black said.        We know

   9    that, despite Greyhound's best efforts, accidents can and do

  10    still happen.

  11                You have to determine what the conduct warrants as

  12    it relates to injures and harm to Mr. Bauta and nothing else.

  13    When you determine that, thinking about Sabrina's conduct,

  14    remember she's a human being.        Certainly no one has suggested

  15    that either he or Greyhound set out to do harm.           Nobody has

  16    suggested that.     The issue is:     What happened that night, and

  17    did Greyhound take the steps to properly train people to avoid

  18    these types of situations?       I submit to you that they did.

  19    Accidents still happen.

  20                Balance Sabrina's conduct with Greyhound's culture

  21    and commitment to safety.       Again, this wasn't an institutional

  22    failure.    Again, this is to punish and deter.        Think about

  23    what you are punishing and what you're trying to deter.            How

  24    much punishment is warranted based on what you heard and what

  25    you know, and what deterrent is needed going forward for a

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 141 of 209 PageID #:4285
                                                                             27550

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1    company that is Number One in the industry and committed to

   2    safety with a goal of zero accidents going forward?

   3                Those are the determinations you have to make, and

   4    you have a responsibility to consider everything you heard.

   5    Again, your common sense and your common experiences are

   6    important.    Please don't forget those.

   7                I told you many weeks ago now that this is not the

   8    Powerball.    This is not a casino.      This is a court of law, the

   9    United States for the Eastern District of New York.           The facts

  10    and the law matters; and your duty is to weigh that all and be

  11    reasonable, like you did the first time, like I have every

  12    confidence you will do again.

  13                The conduct specifically related to Mr. Bauta,

  14    despite -- listen to the law that the judge gives you at the

  15    end of the case.

  16                We're not perfect.     Greyhound's not perfect but

  17    Greyhound strives to be the best and they're the industry

  18    leader and they continue to do so because safety of the

  19    passengers and the employees is paramount and it always has

  20    been and it always will be.

  21                Now, all I ask is, when you review the evidence and

  22    weigh the facts, that you be reasonable and do what you feel

  23    in good conscience will serve the purposes of punitive damages

  24    as the judge gives them to you.

  25                Once again, I thank you for your time.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 142 of 209 PageID #:4286
                                                                             27551

                  DEPOSITION TESTIMONY OF AKOS GUBICA

   1                THE COURT:    Ladies and gentlemen, it's time for the

   2    plaintiff's closing which will be 45 minutes.

   3                Does anyone want to take a break before then?

   4                Okay.    Let's take a bathroom break.      Come back in

   5    ten minutes.     Okay.

   6                (Jury exits.)

   7                (Recess.)

   8                THE COURT:    Mr. McEflish, there is an application

   9    from your adversary.

  10                MR. MCELFISH:     I know.

  11                THE COURT:    Go ahead.

  12                MR. SHAUB:    Your Honor, again, we are -- after the

  13    plaintiff put on his rebuttal case, we're briefly renewing our

  14    motion for judgment as a matter of law under Rule 50(a), on

  15    the grounds that any award of punitive damages in this case

  16    would be a successive verdict to the Pennsylvania and Ohio

  17    verdicts and thereby violate the defendants' due process

  18    rights.

  19                We also are maintaining our opposition to the

  20    application of offensive collateral estoppel for the reasons

  21    previously stated on the record and the memorandum of law that

  22    was filed at Docket Entry Number 219-4.

  23                THE COURT:    Denied.

  24                MR. SHAUB:    Thank you, your Honor.

  25                MR. MCELFISH:     Judge, he went from 25 to 45.       Can I

                            LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 143 of 209 PageID #:4287
                                                                             27552

                            MCELFISH/SUMMATION

   1    get more than 45?

   2                THE COURT:    No.

   3                (Discussion off the record.)

   4                THE COURT:    You may be seated.

   5                Okay.   You may begin, Mr. McElfish.

   6                MR. MCELFISH:     Thank you, Your Honor.

   7                Good afternoon.

   8                JURORS:    (No response.)

   9                MR. MCELFISH:     Testing.   Good afternoon?

  10                JURORS:    Good afternoon.

  11                MR. MCELFISH:     Thank you, guys.

  12                All right.    First of all, obviously, you know, it's

  13    not lip service.      We are grateful for your service.       It is

  14    unbelievable how long this trial is going on.          You guys are

  15    real, real, real troopers for hanging in there.

  16                I noticed that you paid close attention.         You took a

  17    lot of notes.     So we appreciate your doing that.        I know that

  18    you're going to listen closely, look closely at the evidence

  19    when you make your decisions.

  20                I do thank Mr. Barmen for all the compliments.          I

  21    think I found counted it nine or ten times, he said we're good

  22    lawyers.    I appreciate that.

  23                (Continued on the next page.)

  24

  25

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 144 of 209 PageID #:4288
                                                                             27553

                            MCELFISH/SUMMATION

   1                MR. McELFISH:     Summation - Mr. McElfish (Continuing)

   2    We try to be good lawyers, we try to get the evidence in so

   3    you can consider it.      There is no narratives, we are just here

   4    to get the evidence is and that's what good lawyering is

   5    about, what it is supposed to be about.         So in five weeks ask

   6    yourselves so what is this about?         What is it that we are here

   7    for?   Obviously it is a big commitment.        And I suggest to you

   8    it's a big reason why you are here.         To be able to decide this

   9    case and make a difference in the world the way that you are

  10    going to be able to do in this case is a big deal and in the

  11    way that I am going to describe it and in the way the evidence

  12    has gone in.     It certainly is, I think, a giant privilege and

  13    we appreciate the fact that you are doing that.

  14                Now, Mr. Barmen brought up a couple of times well,

  15    why are we here?     Is it good lawyering?      We are here because a

  16    jury in Pennsylvania found them liable for the accident and

  17    found their conduct outrageous.         That's why we are here.     No

  18    other reason.     So that was a little bit sort of misleading in

  19    that way because he knows why we are here.          The jury in

  20    Philadelphia certainly came to that conclusion.           The judge is

  21    going to instruct you on that that their conduct both Anderson

  22    and Greyhound was outrageous.         That's it.

  23    Most of what I heard from the defense in their closing

  24    arguments, and I thought he did a good job, was really to try

  25    and convince you about what the jury in Pennsylvania already

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 145 of 209 PageID #:4289
                                                                             27554

                            MCELFISH/SUMMATION

   1    decided, to try to convince you, for instance, that Anderson

   2    is not at fault because somehow this truck was invisible --

   3                MR. BARMEN:    Objection.

   4                THE COURT:    Overruled.

   5                MR. McELFISH:     -- to try and somehow convince you

   6    that Greyhound's management fatigue programs aren't inadequate

   7    so they shouldn't be held to punitive damages and that's

   8    already decided.

   9                MR. BARMEN:    Objection, Your Honor.

  10                THE COURT:    Sustained.

  11                MR. BARMEN:    Move to strike.

  12                MR. McELFISH:     So your job here is really only one

  13    thing.    And he kept bringing us the first phase of the trial

  14    and what I said about how this phase is not going to be about

  15    Mr. Bauta's faults.      That's not true.     You didn't hear

  16    anything about Mr. Bauta in the second phase of the case.            It

  17    was really about assessing Greyhound's conduct.           That's all it

  18    is about.

  19    And when you get the charge from the Judge, he is going to

  20    instruct you you can consider harm to Mr. Bauta, but you don't

  21    have to consider that.      You can consider the conduct of this

  22    company and the character of this conduct.          That's really what

  23    this is about.

  24    And the other thing that you did not hear from the defense,

  25    and I'm a little surprised about, is that you consider also

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 146 of 209 PageID #:4290
                                                                             27555

                            MCELFISH/SUMMATION

   1    their wealth, their money when deciding how much money to give

   2    in a punitive damage award.       It wasn't mentioned.      So what I

   3    said wasn't false.      You already dealt with Mr. Bauta's issues

   4    in the first part of the case.        It's all good.     We are here to

   5    discuss something different and that's what we've been doing

   6    for two and a half weeks.       So your job is two things:       To make

   7    an award against Anderson and Greyhound that punishes them for

   8    what they did.     I am going to get into exactly -- I'm not

   9    going to be trying to prove it.        I am going to tell you

  10    exactly what it is and why you should award:          One, to punish

  11    them for what they did in this accident.         That's in the

  12    instructions.     That's not coming from me.       That's not good

  13    lawyering.    That's just in the Court's instructions.          It is to

  14    punish them for the conduct that led to this accident that you

  15    have heard about.     The second thing is to deter this conduct,

  16    deter this conduct in the future, to stop it.          That's your

  17    job.    And that's what these five weeks have culminated in, is

  18    your chance and ability to do that.

  19    Now, they've certainly muddied up the facts in the case, such

  20    things as was Anderson sleepy, wasn't she sleepy, was the

  21    truck visible, wasn't it visible, were the fatigue programs

  22    good or not back in 2003?       I mean, this has already been dealt

  23    with.    So you are bound to follow that determination that was

  24    already handed down in Philadelphia.

  25    What you did not hear out of the defense in closing arguments

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 147 of 209 PageID #:4291
                                                                             27556

                            MCELFISH/SUMMATION

   1    I'm going to tell you, you did not hear since 2016, when that

   2    case was tried, that they have made any changes.

   3                MR. BARMEN:    Objection.

   4                THE COURT:    Sustained.

   5                MR. BARMEN:    Move to strike.

   6                THE COURT:    Stricken.

   7                MR. McELFISH:     Mr. Leach testified that they have

   8    not made any changes to G-40 or any of the rules that were at

   9    issue in this case even up until the present day.

  10                Do you remember what I said in the first trial?          A

  11    trial fears no evidence because when it's put on and when it's

  12    cross-examined, the truth comes out.         And the failure to make

  13    any changes to the company policies came up in context with

  14    Mr. Leach --

  15                MR. BARMEN:    Objection.

  16                THE COURT:    Sustained.

  17                MR. McELFISH:     When Mr. Leach was asked, he was

  18    talking about how they had the lowest incident rates in the

  19    industry and he was asked about how many accidents they have a

  20    week.   They have one bad accident a week, ladies and

  21    gentleman.    You can say you were the benchmark in 2003 or 2006

  22    or you were the gold standard over a decade ago, but it came

  23    out, and he tried to paint it as fender-benders.           Those are

  24    DOT reportable accidents where they have to be reported to the

  25    United States Government Department of Transportation where

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 148 of 209 PageID #:4292
                                                                             27557

                            MCELFISH/SUMMATION

   1    injury, serious injury, death, and a towed bus are involved.

   2    That's the conduct that's outrageous.         Since 2013, over 250

   3    serious accidents have happened if you just do the math --

   4                MR. BARMEN:    Objection.

   5                THE COURT:    Overruled.

   6                MR. McELFISH:     -- if you just do the math at that

   7    rate.

   8                You heard that this is a business model that by its

   9    own parent company deems it to be a high severity operation,

  10    meaning risk of injury is high.         Meaning, they run on highway

  11    at high speeds, in the middle of the night.          It's high

  12    exposure, and, as I mentioned, high frequency.           It is a

  13    dangerous business that they're in, their own company

  14    acknowledges that.      So, call it what you want, but what we are

  15    here to do -- we are not here for rollerball or lotteries.             We

  16    are not here for that.      The narrative, as I see it, is we want

  17    to make a difference.      We want to make a difference.        And the

  18    question that you have to ask yourself is how do we do that

  19    with a company like this.       The answer is you look at their net

  20    worth.    You look at the money they have and you penalize them

  21    in a way that they will recognize it and it will not be shoved

  22    under the carpet and it will not be pushed aside, so it can

  23    keep happening over and over.         That's the narrative.     Call it

  24    good lawyering, call it the truth.

  25                They came in here and they tell you the G-40 is not

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 149 of 209 PageID #:4293
                                                                             27558

                            MCELFISH/SUMMATION

   1    fatigue rule.     Well, that's wrong.     That's wrong.     You know,

   2    Mr. Barmen kept saying well, what if we didn't have this, what

   3    if we didn't have that.       Well, that's a lot of what it is.        We

   4    wouldn't be here.     We didn't put out the fatigues rules,

   5    folks.    We didn't put out the bulletins telling their drivers

   6    to pull over.     And one of the key questions that I asked in

   7    this trial was do these bulletins assume that the stops will

   8    be made, because if the stops aren't made, then you are not

   9    getting out and doing anything.        There has to be that built-in

  10    assumption into those bulletins that if these things matter,

  11    that if these fatigue directions matter in these bulletins the

  12    stops have to be made or otherwise it just doesn't happen.

  13    And the answer over and over from Greyhound executives was

  14    they have to be made, they have to be made.

  15    What's alarming to me is that they come into court and they

  16    tell you how great they are and that their rules are no big

  17    deal.    It's their rules, guys.      It's their rules.     They made

  18    them.    It was no accident they made these rules.         You hear how

  19    important they think safety is and how Al Smith goes around

  20    all these committees.      You think it was an accident that they

  21    need the drivers to take a break, call it 150 miles, call it

  22    approximately 150 miles, call it G-40, call it five-eight.

  23    They determined drivers need to take a break in a dangerous

  24    business.    But yet every single executive got on the stand and

  25    said they don't enforce it.       I will come back to that.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 150 of 209 PageID #:4294
                                                                             27559

                            MCELFISH/SUMMATION

   1    So what do we know?      I'm not going to spend half an hour

   2    telling you about how Anderson ran into the back of a

   3    tractor-trailer that had its lights on.         You've already heard

   4    that.   It had reflective tape.       That wasn't mentioned.      They

   5    forgot about that.      You heard the tarp, load shifted.        You

   6    could see the load shift.       You could see everything moving.

   7    You could see the straps moving back.         It's from the accident.

   8    You heard witnesses say they saw the tarp was fine.           I mean,

   9    it's just -- it's made up.       It's absolutely made up.

  10    You even heard Mr. Gubica say well, it's mesh, so presumably

  11    it will cover anything, you could still see it.           The crazy

  12    thing is this is a truck that had its lights on, right.            I

  13    mean, you see in the pictures the lights are on.           You heard

  14    from the witnesses, and I can mention them to you, that they

  15    saw the truck's lights before the accident as they were

  16    looking out the window.       We don't know what Ms. Sanchez was

  17    looking at, but we know that several other passengers saw the

  18    lights on the truck before the accident.         Mr. Saifullah was

  19    another one of those.      Mr. Soberay was another, I believe.

  20    And Mr. Blatt didn't see this thing right away.           I mean, he

  21    testified that it was 10 to 15 minutes after she passed him

  22    that the accident happened.       That's what he has testified to

  23    on videotape.     But what does that prove?      All experts admit

  24    you can go into microsleep, you can have moments of

  25    non-sleepiness and then you're right back to it again.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 151 of 209 PageID #:4295
                                                                             27560

                            MCELFISH/SUMMATION

   1                What's amazing about this whole big truck thing is

   2    she hit the rear of this truck at 67 miles an hour without

   3    touching the brakes.      I mean, you heard a little bit about

   4    brakes in the D deck, but that was just the recording of it.

   5    Every expert, even Schmit, the police officer, said there was

   6    no braking in this accident, no steer input, straight in with

   7    nine lights.

   8                Greyhound wants to impugn its own passengers to

   9    protect itself.     It's really crazy.      All of these -- these

  10    people didn't all get together and try to figure this out, all

  11    these passengers from different places, different walks of

  12    life.   You got Mr. Evans who had no dog in the fight talking

  13    about the truck, how good it looked, talking about the bus,

  14    how it almost hit him.      That matches right up with Mr.

  15    Saifullah who said he saw the bus move over and almost hit a

  16    truck that blew its horn.       I mean, these are independent

  17    sources of evidence that fit.

  18    Mr. Osborn was thrown in his seat.        Ms. Liaca, whose

  19    boyfriend's legs fell off her lap, she saw the lights coming

  20    before the accident.

  21    Mr. Soberay saw the driver falling asleep.          I mean, how do you

  22    get around that?     The man was sitting in the front seat on the

  23    passenger side of the bus and saw her dozing off.

  24                There was also evidence in the police report of the

  25    red eyes and you heard from the defense case some of their

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 152 of 209 PageID #:4296
                                                                             27561

                            MCELFISH/SUMMATION

   1    people.    I'll talk about that.

   2    Passengers told police officers what they saw in statements to

   3    the officers of the law.        What does Greyhound do?     They go get

   4    a baggage handler who hadn't said a word in three years and

   5    prep him up and put him up there to tell you she looked fine.

   6    Really?    Whose got the narrative now?       They get the lady from

   7    the security company who hadn't said a word in three years.             I

   8    don't know if you noticed, that's where my cross-examine was

   9    going, because she clearly was picked up by the lawyers and

  10    prepped up and put up there to say she looked fine.           Do we

  11    know whether she saw her?        Nobody knows.   There's no

  12    contemporaneous report of that.        It was three later before

  13    they ever said a word because the attorneys went and got them

  14    for Greyhound.

  15                Anderson in, our view, is a product of a reckless

  16    culture.    They're really hanging her out to dry in some ways

  17    because it's Greyhound that has the business.          It's Greyhound

  18    that makes the money off the tickets.         But what do they do?

  19    Despite all of their fatigue management and all their

  20    bulletins.    What do they do?      They let it all on her.      They

  21    let it all on her.      They told you she has financial

  22    responsibility.     She takes care of everybody in her house.

  23    She's going to work.      She's not going to take a pay cut to

  24    ride pushing.     She's not going to call off.       She has bills to

  25    pay.   I understand that, but this company let's it on her

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 153 of 209 PageID #:4297
                                                                             27562

                            MCELFISH/SUMMATION

   1    back.    That's not right.      You got to step up and have a

   2    failsafe plan here because they admit to you in opening and in

   3    closing people are human.        Ladies and gentleman of this jury,

   4    they are in the human business.         They know their drivers are

   5    human.    So where are the policies to protect?        Why aren't they

   6    enforced?    That's the outrageous behavior.        That's the conduct

   7    that you look at when you decide this case.

   8                Let's look at Anderson.       I mean, is she a rule

   9    follower?    Is she an ideal driver, an ideal employee?          Well,

  10    you heard about the phone bills.         I am not going to get into

  11    those weeds.     The bills get matched up between when somebody

  12    else supposedly had access and when she's in New York on her

  13    own.    She admits she's violating company policy using her own

  14    cell phone while she's driving and she'd get in trouble for

  15    that if anybody knew about it.         She's using slot party on her

  16    Facebook and posting to Facebook while she's driving and

  17    working.    I mean, nobody really knows how much rest she had.

  18    She might have slept just fine.         She might not have had sleep

  19    for a week because the records are pretty good that she had

  20    trouble sleeping and what supports it is the inverse sleep

  21    schedule, frankly.

  22    You look at when this was all going on and when she might have

  23    been on the phone and you say well, that makes sense because

  24    she had been on her daytime/nighttime sleep schedule just

  25    prior to that and she was trying to convert over.           You heard

                                  MDL    RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 154 of 209 PageID #:4298
                                                                             27563

                            MCELFISH/SUMMATION

   1    from all the experts that that's natural.

   2                You heard about how she was asked by DOT doctors

   3    about whether or not she had any illnesses.          Was that a

   4    mistake or a lie?     I don't know, but it's certainly a problem,

   5    that she didn't tell the DOT doctors about the cancer in 2013,

   6    in August, three months before this accident.          She went and

   7    got recertified without them knowing about that.           That's not a

   8    small thing.     That's not a small thing when you are operating

   9    a commercial motor vehicle with people on it.

  10    You heard about, in opening statements, how quiet these dorms

  11    were.    Ms. Mitchell took the stand and you heard how nosey

  12    they were with the pool balls and the people in the hallways,

  13    and the MTA drivers coming in and out.         It's a lot of drivers

  14    coming in and out.      It's understandable.

  15                And then we have the -- I think this is really

  16    important, more so than anything else.         If you ask yourself is

  17    Anderson a problem driver, you look at the incident from the

  18    year before.     Folks, three months, two months -- excuse me,

  19    two months after the stay-sharp video training or whatever it

  20    was, she's weaving on the road.        And how do we know that?

  21    Because it doesn't matter what Al Smith tells you here in

  22    trial.    The report says it is a rest-fatigue issue.         It just

  23    goes to the fact they don't want to accept responsibility for

  24    this.    They come in here and deny and defend, deny and defend.

  25    It's like as plain as the nose on your face when you look at

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 155 of 209 PageID #:4299
                                                                             27564

                            MCELFISH/SUMMATION

   1    the report.    It's about rest.       It's about fatigue.    What did

   2    she do, the model employee?       She blows it off, just blows it

   3    off.   And what did they do?      They blew it off.      They track her

   4    down, they go, hey, miss, I mean, kind of got to deal with

   5    this here, got to get some training, maybe put you on a day

   6    shift, maybe we'll change things up a little bit, maybe we'll

   7    give you someone to keep an eye on you for a little bit.

   8    Nothing.    It's outrageous.     Because they're in a dangerous

   9    business.    Everything has to be seen, ladies and gentleman,

  10    about how dangerous, high severity business they are in is.

  11                Greyhound has a duty that I believe they have failed

  12    miserably and they are not protecting the passengers and the

  13    public from drivers who either make mistakes -- because people

  14    make mistakes, we know that -- bad judgment, incompetence,

  15    whatever it is.     They have to make sure, to the best of their

  16    ability, that they do that.

  17                Now, Greyhound claims safety is in its DNA.          That's

  18    wrong.    We know that's not true, because -- and interestingly

  19    enough, they have all these different executives.           They have

  20    Mr. Lytle, who's the head of Cleveland, and they have Al

  21    Smith, who's the national safety guy, and they got Dave Leach

  22    who runs the thing.      And look, they're not on the same page

  23    about this.    Al Smith sits and tells you cannot have safety

  24    without rules.     Rules have to be enforced or you don't have

  25    safety, including G-40.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 156 of 209 PageID #:4300
                                                                             27565

                            MCELFISH/SUMMATION

   1    And then Jim Lytle says we don't ever stop there.           We don't do

   2    that, never did that, not going to do it, don't train for it.

   3    You got to get on the same page if you are going to make up a

   4    defense.

   5    So what do they say about checking drivers?          Not a bad idea.

   6    Have somebody trained who sees every driver.          Not somebody who

   7    is a dispatcher who they have pulled out of service three

   8    years after the accident and prepped him up.          I am talking

   9    about people that are trained that they have to see every

  10    time.   Because even Al Smith said Ray Ossling saw her, but

  11    it's a random thing, we don't have a policy where we see

  12    everybody.

  13    Now, interesting Jim Lytle said we don't see anybody, there's

  14    nobody to check.

  15    Guys, if you want somebody to believe you're safe get on the

  16    same page, at least.      They're so all over the place, it's not

  17    even funny.

  18                Is safety in their DNA?      Let's count the ways.      The

  19    fatigue management program is old.        Even Mauryie (phonetic)

  20    admitted that.     There's things they could be doing.        I don't

  21    know if you remember, their own witness said that.           There's

  22    plenty more they can be doing.        Drivers rate themselves on the

  23    quizzes for fatigue.      Same videos, no verification.       There was

  24    testimony that the timetables are just as important, if not

  25    more important than safety.       How does that happen if safety

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 157 of 209 PageID #:4301
                                                                             27566

                            MCELFISH/SUMMATION

   1    number one?

   2    Drivers don't stop at G-40.        Interestingly, Mr. Barmen said

   3    well, that's an old tire rule.        That's wrong.    That's not

   4    right.    If you look at their own bulletins, we know that's not

   5    true.    So why did they put it back in the book in July of

   6    2013?    Why did they do that?      It still says stop at

   7    approximately every 150 miles to take a break.           Why is he

   8    making an argument to you that oh, that's not the rule

   9    anymore, that's not G-40 anymore.        It's the same rule.      I'm

  10    the one that showed it to you in opening statements where I

  11    put them up side by side, and the only reason we called it

  12    G-40 is because that's the book that Anderson last had.            But

  13    for purposes of your duties here as jurors, it's the same

  14    rule.    In fact, it is written tighter.       They have to be more

  15    compliant with this five-eight.        So that argument makes no

  16    sense at all, that somehow we are hiding from you that it's

  17    not G-40, it is five-eight; it's the same rule.           It's just

  18    that Anderson knew G-40 because that was the book she had and

  19    nobody was really sure if she got the July book.

  20                Let's assume that Greyhound enforced all of its

  21    rules.    You know, is its fatigue management program any good?

  22    It's probably okay.      I don't know.    But the problem is they

  23    don't enforce it.     In fact, they don't enforce it and then

  24    accidents happen and then they come into court and they try to

  25    twist it around for you.        Oh, it's the fatigue rule.      No, it's

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 158 of 209 PageID #:4302
                                                                             27567

                             MCELFISH/SUMMATION

   1    not the fatigue rule.      Oh, it's the tire rule.       Oh, it's

   2    antiquated.      Oh, we should've taken it out, but we didn't.

   3    Come on.    It doesn't take good lawyering to see that, that

   4    little spin that they put on it.

   5                Yet, let's talk about G-40 and let's talk about

   6    breaks.    They want to minimize G-40 as some internal safety

   7    rule.    Okay.    That is a rule where drivers need to take a

   8    break so they don't crash rule.        That's what it is.     What did

   9    the scheduling people say about that?         People that weren't --

  10    that weren't in line to defend these cases, if you follow me.

  11    Tim Therrian and Rex Kemp, they said, oh, yeah, that's a rule

  12    you got to follow and there's room in the schedule to do that,

  13    you know, if they're going to do that, there's room, it's not

  14    going to wreck the schedule.        So why don't they do it?

  15    I asked Al Smith, do you remember the Google maps?           Those are

  16    Exhibits 88, 89, and 90.        They have all the stops in Buckhorn

  17    and Brookdale, all the Travel Americas.         I asked Al Smith, you

  18    know, if you wanted to you can schedule these stops and then

  19    drivers have to stop, right.        That's what makes sense.      Mr.

  20    Barmen was talking about what makes sense, what doesn't make

  21    sense.    That makes sense.      If you have a rule, which is a good

  22    rule, stop, take a break, mitigate fatigue so you can driver,

  23    not fall asleep, enforce it by scheduling the stops.

  24                The trial fears no evidence.       Why don't they do it?

  25    Because Dave Leach told you that if they did it it would cost

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 159 of 209 PageID #:4303
                                                                             27568

                            MCELFISH/SUMMATION

   1    them money.    On this one particular route, 14,600 a year on

   2    the Boston route, $167,000 a year, and that's only two routes

   3    out of thousands on the timetable.        This is outrageous.      They

   4    know it's safer.     They said it's safer.      Two   is better than

   5    one stop.    Three is better than two stops, on and on.          Where

   6    does it stop?     Nobody knows.    That whole game.      Make it two

   7    and pay for it, instead of keeping all your wealth.           Protect

   8    your drivers and your passengers and the public.           Stop lip

   9    servicing people to death.       Schedule it, know the drivers will

  10    stop.   Take the uncertainty, the human frailty out of the

  11    equation.    Take it out.

  12                Even Mr. Leach admitted, I guess we can do that.           It

  13    shouldn't be a problem.       But the problem is money.      He doesn't

  14    hear from safety directly.       He hears from the money people,

  15    the financial people.      And I get that's part of running a

  16    business.    But, ladies and gentleman, safety is also part of

  17    running a business when it's high severity, high frequency.

  18    You have to put money into that.        Deterrence.    Deterrence.

  19    You can punish them.      Punish them.    That's fine.     You know,

  20    but to stop this going forward so drivers are on the road with

  21    breaks.    You go by a Greyhound bus you know they took a break.

  22    It is an eerie feeling to leave it all up to a driver who's

  23    trained that they cannot recognize their own fatigue.            Doesn't

  24    it make sense?     Remember my example of, you know, you have the

  25    remote in your hand and you fall asleep to TV.           I mean, that

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 160 of 209 PageID #:4304
                                                                             27569

                            MCELFISH/SUMMATION

   1    happens to people no matter how trained they are, no matter

   2    what their best intentions are, the company has to check them

   3    before they stop at whatever cost it is.

   4    It not only protects against drivers who make mistakes, but it

   5    also protects against drivers that they know are a problem.

   6    It's a really good way to sort of design around the human

   7    mistake or human problem and they have to do that.           They can't

   8    just go well, they left the terminal and it's out of our hands

   9    now, we trained them.      That's crazy.     I'm sorry.    Driving all

  10    the way through the night, she gets one stop fours hours or

  11    four and a half hours into the trip and she only get a few

  12    minutes for her own break.

  13                There was a lot of double talk going on in this

  14    trial by these executives.       All they have done, and I submit

  15    to you I can't say is any plainer, I just can't say it any

  16    simpler, all they are doing is justifying.          They spent five

  17    weeks of justifying a system that's broken, that they don't

  18    want to fix because it costs money.         That's all they have been

  19    doing.    Again, punishment for the past, that's one thing you

  20    can do because we know it happened.         Deterrence is more

  21    important because it's into the future.         It's from this day

  22    forward.    And, ladies and gentleman, it is across the

  23    timetables, across the board at the company.

  24    Mr. Barmen can say all day long that it's not institutional,

  25    but when you don't have G-40 stops and you don't have drivers

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 161 of 209 PageID #:4305
                                                                             27570

                            MCELFISH/SUMMATION

   1    taking appropriate breaks based on fatigue science and running

   2    the risks of your passengers' lives, every route in the

   3    timetable, that's institutional.

   4                I want roadways to be safe.       I want them to be

   5    saved.    They are an important part of our culture.         Yes, they

   6    are.    But they don't get a pass for that.        They don't get a

   7    pass.    And a stop is being put to it.       You're just anotFher

   8    part of that process where you have to put a stop to it.             It's

   9    been going on long enough.

  10                I represent people and it matters to me.         That's the

  11    narrative.    They represent corporations.       They are here to

  12    protect their financial interest.         I get that.    I represent

  13    people and I'm proud of that and I want people to be

  14    protected.    Don't attack my narrative.       Don't a fact my

  15    narrative.    My narrative is to protect people.         That's what we

  16    want.    Whatever it is you decide to do, we hope that's what

  17    it's about.

  18                I know you get it.     I have a few more minutes.        I

  19    want to say a few more things.         I appreciate your patience.

  20                What does it take to get their attention?         Again,

  21    there is an agreement, or it is in evidence that their wealth

  22    in this case is $647 million.         As a jury, as a conscious for

  23    our community, you can look at that and decide.           I cannot

  24    suggest anything to you about what your award should be.

  25    That's not what I am here for.         I'm not allowed to do that.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 162 of 209 PageID #:4306
                                                                             27571

                            MCELFISH/SUMMATION

   1    What you can do is you can look at that, that amount of money.

   2    You can't even get your head around that amount of money.             And

   3    you can think about what Mr. Leach said about how much it

   4    would cost to change just two routes in a timetable with

   5    thousands.    You heard they travel 140 million miles a year.

   6    Great.    Good for them.    All we're asking -- we're not here to

   7    put them away.     That's not what this is about.        We are here to

   8    dock them.    That's what you do.      If you have a good athlete on

   9    your team, you don't want to cut them from the team.            But if

  10    they break the rules, they have to be docked, their pay is

  11    suspended and they're benched.

  12                We're asking you to look at that wealth.         We are

  13    asking you to consider what Mr. Leach is so worried about for

  14    those two routes and take it across all the timetables,

  15    because what Mr. Barmen left out, and I'm going to emphasize

  16    it again, is that, under the law that Judge Reyes is going to

  17    read to you, you are to consider this conduct and you are to

  18    consider this wealth, that's what punitive damages are, folks.

  19    It is deterrent for conduct that's outrageous.

  20                Nor can I tell you how much of that wealth you can

  21    attack.    I cannot.    But what I will say to you is you make it

  22    substantial so that they are aware of it and they think twice

  23    about doing this anymore, so they think twice about the danger

  24    that they put people in, unsuspecting people who just want to

  25    get from point A to point B, see their families, see their

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 163 of 209 PageID #:4307
                                                                             27572

                            MCELFISH/SUMMATION

   1    friends.

   2                Call is good lawyering, call it moments of honesty.

   3    Whatever you want to call it, what has happened is clearly

   4    profit over safety.

   5                MR. BARMEN:    Objection, Your Honor.

   6                THE COURT:    Overruled.

   7                MR. McELFISH:     Those were conscious decisions that

   8    were made at the top and they need to be changed.           The most

   9    important thing -- and I'm about to wrap up.          The most

  10    important thing I think you can do with this verdict is to

  11    prevent this from ever happening again.         Let them know that it

  12    won't be tolerated, whether it is in Pennsylvania, Texas, or

  13    Georgia, or in New York.        Let Mr. Leach know that he can't

  14    keep all the money, he has to spend some, make things safe.

  15    And wouldn't the drivers like a little more of a break.            Let's

  16    face it.    We're talking about the safety of the public and

  17    we're talking about the safety of the passengers.           That's the

  18    bigger numbers here.      But you have a driver on the road for

  19    eight hours staring into the dark roads with deer running

  20    around, where the bus is dark and people are asleep.            That's a

  21    long time, eight hours.       And it's not the only route that

  22    that's long.     Give the driver two stops from New York to

  23    Cleveland and let Mr. Leach pay for it because it's better for

  24    the passengers, it's better for the public, and let the driver

  25    have a break.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 164 of 209 PageID #:4308
                                                                             27573

                                 JURY CHARGE

   1    It is within your power, ladies and gentleman, to make this

   2    change and to make this difference.         I have every belief that

   3    you will and you will do it in a way, you will do it in a way

   4    in which they understand that it is unacceptable and it won't

   5    be tolerated.     You have, from the bottom of my heart, all my

   6    thanks and hope.     I know you will do the right thing.         Thank

   7    you.

   8                THE COURT:    Members of the jury, I will now instruct

   9    you on the law applicable to this phase of the case and then

  10    you will retire for your final deliberations.          You have now

  11    heard all of the evidence introduced by the parties and you

  12    have learned the conclusions of which each party believes

  13    should be drawn from the evidence presented to you.           It is

  14    your job now to determine how much the plaintiff, Jose Bauta,

  15    may receive in punitive damages from defendants Greyhound and

  16    Sabrina Anderson.     It making that determination, you are to be

  17    guided by my prior general instructions to you concerning the

  18    role of the jury and the Court, the definition of evidence,

  19    direct and circumstantial evidence, credibility, testimony

  20    from expert witnesses, deposition testimony, and the quality

  21    of litigants.

  22                Punitive damages are awarded in order to punish the

  23    defendants for outrageous conduct and to deter the defendants

  24    and others from committing similar acts in the future.            A

  25    person's conduct is outrageous when it is malicious, wanton,

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 165 of 209 PageID #:4309
                                                                             27574

                                JURY CHARGE

   1    willful, or oppressive, or shows reckless indifference to the

   2    interest of others.

   3                A jury in Pennsylvania has already determined that

   4    Greyhound's and Sabrina Anderson's conduct was outrageous, and

   5    based upon the legal doctrine called collateral estoppel, the

   6    Court has applied that determination to this case.           It is your

   7    job to fix the amount of punitive damages separately against

   8    each defendant, Greyhound and Sabrina Anderson.

   9    In doing so, you may consider any or all of the following

  10    factors:    One, the character of the defendant's acts.

  11    Two, the nature and extent of the harm to the plaintiff that

  12    the defendant caused or intended to cause.

  13    Three, the wealth of the defendant insofar as it is relevant

  14    in fixing an amount that will punish it and deter it and

  15    others from like conduct in the future.

  16                The parties have agreed that Greyhound's net worth

  17    for the purpose of this trial is $647 million.           Whereas here,

  18    there is more than one defendant, you must decide the amount

  19    of punitive damages to be assessed and measured by your

  20    consideration of the factors I have listed as they apply to

  21    each particular defendant.

  22    Although you returned your award of compensatory damages in

  23    one lump sum amount as to all defendants, you must return a

  24    separate verdict as to punitive damages against each of the

  25    defendants separately.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 166 of 209 PageID #:4310
                                                                             27575

                                JURY CHARGE

   1                The amount of punitive damages awarded must not be

   2    the result of passion or prejudice against the defendants on

   3    the part of the jury.      The sole purpose of punitive damages is

   4    to punish the defendant's outrageous conduct and to deter the

   5    defendants and others from similar acts.         But you are not to

   6    punish the defendants for the impact of their alleged

   7    misconduct on persons other than the plaintiff, in other

   8    words, nonparties to this action.

   9                I have now outlined for you the rules of law that

  10    apply to this part of the case.        In a few minutes you will

  11    retire to the jury room for your deliberations.           The same

  12    rules apply during these deliberations as they did previously.

  13    You may not communicate with anyone outside the jury room

  14    about your deliberations or about anything touching this case

  15    if it becomes necessary during your deliberations to

  16    communicate with me, you may send a note through the marshal

  17    signed by your foreperson.       If, in the course of your

  18    deliberations, your recollection of any part of the testimony

  19    should fail or you should find yourself in doubt concerning my

  20    instructions to you on the law, it is your privilege, if you

  21    so desire, to return to the courtroom for the purpose of

  22    having such testimony or instructions read back to you.

  23    Again, you may make such a request by a note to the marshal.

  24                I will remind you that when you are in the jury room

  25    you should listen to each other and discuss the evidence and

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 167 of 209 PageID #:4311
                                                                             27576

                                JURY CHARGE

   1    issues in this case amongst yourselves.         You should examine

   2    the issues and the evidence before you with candor and

   3    frankness and with proper respect and regard for the opinions

   4    of each other.     You may not rely on any outside knowledge or

   5    evidence in reaching your decision.         You are to decide the

   6    case solely on the evidence presented here in the courtroom

   7    and in the same manner as you decided the compensatory damages

   8    part of the case.

   9                When you have and all the questions that require

  10    answers on the special verdict form, which I'll give you,

  11    simply send me a note signed by your foreperson that you have

  12    reached a verdict.      Do not indicate what the verdict is.        In

  13    no communications with the Court should you give a numerical

  14    count of where the jury stands in its deliberations.

  15                I just want to make a quick note about the special

  16    verdict form.     There is one question on it, and the question

  17    reads, "State the total amount of punitive damages that

  18    plaintiff, Jose Bauta, has established by a preponderance of

  19    the evidence should be imposed as a result of the actions of

  20    Greyhound and Sabrina Anderson?"

  21    And then there are two subparts to that.         Subpart A, punitive

  22    damages for Greyhound's conduct, with a blank for amount.            And

  23    then subpart B, punitive damages for Sabrina Anderson's

  24    conduct with a blank for an amount, and then, finally, subpart

  25    C is the total for subparts A and B.         You just do the math and

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 168 of 209 PageID #:4312
                                                                             27577

                                 JURY CHARGE

   1    add it up.    So that's the special verdict form.

   2                I am going to give you a copy of my instructions.

   3    It has been marked as Court Exhibit 34, and the special

   4    verdict form, Court Exhibit 35.        Once we have a marshal.      I

   5    will swear him in and he will bring you back to deliberate.             I

   6    will ask Ardis to give this to Ms. Morales.

   7                MR. MANNION:    Your Honor, we do have one issue we

   8    would like to discuss at sidebar before.

   9                THE COURT:    Sure, come on up.

  10                (Sidebar held outside the hearing of the jury.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 169 of 209 PageID #:4313
                                                                             27578

                                   SIDEBAR

   1                (Continued on the following page.)

   2                (The following sidebar held outside of the hearing

   3    of the jury.)

   4                MR. SHAUB:    In closing arguments, Mr. McElfish

   5    highlighted the fact that Greyhound's fatigue management

   6    program was the outrageous conduct.         There is no indication

   7    that that was the case, so we would like a curative

   8    instruction on that, and that should read "We do not know what

   9    conduct the jury found to be outrageous in Philadelphia.             It

  10    is for you to decide the adequacy of Greyhound's fatigue

  11    management program as that issue has not already been

  12    determined.

  13                THE COURT:    Is that it?

  14                MR. SHAUB:    And then the second issue was that Mr.

  15    McElfish said -- told you that even at the present time

  16    Greyhound has not made any changes to its policies.           That

  17    comment should not have been made because there is no support

  18    in the record and no evidence of that.         The Court excluded

  19    that evidence of conduct that occurred after the accident and,

  20    therefore, it shouldn't have been brought up at all in this

  21    case, and therefore, you have no evidence -- the proposed

  22    curative is the Court excludes evidence of conduct that

  23    occurred after the accident and, therefore, you should -- you

  24    have no evidence before you as to what actions Greyhound did

  25    or did not take after the accident and you should not take

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 170 of 209 PageID #:4314
                                                                             27579

                                   SIDEBAR

   1    that into consideration.

   2                MR. MANNION:    One additional thing right here.

   3                MR. SHAUB:    Yes.    Mr. McElfish argued that the

   4    policies hadn't been changed and they have, in fact, been

   5    changed.

   6                MR. MANNION:        Please.   He doesn't want two

   7    lawyers,    so please --

   8                MR. SHAUB:     We were not permitted to tell the jury

   9    about the revisions to this rule.

  10                MR. McELFISH:     Excuse me, I consent to Mr. Mannion

  11    can argue this issue as well.

  12                MR. MANNION:    In the Cleveland and Philadelphia

  13    trials, which Mr. McElfish watched Cleveland and he was

  14    counsel in Philadelphia, we attempted to introduce the current

  15    rule and it was excluded.        He knows the rule had been changed

  16    and he just told this jury that we didn't make any changes to

  17    it.   That's an outright misrepresentation.         And in this case

  18    all post-accident conduct was precluded.         That's absolutely

  19    improper and he knew it was not true.

  20                THE COURT:    Go ahead.

  21                MR. McELFISH:     First of all, taking the last one in

  22    order first, I, in making that argument, Judge, I relied

  23    strictly on the testimony of David Leach when I asked him has

  24    anything changed and he said no, nothing's changed, and that

  25    there was no objection to that testimony, and that's all I am

                                  MDL    RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 171 of 209 PageID #:4315
                                                                             27580

                                   SIDEBAR

   1    referring to.     There was no reference to any new rules.         He

   2    simply said nothing has changed.        And I said to him you have

   3    had one accident a week when he testified in Philadelphia and

   4    you still have it now, nothing's changed.          So I wasn't

   5    referring to policy.      I was talking about the fact that the

   6    accident rates haven't changed.        That's number one.

   7                MR. MANNION:    No.

   8                THE COURT:    Let him finish.

   9                MR. McELFISH:       Secondly, when I said fatigue

  10    management, I was saying that was one of the things that the

  11    jury in Philadelphia considered, just like they considered

  12    everything else.     I didn't say that was their conclusion.

  13                MR. BARMEN:    Yes, you did.

  14                MR. McELFISH:     There was a lot of stuff I could have

  15    objected to from them.      The lawyers are arguing their case.

  16                MR. MANNION:        Your Honor --

  17                MR. McELFISH:     There is no need for a curative

  18    instruction for any of this.

  19                THE COURT:    I hear what you are saying and I am

  20    denying your request.      I am sending the jury back.

  21                (Sidebar concluded.)

  22

  23

  24

  25

                                  MDL    RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 172 of 209 PageID #:4316
                                                                             27581

                                 PROCEEDINGS

   1                (Continued on the following page.)

   2                THE COURT:    Mr. Marshal, raise you right hand.

   3    (Marshal sworn.)

   4                THE COURT:    Please take the jury back to the jury

   5    room to begin their deliberations.

   6                (Jury exits at 4:51 p.m.)

   7           (Court is in recess, awaiting verdict of the jury.)

   8                (Continued on the next page.)

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 173 of 209 PageID #:4317
                                                                             27582

                                 PROCEEDINGS

   1                (Time noted:    5:27 p. m.)

   2                THE COURT:    On the record.

   3                We've received a note from the jury.         It's been

   4    marked as Court Exhibit 36, today's date, time 5:14 p.m:

   5    "Judge Reyes, what guidelines do we use to determine Sabrina

   6    Anderson's wealth in consideration to punitive damages?"

   7    Signed by the foreperson, Liana Morales.

   8                MR. BARMEN:    Good question, Your Honor.

   9                MR. MANNION:    It's pretty good question.

  10                THE COURT:    $64,000 question.

  11                MR. BARMEN:    I don't think it's that much.

  12                THE COURT:    Probably not.

  13                What do we tell them, that there was no evidence?

  14    My initial reaction is there was no evidence submitted

  15    concerning Ms. Anderson's net worth.

  16                MR. BARMEN:    That would be my position --

  17                THE COURT:    Net worth.

  18                MR. BARMEN:    -- for the defendants, Your Honor.        It

  19    would have been incumbent upon the plaintiff to do that and

  20    they didn't.     I think the jury should be told it was the

  21    plaintiff's burden to do that.

  22                THE COURT:    Was there any evidence submitted

  23    concerning her financial situation other than her testimony

  24    that she lives in a house.       That's her house with her extended

  25    family --

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 174 of 209 PageID #:4318
                                                                             27583

                                 PROCEEDINGS

   1                MR. BARMEN:    None.

   2                THE COURT:    -- which is not directly -- some of whom

   3    she supports and I think she did testify to that.

   4                MR. BARMEN:    Yes, Your Honor.

   5                MR. MCELFISH:     I was thinking it still comes -- you

   6    said it's against the law to say it, but it would be -- I

   7    mean, Greyhound's going to pay it, as being in the scope of

   8    her employment -- of her employment with them.

   9                THE COURT:    That's not -- that's not what I said.

  10                MR. MCELFISH:     I'm not saying that's what you said.

  11    That's what I heard, which are different.

  12                THE COURT:    What I said was that Greyhound is

  13    vicariously responsible for her conduct as her employer.

  14                MR. MCELFISH:     Right.

  15                THE COURT:    So her conduct can be considered in

  16    determining Greyhound's punitive damages, but not visa-versa,

  17    because she's not responsible for whatever sufficient sleep

  18    program they have.

  19                But -- and I also say in the civil rights context,

  20    when officers -- and I didn't say in as much detail but when

  21    police officers are on the hook for punitive damages, you are

  22    not permitted to tell the jury that they will be -- that will

  23    be paid by the municipality.

  24                And so, we cannot tell this jury that any punitive

  25    damages assessed against Ms. Anderson will be paid by

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 175 of 209 PageID #:4319
                                                                             27584

                                 PROCEEDINGS

   1    Greyhound would be the same thing.

   2                MR. MANNION:    And I believe, Your Honor, there are a

   3    lot of legal issues around that, and so I mean, I think that

   4    would be wrong to tell them.

   5                MR. MCELFISH:     She was in the scope of her

   6    employment.    Just trying to --

   7                MR. BARMEN:    Yes, but their whole argument, Your

   8    Honor, is that she was acting outrageously, which would have

   9    been off the reservation in terms of course and scope.

  10                MR. MANNION:    There's a lot of issues that aren't

  11    going to be decided now and so I don't think they need to, and

  12    certainly, the jury should not be told anything about that

  13    issue.

  14                MR. MCELFISH:     I was getting ready to look at that,

  15    too, to see if there is something in there.

  16                THE COURT:    Okay.   I know what I think we should do.

  17    We should bring the jury back in.        I will explain to them that

  18    there was no evidence introduced concerning Ms. Anderson's net

  19    worth -- actually, concerning -- the way the charge was

  20    phrased was the wealth of the defendant.

  21                I'll say there is no evidence submitted concerning

  22    Ms. Anderson's wealth or her net worth; however, I remind you

  23    of the specific charge, that in fixing the amount of punitive

  24    damages, you may consider any or all of the following, and

  25    then give them the three factors that they can consider.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 176 of 209 PageID #:4320
                                                                             27585

                                 PROCEEDINGS

   1                So the law is, they don't have to consider all of

   2    these.    They can consider any of them.       So they could exclude

   3    her wealth from the calculation and just focus on her conduct

   4    and the harm to Mr. Bauta or they can consider all of it.            It

   5    is up to them.     It's not a balancing test.       Here are the

   6    factors you may consider.       So that's -- I think that's the

   7    best we can do.

   8                MR. MCELFISH:     How about the only evidence of wealth

   9    in the case was Greyhound's wealth.

  10                MR. BARMEN:    No, they didn't ask that.

  11                MR. MANNION:    They didn't ask about Greyhound.

  12                THE COURT:    I agree.     So that's what we'll do.

  13                (Discussion off the record.)

  14                (Jury enters.)

  15                THE COURT:    You may be seated.

  16                Ladies and gentlemen, we have received your note.

  17    It has been marked as Court Exhibit 36, and it reads, "Judge

  18    Reyes, what guidelines do we use to determine Sabrina

  19    Anderson's wealth in consideration to punitive damages?"

  20                I've spoken with the attorneys about this, and we

  21    have decided to advise you as followings:          There was no

  22    evidence submitted in this trial, as you probably know,

  23    concerning Ms. Anderson's wealth or her net worth.

  24                But we remind you of the specific instruction on

  25    determining the amount of punitive damages, and I'll read it

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 177 of 209 PageID #:4321
                                                                             27586

                                 PROCEEDINGS

   1    again and I know you have a copy of this.

   2                "It is your job to fix the amount of punitive

   3    damages separately against defendants, Greyhound and Sabrina

   4    Anderson.    In so doing, you may consider any or all of the

   5    following factors:      The character of the defendant's acts, the

   6    nature and extent of the harm to the plaintiff that the

   7    defendant caused or intended to cause, and third, the wealth

   8    of the defendant insofar as it is relevant in fixing an amount

   9    that will publish it and deter it and others from like conduct

  10    in the future."

  11                So it's any or all of those factors.         It is up to

  12    you to determine how to fix the amount of punitive damages.

  13    That's the best we can do.        Okay?

  14                JUROR:   Am I allow to speak?

  15                THE COURT:    Technically, no.     I think Ms. Del Turzo

  16    asked a questioned previously.         If you have something that you

  17    want to ask, go back, talk about it, and then you can send us

  18    another note.     Thank you.

  19                (Jury exits.)

  20                THE COURT:    Okay.   Ladies and gentlemen, we have

  21    received a note from the jury.         It's been marked as Court

  22    Exhibit 39, today's date.       5:52 p.m.

  23                It reads -- you have a copy of it, but it reads,

  24    "Judge Reyes, the jury has not finished deliberations, however

  25    we would like to end today and resume tomorrow."

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 178 of 209 PageID #:4322
                                                                             27587

                                 PROCEEDINGS

   1                Unless, you disagree, I'm going to send them back

   2    this note with a note that says, you may leave for the day,

   3    same admonitions, return tomorrow at 9:00 p.m. to resume your

   4    deliberations once all jurors are present.

   5                MR. MCELFISH:     Plaintiff's agrees.

   6                THE COURT:    Okay.

   7                MR. BARMEN:    (Nods head affirmatively.)

   8                THE COURT:    Okay.

   9                MR. MCELFISH:     Can you read it, Judge?

  10                THE COURT:    Yes.    "Jury, you may leave for today and

  11    return tomorrow to continue your deliberations once all jurors

  12    are present.     Same admonitions as always.       Judge Reyes."

  13                MR. MCELFISH:     Great.

  14                MR. BARMEN:    Thank you, Your Honor.

  15                THE COURT:    Okay.    Thank you.   See you tomorrow at

  16    nine o'clock.

  17                MR. MCELFISH:     They're not coming back here?

  18                THE COURT:    Just going to take off.

  19                MR. MCELFISH:     Okay.

  20           (Trial adjourned to May 31st, 2018, at 9:00 a. m.)

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 785 Filed 07/12/19 Page 179 of 209 PageID #:4323
                                                                             27588

                                    INDEX

   1

   2

   3    DEPOSITION TESTIMONY OF COLONEL JOHN SMITH

   4                READ BY MR. McELFISH AND MR. SAAL              4156

   5    DEPOSITION TESTIMONY OF AKOS GUBICA

   6                READ BY MR. KIEFFER AND MR. SAAL               4216

   7

   8    BARMEN/SUMMATION                                           4257

   9    McELFISH/SUMMATION                                         4287

  10    JURY CHARGE                                                4308

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
                               150 [8]   4272/10 4272/10   270 [1]   4249/14
   $                         4272/14
Case 1:14-cv-03725-RER Document      4276/10
                                785 Filed     4278/17
                                          07/12/19      27833
                                                   Page 180    [1] PageID
                                                            of 209  4188/10
                                                                          #: 27589
   $167,000 [1] 4303/2         4293/21 4293/22 4301/7      28 [1] 4174/10
   $64,000 [1] 4317/10        150 miles [1] 4275/21        286 [1] 4237/22
   $647 [3] 4198/4 4305/22    159-144 [1] 4160/23          299 [1] 4237/22
    4309/17                   16 [15] 4173/23 4174/3       2:15 [3] 4231/9 4231/21
   $647-million-number [1]     4187/8 4236/9 4244/14        4232/18
    4198/4                     4244/21 4251/9 4252/7
                               4255/9 4262/8 4262/16       3
   '                           4263/11 4263/20 4267/7    30 [6] 4213/23 4214/2
   '01 [1] 4271/15             4284/7                     4245/19 4246/3 4251/9
   '13 [1] 4184/9             1600 [1] 4145/22            4276/9
   '14 [2] 4233/4 4233/7      17 [1] 4184/20             30 minutes [1] 4223/3
   '15 [1] 4233/6             18 [1] 4157/12             300 [2] 4145/19 4161/19
   'til [1] 4269/2            181 [1] 4154/4             30th [1] 4145/5
   -                          18th [1] 4251/20           31st [1] 4322/20
                              19 [3] 4159/12 4174/10     33 [1] 4177/17
   ------------------------------x [2]
                               4180/21                   33.5 [1] 4192/16
    4145/2 4145/9             1917 [1] 4209/19           34 [1] 4312/3
   .                          1927 [1] 4209/19           346 [1] 4210/1
                              1983 [1] 4146/7            35 [7] 4178/4 4238/19
   .3 [1] 4163/25             1991 [1] 4209/21            4246/7 4246/21 4263/7
   .8 [1] 4183/23             1:30 [2] 4194/14 4262/3     4263/12 4312/4
   .8 percent [1] 4183/23     1:45 [1] 4194/9            355 [1] 4210/1
   0                           2                         36 [3] 4179/20 4317/4
                                                          4320/17
   03725 [1] 4145/3            2.4 percent [1] 4183/12   37 [5] 4238/19 4239/1
   059 [1] 4180/24             20 [13] 4170/13 4180/1     4239/3 4239/4 4246/9
   1                            4180/1 4193/10 4230/3    375 [2] 4150/5 4173/13
                                4237/15 4242/3 4242/12   38 [2] 4180/21 4246/9
   1.4 [1] 4163/25              4243/3 4243/7 4243/11    39 [2] 4239/5 4321/22
   10 [7] 4171/17 4230/3        4245/12 4251/9           3:30 [3] 4231/18 4231/23
    4241/12 4241/17 4241/18    20-ton [2] 4225/14 4234/25 4232/19
    4249/14 4294/21            2003 [3] 4273/20 4290/22
   100 [3] 4151/15 4183/21      4291/21                  4
    4190/9                     2004 [1] 4272/23          4 o'clock [1] 4221/24
   101 [1] 4151/16             2006 [6] 4260/25 4261/6   40 [32] 4158/4 4177/23
   10573 [1] 4146/4             4272/22 4274/8 4281/2     4227/16 4228/22 4235/5
   106 [2] 4151/21 4151/23      4291/21                   4235/6 4238/21 4238/22
   107 [2] 4151/25 4152/1      2007 [1] 4210/1            4239/1 4239/9 4239/11
   11 [4] 4184/3 4216/13       2012 [1] 4148/14           4245/7 4246/17 4246/18
    4222/18 4223/3             2013 [9] 4261/7 4262/4     4246/25 4247/3 4255/1
   11042 [1] 4146/8             4271/15 4272/23 4275/16   4255/16 4263/9 4267/7
   1112 [1] 4145/15             4281/3 4292/2 4298/5      4291/8 4292/25 4293/22
   119 [1] 4152/8               4301/6                    4299/25 4301/2 4301/9
   11:30 [3] 4147/19 4222/18   2014 [2] 4184/7 4249/13    4301/12 4301/17 4301/18
    4223/3                     2016 [1] 4291/1            4302/5 4302/6 4304/25
   12 [2] 4171/16 4183/5       2018 [2] 4145/5 4322/20   40 tons [2] 4235/7 4235/8
   120 [8] 4150/20 4150/22     21 [1] 4180/14            40-second [1] 4181/12
    4150/23 4151/3 4151/7      21.5 [2] 4282/2 4282/12   40-ton [1] 4236/4
    4151/12 4153/10 4153/14    219-4 [2] 4155/15 4286/22 400 [1] 4234/15
   122 [1] 4153/14             22 [2] 4158/20 4160/7     400 miles [1] 4222/6
   123 [1] 4153/14             22 inches [1] 4218/4      400-mile [1] 4234/8
   124 [1] 4153/15             23 [3] 4156/17 4171/15    41 [3] 4159/3 4182/23
   13 [3] 4156/18 4185/18       4171/16                   4182/23
    4192/2                     230 [1] 4173/12           4156 [1] 4323/4
   130 [1] 4276/9              2379 [1] 4146/22          42 [4] 4177/25 4181/7
   1352 [1] 4183/17            24 [5] 4172/16 4172/16     4181/8 4183/5
   1375 [1] 4145/22             4225/18 4225/20 4236/25  4216 [1] 4323/6
   14 [4] 4161/4 4164/9        25 [13] 4166/8 4166/9     4257 [1] 4323/8
    4185/18 4191/10             4166/13 4166/16 4166/21  4287 [1] 4323/9
   14,600 [1] 4303/1            4184/11 4184/15 4216/6   43 [12] 4158/24 4159/2
   14-CV-03725 [1] 4145/3       4226/3 4226/6 4245/14     4159/7 4166/17 4166/18
   140 [1] 4306/5               4255/11 4286/25           4167/6 4167/7 4177/19
   143 [1] 4250/24             250 [1] 4292/2             4184/1 4184/17 4238/24
   144 [3] 4160/21 4160/23     26 [4] 4173/6 4182/11      4239/3
    4160/23                     4245/23 4246/1           4308 [1] 4323/10
   15 [12] 4166/19 4230/3      260 [1] 4146/7            44 [1] 4167/7
    4230/3 4233/8 4241/12      264 [1] 4154/5            44114 [1] 4145/23
    4241/17 4241/18 4242/3     2644 [1] 4146/22          45 [26] 4228/22 4229/5
    4242/12 4243/2 4243/7      27 [3] 4157/12 4171/13     4230/23 4231/13 4231/22
    4243/11                     4173/25                   4231/24 4232/18 4232/20
   15 minutes [1] 4294/21
                               77 [1]   4192/2            4250/8 4250/11 4250/20
   4                        79 785
Case 1:14-cv-03725-RER Document [1] Filed
                                    4192/19              4250/23
                                          07/12/19 Page 181 of 2094251/25 4252/4
                                                                   PageID #: 27590
   45... [18] 4233/1 4233/13   79,020 [1] 4235/20        4252/8 4254/6 4254/9
    4233/15 4233/25 4234/1     7:30 [1] 4232/21          4254/19 4255/20 4256/2
    4234/2 4234/5 4234/7       7th [1] 4267/25           4257/24 4258/12 4258/17
    4239/5 4247/18 4251/15                               4261/7 4261/21 4261/23
    4252/2 4252/5 4252/13    8                           4262/2 4262/3 4262/12
    4254/23 4286/2 4286/25   8 hours [1] 4222/8          4262/14 4262/15 4262/20
    4287/1                   8,000 miles [1] 4251/5      4262/23 4263/5 4264/12
   45 minutes [3] 4213/23    8,000 pounds [1] 4235/7     4264/19 4265/4 4266/4
    4213/24 4214/2           8.20 [1] 4198/13            4268/16 4268/21 4268/23
   45-page [1] 4150/10       80 [21] 4193/16 4221/22     4268/24 4269/19 4270/1
   46 [1] 4255/25             4226/14 4226/17 4226/19    4270/3 4270/8 4271/15
   47 [1] 4184/3              4226/20 4226/23 4227/1     4272/24 4275/15 4275/25
   4740 [1] 4145/18           4227/14 4228/8 4228/18     4278/1 4278/1 4278/3
   48 [2] 4159/12 4184/11     4231/12 4237/21 4238/2     4279/11 4279/12 4279/15
   4:30 in [1] 4221/24        4238/14 4254/1 4255/14     4281/23 4282/1 4282/2
   4:51 [1] 4316/6            4262/5 4262/6 4269/1       4282/3 4282/4 4282/10
                              4274/20                    4283/2 4288/16 4290/11
   5                         80,000 [1] 4235/22          4290/14 4291/20 4293/18
   5-mile-an-hour [2] 4229/2 800 [1] 4146/3              4293/20 4294/7 4294/15
    4229/8                   87 [1] 4166/19              4294/18 4294/22 4295/6
   5.8 [5] 4275/15 4275/20   88 [1] 4302/16              4295/20 4298/6 4300/8
    4276/3 4276/3 4276/19    88,000 [1] 4235/22          4313/19 4313/23 4313/25
   50 [5] 4155/8 4218/23     88,350 [1] 4235/13          4314/18 4315/3 4315/6
    4268/18 4278/25 4286/14  89 [1] 4302/16             accidents [12] 4243/22
   51 [1] 4236/25            8th [4] 4221/14 4224/19     4277/18 4277/23 4279/10
   549 [1] 4210/1             4252/14 4268/3             4279/15 4284/9 4284/19
   57 [1] 4160/3                                         4285/2 4291/19 4291/24
   58 [3] 4160/11 4161/4     9                           4292/3 4301/24
    4184/20                  9 hours [1] 4222/10        according [4] 4179/6
   59 [1] 4180/24            90 [1] 4302/16              4186/1 4208/15 4248/12
   59:29 [1] 4181/4          90-degree [1] 4254/8       account [4] 4164/19 4200/4
   5:14 [1] 4317/4           900 [1] 4233/24             4200/8 4200/9
   5:27 [1] 4317/1           90069 [1] 4145/15          accounts [2] 4149/13
   5:52 [1] 4321/22          91 [1] 4151/14              4152/14
                             92 [1] 4170/13             accuracy [3] 4168/11
   6                         93 [1] 4151/15              4168/21 4168/23
   60 [3] 4167/7 4226/17     94 [1] 4151/15             accurate [12] 4163/13
    4278/25                  9:00 [1] 4322/20            4169/7 4170/4 4170/11
   62 [3] 4176/2 4176/4      9:00 p.m [1] 4322/3         4171/2 4172/18 4172/23
    4185/18                  9:30 [1] 4145/6             4175/13 4176/10 4182/22
   64 [4] 4181/7 4181/8      9th [2] 4145/22 4262/4      4190/10 4190/12
    4182/5 4187/7                                       acknowledge [1] 4257/9
   64.0 [2] 4181/14 4181/15  A                          acknowledges [1] 4292/14
   64.5 [1] 4181/12          abilities [1] 4190/12      acknowledgment [1] 4269/17
   64112 [1] 4145/19         ability [4] 4204/24        act [1] 4202/23
   65 [11] 4176/7 4182/3      4257/11 4290/18 4299/16   acted [3] 4161/22 4161/23
    4226/10 4226/12 4226/23  able [10] 4172/19 4190/14   4257/24
    4233/9 4246/21 4254/16    4193/23 4193/25 4206/16   acting [1] 4319/8
    4255/16 4255/17 4262/8    4240/21 4247/11 4254/13   action [3] 4149/11 4282/20
   65.5 [1] 4181/5            4288/8 4288/10             4310/8
   67 [6] 4183/8 4183/9      absent [3] 4226/17 4226/24 actions [3] 4213/9 4311/19
    4183/10 4183/15 4269/9    4226/24                    4313/24
    4295/2                   absolutely [10] 4163/7     activated [2] 4176/16
   67.5 [2] 4183/9 4183/13    4175/12 4191/24 4192/1     4269/11
   67.7 [1] 4166/15           4212/24 4213/25 4259/16   acts [6] 4210/13 4210/21
   68 [6] 4166/16 4181/5      4269/20 4294/9 4314/18     4308/24 4309/10 4310/5
    4181/8 4181/13 4181/15   absorb [2] 4165/9 4165/13   4321/5
    4182/3                   absurd [1] 4245/16         actual [2] 4164/3 4186/16
   69 [1] 4163/8             accelerate [1] 4192/13     ad [1] 4276/1
                             accept [1] 4298/23
   7                         acceptable [1] 4154/5
                                                        adamant [1] 4267/10
                                                        add [5] 4195/15 4201/7
   70 [9] 4148/14 4148/16    access [1] 4297/12          4202/21 4203/4 4312/1
    4148/17 4149/6 4176/7    accident [100] 4152/6      addition [5] 4173/8
    4190/7 4255/17 4269/8     4152/19 4171/19 4172/6     4217/13 4217/25 4219/7
    4278/25                   4172/9 4173/21 4178/8      4219/17
   700 [2] 4146/4 4150/4      4179/6 4180/12 4184/6     additional [4] 4154/7
   71 [1] 4191/10             4184/8 4184/9 4185/20      4154/11 4196/1 4314/2
   718-613-2379 [1] 4146/22   4189/19 4204/19 4204/20   address [1] 4154/21
   718-613-2644 [1] 4146/22   4215/24 4216/15 4229/9    addressed [1] 4149/16
   73 [1] 4237/15             4233/15 4235/9 4238/6     adequacy [1] 4313/10
   75 [1] 4164/9              4238/15 4241/10 4242/3
                                aligned [1]   4162/16        answer [34]   4156/12
   A                        allay
Case 1:14-cv-03725-RER Document 785[1]   4268/14
                                     Filed                4156/13
                                           07/12/19 Page 182 of 2094156/20 4156/25
                                                                    PageID #: 27591
   adhere [1] 4198/19           alleged [4] 4206/8 4209/8     4184/1 4191/4 4192/23
   adjourned [1] 4322/20         4210/22 4310/6               4192/24 4193/3 4225/23
   adjust [1] 4270/22           allow [1] 4321/14             4226/2 4231/23 4232/23
   adjustments [1] 4222/23      allowed [5] 4185/3 4185/4     4233/13 4233/17 4242/6
   Administration [1] 4165/15    4207/6 4282/12 4305/25       4242/11 4243/4 4243/8
   administrator [2] 4261/3     allows [1] 4255/16            4243/12 4243/15 4243/16
    4273/21                     almost [4] 4165/23 4204/20    4243/19 4247/11 4247/13
   admire [1] 4277/9             4295/14 4295/15              4247/19 4247/24 4248/13
   admissible [1] 4151/1        alone [5] 4198/18 4199/25     4249/17 4249/20 4249/23
   admit [4] 4149/9 4149/20      4200/3 4200/11 4200/23       4282/16 4292/19 4293/13
    4294/23 4297/2              altogether [1] 4252/21       answered [1] 4205/24
   admits [2] 4267/8 4297/13    amazing [1] 4295/1           answering [1] 4156/9
   admitted [15] 4148/8         Americas [1] 4302/17         answers [3] 4165/24
    4148/15 4148/17 4148/19     amount [30] 4152/22           4215/17 4311/10
    4148/19 4149/1 4149/10       4197/15 4197/17 4197/24     antiquated [2] 4274/14
    4150/12 4150/16 4151/2       4199/6 4199/12 4200/19       4302/2
    4154/18 4160/24 4197/25      4203/8 4204/12 4206/11      anytime [2] 4233/21 4276/8
    4300/20 4303/12              4207/3 4207/14 4211/14      anyway [2] 4214/21 4250/5
   admonitions [2] 4322/3        4258/10 4279/3 4306/1       apnea [2] 4282/3 4282/13
    4322/12                      4306/2 4309/7 4309/14       apologize [3] 4178/13
   adversary [1] 4286/9          4309/18 4309/23 4310/1       4201/6 4248/10
   advise [1] 4320/21            4311/17 4311/22 4311/24     APPEARANCES [2] 4145/13
   advised [1] 4231/24           4319/23 4320/25 4321/2       4146/1
   affected [1] 4225/12          4321/8 4321/12              applicable [2] 4158/25
   affirmatively [1] 4322/7     analysis [1] 4166/24          4308/9
   affix [1] 4169/5             analyze [1] 4160/9           application [5] 4155/12
   afternoon [7] 4171/13        analyzed [1] 4167/3           4163/12 4207/25 4286/8
    4221/24 4257/2 4257/3       analyzing [1] 4164/14         4286/20
    4287/7 4287/9 4287/10       anchor [1] 4207/1            applied [4] 4162/4 4164/5
   afterwards [2] 4217/23       ANDERSON [68] 4145/7          4205/15 4309/6
    4220/7                       4152/13 4152/18 4152/22     applies [1] 4259/5
   age [1] 4283/24               4153/1 4153/5 4163/11       apply [9] 4162/2 4200/21
   agenda [1] 4259/22            4164/5 4165/4 4166/13        4210/8 4211/7 4272/4
   ago [9] 4161/20 4208/7        4166/15 4195/24 4198/13      4272/5 4309/20 4310/10
    4232/7 4258/23 4263/11       4199/9 4199/18 4199/22       4310/12
    4268/10 4268/10 4285/7       4200/11 4200/16 4201/8      applying [1] 4171/20
    4291/22                      4203/22 4204/10 4208/20     appointed [1] 4261/3
   agree [21] 4149/19 4172/9     4211/19 4212/18 4257/24     appreciate [4] 4287/17
    4178/21 4227/23 4236/8       4258/11 4258/13 4258/16      4287/22 4288/13 4305/19
    4239/6 4242/3 4242/8         4261/21 4261/25 4263/17     approaching [1] 4153/24
    4242/18 4242/21 4243/21      4263/23 4264/6 4264/12      appropriate [4] 4152/16
    4246/3 4249/3 4250/1         4265/10 4267/10 4267/24      4153/5 4194/5 4305/1
    4250/8 4257/10 4267/21       4268/7 4268/9 4268/15       approximate [2] 4228/24
    4267/23 4268/1 4273/23       4268/22 4269/15 4269/16      4234/8
    4320/12                      4269/25 4271/6 4272/18      approximates [1] 4228/24
   agreed [3] 4263/6 4267/2      4274/9 4276/3 4276/21       approximating [1] 4230/15
    4309/16                      4277/25 4279/8 4279/19      Ardis [3] 4194/16 4213/7
   agreement [3] 4160/23         4282/9 4288/21 4289/1        4312/6
    4161/1 4305/21               4290/7 4290/20 4294/2       area [7] 4228/7 4228/9
   agrees [2] 4260/23 4322/5     4296/15 4297/8 4298/17       4237/17 4238/5 4238/6
   ahead [10] 4153/19 4156/14    4301/12 4301/18 4308/16      4254/5 4254/16
    4176/12 4179/11 4195/9       4309/8 4311/20 4318/25      areas [1] 4212/7
    4264/22 4269/11 4269/14      4321/4                      argue [3] 4214/1 4215/1
    4286/11 4314/20             Anderson's [16] 4196/6        4314/11
   AHMUTY [1] 4146/6             4196/15 4199/8 4199/13      argued [2] 4213/18 4314/3
   aided [1] 4146/25             4200/5 4200/10 4200/15      arguing [3] 4208/24 4214/2
   air [1] 4168/15               4264/4 4309/4 4311/23        4315/15
   akin [2] 4149/24 4149/25      4317/6 4317/15 4319/18      argument [10] 4204/22
   AKOS [7] 4145/7 4215/13       4319/22 4320/19 4320/23      4205/4 4205/9 4208/22
    4215/16 4215/18 4215/20     Andress [6] 4247/7 4247/15    4214/18 4275/10 4301/8
    4251/24 4323/5               4247/22 4248/13 4248/18      4301/15 4314/22 4319/7
   Al [10] 4278/10 4279/7        4248/20                     arguments [3] 4288/24
    4279/17 4293/19 4298/21     angle [3] 4187/24 4189/8      4290/25 4313/4
    4299/20 4299/23 4300/10      4189/15                     art [2] 4218/21 4281/2
    4302/15 4302/17             angled [7] 4161/10 4161/12   Ashcroft [1] 4270/23
   alarming [1] 4293/15          4186/22 4188/4 4188/16      aside [3] 4157/22 4212/1
   Alertness [8] 4261/1          4189/7 4189/23               4292/22
    4272/19 4272/22 4273/19     angling [2] 4187/11          asleep [6] 4270/10 4271/4
    4273/19 4273/24 4275/3       4187/13                      4295/21 4302/23 4303/25
    4282/24                     anotFher [1] 4305/7           4307/20
                                ball [3]   4168/1 4168/2     4320/7 4321/13
   A                         4168/3
Case 1:14-cv-03725-RER Document                         better
                                785 Filed 07/12/19 Page 183     [10]
                                                            of 209    4261/10
                                                                   PageID      4274/4
                                                                          #: 27592
   aspect [3] 4209/11 4209/12   balloon [2] 4274/16           4274/5 4277/21 4277/21
    4259/17                      4274/18                      4282/23 4303/4 4303/5
   assertions [1] 4202/24       balls [1] 4298/12             4307/23 4307/24
   assess [5] 4200/4 4261/25    bar [3] 4220/7 4220/9        between [12] 4155/17
    4276/20 4280/23 4280/24      4220/19                      4176/7 4181/5 4184/14
   assessed [6] 4198/17         bare [3] 4274/22 4274/24      4222/18 4223/3 4229/9
    4199/4 4199/12 4200/20       4274/25                      4255/16 4255/24 4270/7
    4309/19 4318/25             BARMEN [13] 4145/23           4277/17 4297/11
   assessing [3] 4200/8          4155/24 4160/23 4192/4      beyond [5] 4185/24 4186/4
    4200/10 4289/17              4192/17 4287/20 4288/14      4186/6 4271/18 4271/20
   associated [3] 4168/8         4293/2 4301/2 4302/20       big [9] 4221/3 4256/6
    4168/15 4169/23              4304/24 4306/15 4323/8       4265/8 4279/22 4288/7
   assume [6] 4182/4 4191/5     BARMEN/SUMMATION [1]          4288/8 4288/10 4293/16
    4210/8 4238/5 4293/7         4323/8                       4295/1
    4301/20                     barrier [2] 4165/19 4166/1   bigger [2] 4228/18 4307/18
   assumption [1] 4293/10       base [2] 4163/3 4271/9       bills [3] 4296/24 4297/10
   athlete [1] 4306/8           based [17] 4150/25 4151/1     4297/11
   attack [3] 4267/13 4305/14    4154/19 4155/14 4159/9      BISGAARD [1] 4145/21
    4306/21                      4160/18 4166/23 4176/2      bit [20] 4160/5 4164/7
   attempted [2] 4162/14         4177/19 4190/10 4198/11      4164/7 4166/11 4167/8
    4314/14                      4257/18 4259/24 4260/7       4171/18 4190/3 4193/12
   attention [5] 4230/19         4284/24 4305/1 4309/5        4228/8 4229/13 4237/17
    4257/7 4268/17 4287/16      basis [2] 4151/7 4202/11      4262/2 4270/13 4270/20
    4305/20                     Bates [1] 4150/20             4270/20 4271/1 4288/18
   attentive [1] 4178/18        bathroom [1] 4286/4           4295/3 4299/6 4299/7
   attentiveness [1] 4193/14    BAUTA [23] 4145/3 4210/15    black [4] 4174/25 4262/4
   Attorney [6] 4145/14          4211/15 4258/11 4258/24      4265/7 4284/8
    4145/18 4145/21 4146/2       4258/25 4259/2 4259/9       Blackness [1] 4265/5
    4146/6 4270/23               4259/12 4259/15 4259/16     blank [3] 4213/16 4311/22
   attorneys [3] 4227/21         4259/18 4259/19 4259/20      4311/24
    4296/13 4320/20              4259/20 4261/24 4284/12     Blatt [24] 4175/3 4175/9
   attribute [1] 4181/20         4285/13 4289/16 4289/20      4175/10 4175/16 4175/20
   attributed [1] 4153/4         4308/14 4311/18 4320/4       4176/1 4176/24 4177/6
   August [2] 4233/7 4298/6     Bauta's [2] 4289/15 4290/3    4178/21 4179/6 4180/3
   authenticated [1] 4151/6     Bear [1] 4171/18              4262/4 4264/11 4265/11
   available [1] 4171/20        became [3] 4265/18 4265/20    4268/14 4268/17 4269/17
   Avenue [3] 4145/18 4146/3     4273/18                      4269/19 4270/9 4270/11
    4146/7                      become [1] 4261/2             4270/11 4271/3 4272/6
   avoid [1] 4284/17            becomes [1] 4310/15           4294/20
   avoided [1] 4178/19          bed [4] 4185/13 4185/24      Blatt's [2] 4175/22
   awaiting [1] 4316/7           4186/4 4265/19               4269/20
   awake [4] 4174/20 4265/1     begin [2] 4287/5 4316/5      blew [2] 4295/16 4299/3
    4282/9 4283/21              beginning [1] 4244/13        blinker [1] 4224/24
   award [18] 4155/9 4198/11    begins [2] 4196/5 4203/3     blinkers [1] 4223/13
    4198/21 4203/3 4204/25      behalf [1] 4263/3            bloodshot [1] 4280/19
    4205/1 4206/11 4206/12      behavior [2] 4260/3 4297/6   blow [4] 4153/2 4188/13
    4206/16 4207/15 4207/22     behind [12] 4186/18           4189/13 4217/16
    4211/13 4286/15 4290/2       4204/11 4229/19 4240/20     blows [2] 4299/2 4299/2
    4290/7 4290/10 4305/24       4245/6 4246/12 4255/8       board [2] 4271/12 4304/23
    4309/22                      4256/6 4256/6 4263/14       boat [1] 4167/22
   award as [1] 4211/13          4269/1 4271/10              body [1] 4220/12
   awarded [5] 4205/16          beings [1] 4277/24           book [5] 4275/15 4301/5
    4206/12 4210/11 4308/22     belabor [1] 4253/8            4301/12 4301/18 4301/19
    4310/1                      belief [1] 4308/2            books [3] 4274/21 4275/8
   aware [6] 4190/19 4242/22    believes [1] 4308/12          4275/14
    4243/17 4246/18 4271/24     below [8] 4188/23 4226/10    Boston [1] 4303/2
    4306/22                      4226/12 4227/4 4227/8       bottom [8] 4153/17 4182/4
   axle [2] 4185/11 4185/13      4228/4 4235/6 4267/7         4206/4 4208/7 4216/2
   B                            belted [1] 4274/18            4216/4 4273/3 4308/5
                                benched [1] 4306/11          bounce [1] 4193/19
   babying [1] 4232/6           benchmark [4] 4260/22        bound [1] 4290/23
   backwards [3] 4162/11         4260/25 4261/6 4291/21      bow [1] 4185/6
    4162/20 4221/12             bend [3] 4165/10 4179/22     bowed [2] 4184/22 4184/25
   bad [3] 4291/20 4299/14       4254/11                     bowing [1] 4185/3
    4300/5                      benders [1] 4291/23          boyfriend's [1] 4295/19
   baggage [4] 4277/10          benefit [2] 4166/12          BRADLEY [1] 4145/23
    4277/13 4277/15 4296/4       4258/10                     brain [1] 4260/12
   balance [3] 4198/1 4198/3    best [10] 4190/12 4195/25    brake [5] 4163/12 4163/14
    4284/20                      4256/9 4276/16 4284/9        4163/15 4163/24 4183/19
   balancing [1] 4320/5          4285/17 4299/15 4304/2      brakes [6] 4164/2 4164/5
                                4234/25 4235/23 4241/23     4281/23 4282/9 4285/15
   B                         4242/4
Case 1:14-cv-03725-RER Document 785 4242/11
                                    Filed 07/12/19        4286/13
                                             4244/24Page 184 of 2094286/15 4288/9
                                                                    PageID #: 27593
   brakes... [4] 4182/10         4252/1 4262/22 4264/20    4288/10 4289/16 4290/4
    4192/14 4295/3 4295/4        4264/20 4264/21 4264/25   4290/19 4291/2 4291/9
   braking [4] 4189/16           4265/3 4265/19 4269/1     4295/25 4297/7 4305/22
    4192/11 4192/12 4295/6       4269/2 4269/5 4269/6      4308/9 4309/6 4310/10
   break [16] 4147/18 4165/11    4269/7 4269/10 4270/1     4310/14 4311/1 4311/6
    4194/6 4232/15 4286/3        4270/13 4270/21 4271/10   4311/8 4313/7 4313/21
    4286/4 4293/21 4293/23       4278/24 4283/20 4283/23   4314/17 4315/15 4320/9
    4301/7 4302/8 4302/22        4284/2 4292/1 4295/13    cases [2] 4155/13 4302/10
    4303/21 4304/12 4306/10      4295/15 4295/23 4303/21  casino [1] 4285/8
    4307/15 4307/25              4307/20                  caused [4] 4162/15 4258/12
   breaks [3] 4302/6 4303/21    bus's [1] 4172/19          4309/12 4321/7
    4305/1                      buses [2] 4165/17 4234/12 cautious [1] 4242/19
   bridges [3] 4171/10          business [14] 4153/8      CAV [1] 4145/8
    4171/11 4171/11              4260/2 4277/1 4277/3     caveat [1] 4202/22
   brief [1] 4194/12             4277/4 4292/8 4292/13    CCR [1] 4146/21
   briefly [8] 4151/5 4154/24    4293/24 4296/17 4297/4   CDL [1] 4204/14
    4158/6 4167/19 4195/19       4299/9 4299/10 4303/16   cell [2] 4283/24 4297/14
    4201/2 4207/10 4286/13       4303/17                  center [2] 4229/21 4229/22
   bring [7] 4155/21 4208/21                              CEO [4] 4277/7 4277/11
    4215/8 4256/13 4272/11      C                          4277/14 4277/16
    4312/5 4319/17              C-700 [1] 4146/4          certain [8] 4149/18 4151/9
   bringing [1] 4289/13         cab [7] 4189/15 4250/9     4157/14 4176/12 4222/12
   BRISBOIS [1] 4145/21          4250/15 4250/18 4262/21   4227/21 4243/25 4280/13
   broken [3] 4262/19 4262/20    4265/19 4266/21          certainly [16] 4173/1
    4304/17                     cable [1] 4158/15          4175/21 4182/17 4182/17
   Brook [1] 4146/4             calculation [3] 4153/16    4187/20 4189/18 4200/1
   Brookdale [1] 4302/17         4192/10 4320/3            4209/2 4279/12 4283/18
   Brooklyn [4] 4145/4          calculations [4] 4149/14   4284/14 4288/12 4288/20
    4235/17 4236/21 4237/3       4153/15 4167/2 4174/13    4290/19 4298/4 4319/12
   brought [4] 4260/23          calculator [1] 4161/25    certified [1] 4250/5
    4273/19 4288/14 4313/20     calculus [2] 4172/12      chairman [1] 4278/17
   Buckhorn [1] 4302/16          4172/12                  chambers [1] 4147/25
   build [1] 4274/11            California [1] 4145/15    chance [3] 4194/24 4257/4
   built [2] 4274/8 4293/9      calm [2] 4230/18 4230/19   4290/18
   built-in [1] 4293/9          cancer [1] 4298/5         change [12] 4176/20
   bulletin [2] 4148/7          candor [1] 4311/2          4176/21 4181/21 4211/22
    4148/14                     cannot [9] 4149/20 4171/10 4212/11 4213/7 4214/3
   bulletins [11] 4272/20        4204/13 4205/1 4299/23    4214/4 4260/2 4299/6
    4272/23 4272/24 4273/4       4303/23 4305/23 4306/21   4306/4 4308/2
    4275/6 4293/5 4293/7         4318/24                  changed [17] 4199/2 4231/1
    4293/10 4293/11 4296/20     capture [3] 4198/15 4200/1 4241/8 4241/8 4270/24
    4301/4                       4200/2                    4271/2 4274/17 4274/19
   bumped [1] 4166/11           car [3] 4167/22 4175/10    4307/8 4314/4 4314/5
   bumping [1] 4166/11           4227/25                   4314/15 4314/24 4314/24
   bungee [4] 4218/4 4218/13    care [6] 4152/15 4152/23   4315/2 4315/4 4315/6
    4218/16 4219/4               4153/13 4224/3 4279/4    changes [5] 4291/2 4291/8
   bungeeing [1] 4218/24         4296/22                   4291/13 4313/16 4314/16
   bungees [10] 4217/15         career [1] 4258/16        changing [2] 4205/21
    4218/2 4218/10 4218/22      cargo [1] 4272/2           4214/5
    4219/7 4219/14 4219/15      carpet [1] 4292/22        character [3] 4289/22
    4219/16 4219/17 4221/13     carrier [1] 4281/6         4309/10 4321/5
   burden [1] 4317/21           carriers [1] 4278/18      charge [27] 4194/8 4194/12
   bus [87] 4152/4 4152/5       carrying [1] 4234/21       4195/3 4195/4 4196/12
    4157/11 4159/14 4161/18     cars [2] 4234/12 4262/11   4198/9 4198/13 4198/16
    4163/10 4165/5 4165/8       CARTMELL [1] 4145/18       4198/22 4200/1 4200/16
    4165/18 4166/1 4169/21      case [71] 4152/20 4155/5   4206/19 4207/18 4207/22
    4169/25 4170/1 4170/5        4155/6 4155/9 4156/3      4208/3 4208/6 4208/16
    4170/16 4170/22 4170/25      4157/1 4159/16 4164/11    4209/10 4211/1 4212/7
    4172/24 4173/3 4175/4        4167/9 4168/16 4169/15    4212/16 4258/14 4259/4
    4175/7 4175/17 4175/23       4170/8 4173/8 4173/18     4289/19 4319/19 4319/23
    4176/1 4176/6 4176/12        4179/9 4180/19 4184/5     4323/10
    4176/16 4176/24 4177/7       4190/19 4192/21 4193/7   charged [1] 4258/9
    4178/13 4178/19 4181/5       4202/13 4204/1 4206/15   charges [3] 4195/11
    4181/11 4183/15 4184/14      4207/23 4208/17 4209/13   4205/12 4258/1
    4184/22 4184/25 4185/6       4209/18 4209/19 4209/22  charging [1] 4267/17
    4185/10 4185/14 4190/16      4209/24 4213/3 4225/3    chart [1] 4193/13
    4190/20 4190/25 4191/12      4229/4 4256/17 4257/14   check [26] 4222/20 4223/4
    4203/23 4203/24 4204/3       4257/18 4258/6 4258/7     4223/11 4223/16 4224/5
    4204/5 4204/11 4204/14       4262/13 4265/13 4274/12   4224/19 4224/19 4225/7
    4225/14 4230/8 4234/25       4275/14 4281/20 4281/23   4225/16 4225/17 4229/13
                                coefficient [1]   4167/3     4310/19 4317/15 4317/23
   C                        COLEMAN
Case 1:14-cv-03725-RER Document     [1] 07/12/19
                                785 Filed 4146/3       4319/18
                                                 Page 185 of 2094319/19 4319/21
                                                                 PageID #: 27594
   check... [15] 4229/14        collateral [6] 4155/13        4320/23
    4236/21 4236/22 4242/22      4195/22 4205/15 4208/1      concerns [1] 4268/15
    4243/2 4243/6 4243/11        4286/20 4309/5              conclude [1] 4256/16
    4253/11 4253/13 4255/23     collect [1] 4157/7           concluded [1] 4315/21
    4274/13 4274/14 4275/21     collecting [1] 4171/20       concludes [2] 4194/3
    4300/14 4304/2              collision [12] 4152/21        4256/15
   checking [4] 4147/8           4158/14 4158/17 4163/19     conclusion [2] 4288/20
    4222/25 4229/16 4300/5       4163/20 4164/18 4164/19      4315/12
   checks [5] 4275/23 4280/9     4165/12 4165/25 4166/5      conclusions [1] 4308/12
    4280/15 4280/16 4280/16      4166/7 4174/5               condition [6] 4151/23
   chime [2] 4201/15 4205/4     collisions [1] 4164/20        4163/5 4166/9 4236/15
   choose [1] 4189/14           Colonel [4] 4156/12           4253/23 4267/3
   circadian [2] 4273/7          4156/15 4194/4 4323/3       conditions [5] 4236/10
    4279/18                     colors [2] 4216/1 4216/16     4244/22 4246/4 4262/1
   circle [2] 4168/4 4168/6     column [5] 4182/25 4183/2     4284/6
   circular [1] 4252/19          4183/3 4183/7 4192/4        conduct [78] 4196/2 4196/6
   circulated [1] 4198/9        coming [14] 4160/22           4196/8 4196/15 4196/20
   circumstances [1] 4230/6      4163/14 4163/14 4163/15      4196/20 4198/12 4198/18
   circumstantial [1] 4308/19    4164/2 4168/19 4169/15       4198/20 4199/8 4199/9
   cite [1] 4209/18              4170/1 4263/14 4290/12       4199/14 4199/23 4199/25
   cited [1] 4209/13             4295/19 4298/13 4298/14      4200/3 4200/5 4200/5
   CITRIN [1] 4146/6             4322/17                      4200/9 4200/10 4200/11
   City [3] 4145/19 4252/25     comment [2] 4205/6 4313/17    4200/15 4200/15 4200/23
    4253/20                     commercial [2] 4272/6         4201/4 4201/8 4201/9
   civil [4] 4145/10 4203/12     4298/9                       4201/11 4201/21 4201/23
    4206/14 4318/19             commitment [6] 4277/6         4202/10 4202/14 4202/14
   claim [2] 4180/17 4279/12     4278/8 4278/21 4279/1        4202/15 4202/16 4203/10
   claiming [1] 4249/25          4284/21 4288/7               4204/15 4209/4 4210/12
   claims [2] 4283/13 4299/17   committed [2] 4277/3          4210/20 4258/12 4258/13
   clarifies [1] 4199/21         4285/1                       4261/20 4261/20 4261/22
   clarify [1] 4240/25          committee [1] 4278/17         4261/24 4262/1 4284/11
   clear [13] 4159/5 4166/22    committees [1] 4293/20        4284/13 4284/20 4285/13
    4170/8 4197/16 4198/19      committing [2] 4210/13        4288/17 4288/21 4289/17
    4199/21 4201/10 4211/1       4308/24                      4289/21 4289/22 4290/14
    4251/22 4264/15 4269/12     common [7] 4181/25 4257/19    4290/15 4290/16 4292/2
    4269/13 4282/7               4260/8 4263/1 4276/18        4297/6 4306/17 4306/19
   cleared [1] 4269/10           4285/5 4285/5                4308/23 4308/25 4309/4
   clearly [5] 4179/14          Commonwealth [1] 4254/2       4309/15 4310/4 4311/22
    4257/10 4266/21 4296/9      communicate [2] 4310/13       4311/24 4313/6 4313/9
    4307/3                       4310/16                      4313/19 4313/22 4314/18
   Cleveland [9] 4145/23        communicating [1] 4246/15     4318/13 4318/15 4320/3
    4258/6 4267/25 4268/3       communications [1] 4311/13    4321/9
    4268/12 4299/20 4307/23     community [1] 4305/23        conference [2] 4194/12
    4314/12 4314/13             companies [1] 4281/6          4195/3
   client [2] 4257/13 4259/23   company [25] 4204/5 4261/9   confidence [1] 4285/12
   climb [1] 4254/13             4272/15 4274/1 4274/24      conflict [1] 4192/10
   clip [1] 4272/7               4275/12 4277/8 4277/10      conscience [1] 4285/23
   close [4] 4153/2 4188/20      4277/12 4278/11 4279/4      conscious [2] 4305/22
    4269/2 4287/16               4279/6 4280/7 4284/2         4307/7
   closed [1] 4215/4             4285/1 4289/22 4291/13      consent [1] 4314/10
   closely [2] 4287/18           4292/9 4292/13 4292/19      conservative [1] 4166/10
    4287/18                      4296/7 4296/25 4297/13      consider [32] 4199/13
   closer [3] 4230/11 4230/15    4304/2 4304/23               4199/22 4200/17 4246/21
    4230/17                     comparisons [1] 4166/24       4258/21 4259/9 4259/10
   closing [13] 4153/24         compensatory [7] 4203/3       4259/18 4260/15 4261/19
    4166/7 4166/21 4202/22       4206/12 4206/18 4211/20      4261/20 4261/22 4262/1
    4203/1 4204/23 4263/15       4212/9 4309/22 4311/7        4276/24 4283/20 4285/4
    4266/10 4286/2 4288/23      complete [2] 4147/6           4288/3 4289/20 4289/21
    4290/25 4297/3 4313/4        4221/14                      4289/21 4289/25 4306/13
   closings [3] 4194/7          completely [1] 4200/1         4306/17 4306/18 4309/9
    4205/13 4256/22             compliant [1] 4301/15         4319/24 4319/25 4320/1
   clutch [5] 4163/15 4163/16   compliments [1] 4287/20       4320/2 4320/4 4320/6
    4163/16 4182/10 4183/19     computer [1] 4146/25          4321/4
   coach [4] 4260/21 4261/9     computer-aided [1] 4146/25   considerable [2] 4152/14
    4278/14 4281/6              concentrating [1] 4231/13     4152/22
   coaches [3] 4268/19          concern [4] 4206/14          considerably [3] 4238/5
    4268/20 4272/4               4230/21 4260/1 4260/2        4238/7 4246/21
   coast [1] 4232/15            concerned [3] 4269/4         consideration [7] 4173/17
   code [3] 4192/13 4192/14      4270/14 4283/23              4174/7 4200/21 4309/20
    4274/13                     concerning [8] 4308/17        4314/1 4317/6 4320/19
                                correct [99]   4159/25       4159/10 4159/24 4160/10
   C                         4160/2
Case 1:14-cv-03725-RER Document 785 4163/4  4169/17 Page 186
                                    Filed 07/12/19        4164/4  4165/15
                                                             of 209 PageID4165/16
                                                                           #: 27595
   considered [5] 4200/15        4170/7 4170/9 4171/1         4166/25 4167/5 4167/11
    4209/14 4315/11 4315/11      4171/23 4172/1 4172/4        4167/18 4171/7 4215/21
    4318/15                      4172/21 4173/5 4173/23       4218/9 4225/8 4225/13
   considering [1] 4277/4        4174/4 4174/9 4174/18        4227/8 4227/10 4227/11
   considers [1] 4279/17         4175/5 4175/5 4175/14        4227/13 4228/7 4228/9
   consist [2] 4156/4 4253/8     4175/18 4175/20 4175/21      4228/16 4229/1 4229/4
   consistent [15] 4159/15       4176/3 4176/5 4176/7         4229/9 4230/8 4230/12
    4159/19 4159/20 4159/21      4176/11 4176/13 4176/21      4230/24 4231/2 4231/8
    4159/24 4161/7 4161/8        4177/1 4177/4 4177/6         4232/8 4232/13 4232/14
    4163/5 4167/18 4168/13       4177/16 4178/16 4178/19      4232/19 4232/20 4233/1
    4170/10 4229/7 4251/16       4178/24 4178/25 4179/3       4233/23 4251/3 4251/14
    4271/3 4271/4                4180/5 4180/12 4180/24       4265/15 4265/25 4269/24
   consistently [1] 4267/16      4181/3 4181/6 4181/9         4302/8
   conspicuity [2] 4252/23       4181/19 4182/7 4183/17      crazy [3] 4294/11 4295/9
    4266/21                      4183/19 4184/2 4184/19       4304/9
   constellation [1] 4167/20     4185/2 4185/11 4185/12      create [3] 4150/14 4236/1
   constitute [1] 4236/11        4185/15 4185/22 4186/20      4236/5
   constitutional [1] 4203/13    4186/24 4187/1 4187/14      created [2] 4164/16
   consult [1] 4274/2            4188/1 4189/5 4189/17        4236/18
   consultant [2] 4274/1         4189/22 4189/25 4190/2      creates [2] 4196/25 4197/6
    4274/3                       4191/14 4192/12 4193/4      creating [1] 4247/5
   contains [2] 4153/7           4197/12 4199/10 4199/16     credibility [1] 4308/19
    4153/17                      4206/7 4222/1 4225/3        critical [3] 4258/21
   contemporaneous [1]           4226/21 4228/16 4230/9       4269/23 4270/1
    4296/12                      4230/13 4230/17 4234/9      cross [3] 4281/8 4291/12
   context [3] 4203/15           4235/7 4235/13 4237/2        4296/8
    4291/13 4318/19              4240/7 4240/16 4241/13      cross-examination [1]
   continuation [1] 4251/19      4241/13 4242/4 4242/5        4281/8
   continue [3] 4147/13          4242/16 4242/17 4243/18     cross-examine [1] 4296/8
    4285/18 4322/11              4245/19 4246/7 4246/9       cross-examined [1] 4291/12
   continued [10] 4146/1         4248/1 4249/23 4250/10      crossed [1] 4170/3
    4176/19 4176/22 4223/20      4251/17 4257/16             crosses [2] 4169/8 4170/2
    4271/13 4283/1 4287/23      corrected [1] 4241/18        crossing [1] 4172/21
    4313/1 4316/1 4316/8        correcting [1] 4240/6        cruise [6] 4163/14 4181/6
   continues [1] 4283/2         correction [1] 4241/11        4181/9 4181/17 4181/17
   continuing [3] 4153/15       correctly [3] 4245/24         4192/7
    4194/2 4288/1                4249/21 4249/22             crush [1] 4174/7
   contradict [1] 4264/5        corroborates [1] 4149/15     crutch [1] 4215/5
   contributed [1] 4261/24      cost [3] 4302/25 4304/3      culminated [1] 4290/17
   contributing [1] 4261/23      4306/4                      culpability [1] 4209/14
   control [7] 4163/14          costs [1] 4304/18            culture [4] 4277/15
    4178/24 4179/1 4179/6       counsel [6] 4154/12           4284/20 4296/16 4305/5
    4181/6 4181/9 4209/25        4155/17 4244/24 4255/24     cumulative [1] 4151/7
   controls [1] 4266/12          4257/9 4314/14              curative [3] 4313/7
   conversation [4] 4241/19     count [2] 4300/18 4311/14     4313/22 4315/17
    4245/24 4245/25 4262/15     counted [1] 4287/21          curious [2] 4208/16
   convert [1] 4297/25          country [2] 4204/3 4274/19    4208/18
   convince [5] 4257/15         couple [9] 4150/18 4213/15   current [1] 4314/14
    4260/12 4288/25 4289/1       4229/20 4233/17 4250/2      curve [1] 4264/16
    4289/5                       4261/22 4267/23 4280/20     curves [1] 4254/7
   convoluted [1] 4200/7         4288/14                     customary [1] 4228/21
   copies [1] 4194/18           course [12] 4172/8 4182/9    cut [3] 4278/9 4296/23
   copy [5] 4150/16 4194/16      4190/14 4213/21 4257/5       4306/9
    4312/2 4321/1 4321/23        4262/17 4265/12 4271/24     CV [1] 4145/3
   corner [2] 4180/23 4221/13    4281/17 4282/20 4310/17     cycles [2] 4273/8 4279/17
   corners [2] 4217/15 4278/9    4319/9                      Czeisler [17] 4260/23
   Corporal [14] 4147/14        Court's [2] 4193/2 4290/13    4261/5 4267/22 4268/1
    4148/7 4149/12 4149/21      courteous [4] 4175/23         4268/5 4273/6 4273/16
    4150/10 4150/17 4153/25      4176/19 4178/22 4269/6       4273/23 4280/6 4280/21
    4173/21 4174/2 4248/3       courteously [1] 4179/11       4281/18 4281/22 4281/24
    4248/6 4248/11 4250/1       courtesy [1] 4269/13          4282/11 4283/3 4283/11
    4262/10                     Courthouse [1] 4145/4         4283/15
   Corporal Schmit [8] 4148/7   courtroom [2] 4310/21        Czeisler's [1] 4281/1
    4149/21 4153/25 4173/21      4311/6
    4248/3 4248/6 4248/11       cover [2] 4218/5 4294/11     D
    4250/1                      covered [2] 4240/1 4266/16   D-Deck [1] 4163/19
   Corporal Schmit's [1]        covering [3] 4216/25         damage [16] 4152/1 4152/4
    4149/12                      4265/22 4266/21              4164/14 4165/12 4165/20
   Corporate [1] 4150/21        crank [2] 4220/11 4220/12     4165/24 4165/25 4166/6
   corporations [1] 4305/11     crash [45] 4157/9 4158/1      4166/8 4203/14 4211/12
                                December [2]   4233/4        4310/18 4311/14 4316/5
   D                         4249/13
Case 1:14-cv-03725-RER Document                          4321/24
                                785 Filed 07/12/19 Page 187 of 2094322/4
                                                                   PageID4322/11
                                                                          #: 27596
   damage... [5] 4257/22        decide [15] 4199/4 4199/5    demonstrates [1] 4181/4
    4262/21 4262/24 4274/12      4200/19 4205/16 4258/19     demonstrative [1] 4161/18
    4290/2                       4260/5 4260/7 4284/4        denied [10] 4150/7 4150/9
   damaged [1] 4152/5            4288/8 4297/7 4305/16        4155/16 4195/20 4197/13
   damages [62] 4155/9           4305/23 4309/18 4311/5       4197/20 4197/21 4207/16
    4195/21 4197/15 4197/18      4313/10                      4211/8 4286/23
    4197/24 4198/11 4198/17     decided [5] 4289/1 4289/8    DENNEHEY [1] 4146/2
    4198/21 4199/4 4199/6        4311/7 4319/11 4320/21      deny [2] 4298/24 4298/24
    4199/12 4200/8 4200/10      deciding [1] 4290/1          denying [1] 4315/20
    4200/20 4203/4 4203/5       decision [4] 4257/18         Department [3] 4166/1
    4203/8 4203/9 4203/11        4260/9 4284/4 4311/5         4166/3 4291/25
    4203/16 4203/20 4203/21     decisions [2] 4287/19        deposed [1] 4264/7
    4205/8 4206/11 4206/12       4307/7                      deposition [18] 4147/14
    4206/13 4206/13 4206/17     deck [34] 4151/17 4154/5      4150/18 4150/21 4178/1
    4206/18 4207/6 4207/15       4157/2 4157/3 4157/10        4215/16 4215/18 4216/12
    4207/22 4210/11 4210/19      4157/10 4159/16 4159/17      4218/8 4239/20 4241/20
    4211/15 4259/17 4276/20      4163/12 4163/19 4167/8       4242/14 4242/18 4245/22
    4285/23 4286/15 4289/7       4167/10 4167/16 4167/18      4249/10 4249/13 4308/20
    4306/18 4308/15 4308/22      4168/12 4169/11 4169/14      4323/3 4323/5
    4309/7 4309/19 4309/22       4169/17 4170/8 4170/19      depositions [4] 4157/14
    4309/24 4310/1 4310/3        4172/18 4174/12 4174/13      4157/18 4157/24 4227/20
    4311/7 4311/17 4311/22       4176/9 4176/9 4181/1        derived [2] 4172/11
    4311/23 4317/6 4318/16       4182/7 4182/21 4190/15       4204/11
    4318/21 4318/25 4319/24      4191/22 4192/16 4193/12     describe [6] 4179/4
    4320/19 4320/25 4321/3       4240/8 4295/4                4239/19 4244/18 4254/5
    4321/12                     dedicated [1] 4280/8          4254/9 4288/11
   damages or [1] 4203/8        deems [1] 4292/9             described [3] 4154/2
   damaging [2] 4165/7 4165/8   deer [4] 4177/8 4177/11       4193/18 4253/9
   dandy [1] 4281/25             4264/21 4307/19             describes [1] 4178/25
   danger [7] 4200/14 4202/9    deers [1] 4230/21            deserve [1] 4204/12
    4242/23 4243/18 4244/19     defend [3] 4298/24 4298/24   deserves [1] 4204/15
    4244/20 4306/23              4302/10                     design [1] 4304/6
   dangerous [14] 4244/23       defendant [15] 4145/18       designated [3] 4226/2
    4245/3 4245/4 4245/9         4198/17 4198/21 4199/3       4275/23 4276/4
    4245/15 4246/5 4246/6        4200/19 4200/22 4210/22     designation [1] 4226/1
    4246/11 4263/13 4270/16      4309/8 4309/12 4309/13      designations [1] 4171/15
    4292/13 4293/23 4299/8       4309/18 4309/21 4319/20     designed [1] 4206/25
    4299/10                      4321/7 4321/8               desirability [1] 4209/15
   dangers [1] 4272/1           defendant's [12] 4148/13     desire [1] 4310/21
   dark [7] 4193/25 4237/11      4148/16 4148/17 4149/6      despite [5] 4275/13
    4239/19 4239/21 4244/4       4198/18 4199/25 4200/3       4279/15 4284/9 4285/14
    4307/19 4307/20              4200/23 4207/24 4309/10      4296/19
   darker [3] 4217/8 4239/23     4310/4 4321/5               destination [1] 4222/1
    4239/25                     defendants [23] 4145/9       destroyed [1] 4164/16
   darkness [1] 4265/9           4145/21 4146/2 4146/6       detail [2] 4221/9 4318/20
   data [13] 4157/7 4157/7       4195/6 4196/2 4203/6        details [1] 4152/1
    4159/15 4166/25 4167/10      4206/2 4206/6 4209/7        deter [19] 4196/2 4203/22
    4167/17 4168/12 4169/11      4210/11 4210/12 4210/20      4203/24 4204/7 4209/4
    4169/14 4170/8 4170/17       4308/15 4308/23 4308/23      4209/11 4210/12 4210/20
    4171/20 4173/8               4309/23 4309/25 4310/2       4258/12 4258/15 4260/2
   date [3] 4222/12 4317/4       4310/5 4310/6 4317/18        4284/22 4284/23 4290/15
    4321/22                      4321/3                       4290/16 4308/23 4309/14
   Dave [2] 4299/21 4302/25     defendants' [4] 4155/5        4310/4 4321/9
   David [8] 4277/7 4277/14      4155/10 4210/20 4286/17     determination [7] 4174/2
    4278/4 4278/9 4278/16       defense [8] 4154/20 4156/1    4196/22 4197/1 4260/16
    4279/2 4279/7 4314/23        4265/13 4288/23 4289/24      4290/23 4308/16 4309/6
   days [5] 4233/24 4249/2       4290/25 4295/25 4300/4      determinations [1] 4285/3
    4251/3 4255/17 4277/3       definition [1] 4308/18       determine [13] 4157/7
   daytime [1] 4297/24          deformation [1] 4165/10       4171/24 4172/2 4173/2
   daytime/nighttime [1]        degree [1] 4254/8             4195/13 4196/1 4203/25
    4297/24                     Del [1] 4321/15               4284/11 4284/13 4308/14
   deadhead [1] 4280/3          Delaware [6] 4221/19          4317/5 4320/18 4321/12
   deal [8] 4163/23 4203/1       4221/20 4237/3 4253/1       determined [13] 4173/22
    4205/12 4205/13 4279/22      4253/5 4253/21               4196/5 4196/15 4201/7
    4288/10 4293/17 4299/4      deliberate [2] 4265/14        4201/10 4257/23 4258/3
   dealing [1] 4277/24           4312/5                       4259/19 4262/16 4263/19
   deals [1] 4205/19            deliberating [1] 4276/25      4293/23 4309/3 4313/12
   dealt [2] 4290/3 4290/22     deliberations [13] 4214/19   determining [3] 4167/17
   death [2] 4292/1 4303/9       4214/21 4308/10 4310/11      4318/16 4320/25
   decade [1] 4291/22            4310/12 4310/14 4310/15     deterrence [15] 4205/20
                                4176/12 4193/24 4233/16      drifting [1]   4177/3
   D                        distance-wise
Case 1:14-cv-03725-RER Document            [1] 4233/16
                                785 Filed 07/12/19      drive
                                                   Page 188    [14]PageID
                                                            of 209   4145/15  4204/14
                                                                          #: 27597
   deterrence... [14] 4209/1    distributed [2] 4281/5        4215/23 4236/22 4237/24
    4209/2 4209/6 4209/11        4281/9                       4245/16 4255/6 4255/9
    4210/3 4210/8 4210/16       DISTRICT [3] 4145/1 4145/1    4255/11 4258/18 4267/12
    4210/25 4211/7 4258/20       4285/9                       4269/17 4277/11 4277/22
    4259/8 4303/18 4303/18      DNA [3] 4277/15 4299/17      driven [5] 4251/5 4262/7
    4304/20                      4300/18                      4278/2 4278/3 4283/23
   deterrent [2] 4284/25        dock [1] 4306/8              driver [32] 4163/10
    4306/19                     docked [1] 4306/10            4178/18 4178/23 4178/25
   deterring [1] 4209/15        Docket [2] 4155/15 4286/22    4179/2 4193/14 4215/13
   diagnosed [2] 4282/3         doctors [2] 4298/2 4298/5     4229/14 4236/8 4243/25
    4282/13                     doctrine [1] 4309/5           4244/5 4254/25 4264/11
   DIAMOND [1] 4145/16          document [2] 4153/8 4193/1    4268/18 4272/7 4276/4
   died [1] 4204/20             DOD [1] 4278/20               4276/12 4276/12 4278/11
   difference [8] 4166/10       dog [2] 4263/18 4295/12       4280/9 4280/18 4282/1
    4183/14 4229/2 4229/9       dollar [2] 4206/13 4206/15    4283/7 4295/21 4297/9
    4288/9 4292/17 4292/17      dollar's [1] 4203/15          4298/17 4300/6 4302/22
    4308/2                      Domingo [1] 4264/25           4303/22 4307/18 4307/22
   different [21] 4157/6        Dominican [1] 4264/25         4307/24
    4167/21 4172/5 4172/5       done [17] 4154/16 4154/17    driver's [1] 4266/25
    4172/7 4187/3 4200/22        4155/4 4155/5 4257/12       drivers [27] 4236/18
    4216/1 4216/16 4216/18       4257/14 4257/17 4259/3       4243/25 4246/15 4272/4
    4216/20 4216/22 4248/13      4259/4 4259/9 4259/18        4272/6 4273/2 4276/15
    4248/25 4264/6 4268/13       4259/18 4259/19 4270/17      4282/19 4293/5 4293/21
    4290/5 4295/11 4295/11       4275/23 4279/21 4304/14      4293/23 4297/4 4298/13
    4299/19 4318/11             dorms [3] 4268/2 4268/6       4298/13 4299/13 4300/5
   differential [3] 4166/14      4298/10                      4300/22 4301/2 4302/7
    4166/16 4184/13             DOT [6] 4250/5 4252/24        4302/19 4303/8 4303/9
   difficult [2] 4153/20         4278/20 4291/24 4298/2       4303/20 4304/4 4304/5
    4154/2                       4298/5                       4304/25 4307/15
   direct [9] 4173/12 4174/6    DOT-certified [1] 4250/5     driving [28] 4179/7
    4177/6 4177/19 4178/17      double [1] 4304/13            4203/23 4203/24 4216/7
    4186/21 4187/11 4189/10     doubt [4] 4166/12 4187/21     4236/9 4243/24 4244/14
    4308/19                      4234/4 4310/19               4244/21 4255/1 4255/20
   direction [2] 4153/19        down [31] 4156/21 4160/6      4256/2 4258/16 4264/13
    4187/3                       4161/13 4162/9 4165/5        4267/4 4267/6 4267/7
   directions [1] 4293/11        4168/19 4172/13 4176/19      4268/18 4268/22 4269/25
   directly [2] 4303/14          4176/22 4182/15 4186/25      4271/15 4272/1 4276/11
    4318/2                       4188/11 4189/11 4189/12      4278/24 4279/20 4282/10
   Director [2] 4278/12          4197/22 4203/2 4217/10       4297/14 4297/16 4304/9
    4278/23                      4218/24 4219/4 4219/5       dropped [2] 4183/9 4202/19
   dirty [1] 4216/24             4220/12 4220/19 4221/4      drove [2] 4237/18 4268/20
   disagree [4] 4173/20          4238/19 4255/20 4256/2      drowsy [1] 4263/24
    4173/24 4248/15 4322/1       4266/2 4266/18 4279/8       Drs [1] 4273/22
   disagreeing [1] 4174/2        4290/24 4299/4              dry [1] 4296/16
   disagrees [2] 4268/6         downgrade [1] 4182/6         due [6] 4155/11 4207/24
    4268/7                      downhill [2] 4181/22          4208/22 4209/24 4222/12
   disappointed [1] 4147/22      4182/15                      4286/17
   discern [2] 4263/15          dozing [2] 4283/7 4295/23    during [12] 4148/7 4150/18
    4263/16                     Dr [6] 4148/18 4273/6         4151/2 4153/25 4194/18
   discretion [2] 4276/16        4280/21 4281/1 4281/22       4203/1 4222/20 4223/3
    4282/19                      4282/11                      4224/19 4257/4 4310/12
   discuss [5] 4157/17 4158/6   Dr. [19] 4148/20 4260/23      4310/15
    4290/5 4310/25 4312/8        4261/2 4261/5 4273/20       duties [1] 4301/13
   discussed [1] 4157/10         4273/23 4276/17 4279/16     duty [3] 4272/8 4285/10
   discussion [6] 4147/5         4280/6 4281/11 4281/13       4299/11
    4155/17 4225/7 4255/24       4281/18 4281/21 4281/21
    4287/3 4320/13               4281/24 4282/17 4283/11     E
   discussions [1] 4231/7        4283/15 4283/19             E-D-E [1] 4148/21
   disengaged [1] 4163/15       Dr. Czeisler [7] 4260/23     e.g [1] 4206/13
   dispatch [1] 4276/11          4261/5 4280/6 4281/18       early [4] 4147/18 4184/7
   dispatcher [1] 4300/7         4281/24 4283/11 4283/15      4252/14 4266/19
   displaced [1] 4185/11        Dr. Mark [2] 4261/2          Earth [4] 4169/12 4170/20
   displayed [1] 4170/16         4273/20                      4170/24 4171/12
   dispute [7] 4192/21 4193/7   Dr. Moore-Ede [9] 4148/20    ease [1] 4213/15
    4262/18 4262/19 4262/19      4276/17 4279/16 4281/11     easier [1] 4156/21
    4266/14 4266/15              4281/13 4281/21 4281/21     east [3] 4145/22 4263/4
   disputes [1] 4262/17          4282/17 4283/19              4270/3
   disregard [2] 4280/22        Dr. Rosekind's [1] 4273/23   EASTERN [2] 4145/1 4285/9
    4280/22                     drafted [1] 4211/25          Ede [11] 4148/18 4148/20
   distance [4] 4153/18         drawn [1] 4308/13             4273/23 4276/17 4279/16
                                equations [1]   4153/22      exclusive [1]   4204/16
   E                        equipped
Case 1:14-cv-03725-RER Document      [1] 07/12/19
                                785 Filed 4157/9 Page 189
                                                      excuse  [2]PageID
                                                          of 209   4298/18  4314/10
                                                                        #: 27598
   Ede... [6] 4281/11 4281/13   error [1] 4169/23            executive [1] 4293/24
    4281/21 4281/21 4282/17     especially [2] 4249/4        executives [3] 4293/13
    4283/19                      4272/2                       4299/19 4304/14
   editorial [1] 4153/18        ESQ [7] 4145/16 4145/16      exhibit [17] 4149/6
   eerie [1] 4303/22             4145/20 4145/23 4146/5       4154/10 4154/11 4154/17
   effect [1] 4207/7             4146/5 4146/8                4161/3 4197/25 4214/8
   Effectively [1] 4179/25      essentially [6] 4150/23       4214/12 4214/13 4214/17
   effort [1] 4161/14            4179/23 4181/5 4181/12       4214/19 4265/13 4312/3
   efforts [1] 4284/9            4188/13 4265/18              4312/4 4317/4 4320/17
   eight [8] 4168/11 4219/20    established [2] 4211/15       4321/22
    4268/10 4293/22 4301/15      4311/18                     Exhibit 6 [1] 4214/17
    4301/17 4307/19 4307/21     estimated [1] 4176/6         exhibits [12] 4148/6
   either [8] 4189/24 4216/22   estoppel [6] 4155/13          4148/11 4154/16 4213/15
    4233/16 4236/13 4236/21      4195/22 4205/15 4208/1       4213/20 4213/21 4214/6
    4282/11 4284/15 4299/13      4286/20 4309/5               4214/20 4214/23 4214/23
   ejection [1] 4185/4          Evans [19] 4174/22 4175/19    4215/4 4302/16
   element [1] 4203/11           4180/6 4180/11 4180/18      existed [1] 4276/19
   ELMO [1] 4214/25              4190/24 4191/3 4263/2       Exit [4] 4221/21 4221/22
   email [2] 4146/23 4283/21     4263/2 4266/23 4269/21       4236/21 4237/5
   emergency [1] 4255/7          4269/24 4269/25 4270/2      exits [5] 4147/20 4194/10
   emphasize [3] 4196/21         4270/4 4270/12 4270/25       4286/6 4316/6 4321/19
    4196/24 4306/15              4272/5 4295/12              expect [8] 4166/8 4192/12
   employee [3] 4199/15         Evans' [1] 4270/19            4240/20 4244/3 4244/5
    4297/9 4299/2               evening [4] 4222/23           4244/9 4244/11 4270/5
   employees [2] 4273/1          4223/18 4224/6 4255/14      expectations [1] 4243/25
    4285/19                     events [1] 4150/24           expected [1] 4268/8
   employer [1] 4318/13         evidence [58] 4148/6         experience [1] 4268/19
   employment [4] 4215/22        4149/6 4149/14 4152/4       experiences [1] 4285/5
    4318/8 4318/8 4319/6         4154/13 4157/1 4160/20      experiencing [1] 4263/24
   encountered [2] 4262/6        4197/23 4197/25 4198/1      expert [15] 4204/4 4260/22
    4284/7                       4211/10 4211/11 4211/16      4260/23 4260/24 4262/13
   encouraged [1] 4276/13        4215/4 4225/6 4225/9         4268/7 4272/12 4278/13
   end [13] 4155/4 4155/5        4259/24 4260/7 4260/17       4281/22 4283/4 4283/4
    4177/10 4185/24 4186/4       4260/19 4263/23 4264/4       4283/12 4283/17 4295/5
    4186/6 4186/13 4205/23       4266/9 4266/11 4266/12       4308/20
    4243/21 4274/8 4279/9        4273/5 4275/17 4285/21      expertise [3] 4273/22
    4285/15 4321/25              4287/18 4288/2 4288/4        4273/24 4278/21
   ended [2] 4251/25 4258/16     4288/11 4291/11 4295/17     experts [6] 4251/16
   ends [1] 4254/8               4295/24 4302/24 4305/21      4267/21 4267/22 4267/22
   energy [20] 4164/15           4308/11 4308/13 4308/18      4294/23 4298/1
    4164/18 4164/19 4164/21      4308/19 4310/25 4311/2      explain [8] 4161/16
    4164/23 4164/23 4165/3       4311/5 4311/6 4311/19        4161/20 4162/6 4167/13
    4165/4 4165/5 4165/6         4313/18 4313/19 4313/21      4167/19 4169/20 4257/25
    4165/7 4165/8 4165/9         4313/22 4313/24 4317/13      4319/17
    4165/13 4166/4 4166/5        4317/14 4317/22 4319/18     explained [1] 4197/9
    4166/11 4166/12 4166/24      4319/21 4320/8 4320/22      explaining [1] 4162/19
    4174/7                      eviscerating [1] 4195/21     explanation [4] 4155/14
   enforce [4] 4293/25          evolved [2] 4270/19           4242/10 4266/3 4266/17
    4301/23 4301/23 4302/23      4270/20                     explosion [1] 4265/8
   enforced [3] 4297/6          exact [9] 4159/18 4169/19    exposure [1] 4292/12
    4299/24 4301/20              4172/19 4176/4 4180/25      expressly [1] 4275/23
   engine [7] 4182/11 4182/12    4193/19 4243/1 4273/16      extended [1] 4317/24
    4182/14 4182/15 4183/3       4273/16                     extends [1] 4239/16
    4183/4 4183/21              exactly [5] 4164/1 4169/8    extent [4] 4151/8 4212/8
   engineering [2] 4158/16       4170/3 4290/8 4290/10        4309/11 4321/6
    4171/21                     examination [3] 4186/21      exterior [1] 4185/3
   ENTERPRISE [1] 4145/8         4244/14 4281/8              extras [2] 4220/25 4221/2
   enters [4] 4147/9 4155/22    examine [2] 4296/8 4311/1    extremely [2] 4194/12
    4215/10 4320/14             examined [1] 4291/12          4263/13
   entire [4] 4181/18 4195/25   example [4] 4153/18 4209/4   eye [1] 4299/7
    4204/3 4275/14               4279/2 4303/24              eyes [2] 4280/19 4295/25
   entirety [4] 4149/9          excellence [2] 4277/11
    4149/10 4149/22 4150/2       4278/18                     F
   entitled [7] 4199/13         excellent [1] 4278/21        F-N-U [1] 4191/2
    4206/15 4211/10 4211/22     except [1] 4217/14           face [2] 4298/25 4307/16
    4212/2 4212/13 4213/8       excess [1] 4272/13           Facebook [2] 4297/16
   entitlement [2] 4211/12      exclude [1] 4320/2            4297/16
    4212/9                      excluded [2] 4313/18         faced [1] 4262/1
   Entry [2] 4155/15 4286/22     4314/15                     facility [2] 4217/17
   equation [1] 4303/11         excludes [1] 4313/22          4217/21
                                felt [1]   4174/3            focus [2]   4274/11 4320/3
   F                        fender
Case 1:14-cv-03725-RER Document      Filed4291/23
                                785 [1]                  fog of
                                           07/12/19 Page 190  [4]
                                                                209 4169/8
                                                                    PageID4170/2
                                                                           #: 27599
   facing [1] 4284/6            fender-benders [1] 4291/23    4170/3 4172/21
   fact [23] 4165/17 4180/10    few [13] 4148/6 4159/7       foggy [1] 4255/5
    4192/22 4193/8 4196/24       4167/9 4174/20 4175/1       folks [5] 4152/7 4279/9
    4234/20 4236/3 4238/2        4231/4 4233/3 4251/1         4293/5 4298/18 4306/18
    4245/14 4247/11 4248/3       4272/14 4304/11 4305/18     follow [9] 4214/13 4234/17
    4263/22 4266/17 4267/15      4305/19 4310/10              4240/23 4241/4 4276/21
    4275/13 4288/13 4298/23     field [1] 4278/19             4278/25 4290/23 4302/10
    4301/14 4301/23 4305/14     fight [2] 4263/19 4295/12     4302/12
    4313/5 4314/4 4315/5        figure [1] 4295/10           follower [1] 4297/9
   factor [1] 4197/22           file [2] 4154/13 4158/8      following [10] 4152/21
   factors [11] 4200/21         filed [3] 4155/15 4194/23     4169/25 4223/20 4239/14
    4209/14 4209/16 4258/21      4286/22                      4309/9 4313/1 4313/2
    4259/9 4309/10 4309/20      final [5] 4205/23 4206/10     4316/1 4319/24 4321/5
    4319/25 4320/6 4321/5        4215/12 4222/1 4308/10      followings [1] 4320/21
    4321/11                     finally [1] 4311/24          follows [3] 4169/1 4169/4
   facts [5] 4257/18 4260/7     financial [4] 4296/21         4215/16
    4285/9 4285/22 4290/19       4303/15 4305/12 4317/23     force [8] 4161/22 4161/24
   fail [1] 4310/19             findings [3] 4150/25          4162/2 4162/3 4162/4
   failed [1] 4299/11            4173/17 4173/20              4184/23 4185/5 4185/16
   failsafe [1] 4297/2          fine [11] 4149/4 4153/15     foremost [1] 4278/12
   failure [4] 4276/21           4154/3 4210/2 4281/24       foreperson [3] 4310/17
    4279/14 4284/22 4291/12      4282/14 4294/8 4296/5        4311/11 4317/7
   fair [7] 4173/2 4183/10       4296/10 4297/18 4303/19     forget [1] 4285/6
    4214/1 4234/18 4236/1       finish [3] 4147/25 4217/19   forgot [2] 4193/19 4294/5
    4237/13 4237/14              4315/8                      form [11] 4207/10 4207/14
   fall [2] 4302/23 4303/25     finished [1] 4321/24          4207/18 4207/21 4208/2
   falling [1] 4295/21          firm [2] 4145/14 4277/6       4210/25 4211/9 4311/10
   false [3] 4259/1 4284/3      first [38] 4148/13 4156/13    4311/16 4312/1 4312/4
    4290/3                       4160/19 4161/16 4161/21     formal [1] 4194/20
   familiar [3] 4176/8           4164/17 4168/14 4187/16     forming [1] 4168/1
    4176/15 4228/13              4188/19 4189/23 4195/7      formulating [1] 4191/20
   families [1] 4306/25          4195/11 4198/15 4205/5      forth [3] 4170/5 4191/8
   family [2] 4267/18 4317/25    4208/15 4215/3 4217/7        4191/21
   fantastic [1] 4257/9          4217/11 4231/20 4240/1      forty [4] 4233/10 4235/4
   far [6] 4167/23 4167/25       4241/12 4241/13 4247/13      4239/4 4254/18
    4193/25 4201/18 4225/4       4247/14 4247/16 4248/7      Forty-three [1] 4239/4
    4269/11                      4258/22 4258/23 4259/5      forward [16] 4162/19
   fashion [1] 4245/11           4272/19 4279/5 4285/11       4162/24 4187/13 4188/6
   fast [4] 4251/14 4252/1       4287/12 4289/13 4290/4       4188/14 4188/16 4189/7
    4252/3 4252/12               4291/10 4314/21 4314/22      4189/8 4189/8 4189/15
   faster [2] 4162/24 4164/22   fit [6] 4262/25 4264/1        4257/19 4266/22 4284/25
   fatigue [40] 4204/6           4267/11 4275/18 4282/15      4285/2 4303/20 4304/22
    4260/25 4271/21 4271/22      4295/17                     foundation [1] 4149/23
    4271/22 4271/25 4271/25     fits [2] 4191/22 4283/17     foundationally [3] 4157/17
    4272/1 4272/21 4273/9       five [15] 4168/10 4184/10     4157/23 4157/25
    4273/9 4274/14 4275/2        4184/16 4259/25 4260/1      four [17] 4164/24 4165/17
    4275/22 4279/18 4280/6       4264/7 4264/13 4264/16       4168/15 4184/10 4220/15
    4280/9 4280/23 4280/24       4282/9 4288/5 4290/17        4236/11 4236/15 4239/6
    4281/2 4281/24 4282/13       4293/22 4301/15 4301/17      4243/21 4244/5 4244/15
    4289/6 4290/21 4293/1        4304/16                      4244/21 4245/17 4246/15
    4293/11 4296/19 4298/22     five-eight [3] 4293/22        4262/13 4267/18 4304/11
    4299/1 4300/19 4300/23       4301/15 4301/17             four-inch [1] 4220/15
    4301/21 4301/25 4302/1      fix [7] 4197/14 4197/17      four-month [1] 4262/13
    4302/22 4303/23 4305/1       4258/10 4304/18 4309/7      four-way [9] 4236/11
    4313/5 4313/10 4315/9        4321/2 4321/12               4236/15 4239/6 4243/21
   fatigued [5] 4263/24         fixing [5] 4259/8 4259/10     4244/5 4244/15 4244/21
    4264/8 4268/16 4270/10       4309/14 4319/23 4321/8       4245/17 4246/15
    4276/8                      flap [1] 4221/10             fours [1] 4304/10
   fatigues [1] 4293/4          flashed [3] 4176/13          fourth [1] 4168/7
   fault [4] 4278/2 4278/3       4269/12 4269/16             frailty [1] 4303/10
    4279/13 4289/2              flashers [3] 4236/15         frame [1] 4218/16
   faults [1] 4289/15            4244/15 4245/17             frankly [1] 4297/21
   Fax [1] 4146/22              flat [1] 4254/2              frankness [1] 4311/3
   FB [1] 4145/3                flatbed [2] 4163/4 4218/5    frequency [2] 4292/12
   fear [1] 4283/12             floor [1] 4274/23             4303/17
   fears [2] 4291/11 4302/24    fluctuation [1] 4192/5       friction [2] 4162/4 4167/3
   Federal [3] 4166/25          fly [1] 4162/1               Friday [2] 4155/14 4198/9
    4274/16 4275/11             FMCSA [3] 4281/5 4281/12     friends [1] 4307/1
   feet [2] 4185/11 4265/20      4282/22                     frightened [1] 4283/7
   fell [1] 4295/19             Fnu [1] 4191/2               front [29] 4166/6 4182/10
                               4170/24 4171/12 4171/12    4180/6 4180/11 4184/18
   F                         4302/15
Case 1:14-cv-03725-RER Document                          4189/20
                                785 Filed 07/12/19 Page 191 of 2094215/13 4215/16
                                                                   PageID #: 27600
   front... [27] 4182/10     Gossell's [1] 4186/14         4215/18 4215/20 4215/24
    4185/10 4187/23 4188/4   governed [1] 4176/3           4216/14 4237/17 4250/8
    4188/6 4188/7 4189/14    Government [5] 4165/18        4251/22 4251/24 4262/7
    4217/9 4219/1 4219/16     4166/25 4204/2 4278/20       4262/17 4263/4 4263/6
    4221/11 4223/15 4229/23   4291/25                      4263/10 4263/20 4265/17
    4229/25 4230/20 4230/21  GPS [8] 4156/25 4156/25       4267/4 4272/5 4294/10
    4237/8 4239/23 4240/23    4157/4 4157/5 4159/15        4323/5
    4241/5 4244/3 4255/7      4159/24 4167/19 4170/19     Gubica's [6] 4148/10
    4265/5 4265/6 4276/20    GPS's [1] 4157/5              4167/4 4180/18 4213/11
    4283/6 4295/22           grab [2] 4217/11 4221/11      4251/19 4256/15
   full [2] 4251/22 4262/14  grade [20] 4181/21 4181/23   guess [4] 4154/22 4228/19
   fully [3] 4268/17 4277/3   4181/25 4183/13 4183/14      4263/7 4303/12
    4280/4                    4226/17 4226/24 4226/24     guided [1] 4308/17
   functioning [1] 4178/9     4228/7 4228/8 4228/9        guidelines [2] 4317/5
   funny [1] 4300/17          4228/11 4228/12 4228/13      4320/18
   fused [1] 4265/15          4234/6 4237/24 4238/2       guy [3] 4270/4 4270/15
   future [9] 4209/3 4210/13  4238/10 4238/14 4238/14      4299/21
    4258/13 4260/4 4290/16   grades [2] 4228/18 4249/4    Guyana [1] 4173/22
    4304/21 4308/24 4309/15  Grand [1] 4145/18            guys [5] 4154/25 4287/11
    4321/10                  grateful [1] 4287/13          4287/14 4293/17 4300/15
   G                         gray [2] 4239/19 4239/21     GW [1] 4253/1
                             great [4] 4256/20 4293/16
   G-40 [12] 4291/8 4292/25   4306/6 4322/13              H
    4293/22 4299/25 4301/2   greatly [1] 4277/9           half [5] 4164/21 4280/2
    4301/9 4301/12 4301/17   GREYHOUND [80] 4145/6         4290/6 4294/1 4304/11
    4301/18 4302/5 4302/6     4157/11 4175/4 4175/7       hallways [1] 4298/12
    4304/25                   4176/6 4176/24 4195/25      hand [8] 4176/1 4180/23
   G40 [10] 4274/12 4275/2    4198/12 4199/7 4199/11       4191/14 4220/4 4220/12
    4275/6 4275/8 4275/14     4200/4 4200/9 4201/8         4272/20 4303/25 4316/2
    4275/14 4275/16 4276/1    4204/1 4204/2 4208/19       handed [2] 4151/9 4290/24
    4276/2 4276/19            4211/19 4232/21 4233/1      handler [3] 4277/10
   game [1] 4303/6            4241/23 4242/4 4242/10       4277/13 4296/4
   garbage [2] 4218/5 4262/6  4252/1 4257/24 4258/11      handlers [1] 4277/16
   Garmin [1] 4157/4          4258/12 4260/1 4260/2       hands [4] 4193/1 4232/14
   general [8] 4151/16        4260/20 4261/10 4261/11      4280/20 4304/8
    4151/20 4151/23 4159/18   4261/13 4261/23 4271/7      hanging [2] 4287/15
    4209/3 4226/16 4229/1     4271/19 4271/24 4273/3       4296/16
    4308/17                   4273/25 4274/21 4274/22     Hans [3] 4273/2 4279/8
   generalities [1] 4174/14   4274/25 4275/1 4275/7        4280/22
   generally [13] 4151/25     4276/21 4277/1 4277/2       happy [1] 4151/19
    4159/20 4159/21 4167/9    4277/14 4277/23 4278/24     hard [2] 4232/1 4276/24
    4172/9 4176/4 4226/14     4279/4 4281/6 4281/12       harm [10] 4212/8 4259/9
    4226/14 4226/19 4226/23   4282/21 4282/23 4283/1       4259/18 4261/24 4284/12
    4227/2 4227/3 4228/8      4284/1 4284/15 4284/17       4284/15 4289/20 4309/11
   gentleman [9] 4217/5       4285/17 4288/22 4290/7       4320/4 4321/6
    4217/13 4278/10 4291/21   4293/13 4295/8 4296/3       HAROLD [1] 4146/5
    4297/3 4299/9 4303/16     4296/14 4296/17 4296/17     Haslip [4] 4209/13 4209/14
    4304/22 4308/1            4299/11 4299/17 4301/20      4209/18 4210/4
   gentlemen [15] 4147/11     4303/21 4308/15 4309/8      hauler [1] 4262/7
    4147/17 4156/2 4194/9     4311/20 4313/16 4313/24     hazard [24] 4158/6 4158/9
    4215/12 4256/23 4257/2    4318/12 4319/1 4320/11       4158/13 4158/18 4159/1
    4263/8 4266/10 4268/25    4321/3                       4159/10 4177/21 4178/14
    4275/13 4278/14 4286/1   Greyhound's [27] 4196/6       4223/13 4227/22 4227/25
    4320/16 4321/20           4196/15 4199/9 4199/18       4236/1 4236/6 4236/11
   Georgia [1] 4307/13        4200/4 4200/9 4200/15        4236/18 4247/5 4251/9
   giant [1] 4288/12          4260/3 4260/24 4276/7        4263/8 4263/13 4263/16
   gigantic [1] 4173/14       4278/2 4278/3 4281/1         4263/20 4267/6 4267/6
   Glen [1] 4268/6            4282/14 4284/9 4284/20       4284/8
   GLI [1] 4150/20            4285/16 4289/6 4289/17      hazardous [1] 4245/15
   global [3] 4207/18 4208/2  4309/4 4309/16 4311/22      hazards [39] 4158/19
    4208/5                    4313/5 4313/10 4318/7        4178/5 4178/8 4224/20
   glow [1] 4252/19           4318/16 4320/9               4224/25 4225/1 4225/8
   gmail.com [1] 4146/23     ground [2] 4177/15 4193/24    4225/12 4227/1 4227/5
   goal [3] 4277/21 4279/15  grounds [2] 4155/8 4286/15    4227/11 4227/15 4228/5
    4285/2                   guardrail [2] 4172/24         4236/11 4239/6 4243/21
   goals [1] 4277/17          4172/25                      4244/5 4244/7 4244/8
   GOGGIN [1] 4146/3         GUBICA [36] 4145/7 4145/7     4244/21 4246/5 4246/9
   gold [3] 4260/20 4282/18   4152/10 4159/9 4160/6        4246/16 4246/19 4247/1
    4291/22                   4165/3 4166/17 4167/6        4247/4 4250/10 4251/8
   Google [6] 4169/12 4170/20 4174/3 4177/20 4180/3        4253/16 4254/19 4254/24
                                4236/1 4236/3 4236/6        4247/19 4251/15 4252/2
   H                         4236/10
Case 1:14-cv-03725-RER Document      4237/19
                                785 Filed     4244/4Page 192
                                          07/12/19        4252/5  4252/7
                                                             of 209      4252/13
                                                                    PageID #: 27601
   hazards... [8] 4255/2         4244/11 4244/14 4244/22     4252/14 4254/18 4254/23
    4255/5 4255/9 4255/12        4245/17 4246/4 4246/22      4255/1 4255/9 4255/11
    4262/18 4263/12 4263/17      4263/11 4263/12 4278/23     4262/8 4262/8 4262/17
    4267/7                       4284/5 4292/10              4263/7 4263/11 4263/20
   head [4] 4178/6 4299/20      highways [1] 4274/19         4267/7 4267/8 4269/8
    4306/2 4322/7               hills [3] 4192/8 4226/13     4284/7 4294/1 4295/2
   headlights [2] 4223/13        4254/7                     hours [17] 4222/8 4222/10
    4237/10                     himself [1] 4267/8           4232/19 4237/6 4267/24
   hear [13] 4175/16 4195/6     hired [1] 4282/6             4268/2 4270/3 4272/7
    4197/11 4206/16 4225/9      hires [1] 4274/1             4272/10 4272/11 4282/2
    4264/23 4289/15 4289/24     hiring [2] 4274/2 4274/2     4282/10 4282/12 4304/10
    4290/25 4291/1 4293/18      hit [19] 4162/9 4177/8       4304/11 4307/19 4307/21
    4303/14 4315/19              4185/13 4190/20 4190/23    house [7] 4248/19 4248/22
   heard [68] 4156/5 4164/15     4190/24 4191/13 4191/24     4249/2 4267/19 4296/22
    4195/19 4195/23 4195/24      4191/25 4225/14 4256/6      4317/24 4317/24
    4196/19 4197/15 4203/22      4262/22 4264/21 4270/14    human [8] 4277/24 4284/14
    4204/1 4205/15 4205/17       4270/20 4270/21 4295/2      4297/3 4297/4 4297/5
    4225/3 4228/12 4232/20       4295/14 4295/15             4303/10 4304/6 4304/7
    4234/20 4238/23 4251/17     hitting [1] 4232/15         hundred [6] 4175/13
    4252/6 4252/23 4254/15      hold [4] 4198/25 4198/25     4182/11 4259/1 4277/2
    4259/24 4259/25 4260/17      4217/11 4220/14             4277/3 4277/5
    4260/19 4260/19 4260/20     holes [2] 4218/12 4218/14   hundreds [2] 4234/14
    4260/22 4262/2 4262/7       Hollywood [1] 4145/15        4277/22
    4262/10 4262/22 4263/2      home [1] 4267/16            hyphen [1] 4148/21
    4263/10 4264/10 4265/17     honesty [1] 4307/2
    4267/21 4267/21 4269/24     Honor [55] 4147/7 4148/5    I
    4271/16 4277/7 4277/25       4148/13 4149/8 4150/5      I'd [1] 4152/21
    4278/9 4278/10 4278/15       4150/11 4150/15 4151/13    I'll [10] 4153/9 4156/9
    4278/16 4279/16 4279/16      4151/21 4152/8 4152/25      4158/21 4188/11 4214/10
    4281/20 4284/24 4285/4       4153/7 4154/8 4154/19       4242/25 4296/1 4311/10
    4288/23 4290/15 4292/8       4154/24 4155/25 4156/9      4319/21 4320/25
    4294/3 4294/5 4294/8         4161/1 4194/11 4194/15     I'm [53] 4147/22 4147/24
    4294/10 4294/13 4295/3       4195/10 4195/17 4195/23     4148/10 4148/10 4148/23
    4295/25 4297/10 4297/25      4196/22 4198/22 4200/13     4150/16 4151/19 4151/19
    4298/2 4298/10 4298/11       4200/24 4201/2 4202/9       4152/3 4153/14 4154/12
    4306/5 4308/11 4318/11       4202/21 4203/19 4205/22     4156/6 4160/24 4162/18
   hearing [5] 4191/9 4191/16    4207/13 4207/17 4209/20     4172/11 4177/6 4186/8
    4248/25 4312/10 4313/2       4210/16 4212/12 4212/24     4186/20 4187/18 4188/11
   hears [1] 4303/14             4213/18 4256/18 4256/21     4190/11 4196/12 4206/1
   hearsay [3] 4152/13 4153/4    4256/24 4286/12 4286/24     4211/5 4213/14 4216/5
    4153/7                       4287/6 4289/9 4307/5        4218/6 4218/9 4225/18
   heart [1] 4308/5              4312/7 4315/16 4317/8       4226/8 4226/15 4233/6
   heat [1] 4164/25              4317/18 4318/4 4319/2       4241/3 4248/2 4248/7
   heavier [2] 4249/6 4249/6     4319/8 4322/14              4259/3 4270/24 4270/25
   held [4] 4256/10 4289/7      HONORABLE [1] 4145/11        4279/11 4282/17 4283/22
    4312/10 4313/2              hood [3] 4229/23 4229/24     4289/25 4290/8 4291/1
   help [1] 4243/21              4229/25                     4294/1 4301/9 4304/9
   herd [1] 4177/8              hook [1] 4318/21             4305/13 4305/25 4306/15
   herring [1] 4267/20          hope [2] 4305/16 4308/6      4307/9 4318/10 4322/1
   Hi [6] 4217/5 4217/13        horn [3] 4153/1 4153/2      I've [6] 4197/15 4215/3
    4222/1 4235/17 4252/25       4295/16                     4277/9 4279/21 4279/22
    4253/10                     hot [1] 4266/8               4320/20
   Hi-Tech [6] 4217/5 4217/13   hour [77] 4158/24 4159/2    I-80 [17] 4226/14 4226/17
    4222/1 4235/17 4252/25       4159/7 4166/8 4166/9        4226/19 4226/20 4226/23
    4253/10                      4166/13 4166/16 4167/7      4227/1 4227/14 4228/8
   hiding [1] 4301/16            4173/23 4174/3 4176/2       4231/12 4237/21 4238/2
   high [10] 4181/8 4181/13      4177/19 4181/6 4181/13      4238/14 4255/14 4262/5
    4292/9 4292/10 4292/11       4181/21 4183/8 4183/10      4262/6 4269/1 4274/20
    4292/11 4292/12 4299/10      4183/15 4184/15 4184/17    idea [4] 4161/18 4187/22
    4303/17 4303/17              4226/10 4226/12 4226/17     4270/5 4300/5
   higher [3] 4165/22 4172/10    4226/24 4227/16 4229/2     ideal [2] 4297/9 4297/9
    4178/2                       4229/5 4229/8 4230/23      ignore [3] 4165/1 4263/25
   higher-level [1] 4172/10      4231/13 4231/23 4232/18     4267/15
   highlighted [1] 4313/5        4233/13 4233/15 4233/23    Illinois [1] 4271/9
   highlights [1] 4212/7         4233/25 4236/9 4238/9      illnesses [1] 4298/3
   highly [3] 4245/3 4245/4      4238/15 4238/18 4238/19    imagery [1] 4169/12
    4262/11                      4238/22 4244/14 4244/21    impact [44] 4159/15
   highway [24] 4162/9           4245/7 4245/12 4245/19      4160/19 4161/15 4162/19
    4165/14 4191/13 4217/10      4245/23 4246/3 4246/7       4163/13 4164/3 4164/6
    4217/25 4227/22 4234/15      4246/17 4246/19 4247/4      4164/8 4165/2 4173/23
                                indicating [3]   4180/17     interest [4]   4152/5
   I                         4193/2
Case 1:14-cv-03725-RER Document 785 4216/9               4269/20
                                    Filed 07/12/19 Page 193 of 2094305/12 4309/2
                                                                   PageID #: 27602
   impact... [34] 4175/4        indication [3] 4181/6        interesting [1] 4300/13
    4175/7 4175/17 4176/25       4186/22 4313/6              interestingly [2] 4299/18
    4177/7 4179/16 4180/19      indifference [1] 4309/1       4301/2
    4180/24 4180/25 4184/14     individual [3] 4221/10       interests [1] 4281/19
    4184/23 4185/1 4185/16       4223/12 4245/6              interlocked [1] 4256/11
    4192/22 4193/8 4206/2       individual's [1] 4198/12     internal [5] 4272/15
    4206/8 4209/8 4209/15       individually [1] 4199/23      4274/13 4275/12 4276/22
    4209/16 4210/4 4210/22      individuals [1] 4229/18       4302/6
    4237/7 4242/11 4249/10      industry [24] 4195/25        intersect [1] 4168/5
    4249/15 4249/18 4252/12      4204/2 4260/21 4261/1       Interstate [1] 4221/22
    4264/13 4264/14 4265/7       4261/6 4261/14 4261/15      Interstate 80 [1] 4221/22
    4266/1 4266/2 4310/6         4271/17 4272/2 4272/3       intervals [1] 4181/2
   implement [2] 4274/5          4272/5 4272/12 4277/5       interview [1] 4248/8
    4282/25                      4278/13 4278/13 4278/14     introduce [2] 4215/19
   implemented [1] 4282/21       4278/15 4278/22 4280/8       4314/14
   importance [2] 4271/25        4280/11 4282/22 4285/1      introduced [2] 4308/11
    4279/18                      4285/17 4291/19              4319/18
   important [12] 4234/17       infiltrated [1] 4265/19      introducing [1] 4213/2
    4235/25 4236/5 4285/6       influenced [1] 4271/1        introduction [1] 4156/11
    4293/19 4298/16 4300/24     information [3] 4151/19      introductory [1] 4195/11
    4300/25 4304/21 4305/5       4158/8 4191/12              inverse [1] 4297/20
    4307/9 4307/10              initial [2] 4220/23          investigate [1] 4178/11
   imposed [8] 4211/11           4317/14                     investigated [1] 4178/10
    4211/17 4211/18 4211/23     injures [1] 4284/12          investigating [1] 4158/1
    4212/2 4212/11 4213/8       injuries [1] 4277/18         investigation [4] 4157/24
    4311/19                     injury [4] 4260/12 4292/1     4158/25 4174/4 4262/14
   imposition [1] 4212/10        4292/1 4292/10              invisible [1] 4289/2
   impossible [1] 4266/3        innocent [3] 4209/16         involve [1] 4172/10
   impression [2] 4196/25        4210/4 4210/9               involved [5] 4226/16
    4197/6                      innuendo [1] 4267/12          4274/9 4281/20 4282/1
   improper [3] 4212/24         inoperable [1] 4250/9         4292/1
    4213/25 4314/19             input [1] 4295/6             involving [1] 4281/23
   impugn [1] 4295/8            insert [3] 4201/9 4207/14    Isaac [1] 4161/19
   inadequate [8] 4199/19        4220/11                     issue [22] 4190/6 4197/24
    4261/7 4261/8 4261/14       inside [3] 4250/12 4250/15    4205/19 4207/20 4209/1
    4261/16 4281/3 4282/15       4250/18                      4209/24 4209/25 4216/5
    4289/6                      insofar [2] 4309/13 4321/8    4224/2 4225/8 4264/8
   INC [1] 4145/6               inspect [1] 4178/11           4273/3 4276/25 4281/16
   incept [1] 4168/4            inspected [2] 4178/7          4284/16 4291/9 4298/22
   inch [3] 4219/23 4219/25      4178/13                      4312/7 4313/11 4313/14
    4220/15                     inspection [3] 4253/7         4314/11 4319/13
   inches [1] 4218/4             4253/10 4253/11             issues [8] 4167/2 4223/18
   incident [4] 4202/3 4235/3   instance [2] 4169/7 4289/1    4282/11 4290/3 4311/1
    4291/18 4298/17             instantaneously [1]           4311/2 4319/3 4319/10
   inclined [1] 4254/11          4163/21                     itself [2] 4186/6 4295/9
   Inclines [2] 4226/13         instead [3] 4196/16
    4255/19                      4213/23 4303/7              J
   include [1] 4273/5           instinct [1] 4232/8          James [1] 4174/22
   included [4] 4148/15         institutional [4] 4279/14    JAMIE [1] 4145/16
    4166/24 4268/1 4271/21       4284/21 4304/24 4305/3      January [1] 4148/14
   includes [4] 4150/3 4150/6   instruct [3] 4288/21         Jersey [1] 4221/17
    4198/16 4218/14              4289/20 4308/8              Jim [12] 4263/2 4266/23
   including [4] 4150/18        instructed [1] 4196/23        4269/21 4269/24 4269/25
    4209/16 4268/23 4299/25     instruction [4] 4206/25       4270/2 4270/4 4270/12
   incompetence [1] 4299/14      4313/8 4315/18 4320/24       4270/19 4270/25 4300/1
   incomplete [1] 4174/4        instructions [8] 4198/23      4300/13
   inconsistent [2] 4192/15      4204/25 4290/12 4290/13     job [13] 4195/12 4197/14
    4193/13                      4308/17 4310/20 4310/22      4197/17 4217/19 4256/8
   incorporates [1] 4149/12      4312/2                       4257/12 4288/24 4289/12
   incorrect [1] 4248/2         instructs [1] 4198/10         4290/6 4290/17 4308/14
   increases [1] 4168/11        instrument [1] 4220/20        4309/7 4321/2
   increments [1] 4163/24       insurance [1] 4213/2         jobs [1] 4279/24
   incumbent [1] 4317/19        intended [2] 4309/12         John [15] 4174/25 4262/4
   independent [3] 4263/2        4321/7                       4264/10 4265/11 4268/14
    4264/11 4295/16             intensive [2] 4271/8          4268/17 4269/19 4269/20
   independently [1] 4263/19     4271/17                      4270/9 4270/11 4270/11
   indicate [4] 4182/14         intentionally [1] 4245/2      4270/23 4271/3 4284/8
    4187/2 4191/12 4311/12      intentions [1] 4304/2         4323/3
   indicates [4] 4181/11        interact [1] 4161/20         jolt [1] 4256/6
    4181/17 4182/9 4247/18      interacts [1] 4280/17        jolted [1] 4225/15
                                4292/23 4299/7 4307/14       4285/10 4285/14 4286/14
   J                        keeping
Case 1:14-cv-03725-RER Document     [1] 07/12/19
                                785 Filed 4303/7       4286/21
                                                 Page 194 of 2094296/3
                                                                 PageID4306/16
                                                                        #: 27603
   JONATHAN [2] 4145/20         Kemp [1] 4302/11              4308/9 4310/9 4310/20
    4146/8                      kept [5] 4166/11 4274/21      4318/6 4320/1
   JOSE [4] 4145/3 4211/15       4275/8 4289/13 4293/2       laws [2] 4160/18 4161/19
    4308/14 4311/18             key [1] 4293/6               lawyering [7] 4284/3
   JR [1] 4145/11               kick [1] 4168/10              4288/4 4288/15 4290/13
   judge [26] 4145/11 4147/3    kicked [1] 4208/23            4292/24 4302/3 4307/2
    4151/5 4156/11 4156/20      KIEFFER [4] 4145/20 4151/4   lawyers [16] 4233/3
    4160/23 4202/17 4213/12      4215/17 4323/6               4257/12 4257/12 4257/14
    4214/12 4251/23 4257/8      kind [8] 4153/20 4168/4       4259/21 4264/2 4266/7
    4257/25 4258/14 4259/3       4171/11 4205/19 4220/22      4266/12 4268/4 4273/11
    4285/14 4285/24 4286/25      4232/15 4274/15 4299/4       4275/18 4287/22 4288/2
    4288/20 4289/19 4306/16     kinetic [6] 4164/19           4296/9 4314/7 4315/15
    4314/22 4317/5 4320/17       4164/21 4165/3 4165/4       lay [1] 4217/14
    4321/24 4322/9 4322/12       4165/5 4165/6               lays [1] 4217/15
   Judging [1] 4153/18          knowing [1] 4298/7           Leach [18] 4277/7 4277/14
   judgment [4] 4155/3 4155/8   knowledge [3] 4225/12         4278/4 4278/9 4278/16
    4286/14 4299/14              4278/19 4311/4               4279/2 4279/7 4291/7
   July [4] 4251/20 4275/16     known [5] 4164/16 4164/21     4291/14 4291/17 4299/21
    4301/5 4301/19               4165/10 4270/11 4273/18      4302/25 4303/12 4306/3
   July 18th [1] 4251/20        knows [9] 4167/20 4167/23     4306/13 4307/13 4307/23
   jump [4] 4171/18 4177/7       4270/9 4284/5 4288/19        4314/23
    4177/10 4193/19              4296/11 4297/17 4303/6      lead [1] 4271/7
   jurors [3] 4301/13 4322/4     4314/15                     leader [3] 4204/1 4277/5
    4322/11                                                   4285/18
   jury [103] 4145/10 4147/1    L                            leading [1] 4268/23
    4147/9 4147/20 4152/17      ladies [21] 4147/11          leads [1] 4279/2
    4152/18 4155/21 4155/22      4147/17 4156/2 4194/9       learned [1] 4308/12
    4159/6 4161/3 4161/6         4215/12 4256/23 4257/2      least [15] 4158/23 4158/24
    4162/19 4164/11 4167/16      4263/8 4266/10 4268/25       4167/6 4167/7 4169/14
    4169/20 4170/15 4174/23      4275/13 4278/14 4286/1       4189/7 4203/15 4203/15
    4175/16 4178/22 4189/10      4291/20 4297/3 4299/9        4231/4 4248/11 4264/7
    4193/12 4193/18 4194/8       4303/16 4304/22 4308/1       4271/14 4275/24 4281/13
    4194/10 4195/2 4195/23       4320/16 4321/20              4300/16
    4196/5 4196/14 4196/22      lady [1] 4296/6              leave [11] 4153/9 4198/6
    4198/11 4198/13 4198/16     lake [2] 4146/8 4169/2        4202/7 4202/18 4217/17
    4198/23 4199/13 4201/7      landfill [3] 4216/24          4222/1 4225/17 4280/14
    4201/10 4202/2 4202/12       4222/4 4240/2                4303/22 4322/2 4322/10
    4202/23 4202/25 4203/22     lane [13] 4171/1 4176/20     lecture [1] 4278/20
    4204/17 4205/14 4206/15      4176/21 4190/17 4190/21     led [4] 4252/19 4252/20
    4207/18 4207/22 4208/2       4190/25 4191/14 4231/13      4252/21 4290/14
    4208/19 4212/17 4215/10      4255/21 4256/3 4256/4       left [28] 4169/9 4170/1
    4215/19 4215/25 4216/15      4269/5 4274/19               4170/5 4171/1 4171/5
    4217/5 4224/8 4228/12       lanes [1] 4169/6              4171/6 4175/10 4176/1
    4229/8 4230/23 4232/20      language [5] 4196/13          4180/23 4184/22 4184/25
    4238/13 4248/9 4251/17       4198/17 4199/20 4206/19      4187/5 4187/10 4188/9
    4251/23 4252/17 4257/23      4210/4                       4190/24 4190/25 4191/25
    4276/25 4286/6 4288/16      lap [1] 4295/19               4224/23 4225/1 4235/15
    4288/19 4288/25 4297/3      large [2] 4160/25 4228/9      4235/17 4239/16 4266/25
    4305/22 4308/8 4308/18      larger [1] 4269/3             4267/25 4269/5 4278/8
    4309/3 4310/3 4310/11       largest [1] 4228/19           4304/8 4306/15
    4310/13 4310/24 4311/14     last [22] 4156/25 4175/3     left-hand [2] 4176/1
    4312/10 4313/3 4313/9        4175/5 4175/6 4175/16        4180/23
    4314/8 4314/16 4315/11       4177/13 4183/24 4186/14     leg [7] 4152/18 4195/24
    4315/20 4316/4 4316/4        4208/9 4208/11 4212/15       4203/23 4203/25 4204/18
    4316/6 4316/7 4317/3         4213/13 4217/11 4230/12      4205/6 4258/17
    4317/20 4318/22 4318/24      4233/21 4245/23 4257/4      legal [3] 4206/25 4309/5
    4319/12 4319/17 4320/14      4259/25 4260/11 4264/13      4319/3
    4321/19 4321/21 4321/24      4301/12 4314/21             legs [1] 4295/19
    4322/10 4323/10             lastly [1] 4205/23           length [1] 4192/17
   jury's [1] 4221/7            latest [1] 4194/17           less [12] 4165/5 4166/11
   justifying [2] 4304/16       latitude [1] 4170/19          4184/16 4206/12 4206/17
    4304/17                     law [37] 4145/14 4155/4       4206/18 4230/6 4234/22
                                 4155/8 4160/19 4161/16       4235/8 4238/9 4238/10
   K                             4161/21 4164/17 4177/21      4257/21
   Kansas [1] 4145/19            4198/15 4200/6 4212/22      level [4] 4172/10 4269/18
   KAROLY [1] 4145/7             4227/6 4227/11 4227/14       4277/17 4280/15
   keep [14] 4152/2 4162/3       4257/18 4259/3 4259/4       LEWIS [1] 4145/21
    4182/21 4189/15 4219/4       4260/8 4271/18 4272/17      liable [2] 4205/8 4288/16
    4219/5 4222/14 4272/3        4274/16 4274/20 4274/23     Liaca [1] 4295/18
    4272/14 4274/23 4279/9       4275/8 4275/11 4285/8       Liana [1] 4317/7
                               LisaSchmidCCR.RMR [1]        Luncheon [1]   4194/25
   L                         4146/23
Case 1:14-cv-03725-RER Document                         Lytle
                                785 Filed 07/12/19 Page 195    [3] PageID
                                                            of 209  4299/20  4300/1
                                                                          #: 27604
   liar [1] 4267/13            listed [2] 4200/21 4309/20   4300/13
   license [4] 4224/12         listen [3] 4285/14 4287/18
    4224/15 4252/20 4280/16     4310/25                     M
   lie [2] 4281/19 4298/4      literally [1] 4233/23        M-O-O-R-E [1] 4148/21
   lied [1] 4270/25            litigants [1] 4308/21        MAGISTRATE [1] 4145/11
   life [4] 4279/25 4283/9     lives [3] 4204/19 4305/2     main [1] 4230/21
    4283/12 4295/12             4317/24                     maintain [3] 4207/20
   light [10] 4169/8 4170/2    LLC [1] 4145/8                4207/25 4208/1
    4170/3 4223/12 4224/5      LLP [3] 4145/18 4145/21      maintaining [1] 4286/19
    4224/19 4252/20 4252/21     4146/6                      malicious [1] 4308/25
    4265/1 4265/6              load [34] 4160/19 4161/6     man [5] 4215/3 4269/21
   lights [58] 4158/2 4158/3    4162/20 4162/24 4162/25      4277/8 4277/19 4295/22
    4158/6 4158/9 4158/13       4163/5 4182/11 4182/12      manage [1] 4157/6
    4158/19 4158/19 4159/2      4182/14 4183/21 4185/23     management [13] 4204/6
    4159/10 4163/24 4176/13     4186/3 4186/6 4186/23        4260/25 4271/22 4272/21
    4177/13 4177/21 4193/19     4187/15 4187/16 4187/20      4281/2 4281/24 4289/6
    4194/1 4223/4 4223/10       4187/21 4189/9 4189/15       4296/19 4300/19 4301/21
    4223/11 4223/13 4223/14     4192/22 4193/8 4220/7        4313/5 4313/11 4315/10
    4223/18 4224/3 4224/6       4220/9 4220/14 4220/19      manner [1] 4311/7
    4224/10 4224/11 4224/12     4221/2 4240/9 4240/21       Mannion [4] 4251/1 4251/8
    4225/6 4225/17 4237/10      4253/12 4253/18 4253/24      4258/7 4314/10
    4237/13 4240/3 4240/5       4294/5 4294/6               manufacturer [3] 4218/15
    4240/7 4240/11 4251/9      loaded [2] 4182/15 4235/2     4220/18 4260/12
    4252/17 4252/18 4252/19    loads [2] 4160/10 4221/4     map [7] 4167/10 4168/25
    4253/12 4253/14 4253/16    location [2] 4172/19          4169/12 4170/2 4171/11
    4263/8 4263/21 4264/20      4254/9                       4182/18 4193/13
    4265/22 4266/6 4266/8      lodge [3] 4202/25 4205/10    mapped [4] 4169/12 4170/8
    4266/15 4269/12 4269/16     4207/17                      4170/9 4170/9
    4284/8 4294/3 4294/12      logs [2] 4236/22 4280/16     mapping [2] 4168/12
    4294/13 4294/15 4294/18    lonely [1] 4262/5             4190/15
    4295/7 4295/19             longitude [1] 4170/19        maps [1] 4302/15
   likely [1] 4192/8           look [35] 4158/10 4167/10    Marcus [1] 4146/7
   limit [1] 4255/16            4169/4 4170/4 4172/6        Mark [4] 4261/2 4273/20
   limiting [2] 4210/24         4187/5 4187/10 4194/18       4283/4 4283/6
    4210/25                     4200/3 4200/11 4230/2       marked [5] 4147/8 4312/3
   limits [1] 4254/16           4241/9 4242/25 4266/16       4317/4 4320/17 4321/21
   line [66] 4156/18 4157/12    4267/13 4267/15 4273/5      Marker [1] 4237/22
    4158/4 4158/20 4159/3       4274/3 4274/4 4280/13       marshal [5] 4310/16
    4159/12 4160/3 4160/7       4280/23 4287/18 4292/19      4310/23 4312/4 4316/2
    4160/11 4161/4 4163/8       4292/20 4297/7 4297/8        4316/3
    4164/9 4166/19 4169/24      4297/22 4298/17 4298/25     MARSHALL [1] 4146/2
    4170/13 4170/21 4170/22     4299/22 4301/4 4305/23      mass [1] 4164/22
    4171/16 4171/17 4172/16     4306/1 4306/12 4319/14      match [1] 4168/13
    4172/21 4173/2 4173/6      looked [13] 4165/20          matched [1] 4297/11
    4173/25 4174/10 4177/17     4165/24 4230/12 4239/22     matches [1] 4295/14
    4179/20 4180/1 4180/1       4241/25 4242/2 4242/15      material [3] 4186/9
    4180/14 4180/21 4181/17     4250/12 4261/12 4275/3       4186/16 4217/2
    4182/23 4183/5 4184/1       4295/13 4296/5 4296/10      math [5] 4172/10 4172/13
    4184/3 4184/11 4184/20     looking [23] 4148/23          4292/3 4292/6 4311/25
    4185/18 4187/7 4190/7       4152/3 4161/11 4169/6       mathematics [1] 4171/21
    4191/10 4192/2 4192/19      4169/17 4169/17 4170/16     matter [11] 4155/3 4155/8
    4193/5 4193/10 4193/16      4170/17 4171/3 4171/4        4200/6 4207/12 4263/10
    4208/22 4211/10 4216/6      4171/5 4171/11 4173/4        4286/14 4293/10 4293/11
    4216/6 4216/13 4218/6       4173/8 4199/11 4199/24       4298/21 4304/1 4304/1
    4218/7 4218/7 4226/3        4241/22 4242/12 4265/4      matters [3] 4149/18
    4226/6 4231/21 4236/25      4265/6 4273/14 4294/16       4285/10 4305/10
    4237/15 4249/14 4255/25     4294/17                     Mauryie [1] 4300/19
    4259/13 4259/23 4279/8     looks [2] 4186/6 4239/15     McEflish [1] 4286/8
    4302/10                    loose [2] 4158/15 4221/4     McELFISH [17] 4145/14
   line 1 [1] 4216/6           losing [1] 4203/25            4145/16 4202/12 4202/22
   line 2 [1] 4218/7           lost [7] 4152/18 4175/19      4202/24 4208/4 4259/2
   Line 25 [1] 4216/6           4175/21 4195/24 4203/23      4259/4 4271/23 4287/5
   line 4 [1] 4216/13           4204/18 4258/17              4288/1 4313/4 4313/15
   line 7 [2] 4218/6 4218/7    lotteries [1] 4292/15         4314/3 4314/13 4323/4
   linear [1] 4262/16          low [3] 4181/8 4181/12        4323/9
   lines [3] 4145/6 4169/24     4254/22                     McElfish's [1] 4258/22
    4169/25                    lower [2] 4165/20 4255/18    McELFISH/SUMMATION [1]
   lingering [1] 4268/15       lowest [1] 4291/18            4323/9
   lip [2] 4287/13 4303/8      lump [2] 4203/4 4309/23      meal [2] 4275/24 4276/4
   LISA [1] 4146/21            lunch [2] 4194/6 4194/19     mean [32] 4152/4 4152/7
                                4231/13 4233/13 4233/15      4156/7
   M                         4233/25
Case 1:14-cv-03725-RER Document      4234/15
                                785 Filed     4236/9Page 196
                                          07/12/19       mistakenly  [1] 4190/5
                                                             of 209 PageID #: 27605
   mean... [30] 4169/20          4238/9 4238/15 4238/18      mistakes [4] 4279/10
    4172/11 4176/20 4187/20      4238/19 4238/22 4244/14      4299/13 4299/14 4304/4
    4192/7 4200/7 4201/21        4244/21 4245/7 4245/12      mister [1] 4166/15
    4205/9 4212/22 4218/2        4245/19 4245/23 4246/3      Mitchell [2] 4268/6
    4238/7 4240/9 4245/2         4246/7 4246/18 4247/3        4298/11
    4245/2 4278/14 4278/15       4247/18 4251/5 4251/15      mitigate [2] 4273/9
    4281/8 4290/22 4294/8        4252/2 4252/5 4252/7         4302/22
    4294/13 4294/20 4295/3       4252/13 4254/18 4254/23     mitigating [1] 4271/25
    4295/16 4295/21 4297/8       4255/1 4255/9 4255/11       mitigation [1] 4271/22
    4297/17 4299/4 4303/25       4262/8 4262/17 4263/4       model [4] 4198/16 4208/16
    4318/7 4319/3                4263/7 4263/11 4263/20       4292/8 4299/2
   meaning [3] 4278/1 4292/10    4264/13 4264/16 4266/24     modulations [1] 4167/21
    4292/10                      4267/7 4267/8 4269/8        module [1] 4151/17
   means [2] 4161/25 4200/3      4270/2 4270/7 4272/10       modules [1] 4281/14
   meant [1] 4241/18             4272/10 4272/14 4275/21     moment [6] 4159/7 4178/25
   measure [1] 4198/20           4276/9 4276/9 4276/10        4179/15 4180/25 4270/10
   measured [2] 4200/20          4277/22 4278/2 4278/3        4273/18
    4309/19                      4278/25 4284/7 4293/21      moments [4] 4263/11 4270/1
   mechanic [1] 4250/5           4293/22 4295/2 4301/7        4294/24 4307/2
   mechanical [1] 4146/24        4306/5                      momentum [2] 4167/2
   mechanism [2] 4220/1         miles-an-hour [9] 4166/9      4262/16
    4224/23                      4262/8 4262/17 4263/7       money [18] 4196/1 4212/4
   media [1] 4283/24             4263/11 4263/20 4267/7       4258/10 4259/11 4260/4
   medical [3] 4149/25           4267/8 4269/8                4260/11 4290/1 4290/1
    4152/14 4152/23             Milesburg [1] 4275/24         4292/20 4296/18 4303/1
   medium [1] 4228/9            military [1] 4271/9           4303/13 4303/14 4303/18
   meet [1] 4280/14             million [6] 4198/4 4278/2     4304/18 4306/1 4306/2
   members [2] 4267/18 4308/8    4278/3 4305/22 4306/5        4307/14
   memorandum [2] 4155/15        4309/17                     month [2] 4232/5 4262/13
    4286/21                     millions [1] 4277/22         months [8] 4184/5 4184/9
   memorized [3] 4176/14        Minchin [1] 4165/22           4271/8 4271/9 4298/6
    4191/9 4191/16              mind [6] 4182/21 4234/4       4298/18 4298/18 4298/19
   mention [2] 4203/20           4272/3 4272/15 4274/23      Moore [11] 4148/18 4148/20
    4294/14                      4279/9                       4273/23 4276/17 4279/16
   mentioned [8] 4156/19        mine [1] 4235/2               4281/11 4281/13 4281/21
    4156/25 4157/14 4177/5      minimize [1] 4302/6           4281/21 4282/17 4283/19
    4274/12 4290/2 4292/12      minimum [7] 4227/4 4227/8    Moore-Ede [2] 4148/18
    4294/4                       4228/4 4254/16 4274/22       4273/23
   mesh [3] 4217/2 4217/3        4274/24 4274/25             Morales [2] 4312/6 4317/7
    4294/10                     minus [3] 4180/24 4239/4     Morey [1] 4267/22
   methodology [2] 4157/19       4239/5                      morning [16] 4147/11
    4157/22                     minute [9] 4208/7 4230/11     4147/12 4147/18 4222/16
   micro [1] 4263/24             4230/15 4230/17 4232/13      4231/1 4231/8 4231/9
   micro-sleeps [1] 4263/24      4242/13 4242/15 4276/8       4231/18 4231/21 4232/21
   microsleep [1] 4294/24        4276/10                      4239/14 4251/20 4252/14
   mid [1] 4147/18              minutes [16] 4213/23          4255/15 4261/18 4262/3
   mid-morning [1] 4147/18       4213/24 4214/2 4223/3       MOROKNEK [1] 4146/5
   middle [5] 4152/9 4169/2      4232/18 4233/17 4241/12     Morris [2] 4209/22 4209/25
    4188/13 4266/22 4292/11      4241/13 4268/23 4272/14     most [12] 4172/15 4174/20
   might [17] 4171/5 4172/2      4286/2 4286/5 4294/21        4181/25 4182/1 4192/8
    4190/13 4190/14 4193/25      4304/12 4305/18 4310/10      4265/2 4269/23 4271/17
    4200/25 4200/25 4201/25     mirror [5] 4229/21 4229/23    4281/20 4288/23 4307/8
    4202/2 4202/2 4242/12        4241/9 4241/22 4242/1        4307/9
    4248/1 4249/7 4268/15       mirrors [15] 4198/13         motion [5] 4155/7 4161/19
    4297/18 4297/18 4297/22      4229/13 4229/14 4229/16      4161/21 4161/23 4286/14
   mile [8] 4166/13 4166/16      4229/20 4230/2 4230/12      motivations [3] 4259/22
    4229/2 4229/8 4234/8         4242/2 4242/12 4242/16       4260/9 4260/15
    4237/22 4246/17 4262/8       4242/22 4242/25 4243/2      motor [10] 4260/21 4261/9
   mile-an-hour [3] 4166/13      4243/7 4243/11               4268/19 4268/20 4272/4
    4166/16 4262/8              misconduct [4] 4206/9         4278/14 4278/18 4280/7
   miles [93] 4158/24 4159/2     4209/8 4210/22 4310/7        4281/6 4298/9
    4159/7 4166/8 4166/9        miserably [1] 4299/12        motoring [1] 4209/3
    4167/6 4171/7 4173/23       misleading [1] 4288/18       Mount [12] 4180/7 4180/8
    4174/3 4176/2 4177/19       misrepresentation [1]         4180/11 4180/18 4228/12
    4181/5 4181/7 4181/13        4314/17                      4228/15 4228/18 4228/21
    4181/20 4183/8 4183/10      miss [1] 4299/4               4229/9 4263/5 4263/7
    4183/15 4184/15 4184/16     missed [1] 4216/2             4270/7
    4184/17 4222/6 4226/10      Missouri [1] 4145/19         mountains [3] 4237/20
    4226/12 4226/17 4226/23     mistake [2] 4298/4 4304/7     4238/13 4255/19
    4227/16 4229/5 4230/23      mistaken [2] 4151/19         move [14] 4148/6 4150/9
                               4320/4                      nauseam [1]   4276/2
   M                        Mr.785
Case 1:14-cv-03725-RER Document Blatt  [9]07/12/19
                                    Filed               nearly
                                            4175/9 Page 197     [2]PageID
                                                            of 209   4185/11  4268/18
                                                                          #: 27606
   move... [12] 4162/2          4175/16 4176/1 4176/24     necessarily [2] 4188/7
    4162/10 4186/18 4194/1      4177/6 4178/21 4179/6       4205/18
    4221/3 4226/3 4261/18       4180/3 4269/17             necessary [5] 4198/10
    4269/14 4282/25 4289/11    Mr. Blatt's [1] 4175/22      4258/20 4270/18 4282/20
    4291/5 4295/15             Mr. Evans [6] 4175/19        4310/15
   moved [5] 4162/12 4162/24    4180/6 4180/11 4190/24     need [23] 4157/17 4158/18
    4269/5 4269/15 4270/22      4263/2 4272/5               4167/16 4178/2 4178/5
   movement [9] 4159/19        Mr. Gubica [9] 4159/9        4196/24 4197/10 4203/23
    4159/20 4159/21 4159/22     4177/20 4189/20 4215/24     4204/21 4215/6 4221/3
    4160/1 4169/6 4169/18       4216/14 4250/8 4251/22      4221/4 4227/1 4254/23
    4169/19 4170/6              4263/20 4272/5              4258/19 4258/21 4274/6
   movements [1] 4160/9        Mr. Gubica's [3] 4180/18     4293/21 4293/23 4302/7
   moving [15] 4158/23          4251/19 4256/15             4307/8 4315/17 4319/11
    4158/24 4159/14 4162/3     Mr. John [1] 4174/25        needed [1] 4284/25
    4162/3 4162/9 4166/9       Mr. Kieffer [1] 4151/4      net [7] 4292/19 4309/16
    4170/5 4191/8 4227/25      Mr. Mannion [2] 4251/1       4317/15 4317/17 4319/18
    4245/8 4255/6 4284/7        4251/8                      4319/22 4320/23
    4294/6 4294/7              Mr. McElfish [5] 4202/12    neutral [3] 4232/11
   Mr [66] 4147/4 4151/9        4202/22 4202/24 4208/4      4232/14 4256/10
    4152/9 4155/24 4160/23      4271/23                    never [23] 4177/2 4177/2
    4175/3 4175/10 4175/19     Mr. Minchin [1] 4165/22      4177/3 4180/3 4180/6
    4180/18 4184/18 4186/14    Mr. Saal [1] 4147/6          4182/20 4230/8 4248/6
    4191/3 4192/4 4215/17      Mr. Shaub [1] 4154/20        4248/7 4248/8 4250/12
    4215/17 4237/17 4258/22    Mr. Sleep [1] 4283/12        4261/12 4263/23 4264/8
    4259/2 4259/4 4262/7       Mr. Smith [5] 4156/5         4264/17 4267/1 4270/22
    4262/17 4263/4 4263/10      4238/23 4278/15 4278/16     4274/14 4275/2 4276/19
    4267/4 4272/6 4286/8        4278/17                     4279/22 4281/10 4300/2
    4287/5 4287/20 4288/1      Ms [16] 4152/18 4152/22     new [16] 4145/1 4145/4
    4288/14 4289/15 4289/16     4153/1 4163/11 4164/5       4146/4 4146/8 4221/17
    4289/20 4290/3 4291/7       4166/13 4166/15 4294/16     4252/25 4253/20 4267/25
    4291/14 4291/17 4293/2      4295/18 4298/11 4312/6      4268/2 4268/13 4280/14
    4294/10 4294/18 4294/19     4317/15 4318/25 4319/18     4285/9 4297/12 4307/13
    4294/20 4295/12 4295/14     4319/22 4320/23             4307/22 4315/1
    4295/18 4295/21 4299/20    Ms. [4] 4195/24 4203/22     New Jersey [1] 4221/17
    4301/2 4302/19 4303/12      4204/10 4321/15            Newton [1] 4161/19
    4304/24 4306/3 4306/13     Ms. Anderson [3] 4195/24    Newton's [2] 4160/18
    4306/15 4307/13 4307/23     4203/22 4204/10             4161/16
    4313/4 4313/14 4314/3      Ms. Del [1] 4321/15         next [13] 4160/5 4182/25
    4314/10 4314/13 4316/2     MTA [1] 4298/13              4197/14 4197/22 4198/7
    4323/4 4323/4 4323/6       mud [3] 4216/25 4240/1       4203/2 4221/15 4225/23
    4323/6                      4240/2                      4225/24 4256/5 4275/17
   Mr. [64] 4147/6 4151/4      muddied [1] 4290/19          4287/23 4316/8
    4154/20 4156/5 4159/9      multilane [1] 4274/20       NHTSA [3] 4261/3 4273/21
    4165/22 4174/25 4175/9     multiple [1] 4269/22         4278/20
    4175/16 4175/19 4175/22    multiplied [1] 4164/22      nice [2] 4221/13 4257/12
    4176/1 4176/24 4177/6      Municipal [1] 4188/23       night [34] 4153/19 4226/9
    4177/20 4178/21 4179/6     municipality [1] 4318/23     4226/9 4227/7 4227/10
    4180/3 4180/6 4180/11      must [7] 4199/4 4200/19      4227/11 4227/13 4227/17
    4180/18 4189/20 4190/24     4267/14 4268/5 4309/18      4227/17 4230/18 4230/19
    4192/17 4202/12 4202/22     4309/23 4310/1              4230/22 4235/3 4236/10
    4202/24 4208/4 4210/15     mutually [1] 4204/16         4236/15 4241/10 4243/24
    4215/24 4216/14 4238/23                                 4244/4 4244/15 4244/22
    4250/8 4251/1 4251/8       N                            4245/17 4246/25 4247/4
    4251/19 4251/22 4256/15    name [4] 4157/3 4215/20      4248/4 4252/14 4261/21
    4258/11 4258/24 4258/25     4251/22 4280/7              4262/2 4264/15 4264/18
    4259/2 4259/9 4259/12      narrative [18] 4153/17       4265/3 4284/5 4284/16
    4259/15 4259/16 4259/18     4153/20 4257/16 4259/22     4292/11 4304/10
    4259/19 4259/20 4259/20     4264/1 4264/3 4268/5       nights [2] 4226/16 4261/22
    4261/24 4263/2 4263/20      4273/12 4275/19 4282/16    nighttime [1] 4297/24
    4269/17 4271/23 4272/5      4283/18 4292/16 4292/23    nine [11] 4147/3 4168/11
    4272/5 4278/15 4278/16      4296/6 4305/11 4305/14      4168/20 4168/21 4219/12
    4278/17 4283/12 4284/12     4305/15 4305/15             4219/20 4224/10 4224/15
    4285/13 4320/4             narratives [2] 4284/3        4287/21 4295/7 4322/16
   Mr. Barmen [1] 4192/17       4288/3                     ninety [4] 4263/4 4266/24
   Mr. Bauta [17] 4210/15      nation [1] 4204/5            4270/2 4270/7
    4258/11 4258/24 4258/25    national [4] 4165/14        nobody [9] 4180/10 4180/13
    4259/2 4259/9 4259/12       4278/12 4278/23 4299/21     4280/10 4284/15 4296/11
    4259/15 4259/16 4259/18    natural [1] 4298/1           4297/17 4300/14 4301/19
    4259/19 4259/20 4259/20    nature [4] 4212/8 4274/16    4303/6
    4261/24 4284/12 4285/13     4309/11 4321/6             noise [1] 4164/25
                                objections [8]   4151/10     4285/1 4289/12 4290/10
   N                         4194/20
Case 1:14-cv-03725-RER Document      4195/4
                                785 Filed 07/12/19        4291/20
                                             4195/5 Page 198 of 2094293/6
                                                                    PageID4294/19
                                                                           #: 27607
   noisy [1] 4268/6              4207/18 4208/2 4208/5        4301/1 4301/10 4303/1
   nominal [5] 4203/16           4213/6                       4303/5 4304/10 4304/19
    4203/20 4206/13 4206/17     obligation [1] 4240/12        4309/10 4309/18 4309/23
    4207/6                      observe [1] 4240/13           4311/16 4312/7 4314/2
   non [2] 4178/9 4294/25       obviously [8] 4170/22         4314/21 4315/3 4315/6
   non-functioning [1] 4178/9    4173/20 4185/20 4187/17      4315/10
   non-sleepiness [1] 4294/25    4219/4 4232/24 4287/12      one-second [2] 4163/23
   none [2] 4280/25 4318/1       4288/7                       4181/2
   nonparties [1] 4310/8        occurred [9] 4150/25         ones [12] 4178/16 4202/4
   normal [2] 4189/10 4226/16    4177/8 4251/25 4254/19       4219/24 4219/24 4219/25
   normally [1] 4172/12          4261/7 4264/19 4271/15       4220/15 4220/15 4220/22
   north [2] 4145/15 4191/14     4313/19 4313/23              4221/3 4221/4 4229/25
   nose [1] 4298/25             occurring [1] 4163/18         4230/1
   nosey [1] 4298/11            occurs [1] 4161/15           ongoing [1] 4272/25
   note [12] 4212/12 4231/20    October [8] 4184/8 4221/14   open [5] 4147/1 4147/16
    4310/16 4310/23 4311/11      4224/19 4252/14 4252/15      4185/4 4185/7 4195/2
    4311/15 4317/3 4320/16       4262/4 4267/25 4268/2       opening [5] 4258/22
    4321/18 4321/21 4322/2      October 8th [2] 4221/14       4271/23 4297/2 4298/10
    4322/2                       4224/19                      4301/10
   noted [3] 4212/14 4225/22    October 9 [1] 4252/15        operable [1] 4250/22
    4317/1                      of' [1] 4233/8               operated [2] 4269/4 4270/6
   notes [2] 4231/11 4287/17    offense [1] 4208/1           operating [1] 4298/8
   nothing [15] 4203/12         offensive [2] 4155/13        operation [2] 4253/2
    4203/14 4209/6 4214/15       4286/20                      4292/9
    4246/14 4257/21 4257/21     offered [2] 4149/23          operations [1] 4260/3
    4265/5 4269/3 4269/20        4267/12                     operator [6] 4152/11
    4272/21 4275/17 4284/12     officer [9] 4151/6 4151/17    4152/11 4243/2 4243/6
    4299/8 4315/2                4151/22 4153/21 4178/10      4243/11 4247/19
   nothing's [3] 4280/18         4213/4 4248/20 4252/3       opinion [14] 4153/20
    4314/24 4315/4               4295/5                       4158/12 4158/22 4159/5
   noticed [3] 4237/23          officers [5] 4157/14          4159/6 4159/14 4160/17
    4287/16 4296/8               4296/2 4296/3 4318/20        4161/7 4163/6 4164/4
   notwithstanding [1]           4318/21                      4166/23 4167/4 4178/18
    4267/23                     often [1] 4241/9              4281/1
   NTSB [1] 4278/20             Ohio [6] 4145/23 4155/10     opinions [11] 4149/22
   number [15] 4150/20           4222/2 4237/3 4237/5         4149/23 4153/17 4157/23
    4167/14 4192/16 4198/2       4286/16                      4169/15 4172/7 4191/20
    4198/4 4206/21 4212/7       old [3] 4269/12 4300/19       4193/14 4261/16 4281/4
    4214/8 4259/8 4259/10        4301/3                       4311/3
    4278/5 4285/1 4286/22       once [11] 4162/2 4172/22     opportunities [1] 4227/7
    4301/1 4315/6                4217/17 4221/14 4257/6      opportunity [5] 4160/9
   number two [1] 4212/7         4270/21 4270/21 4285/25      4167/10 4271/10 4273/15
   numbers [2] 4238/23           4312/4 4322/4 4322/11        4277/13
    4307/18                     one [102] 4147/24 4148/7     opposed [1] 4196/7
   numerical [1] 4311/13         4150/19 4154/10 4156/4      opposition [2] 4155/12
   numerous [2] 4224/8           4163/12 4163/23 4163/24      4286/19
    4234/11                      4164/1 4164/21 4164/24      oppressive [2] 4196/25
   nutrition [2] 4273/8          4167/25 4172/19 4179/22      4309/1
    4279/19                      4181/2 4187/6 4187/11       order [10] 4165/9 4210/11
   O                             4188/9 4188/18 4189/22       4236/23 4253/6 4253/13
                                 4189/23 4199/3 4200/19       4253/14 4253/16 4280/17
   o'clock [2] 4221/24           4202/3 4203/4 4205/14        4308/22 4314/22
    4322/16                      4206/13 4206/15 4212/15     ordinary [2] 4179/16
   oath [4] 4242/1 4243/10       4213/13 4214/3 4216/25       4280/18
    4249/23 4268/11              4217/8 4217/9 4217/9        orient [2] 4167/16 4170/15
   Obama [2] 4261/4 4273/22      4217/11 4219/22 4220/10     original [3] 4198/8
   object [3] 4151/7 4161/21     4221/10 4221/25 4228/18      4206/19 4253/24
    4161/23                      4233/6 4235/25 4236/4       originally [4] 4162/7
   objected [2] 4226/1           4237/23 4239/23 4239/25      4177/10 4177/11 4187/23
    4315/15                      4241/12 4243/5 4246/2       Osborn [1] 4295/18
   objection [26] 4148/22        4247/15 4252/20 4257/20     Osselin [5] 4273/2 4279/7
    4151/5 4151/15 4153/11       4258/23 4259/7 4259/8        4280/12 4280/14 4280/22
    4154/6 4154/12 4155/1        4259/19 4260/10 4263/4      Ossling [1] 4300/10
    4192/25 4197/16 4203/1       4265/18 4265/20 4268/9      otherwise [1] 4293/12
    4205/10 4207/25 4212/12      4268/13 4270/8 4272/9       outlined [1] 4310/9
    4212/14 4225/23 4258/4       4272/11 4272/20 4275/16     outrageous [30] 4196/7
    4259/13 4260/13 4266/9       4278/1 4278/1 4278/2         4196/16 4196/21 4197/3
    4289/3 4289/9 4291/3         4280/7 4281/4 4282/22        4197/8 4199/13 4201/4
    4291/15 4292/4 4307/5        4283/3 4283/6 4283/23        4201/11 4201/25 4202/3
    4314/25                      4283/24 4284/5 4284/14       4202/5 4202/16 4202/23
                                4318/25                      Pennsylvania [35]   4148/18
   O                        paint
Case 1:14-cv-03725-RER Document 785[1]   4291/23
                                     Filed                4148/18
                                           07/12/19 Page 199 of 2094148/19 4149/9
                                                                    PageID #: 27608
   outrageous... [17] 4203/11   pallets [1] 4186/12           4149/11 4150/2 4151/2
    4210/12 4210/20 4258/3      paper [1] 4217/18             4155/10 4156/6 4158/25
    4288/17 4288/22 4292/2      paperclip [1] 4150/20         4173/9 4173/21 4177/21
    4297/6 4299/8 4303/3        papers [1] 4253/6             4196/5 4196/14 4196/22
    4306/19 4308/23 4308/25     paperwork [2] 4235/14         4201/7 4201/10 4202/23
    4309/4 4310/4 4313/6         4280/16                      4202/25 4208/16 4209/13
    4313/9                      paragraph [2] 4195/11         4238/3 4254/3 4254/7
   outrageously [2] 4257/24      4205/23                      4257/23 4262/10 4263/18
    4319/8                      paramount [1] 4285/19         4265/14 4266/8 4286/16
   outright [1] 4314/17         pardon [1] 4150/16            4288/16 4288/25 4307/12
   outside [9] 4147/1 4161/22   parent [1] 4292/9             4309/3
    4161/24 4255/6 4267/18      parking [1] 4223/13          people [47] 4170/9 4172/5
    4310/13 4311/4 4312/10      parse [1] 4201/23             4191/8 4191/15 4191/17
    4313/2                      parsing [1] 4201/24           4208/20 4209/3 4209/5
   overhang [1] 4186/15         part [26] 4153/17 4169/14     4234/14 4234/22 4236/4
   overhanging [1] 4186/10       4184/25 4189/12 4189/18      4255/8 4260/11 4263/14
   Overruled [5] 4258/5          4210/3 4210/8 4219/14        4267/18 4272/2 4277/25
    4259/14 4289/4 4292/5        4220/23 4221/8 4240/16       4279/4 4279/7 4279/10
    4307/6                       4241/1 4241/1 4250/9         4279/10 4279/10 4279/24
   overshot [2] 4215/25          4272/25 4274/9 4282/16       4280/8 4280/12 4283/20
    4216/15                      4290/4 4303/15 4303/16       4284/17 4295/10 4296/1
   own [10] 4260/22 4292/9       4305/5 4305/8 4310/3         4297/3 4298/9 4298/12
    4292/13 4295/8 4297/13       4310/10 4310/18 4311/8       4299/13 4300/9 4302/9
    4297/13 4300/21 4301/4      particular [6] 4169/21        4302/9 4303/9 4303/14
    4303/23 4304/12              4200/22 4210/24 4239/24      4303/15 4304/1 4305/10
   P                             4303/1 4309/21               4305/13 4305/13 4305/15
                                parties [6] 4209/15           4306/24 4306/24 4307/20
   P.C [1] 4146/3                4209/17 4210/5 4210/9       people's [2] 4191/17
   p.m [4] 4316/6 4317/4         4308/11 4309/16              4191/18
    4321/22 4322/3              parts [3] 4158/25 4209/10    per [30] 4157/4 4233/13
   P159 [1] 4160/21              4228/10                      4233/15 4233/25 4236/9
   P159-144 [1] 4160/21         party [2] 4297/15 4308/12     4238/9 4238/15 4238/18
   page [79] 4150/10 4150/20    pass [9] 4175/23 4176/19      4238/19 4238/22 4244/14
    4151/3 4151/14 4151/19       4176/21 4178/22 4269/5       4244/21 4245/7 4245/12
    4152/8 4156/17 4157/12       4269/6 4269/7 4305/6         4245/19 4245/23 4246/3
    4158/4 4159/3 4159/12        4305/7                       4246/7 4246/17 4246/19
    4160/3 4160/11 4161/4       passed [11] 4175/19 4176/1    4247/4 4247/18 4251/15
    4163/8 4164/9 4166/19        4176/25 4179/11 4179/15      4252/5 4252/7 4252/13
    4170/13 4171/13 4171/15      4180/18 4228/15 4234/11      4254/18 4254/23 4255/1
    4171/16 4172/16 4173/6       4234/11 4270/13 4294/21      4255/11
    4174/10 4177/17 4179/20     passenger [6] 4244/25        perceived [1] 4178/18
    4180/21 4181/4 4181/11       4264/25 4266/20 4267/1      percent [6] 4175/13
    4182/3 4182/4 4182/10        4283/5 4295/23               4182/11 4183/12 4183/23
    4182/10 4182/23 4183/5      passengers [15] 4174/18       4190/10 4259/1
    4183/24 4184/1 4184/3        4234/21 4265/2 4271/11      perfect [3] 4190/11
    4184/11 4184/20 4185/18      4280/20 4280/24 4285/19      4285/16 4285/16
    4187/7 4190/7 4191/10        4294/17 4295/8 4295/11      period [3] 4181/12 4222/20
    4192/2 4192/16 4192/19       4296/2 4299/12 4303/8        4227/13
    4193/16 4196/4 4196/9        4307/17 4307/24             permitted [5] 4202/22
    4196/10 4196/12 4206/4      passengers' [1] 4305/2        4258/18 4276/3 4314/8
    4208/6 4208/12 4210/10      passes [1] 4179/5             4318/22
    4210/18 4216/3 4216/4       passing [3] 4176/7 4190/25   perpetuity [1] 4274/2
    4216/6 4216/6 4216/13        4269/7                      person [12] 4175/3 4175/5
    4223/20 4225/18 4225/20     passion [1] 4310/2            4175/6 4175/14 4175/16
    4225/24 4226/6 4236/25      past [3] 4270/17 4279/21      4245/10 4246/12 4264/12
    4237/15 4249/14 4250/24      4304/19                      4264/14 4268/13 4268/21
    4255/25 4287/23 4299/22     path [4] 4169/2 4169/4        4268/22
    4300/3 4300/16 4313/1        4170/22 4270/22             person's [1] 4308/25
    4316/1 4316/8               patience [2] 4257/7          personal [2] 4225/11
   Page 11 [1] 4216/13           4305/19                      4278/24
   page 2 [4] 4196/10 4206/4    Pattern [2] 4198/13          persons [4] 4206/9 4209/8
    4208/6 4210/18               4198/23                      4210/23 4310/7
   page 6 [3] 4216/3 4216/4     pause [3] 4152/2 4215/7      phase [14] 4257/20 4257/21
    4216/6                       4215/9                       4257/22 4258/22 4258/24
   page 7 [1] 4216/6            pay [8] 4212/18 4230/19       4259/5 4259/6 4260/11
   pages [6] 4150/4 4151/9       4296/23 4296/25 4303/7       4262/3 4271/24 4289/13
    4153/10 4153/14 4173/12      4306/10 4307/23 4318/7       4289/14 4289/16 4308/9
    4173/13                     paying [1] 4268/17           Philadelphia [7] 4288/20
   paid [6] 4279/23 4279/25     penalize [1] 4292/20          4290/24 4313/9 4314/12
    4280/2 4287/16 4318/23      penalized [1] 4276/13         4314/14 4315/3 4315/11
                                played [3]   4147/16 4241/15 post-crash [4]   4225/8
   P                         4264/24
Case 1:14-cv-03725-RER Document                          4232/8
                                785 Filed 07/12/19 Page 200      4265/15
                                                            of 209 PageID4265/25
                                                                          #: 27609
   Philip [2] 4209/22 4209/25   plenty [1] 4300/22           post-impact [1] 4163/13
   Phillipe [3] 4273/2 4279/8   plus [4] 4212/8 4224/15      Post-its [1] 4147/8
    4280/22                      4267/24 4268/1              posted [3] 4227/4 4227/8
   Philly [1] 4258/7            Pocono [14] 4180/7 4180/8     4228/4
   phone [11] 4146/22 4267/14    4180/11 4180/19 4228/12     posting [1] 4297/16
    4267/15 4267/17 4267/19      4228/15 4228/18 4228/21     potential [3] 4242/23
    4267/20 4267/23 4283/22      4229/9 4237/20 4254/13       4243/18 4272/1
    4297/10 4297/14 4297/23      4263/5 4263/7 4270/7        pounds [2] 4235/7 4235/20
   phones [1] 4283/24           Poconos [6] 4237/18 4238/9   power [2] 4257/17 4308/1
   phonetic [1] 4300/19          4238/9 4238/13 4239/2       Powerball [1] 4285/8
   photo [4] 4170/24 4186/12     4239/7                      practice [9] 4222/25
    4186/14 4186/15             point [40] 4157/17 4159/5     4224/2 4226/17 4228/5
   photograph [10] 4161/7        4163/20 4169/2 4169/21       4230/2 4276/7 4276/14
    4161/11 4187/6 4187/10       4172/19 4173/4 4178/4        4276/14 4276/17
    4239/13 4265/21 4266/4       4179/5 4179/15 4179/22      praying [1] 4265/3
    4266/16 4266/19 4267/2       4182/4 4183/11 4185/5       pre [3] 4253/6 4253/9
   photographs [4] 4150/18       4185/6 4199/21 4201/19       4253/11
    4154/11 4187/2 4265/12       4202/1 4202/5 4205/6        pre-trip [3] 4253/6 4253/9
   photos [3] 4151/6 4154/14     4205/14 4209/2 4210/6        4253/11
    4154/15                      4214/2 4233/9 4237/7        preached [1] 4277/17
   phrased [1] 4319/20           4241/12 4244/10 4263/22     precise [1] 4191/23
   physical [2] 4149/13          4266/4 4267/3 4269/15       precisely [2] 4179/10
    4160/19                      4269/19 4274/6 4275/11       4179/12
   physically [1] 4266/3         4280/3 4281/3 4284/1        precluded [1] 4314/18
   physics [4] 4160/18           4306/25 4306/25             predates [1] 4209/22
    4171/21 4172/10 4262/15     points [2] 4168/6 4169/19    prejudice [2] 4152/20
   pick [1] 4156/13             police [32] 4149/10 4150/1    4310/2
   picked [1] 4296/9             4150/3 4153/6 4157/14       prejudicial [1] 4149/18
   Picking [1] 4236/25           4157/24 4158/8 4158/25      premiere [1] 4204/3
   picks [2] 4167/22 4167/23     4173/9 4173/10 4173/21      prep [1] 4296/5
   picture [13] 4168/1           4174/15 4178/10 4178/14     prepare [1] 4154/12
    4184/24 4185/2 4185/23       4213/3 4231/9 4231/17       prepared [3] 4148/9
    4186/1 4186/3 4188/19        4232/2 4235/10 4247/17       4213/22 4214/4
    4219/6 4221/7 4224/8         4248/1 4252/3 4262/11       preponderance [2] 4211/16
    4239/17 4239/22 4239/24      4262/12 4263/18 4265/15      4311/18
   pictures [1] 4294/13          4266/8 4271/2 4295/5        prepped [2] 4296/10 4300/8
   piece [2] 4220/9 4224/16      4295/24 4296/2 4318/21      presence [1] 4147/1
   pieces [3] 4261/18 4262/25   policies [4] 4291/13         present [8] 4166/4 4175/10
    4282/15                      4297/5 4313/16 4314/4        4195/2 4215/21 4291/9
   pinpoint [1] 4172/19         policy [3] 4297/13 4300/11    4313/15 4322/4 4322/12
   pitch [2] 4237/10 4262/4      4315/5                      presented [2] 4308/13
   pitch-black [1] 4262/4       pool [1] 4298/12              4311/6
   place [11] 4187/16 4223/1    popped [1] 4185/6            presenting [1] 4154/2
    4223/1 4224/6 4225/15       portion [3] 4221/11          presents [1] 4153/19
    4274/15 4275/16 4275/25      4221/11 4240/22             preserved [1] 4155/2
    4276/2 4281/16 4300/16      portions [2] 4149/20         president [4] 4261/4
   places [3] 4164/24 4171/5     4193/13                      4273/22 4277/7 4277/13
    4295/11                     pose [1] 4263/13             pressed [1] 4281/7
   plain [1] 4298/25            posing [1] 4267/5            presumably [2] 4154/20
   plainer [1] 4304/15          position [14] 4153/6          4294/10
   plaintiff [21] 4145/4         4161/23 4168/8 4179/12      pretty [8] 4157/5 4172/13
    4145/14 4156/3 4195/5        4184/13 4186/21 4190/9       4188/20 4223/9 4244/18
    4203/13 4206/9 4207/15       4208/19 4257/16 4260/18      4259/23 4297/19 4317/9
    4209/9 4210/23 4210/24       4260/18 4261/3 4265/25      prevent [3] 4243/21 4260/3
    4211/15 4212/8 4256/19       4317/16                      4307/11
    4263/3 4286/13 4308/14      positions [4] 4157/7         preventable [1] 4278/1
    4309/11 4310/7 4311/18       4159/18 4159/18 4191/23     previously [4] 4148/8
    4317/19 4321/6              possessed [1] 4164/20         4286/21 4310/12 4321/16
   plaintiff's [9] 4152/5       possibility [1] 4182/18      primarily [1] 4274/19
    4152/20 4154/12 4155/5      possible [4] 4190/13         primary [1] 4164/24
    4213/6 4257/9 4286/2         4242/17 4249/5 4249/8       principals [1] 4171/21
    4317/21 4322/5              Possibly [1] 4230/14         print [1] 4194/17
   plaintiffs [4] 4148/15       post [12] 4147/8 4163/13     privilege [2] 4288/12
    4149/16 4149/19 4204/4       4178/8 4185/20 4225/8        4310/20
   plan [1] 4297/2               4232/8 4243/18 4262/23      problem [23] 4149/17
   planned [1] 4222/15           4265/15 4265/25 4266/4       4153/20 4154/2 4154/10
   plastic [1] 4165/10           4314/18                      4163/23 4208/14 4211/23
   plate [3] 4224/12 4224/15    post-accident [5] 4178/8      4211/24 4212/2 4212/3
    4252/20                      4185/20 4262/23 4266/4       4212/6 4249/15 4249/18
   play [2] 4232/23 4233/5       4314/18                      4254/13 4281/25 4282/11
                                4290/14 4303/19 4303/19     quickly [1]   4263/15
   P                         4308/22
Case 1:14-cv-03725-RER Document      4309/14
                                785 Filed 07/12/19       quiet
                                              4310/4Page 201    [2] PageID
                                                             of 209  4230/22  4298/10
                                                                           #: 27610
   problem... [7] 4298/4         4310/6                     quite [3] 4163/13 4210/6
    4298/17 4301/22 4303/13     punished [6] 4204/12         4262/2
    4303/13 4304/5 4304/7        4204/15 4204/20 4205/5     quizzes [1] 4300/23
   problems [5] 4249/3 4249/9    4205/9 4208/21
    4252/15 4253/1 4254/14      punishes [1] 4290/7         R
   proceed [3] 4147/2 4215/14   punishing [1] 4284/23       rachet [4] 4220/4 4220/6
    4256/24                     punishment [11] 4203/25      4220/11 4220/19
   proceeded [2] 4255/14         4205/16 4205/17 4205/19    radials [1] 4274/18
    4269/17                      4209/12 4210/24 4258/19    radio [2] 4270/14 4270/17
   proceedings [2] 4146/24       4259/8 4259/17 4284/24     radioed [1] 4270/12
    4215/9                       4304/19                    rail [3] 4218/18 4218/19
   process [8] 4155/11          punitive [55] 4155/9         4218/20
    4207/24 4208/22 4209/24      4195/21 4197/15 4197/18    rains [1] 4240/2
    4217/6 4221/14 4286/17       4197/24 4198/11 4198/21    raise [1] 4316/2
    4305/8                       4199/4 4199/6 4199/12      raised [1] 4225/8
   produced [1] 4146/25          4200/8 4200/10 4200/20     RAMON [1] 4145/11
   product [1] 4296/15           4202/13 4203/5 4203/8      ran [2] 4167/2 4294/2
   professional [6] 4236/8       4203/9 4203/11 4203/21     random [1] 4300/11
    4243/24 4258/16 4269/7       4205/8 4205/18 4206/11     range [2] 4182/7 4255/15
    4272/4 4276/15               4207/14 4207/22 4210/10    ratcheting [1] 4220/1
   professionally [1] 4267/4     4210/19 4211/14 4257/22    ratchets [2] 4219/25
   profit [1] 4307/4             4259/17 4274/12 4276/20     4220/1
   program [20] 4195/25          4285/23 4286/15 4289/7     rate [2] 4292/7 4300/22
    4199/19 4204/3 4260/25       4290/2 4306/18 4308/15     rates [2] 4291/18 4315/6
    4261/1 4273/24 4273/24       4308/22 4309/7 4309/19     rather [1] 4252/17
    4274/4 4281/2 4281/5         4309/24 4310/1 4310/3      Rausario [2] 4264/24
    4281/12 4281/24 4282/14      4311/17 4311/21 4311/23     4265/11
    4282/18 4282/18 4300/19      4317/6 4318/16 4318/21     Ray [1] 4300/10
    4301/21 4313/6 4313/11       4318/24 4319/23 4320/19    RAYMOND [1] 4145/16
    4318/18                      4320/25 4321/2 4321/12     reached [2] 4261/17
   program's [1] 4282/14        purpose [7] 4203/21          4311/12
   programs [3] 4204/6 4289/6    4210/19 4220/13 4229/16    reaching [1] 4311/5
    4290/21                      4309/17 4310/3 4310/21     react [2] 4245/11 4246/13
   promoted [1] 4273/21         purposes [2] 4285/23        reaction [1] 4317/14
   proper [8] 4186/25 4245/11    4301/13                    read [18] 4147/24 4156/5
    4273/8 4273/8 4279/17       push [2] 4163/16 4232/1      4156/8 4163/21 4194/7
    4279/19 4282/20 4311/3      pushed [1] 4292/22           4203/19 4210/17 4215/16
   properly [1] 4284/17         pushing [1] 4296/24          4231/20 4249/21 4273/15
   proportionally [1] 4168/11   put [43] 4152/17 4162/11     4306/17 4310/22 4313/8
   propose [1] 4206/10           4162/22 4178/5 4188/20      4320/25 4322/9 4323/4
   proposed [3] 4196/13          4189/14 4189/14 4190/5      4323/6
    4201/18 4313/21              4198/1 4207/6 4213/15      read-in [2] 4156/8 4194/7
   protect [7] 4232/9 4256/9     4214/10 4214/25 4218/14    reading [5] 4183/19
    4295/9 4297/5 4303/7         4219/9 4220/7 4221/1        4216/12 4218/8 4249/22
    4305/12 4305/15              4223/1 4223/12 4223/14      4273/14
   protected [1] 4305/14         4246/19 4253/23 4255/1     readout [1] 4154/5
   protecting [1] 4299/12        4255/5 4256/9 4261/1       reads [6] 4209/7 4210/14
   protects [2] 4304/4 4304/5    4274/15 4279/5 4286/13      4311/17 4320/17 4321/23
   proud [1] 4305/13             4291/11 4293/4 4293/5       4321/23
   prove [2] 4290/9 4294/23      4296/5 4296/10 4299/5      ready [12] 4147/2 4147/21
   provide [5] 4159/6 4231/23    4301/5 4301/11 4302/4       4147/24 4148/2 4148/3
    4233/4 4247/19 4247/24       4303/18 4305/7 4305/8       4155/18 4155/20 4156/15
   provided [4] 4149/17          4306/7 4306/24              4213/11 4215/14 4280/4
    4161/8 4198/22 4232/21      putting [4] 4157/22          4319/14
   public [6] 4209/3 4209/4      4192/13 4196/13 4272/24    real [4] 4255/5 4287/15
    4299/13 4303/8 4307/16                                   4287/15 4287/15
    4307/24                     Q                           reality [1] 4162/11
   publish [2] 4160/24 4321/9   qualified [3] 4172/5        realized [1] 4242/15
   published [1] 4161/19         4262/11 4262/13            really [20] 4157/5 4164/25
   Publishes [1] 4161/3         quality [1] 4308/20          4172/13 4175/6 4201/24
   pull [8] 4160/21 4217/18     quarter [1] 4194/6           4208/18 4257/5 4276/24
    4217/21 4217/21 4221/12     questioned [1] 4321/16       4284/5 4288/24 4289/12
    4224/24 4283/8 4293/6       questioning [1] 4244/24      4289/17 4289/22 4295/9
   pulled [1] 4300/7            questions [11] 4205/25       4296/6 4296/16 4297/17
   punish [24] 4196/2 4200/16    4215/16 4227/21 4233/3      4298/15 4301/19 4304/6
    4203/21 4204/7 4204/21       4234/20 4241/7 4248/24     rear [3] 4243/21 4251/25
    4206/1 4206/5 4208/13        4251/1 4281/18 4293/6       4295/2
    4208/19 4209/7 4209/11       4311/9                     rear-end [1] 4243/21
    4210/11 4210/19 4210/21     quick [3] 4171/19 4202/19   rear-ended [1] 4251/25
    4258/11 4284/22 4290/10      4311/15                    reargued [1] 4213/23
                                referred [1]   4234/25       4295/24 4296/12 4298/22
   R                        referring
Case 1:14-cv-03725-RER Document        [3]07/12/19
                                785 Filed   4187/4 Page 202
                                                         4299/1
                                                            of 209 PageID #: 27611
   rearward [2] 4162/25          4315/1 4315/5               reportable [1] 4291/24
    4185/11                     reflective [4] 4224/16       reported [3] 4158/17
   reason [11] 4151/1 4158/22    4252/23 4252/24 4294/4       4170/22 4291/24
    4196/21 4199/2 4243/17      refresh [2] 4275/5 4275/6    reporter [2] 4146/21
    4258/15 4274/3 4280/10      refresher [1] 4271/13         4148/4
    4288/8 4288/18 4301/11      regard [3] 4163/6 4264/23    reports [3] 4177/5 4178/17
   reasonable [3] 4280/13        4311/3                       4180/13
    4285/11 4285/22             Regardless [1] 4235/22       represent [5] 4150/19
   reasonably [2] 4179/7        regular [3] 4153/7 4223/13    4276/23 4305/10 4305/11
    4240/21                      4244/9                       4305/12
   reasons [4] 4174/6 4235/25   regulation [6] 4271/19       Republic [1] 4265/1
    4236/5 4286/20               4272/6 4272/9 4272/16       reputation [1] 4278/18
   rebound [2] 4265/20 4266/1    4274/23 4275/11             request [6] 4149/9 4197/1
   rebuilt [2] 4231/25 4251/2   reiterate [1] 4154/22         4198/24 4212/9 4310/23
   rebuttal [4] 4147/4 4156/3   rejected [1] 4201/18          4315/20
    4256/16 4286/13             related [4] 4152/22          require [1] 4311/9
   recalled [1] 4269/1           4193/23 4231/12 4285/13     required [12] 4159/1
   receive [1] 4308/15          relates [3] 4151/6 4151/22    4159/9 4178/3 4196/2
   received [9] 4149/5 4149/6    4284/12                      4227/5 4227/6 4227/10
    4152/22 4194/20 4272/25     relating [1] 4193/14          4227/14 4246/19 4246/25
    4273/1 4317/3 4320/16       relation [4] 4160/10          4263/9 4274/16
    4321/21                      4164/4 4167/17 4231/7       requirement [4] 4272/16
   receiver [1] 4167/22         relative [8] 4162/8 4163/2    4274/20 4274/24 4275/9
   recently [1] 4231/24          4163/3 4163/4 4170/6        requires [2] 4271/19
   recertified [1] 4298/7        4228/9 4272/21 4276/7        4275/4
   recess [4] 4148/1 4194/25    relayed [1] 4225/15          RER [1] 4145/3
    4286/7 4316/7               relevant [3] 4184/13         reservation [1] 4319/9
   reckless [5] 4179/2 4179/4    4309/13 4321/8              respect [8] 4157/18
    4196/25 4296/15 4309/1      relied [2] 4283/5 4314/22     4164/12 4208/25 4209/2
   recognition [1] 4271/22      rely [2] 4169/14 4311/4       4232/2 4257/11 4279/3
   recognize [7] 4228/2         relying [2] 4176/9 4178/14    4311/3
    4229/18 4273/8 4280/6       remain [1] 4162/14           respond [1] 4205/11
    4280/19 4292/21 4303/23     remaining [2] 4194/7         response [2] 4267/12
   recognizing [1] 4279/18       4240/18                      4287/8
   recollection [5] 4222/22     remains [2] 4161/22          responsibilities [1]
    4223/17 4231/15 4266/11      4161/23                      4234/21
    4310/18                     remember [35] 4172/25        responsibility [3] 4285/4
   recommendation [1] 4282/21    4173/13 4193/21 4216/9       4296/22 4298/23
   reconstruct [1] 4174/5        4231/9 4231/17 4233/19      responsible [7] 4199/8
   reconstructing [1] 4158/1     4235/12 4245/25 4251/10      4199/9 4199/14 4199/18
   reconstruction [5] 4171/20    4257/17 4257/19 4260/10      4199/22 4318/13 4318/17
    4172/9 4262/12 4262/14       4261/18 4264/23 4265/7      rest [25] 4148/9 4161/22
    4262/15                      4265/17 4266/23 4268/20      4161/22 4162/8 4162/9
   reconstructionist [1]         4270/19 4273/21 4275/6       4180/9 4223/4 4225/16
    4173/22                      4275/13 4275/15 4276/5       4228/11 4235/15 4264/9
   reconstructionists [1]        4280/21 4281/8 4281/19       4267/11 4267/24 4268/12
    4172/6                       4281/21 4283/5 4284/14       4268/12 4272/8 4273/8
   record [14] 4147/5 4149/25    4291/10 4300/21 4302/15      4275/24 4276/4 4279/17
    4150/14 4155/14 4155/17      4303/24                      4279/19 4282/5 4297/17
    4193/1 4197/17 4212/13      remembered [1] 4271/1         4298/22 4299/1
    4255/24 4286/21 4287/3      remind [3] 4310/24 4319/22   rest-fatigue [1] 4298/22
    4313/18 4317/2 4320/13       4320/24                     restatement [1] 4150/24
   recorded [1] 4146/24         reminded [1] 4204/19         rested [1] 4280/4
   recording [1] 4295/4         remote [1] 4303/25           rests [3] 4154/20 4156/1
   records [6] 4181/1 4181/2    renew [2] 4149/8 4155/12      4256/19
    4267/14 4267/20 4267/23     renewing [2] 4155/7          result [9] 4162/24 4187/15
    4297/19                      4286/13                      4189/19 4213/8 4257/23
   rectangular [1] 4229/21      repairs [3] 4250/15           4279/11 4284/3 4310/2
   red [3] 4252/20 4267/20       4250/18 4262/23              4311/19
    4295/25                     repeat [2] 4242/24 4243/5    resume [3] 4147/18 4321/25
   redacting [2] 4149/18        repetitively [1] 4271/13      4322/3
    4149/25                     rephrase [1] 4225/11         resumes [2] 4216/12 4218/8
   redactions [7] 4149/16       replacement [1] 4276/12      retained [2] 4184/5
    4151/10 4151/14 4152/12     replacing [1] 4212/2          4281/22
    4154/4 4154/7 4154/18       report [20] 4149/10          retire [2] 4308/10 4310/11
   refer [2] 4186/14 4265/13     4149/13 4149/20 4149/22     return [9] 4194/6 4203/5
   reference [2] 4152/1          4150/1 4150/3 4150/11        4203/7 4203/8 4268/3
    4315/1                       4153/5 4153/7 4173/9         4309/23 4310/21 4322/3
   referenced [1] 4167/9         4173/10 4174/15 4247/16      4322/11
   references [1] 4152/14        4247/18 4248/1 4248/4       returned [2] 4203/3
                                rub [3]   4218/18 4218/19   safety [36]   4148/7 4148/14
   R                         4218/20
Case 1:14-cv-03725-RER Document                          4165/15
                                785 Filed 07/12/19 Page 203 of 2094195/25 4204/2
                                                                   PageID #: 27612
   returned... [1] 4309/22      rubber [1] 4218/4          4234/17 4260/21 4260/22
   reverse [1] 4213/24          rule [31] 4155/7 4272/15   4273/3 4277/4 4277/6
   review [4] 4158/24 4165/22    4274/14 4274/15 4275/12   4277/14 4278/12 4278/13
    4194/24 4285/21              4275/15 4275/15 4275/25   4278/21 4278/23 4279/1
   reviewed [9] 4157/1           4276/2 4276/22 4276/22    4279/5 4284/2 4284/21
    4157/15 4173/9 4173/15       4286/14 4293/1 4297/8     4285/2 4285/18 4293/19
    4174/15 4174/18 4174/22      4301/3 4301/8 4301/9      4299/17 4299/21 4299/23
    4174/25 4178/1               4301/14 4301/17 4301/25   4299/25 4300/18 4300/25
   reviewing [2] 4147/7          4302/1 4302/1 4302/7      4300/25 4302/6 4303/14
    4179/9                       4302/7 4302/8 4302/11     4303/16 4307/4 4307/16
   revised [1] 4200/1            4302/21 4302/22 4314/9    4307/17
   revisions [1] 4314/9          4314/15 4314/15          Saifullah [3] 4191/2
   Rex [1] 4302/11              rules [16] 4159/1 4234/17  4294/18 4295/15
   Rey [5] 4273/2 4279/7         4274/13 4291/8 4293/4    Sanchez [3] 4264/24
    4280/12 4280/14 4280/22      4293/16 4293/17 4293/17   4265/11 4294/16
   REYES [8] 4145/11 4257/8      4293/18 4299/24 4299/24  Santo [1] 4264/25
    4259/3 4306/16 4317/5        4301/21 4306/10 4310/9   satellite [8] 4167/20
    4320/18 4321/24 4322/12      4310/12 4315/1            4167/24 4167/25 4168/1
   rhythms [2] 4273/7 4279/18   ruling [1] 4150/13         4168/2 4168/3 4168/5
   rid [1] 4169/3               rulings [1] 4195/22        4168/7
   ride [2] 4252/25 4296/24     rumble [12] 4190/20       satellites [6] 4167/14
   ridiculous [1] 4205/10        4190/22 4190/24 4191/6    4167/20 4168/10 4168/14
   right-hand [1] 4191/14        4191/9 4191/13 4191/16    4168/15 4168/16
   rights [7] 4155/11 4203/13    4191/24 4192/1 4270/14   satisfied [2] 4278/4
    4203/13 4206/15 4207/24      4270/21 4270/21           4278/5
    4286/18 4318/19             run [6] 4169/12 4274/6    satisfies [4] 4196/6
   risk [1] 4292/10              4275/24 4280/1 4282/25    4196/16 4201/4 4203/11
   risks [1] 4305/2              4292/10                  saved [1] 4305/5
   RMR [1] 4146/21              running [5] 4190/15       saw [57] 4158/11 4175/6
   road [29] 4159/1 4176/19      4303/15 4303/17 4305/1    4175/9 4175/17 4175/22
    4176/22 4179/23 4179/23      4307/19                   4176/24 4177/2 4177/2
    4217/22 4222/19 4231/14     runs [1] 4299/22           4177/3 4177/7 4177/10
    4232/6 4234/22 4236/19      Rye [1] 4146/4             4177/11 4177/12 4179/15
    4237/13 4240/13 4244/1                                 4180/3 4180/6 4180/10
    4254/1 4254/5 4254/10       S                          4180/11 4180/17 4184/24
    4254/11 4255/21 4256/3      S-A-I-F-U-L-L-A-H [1]      4191/22 4193/12 4230/8
    4263/14 4264/17 4265/21      4191/2                    4239/22 4241/15 4244/3
    4270/16 4277/25 4283/8      SAAL [7] 4146/5 4147/4     4263/4 4263/23 4264/12
    4298/20 4303/20 4307/18      4147/6 4151/9 4215/17     4264/14 4264/17 4264/20
   roads [3] 4274/17 4274/19     4323/4 4323/6             4265/12 4265/21 4266/19
    4307/19                     SABRINA [55] 4145/7 4196/6 4266/24 4267/1 4268/22
   roadway [4] 4162/4 4168/25    4196/15 4198/12 4199/8    4269/3 4269/22 4269/23
    4169/4 4268/18               4199/8 4199/13 4199/18    4270/2 4270/7 4270/15
   roadways [2] 4169/1 4305/4    4199/22 4200/14 4200/16   4271/3 4279/1 4283/7
   role [1] 4308/18              4201/8 4208/20 4211/19    4294/8 4294/15 4294/17
   roll [1] 4221/12              4257/24 4258/11 4258/13   4295/15 4295/19 4295/21
   roller [1] 4220/18            4258/16 4261/20 4261/25   4295/23 4296/2 4296/11
   rollerball [1] 4292/15        4263/16 4263/23 4264/4    4300/10
   rollovers [1] 4165/19         4264/6 4264/12 4265/10   scale [4] 4165/25 4166/5
   room [9] 4162/1 4267/17       4267/10 4267/24 4268/6    4166/6 4217/23
    4276/25 4302/12 4302/13      4268/9 4268/15 4268/22   scaled [1] 4217/18
    4310/11 4310/13 4310/24      4269/15 4269/16 4269/25  scared [1] 4283/9
    4316/5                       4271/6 4272/18 4272/25   scene [1] 4175/11
   Rosary [1] 4265/3             4274/8 4276/3 4276/21    schedule [7] 4222/14
   Rosekind [2] 4261/2           4277/24 4279/8 4279/19    4297/21 4297/24 4302/12
    4273/20                      4281/14 4282/9 4284/6     4302/14 4302/18 4303/9
   Rosekind's [1] 4273/23        4308/16 4309/4 4309/8    scheduling [2] 4302/9
   roughly [14] 4184/17          4311/20 4311/23 4317/5    4302/23
    4218/23 4220/10 4221/24      4320/18 4321/3           SCHMID [1] 4146/21
    4222/7 4228/23 4230/4       Sabrina's [2] 4284/13     Schmit [15] 4148/7 4149/21
    4233/17 4234/1 4234/7        4284/20                   4150/17 4150/21 4153/25
    4237/6 4237/22 4238/21      sacrifice [1] 4257/7       4173/21 4174/2 4248/3
    4238/21                     safe [14] 4236/13 4236/14  4248/6 4248/11 4248/21
   round [1] 4229/25             4236/16 4242/19 4243/3    4250/1 4252/6 4262/10
   route [8] 4226/20 4267/4      4243/7 4243/12 4243/13    4295/5
    4282/5 4282/7 4303/1         4243/14 4276/11 4276/14  Schmit's [2] 4149/12
    4303/2 4305/2 4307/21        4300/15 4305/4 4307/14    4150/10
   routes [3] 4303/2 4306/4     safely [1] 4179/7         school [1] 4244/6
    4306/14                     safer [2] 4303/4 4303/4   school-zone-type [1]
   RPM [2] 4183/3 4183/17       safest [1] 4276/14         4244/6
                                send [5]   4276/12 4310/16   show [9]   4163/13 4169/7
   S                         4311/11
Case 1:14-cv-03725-RER Document      4321/17
                                785 Filed     4322/1Page 204
                                          07/12/19        4169/9  4169/10
                                                             of 209 PageID4172/24
                                                                           #: 27613
   schooling [1] 4271/8         sending [1] 4315/20           4215/25 4216/15 4224/9
   science [5] 4271/24          sends [1] 4167/21             4272/22
    4273/16 4273/18 4279/18     sense [20] 4154/1 4186/11    showed [5] 4190/16 4267/2
    4305/1                       4257/19 4260/8 4262/25       4272/18 4272/19 4301/10
   scooter [1] 4204/18           4263/1 4276/18 4276/18      showing [3] 4170/4 4170/25
   scope [3] 4318/7 4319/5       4280/25 4282/15 4283/11      4171/1
    4319/9                       4283/18 4285/5 4297/23      shown [4] 4150/17 4150/21
   screens [1] 4160/25           4301/16 4302/19 4302/20      4161/6 4185/2
   se [1] 4157/4                 4302/21 4302/21 4303/24     shows [7] 4163/12 4163/14
   seat [3] 4283/7 4295/18      sent [1] 4281/7               4163/15 4163/15 4163/18
    4295/22                     sentence [19] 4152/25         4192/16 4309/1
   seated [5] 4147/10 4155/23    4195/12 4196/4 4196/13      shut [1] 4246/1
    4215/11 4287/4 4320/15       4197/14 4197/23 4198/7      shy [1] 4270/15
   second [15] 4163/12           4198/15 4201/3 4203/2       sic [1] 4147/14
    4163/23 4163/24 4164/1       4203/7 4206/10 4208/7       sick [1] 4279/24
    4168/3 4181/2 4181/12        4208/8 4208/9 4208/11       side [30] 4161/11 4161/12
    4183/2 4184/8 4196/4         4208/14 4209/7 4283/19       4171/1 4176/1 4184/22
    4210/7 4229/12 4289/16      sentences [1] 4210/17         4190/21 4190/25 4191/13
    4290/15 4313/14             separate [7] 4163/10          4191/14 4191/24 4191/25
   Secondly [1] 4315/9           4203/5 4204/7 4223/13        4217/21 4218/18 4223/15
   seconds [13] 4180/24          4223/14 4229/25 4309/24      4224/23 4229/20 4230/1
    4181/4 4181/7 4182/11       separated [3] 4185/21         4237/13 4241/9 4241/22
    4230/3 4230/3 4241/17        4186/15 4266/5               4265/18 4265/21 4266/20
    4241/18 4242/3 4242/12      separately [4] 4203/6         4266/25 4267/1 4267/1
    4243/3 4243/7 4243/11        4309/7 4309/25 4321/3        4283/8 4295/23 4301/11
   section [1] 4152/9           sequence [1] 4150/24          4301/11
   secure [8] 4217/25 4220/8    serious [2] 4292/1 4292/3    side-view [2] 4241/9
    4221/8 4221/13 4253/18      seriously [1] 4234/22         4241/22
    4266/24 4266/25 4267/24     serve [1] 4285/23            sidebar [4] 4312/8 4312/10
   secured [5] 4220/14 4264/9   service [3] 4287/13           4313/2 4315/21
    4267/11 4268/12 4268/12      4287/13 4300/7              sides [3] 4218/24 4219/1
   secures [1] 4218/5           servicing [1] 4303/9          4219/16
   securing [1] 4279/19         session [2] 4171/14          sight [2] 4175/19 4175/21
   security [1] 4296/7           4251/20                     sightlines [1] 4264/16
   see [84] 4148/11 4150/25     set [4] 4162/10 4173/12      signal [6] 4167/21 4176/17
    4158/3 4161/10 4161/11       4233/24 4284/15              4178/23 4212/17 4212/19
    4162/16 4168/25 4169/4      sets [1] 4252/19              4269/11
    4169/24 4169/24 4169/25     seven [6] 4168/11 4168/20    signaled [1] 4212/25
    4170/6 4170/15 4171/10       4168/21 4264/13 4267/24     signed [3] 4310/17 4311/11
    4175/3 4177/12 4179/12       4268/1                       4317/7
    4179/16 4180/8 4182/3       several [3] 4277/8 4277/8    significant [2] 4161/14
    4182/18 4186/12 4186/15      4294/17                      4185/5
    4186/18 4187/20 4188/23     severity [3] 4292/9          signs [4] 4273/9 4280/6
    4193/24 4194/1 4194/9        4299/10 4303/17              4280/14 4280/19
    4200/13 4202/19 4210/6      shade [1] 4216/23            similar [8] 4153/25
    4210/7 4211/24 4214/17      shades [1] 4216/18            4165/24 4183/13 4210/13
    4214/18 4216/1 4216/16      shaking [1] 4280/20           4210/21 4258/13 4308/24
    4217/3 4219/24 4220/22      Shall [1] 4152/2              4310/5
    4229/16 4236/21 4236/22     shape [2] 4165/11 4210/25    similarly [2] 4162/2
    4240/21 4240/24 4241/1      sharp [3] 4254/8 4272/19      4191/3
    4241/5 4241/23 4244/10       4298/19                     simple [2] 4157/5 4172/13
    4253/12 4253/12 4264/1      SHAUB [3] 4146/6 4146/8      simpler [1] 4304/16
    4264/9 4264/10 4264/19       4154/20                     simply [3] 4272/13 4311/11
    4264/21 4265/5 4265/6       sheet [5] 4198/1 4198/3       4315/2
    4265/8 4265/10 4265/11       4201/13 4201/21 4212/16     single [8] 4155/1 4261/9
    4265/12 4266/6 4268/25      Sherbourne [1] 4145/15        4265/6 4281/25 4283/21
    4269/24 4269/25 4273/12     shift [6] 4160/19 4171/6      4283/21 4283/22 4293/24
    4280/19 4292/16 4294/6       4192/22 4193/8 4294/6       site [5] 4228/16 4229/1
    4294/6 4294/7 4294/11        4299/6                       4229/10 4238/15 4270/3
    4294/13 4294/20 4300/9      shifted [8] 4185/24 4186/4   sits [1] 4299/23
    4300/11 4300/13 4302/3       4186/6 4186/9 4187/20       sitting [3] 4161/25 4283/6
    4306/25 4306/25 4319/15      4187/21 4253/20 4294/5       4295/22
    4322/15                     shifting [4] 4161/7          situation [2] 4262/25
   seeing [7] 4170/18 4170/21    4186/23 4187/15 4189/15      4317/23
    4172/25 4180/13 4193/19     shock [1] 4266/8             situations [3] 4230/5
    4242/10 4269/1              should've [1] 4302/2          4255/4 4284/18
   seek [2] 4148/18 4150/11     shoulder [7] 4173/1 4173/3   six [10] 4168/10 4237/6
   sees [2] 4278/24 4300/6       4173/3 4190/16 4232/16       4238/9 4238/11 4238/12
   self [1] 4220/1               4232/17 4256/11              4238/17 4238/18 4239/4
   self-ratcheting [1] 4220/1   shoved [2] 4162/15 4292/21    4251/5 4265/20
                                4150/16 4153/14 4160/15     4272/16 4280/11 4282/19
   S                         4180/1
Case 1:14-cv-03725-RER Document 785 4187/7  4189/3 Page 205
                                    Filed 07/12/19       4291/22
                                                            of 209 PageID #: 27614
   sixteen [1] 4262/8            4196/12 4206/1 4216/5      standards [3] 4261/14
   size [1] 4207/1               4218/6 4225/19 4233/7       4272/3 4272/5
   skew [1] 4268/5               4241/3 4248/2 4304/9       standpoint [3] 4158/16
   sleep [21] 4199/19 4204/11   sort [3] 4161/17 4288/18     4168/21 4234/4
    4260/24 4265/2 4267/17       4304/6                     stands [2] 4157/3 4311/14
    4267/22 4268/2 4273/8       sorts [1] 4234/12           staring [1] 4307/19
    4279/17 4282/3 4282/13      sought [1] 4278/19          start [12] 4163/10 4169/5
    4283/3 4283/4 4283/10       sounds [2] 4176/8 4176/14    4170/15 4170/18 4186/1
    4283/12 4283/14 4283/17     sources [1] 4295/17          4201/22 4201/24 4208/6
    4297/18 4297/20 4297/24     space [1] 4182/18            4243/1 4261/25 4267/11
    4318/17                     speaking [1] 4226/19         4276/8
   sleepiness [1] 4294/25       special [8] 4201/12         started [5] 4156/17 4268/3
   sleeping [2] 4174/20          4201/20 4207/21 4211/9      4271/14 4277/9 4278/11
    4297/20                      4311/10 4311/15 4312/1     starters [1] 4261/19
   sleeps [1] 4263/24            4312/3                     starting [3] 4171/15
   sleepy [2] 4290/20 4290/20   specially [1] 4262/11        4201/23 4233/23
   slept [1] 4297/18            specially-trained [1]       starts [5] 4162/3 4182/5
   slide [2] 4213/16 4213/16     4262/11                     4217/5 4217/6 4277/15
   slides [5] 4213/14 4213/21   specific [10] 4152/1        state [16] 4149/9 4150/2
    4213/24 4214/2 4214/5        4179/18 4202/3 4202/23      4158/22 4173/9 4173/21
   slight [4] 4179/22 4254/11    4207/3 4222/22 4223/17      4211/14 4246/24 4251/22
    4254/11 4264/16              4226/8 4319/23 4320/24      4262/11 4262/12 4263/18
   slightly [2] 4157/6 4235/6   specifically [10] 4149/21    4265/15 4266/8 4275/10
   slot [1] 4297/15              4150/21 4151/18 4160/18     4281/2 4311/17
   slow [9] 4227/25 4245/8       4178/3 4193/23 4202/25     statement [5] 4153/4
    4245/10 4245/16 4246/13      4221/6 4247/8 4285/13       4232/21 4270/20 4270/24
    4255/6 4255/6 4263/7        specifics [2] 4174/12        4283/5
    4284/7                       4191/7                     statements [11] 4152/13
   slow-moving [4] 4227/25      specify [1] 4216/7           4174/15 4174/18 4174/22
    4245/8 4255/6 4284/7        speculation [1] 4267/13      4175/2 4175/23 4191/19
   slowed [1] 4165/5            sped [1] 4165/4              4266/11 4296/2 4298/10
   slower [9] 4237/25 4238/5    speed [53] 4153/24 4159/9    4301/10
    4238/7 4238/8 4238/16        4165/20 4165/23 4166/1     STATES [7] 4145/1 4145/4
    4238/18 4246/21 4249/4       4166/7 4166/10 4166/21      4145/11 4209/23 4209/24
    4249/6                       4166/23 4167/4 4176/6       4285/9 4291/25
   small [4] 4165/1 4228/9       4178/3 4181/20 4182/16     stay [7] 4162/11 4162/22
    4298/8 4298/8                4183/1 4183/2 4183/3        4212/4 4217/20 4219/6
   Smaller [1] 4228/11           4183/4 4183/8 4183/10       4272/19 4298/19
   SMITH [22] 4145/21 4147/14    4184/13 4184/14 4192/4     stay-sharp [1] 4298/19
    4155/18 4156/5 4156/12       4192/10 4226/23 4227/4     stayed [1] 4162/21
    4156/15 4194/4 4238/23       4227/8 4227/21 4228/21     steel [2] 4220/9 4274/18
    4278/10 4278/15 4278/16      4229/2 4229/12 4231/4      steel-belted [1] 4274/18
    4278/17 4279/7 4279/17       4231/8 4231/17 4232/24     steep [1] 4238/14
    4293/19 4298/21 4299/21      4233/3 4233/9 4233/22      steeper [2] 4237/24
    4299/23 4300/10 4302/15      4233/24 4234/4 4241/8       4238/14
    4302/17 4323/3               4244/9 4246/13 4247/8      steepest [1] 4238/2
   snapshot [1] 4164/1           4247/25 4249/10 4249/15    steer [1] 4295/6
   Soberay [4] 4283/5 4283/6     4249/18 4254/15 4254/22    steered [2] 4256/10
    4294/19 4295/21              4255/15 4255/16 4269/8      4265/17
   social [1] 4283/24           speeds [9] 4178/2 4181/12   steering [2] 4224/23
   software [1] 4157/6           4227/21 4244/6 4244/11      4256/10
   sole [2] 4210/19 4310/3       4251/9 4251/12 4255/18     stenography [1] 4146/24
   solely [1] 4311/6             4292/11                    step [3] 4221/25 4224/5
   solid [1] 4165/19            spend [2] 4294/1 4307/14     4297/1
   Solutions [8] 4261/2         spent [1] 4304/16           steps [1] 4284/17
    4272/20 4272/22 4273/19     spike [1] 4183/23           STEVEN [3] 4146/5 4148/12
    4273/20 4273/24 4275/3      spin [1] 4302/4              4237/1
    4282/24                     spoken [1] 4320/20          sticking [2] 4201/1 4264/2
   someone [7] 4203/24          spot [1] 4276/11            still [28] 4152/13 4163/16
    4204/21 4270/12 4271/4      SPRATT [1] 4146/6            4165/3 4168/8 4169/23
    4277/12 4280/15 4299/7      spurious [1] 4169/1          4182/21 4183/7 4183/9
   sometime [2] 4164/2          squared [1] 4164/22          4183/19 4183/21 4200/14
    4167/15                     squarely [1] 4208/22         4210/14 4223/3 4253/5
   sometimes [9] 4169/1         staff [1] 4257/8             4253/18 4265/15 4265/22
    4170/1 4171/24 4171/25      stand [3] 4260/6 4293/24     4275/20 4277/24 4279/10
    4172/2 4221/2 4221/3         4298/11                     4280/2 4281/18 4284/10
    4240/2 4240/2               standard [14] 4196/7         4284/19 4294/11 4301/6
   somewhat [1] 4153/20          4196/8 4196/17 4196/20      4315/4 4318/5
   somewhere [1] 4168/2          4197/2 4197/10 4201/4      stones [1] 4278/8
   sorry [17] 4148/10 4148/11    4259/23 4260/20 4272/12    stood [1] 4277/19
                                4284/18 4304/14              sworn [3]   4177/13 4268/11
   S                        submitted
Case 1:14-cv-03725-RER Document        [4]07/12/19
                                785 Filed   4317/14Page 206
                                                         4316/3
                                                            of 209 PageID #: 27615
   stop [41] 4158/14 4190/4      4317/22 4319/21 4320/22     system [4] 4157/2 4157/4
    4221/16 4221/17 4221/19     subpart [3] 4311/21           4163/20 4304/17
    4221/20 4223/4 4225/16       4311/23 4311/24
    4235/15 4237/3 4237/3       subparts [2] 4311/21         T
    4253/1 4253/5 4253/21        4311/25                     taillights [2] 4244/3
    4255/7 4256/13 4264/20      subpoenaed [1] 4269/21        4244/10
    4272/10 4276/4 4276/5       subsequently [1] 4248/18     tailor [1] 4243/10
    4276/8 4276/11 4276/16      substance [1] 4149/13        tape [6] 4224/16 4232/24
    4282/7 4282/13 4282/19      substantial [1] 4306/22       4252/23 4252/24 4266/22
    4290/16 4300/1 4301/2       substantially [1] 4271/18     4294/4
    4301/6 4302/19 4302/22      subtract [1] 4166/17         tarp [33] 4186/18 4186/18
    4303/5 4303/6 4303/8        succeeded [1] 4279/6          4189/13 4216/24 4217/1
    4303/10 4303/20 4304/3      Success [1] 4146/8            4217/6 4217/7 4217/11
    4304/10 4305/7 4305/8       successive [3] 4155/9         4217/12 4217/12 4217/24
   stopped [3] 4175/5 4245/23    4207/23 4286/16              4217/25 4218/5 4218/12
    4282/4                      such-and-such [1] 4214/9      4218/14 4221/8 4221/10
   stops [14] 4193/3 4274/15    suddenly [1] 4169/2           4222/20 4222/23 4222/25
    4275/5 4275/24 4276/7       suffered [2] 4203/14          4225/17 4240/1 4253/23
    4293/7 4293/8 4293/12        4261/24                      4265/22 4265/24 4266/1
    4302/16 4302/18 4302/23     Suffice [1] 4180/16           4266/21 4266/24 4266/25
    4303/5 4304/25 4307/22      sufficient [2] 4149/23        4267/3 4270/6 4294/5
   stories [1] 4248/25           4318/17                      4294/8
   story [2] 4241/8 4241/9      sufficiently [1] 4149/14     tarped [3] 4187/16 4187/19
   straight [12] 4161/13        suggest [3] 4281/7 4288/7     4189/20
    4169/24 4169/24 4169/25      4305/24                     tarping [4] 4160/6 4189/10
    4170/6 4179/23 4179/25      suggested [2] 4284/14         4217/19 4221/14
    4186/25 4254/1 4269/18       4284/16                     tarps [4] 4216/20 4217/20
    4282/2 4295/6               suggesting [4] 4205/7         4239/19 4239/21
   strap [12] 4161/13 4187/11    4207/3 4270/25 4270/25      taught [1] 4242/19
    4187/13 4187/23 4188/4      suicidal [3] 4244/25         team [3] 4257/10 4306/9
    4188/6 4188/6 4188/7         4245/1 4267/9                4306/9
    4188/16 4189/5 4219/23      suicide [1] 4263/12          team's [1] 4260/18
    4221/4                      suitable [1] 4281/25         Tech [6] 4217/5 4217/13
   strapped [2] 4187/22         Suite [4] 4145/19 4145/22     4222/1 4235/17 4252/25
    4188/3                       4146/4 4146/7                4253/10
   strapping [1] 4186/25        sum [3] 4149/12 4203/4       Technically [1] 4321/15
   straps [14] 4161/10           4309/23                     technology [3] 4157/5
    4161/15 4162/16 4186/20     summation [6] 4202/12         4157/10 4274/17
    4186/22 4186/22 4187/3       4206/25 4259/3 4288/1       ten [9] 4219/12 4219/20
    4188/5 4188/20 4189/7        4323/8 4323/9                4224/10 4224/11 4252/21
    4219/8 4219/19 4253/12      superhighways [1] 4274/20     4268/23 4272/7 4286/5
    4294/7                      supervisor [1] 4271/11        4287/21
   street [2] 4145/22 4217/19   support [2] 4281/4 4313/17   term [2] 4218/21 4252/23
   stress [1] 4197/10           supports [4] 4160/20         terminal [3] 4276/9
   stressed [1] 4281/17          4260/17 4297/20 4318/3       4276/10 4304/8
   stretch [10] 4179/23         supposed [5] 4198/20         terminated [1] 4282/4
    4227/14 4236/10 4237/19      4198/20 4257/15 4267/5      terminology [1] 4193/20
    4244/4 4244/22 4245/16       4288/5                      terms [2] 4260/21 4319/9
    4246/4 4262/5 4262/6        supposedly [1] 4297/12       test [3] 4165/21 4165/23
   stricken [3] 4255/22         supposition [2] 4264/5        4320/5
    4255/23 4291/6               4267/12                     tested [2] 4165/18 4266/8
   strictly [1] 4314/23         Supreme [2] 4209/23          testified [22] 4149/21
   strike [3] 4226/4 4289/11     4209/24                      4151/8 4153/21 4174/6
    4291/5                      surprise [2] 4173/13          4174/23 4177/19 4178/21
   strip [3] 4191/6 4270/21      4173/14                      4179/14 4180/3 4180/6
    4270/21                     surprised [1] 4289/25         4191/2 4191/5 4248/4
   strips [9] 4190/20 4190/22   surroundings [2] 4242/23      4263/3 4264/6 4267/16
    4190/24 4191/9 4191/13       4243/18                      4268/11 4281/5 4291/7
    4191/16 4191/24 4192/1      suspended [1] 4306/11         4294/21 4294/22 4315/3
    4270/14                     suspicion [1] 4280/13        testify [8] 4152/15
   strive [2] 4277/20 4278/7    sustained [5] 4192/25         4153/21 4172/18 4175/1
   strived [1] 4275/1            4260/14 4289/10 4291/4       4180/10 4252/6 4269/22
   strives [1] 4285/17           4291/16                      4318/3
   strong [1] 4244/18           swear [1] 4312/5             testimony [65] 4149/12
   stronger [1] 4274/5          swerving [1] 4270/13          4149/15 4149/24 4150/24
   struck [2] 4216/9 4216/10    switch [12] 4158/9 4178/8     4151/2 4151/8 4151/17
   stuck [1] 4165/2              4178/10 4178/14 4223/12      4151/18 4151/20 4151/24
   stuff [1] 4315/14             4225/8 4250/9 4250/12        4153/23 4153/25 4156/4
   submit [7] 4258/15 4259/1     4250/22 4262/19 4262/20      4156/6 4174/25 4175/2
    4265/24 4269/23 4277/2       4271/4                       4175/22 4176/23 4177/13
                                4304/23 4306/14              4240/23 4241/4 4243/2
   T                        timewise
Case 1:14-cv-03725-RER Document      [1] 07/12/19
                                785 Filed 4233/16 Page 207
                                                        4243/6  4249/10
                                                           of 209 PageID4249/16
                                                                         #: 27616
   testimony... [46] 4179/9     tire [8] 4151/25 4161/9       4249/19 4252/18 4252/22
    4179/17 4179/19 4180/20      4185/10 4274/13 4274/14      4262/22 4262/24 4265/23
    4190/19 4191/7 4191/17       4274/17 4301/3 4302/1        4266/20 4266/22 4270/2
    4191/18 4191/19 4194/3      tired [5] 4236/22 4264/8      4294/3
    4194/7 4195/24 4204/1        4267/11 4282/5 4282/8       trailers [1] 4268/19
    4204/4 4204/4 4215/18       tires [9] 4151/23 4177/11    train [2] 4284/17 4300/2
    4225/3 4225/9 4226/4         4177/12 4177/14 4185/17     trained [14] 4262/11
    4229/1 4229/4 4231/1         4253/13 4274/16 4274/18      4271/6 4279/21 4280/6
    4233/5 4233/19 4234/2        4275/21                      4280/13 4280/19 4280/23
    4245/14 4251/10 4251/20     today [8] 4231/2 4231/8       4280/24 4281/15 4300/6
    4254/15 4256/15 4263/25      4233/23 4242/8 4268/10       4300/9 4303/23 4304/1
    4264/4 4264/7 4268/11        4283/2 4321/25 4322/10       4304/9
    4270/19 4281/19 4300/24     today's [2] 4317/4 4321/22   training [15] 4260/21
    4308/19 4308/20 4310/18     together [8] 4165/2           4271/13 4271/14 4271/16
    4310/22 4314/23 4314/25      4188/20 4210/18 4253/24      4271/21 4272/25 4274/10
    4317/23 4323/3 4323/5        4261/1 4265/16 4265/22       4278/8 4279/17 4280/3
   Testing [1] 4287/9            4295/10                      4280/13 4281/14 4281/16
   tests [2] 4165/16 4165/16    tolerated [2] 4307/12         4298/19 4299/5
   Texas [1] 4307/12             4308/5                      trains [1] 4192/8
   text [1] 4283/21             Tom [1] 4258/7               transcript [7] 4145/10
   the conduct [1] 4196/20      tomorrow [4] 4321/25          4146/24 4147/21 4155/19
   the standard [1] 4196/8       4322/3 4322/11 4322/15       4160/22 4186/1 4213/11
   themselves [1] 4300/22       ton [3] 4225/14 4234/25      transcription [1] 4146/25
   thereby [1] 4286/17           4236/4                      transcripts [1] 4147/4
   therefore [3] 4313/20        tons [5] 4235/1 4235/2       transmission [17] 4231/25
    4313/21 4313/23              4235/4 4235/7 4235/8         4232/1 4232/3 4232/4
   thermodynamics [1] 4164/17   took [9] 4153/13 4157/24      4232/9 4248/5 4249/3
   Therrian [1] 4302/11          4170/24 4173/17 4275/9       4249/9 4249/15 4249/18
   they've [6] 4195/24           4275/16 4287/16 4298/11      4250/1 4250/2 4251/2
    4196/19 4208/21 4224/9       4303/21                      4251/6 4252/15 4256/8
    4277/4 4290/19              top [14] 4153/15 4178/6       4256/9
   thinking [2] 4284/13          4180/23 4182/3 4217/9       transport [1] 4280/7
    4318/5                       4226/3 4240/3 4240/7        transportation [5] 4166/2
   thinner [1] 4219/24           4240/8 4240/8 4240/8         4166/3 4278/15 4278/22
   third [8] 4168/5 4183/3       4240/11 4273/3 4307/8        4291/25
    4195/12 4209/17 4210/5      top-to-bottom [1] 4273/3     trash [8] 4162/7 4162/8
    4210/9 4211/9 4321/7        total [4] 4207/14 4211/14     4162/10 4162/11 4162/14
   third-parties [3] 4209/17     4311/17 4311/25              4189/13 4240/9 4240/11
    4210/5 4210/9               touched [1] 4151/24          travel [3] 4270/23 4302/17
   thousands [3] 4234/14        touching [2] 4295/3           4306/5
    4303/3 4306/5                4310/14                     traveling [12] 4153/19
   three [28] 4161/19 4184/9    towards [5] 4160/1 4182/4     4217/10 4227/17 4231/12
    4197/22 4212/7 4224/12       4186/22 4188/21 4266/20      4231/22 4231/24 4233/15
    4224/12 4224/12 4224/15     towed [1] 4292/1              4244/6 4246/3 4247/18
    4224/15 4224/15 4233/21     track [1] 4299/3              4247/25 4247/25
    4239/4 4251/2 4252/19       tractor [23] 4223/5          travels [1] 4204/18
    4252/19 4264/6 4271/9        4233/22 4235/1 4236/4       tremendous [1] 4279/3
    4272/11 4282/10 4296/4       4236/9 4237/24 4239/13      trend [1] 4173/4
    4296/7 4296/12 4298/6        4240/3 4240/16 4240/22      trends [5] 4169/18 4169/18
    4298/18 4300/7 4303/5        4240/22 4241/1 4243/2        4169/19 4170/4 4171/3
    4309/13 4319/25              4243/6 4243/10 4249/10      trial [20] 4145/10 4150/21
   throttle [1] 4183/23          4249/16 4249/19 4262/23      4151/3 4156/6 4257/5
   throughout [1] 4265/12        4266/20 4268/19 4270/2       4258/24 4259/5 4259/6
   throw [4] 4215/5 4220/19      4294/3                       4260/11 4287/14 4289/13
    4232/14 4267/14             tractor-trailer [1] 4294/3    4291/10 4291/11 4293/7
   throwing [1] 4232/11         traffic [3] 4165/15 4230/4    4298/22 4302/24 4304/14
   thrown [1] 4295/18            4230/19                      4309/17 4320/22 4322/20
   tickets [1] 4296/18          tragic [1] 4279/14           trials [3] 4264/6 4277/8
   tie [1] 4218/13              trailer [50] 4162/8           4314/13
   tied [1] 4221/12              4162/10 4162/12 4162/15     tried [9] 4162/22 4241/17
   tight [2] 4220/14 4253/12     4165/9 4185/13 4185/24       4248/5 4257/15 4258/6
   tighten [1] 4220/20           4186/4 4186/7 4186/11        4258/7 4260/12 4291/2
   tightens [1] 4220/6           4186/13 4186/16 4188/14      4291/23
   tighter [1] 4301/14           4188/21 4217/10 4218/17     trip [9] 4222/6 4234/8
   Tim [1] 4302/11               4218/18 4220/17 4220/23      4237/5 4253/6 4253/9
   timeframe [2] 4179/5          4220/23 4223/4 4223/16       4253/11 4253/20 4268/3
    4282/12                      4224/10 4233/22 4235/1       4304/11
   timetable [3] 4303/3          4236/4 4236/9 4237/24       trooper [8] 4178/1 4247/7
    4305/3 4306/4                4239/13 4240/3 4240/5        4247/22 4248/13 4248/18
   timetables [3] 4300/24        4240/7 4240/18 4240/22       4248/22 4252/6 4262/12
                                turns [1]   4254/7          4145/11 4209/23 4209/24
   T                        Turzo
Case 1:14-cv-03725-RER Document 785[1]   4321/15
                                     Filed                4285/9
                                           07/12/19 Page 208      4291/25
                                                             of 209 PageID #: 27617
   troopers [2] 4246/24         TV [1] 4303/25             unless [4] 4161/22 4161/23
    4287/15                     tweaks [1] 4194/17          4263/16 4322/1
   trouble [3] 4279/22          Twenty [1] 4184/16         unlike [1] 4265/2
    4297/14 4297/20             Twenty-five [1] 4184/16    unloaded [1] 4235/2
   truck [84] 4153/24 4158/18   twice [4] 4197/11 4235/23  unsafe [1] 4284/2
    4160/6 4161/13 4162/7        4306/22 4306/23           unsuspecting [1] 4306/24
    4162/19 4162/24 4163/3      twist [1] 4301/25          unturned [1] 4278/8
    4166/23 4167/5 4173/22      two [58] 4152/11 4154/11   unusual [2] 4177/2 4283/16
    4174/3 4176/3 4178/7         4156/4 4164/20 4165/2     up [79] 4151/10 4156/13
    4178/12 4178/13 4178/19      4165/18 4165/19 4166/9     4160/21 4161/13 4165/4
    4180/3 4180/4 4180/6         4167/21 4168/6 4172/5      4166/11 4166/11 4167/22
    4180/11 4180/18 4184/14      4172/5 4184/5 4189/7       4167/23 4168/16 4168/19
    4186/9 4188/8 4215/13        4191/5 4192/14 4204/7      4172/6 4177/14 4180/23
    4215/23 4215/25 4216/7       4207/18 4210/17 4212/7     4182/11 4182/16 4186/25
    4216/15 4221/16 4221/17      4216/1 4216/7 4216/16      4188/13 4188/20 4188/24
    4221/19 4221/20 4223/15      4216/20 4219/23 4219/25    4189/11 4189/12 4201/3
    4223/15 4227/25 4229/14      4221/12 4229/25 4232/7     4207/4 4214/10 4220/16
    4231/25 4234/2 4234/6        4232/19 4238/9 4238/11     4221/12 4224/13 4229/25
    4234/11 4237/3 4240/23       4238/12 4238/17 4249/2     4236/25 4242/15 4247/10
    4240/24 4241/1 4241/5        4251/2 4257/21 4264/16     4247/15 4253/4 4254/5
    4241/5 4243/25 4250/9        4267/22 4268/10 4270/3     4256/21 4263/14 4264/20
    4253/1 4253/5 4253/21        4271/14 4272/10 4274/19    4264/22 4266/1 4266/20
    4254/25 4256/8 4262/16       4290/6 4290/6 4298/18      4267/14 4268/23 4269/1
    4262/21 4263/23 4264/1       4298/19 4303/2 4303/4      4272/23 4276/10 4277/10
    4264/9 4264/10 4264/11       4303/5 4303/6 4306/4       4278/11 4279/1 4279/20
    4264/17 4264/17 4264/21      4306/14 4307/22 4309/11    4282/1 4282/12 4282/17
    4265/10 4265/11 4265/12      4311/21 4314/6             4283/2 4288/14 4290/19
    4265/19 4266/5 4266/6       two-inch [1] 4219/23        4291/9 4291/13 4294/9
    4266/15 4270/6 4272/6       two-lane [1] 4274/19        4294/9 4295/14 4296/5
    4281/23 4284/7 4289/2       twofold [1] 4227/7          4296/5 4296/9 4296/10
    4290/21 4294/12 4294/18     type [6] 4165/12 4217/2     4296/10 4297/1 4297/11
    4295/1 4295/2 4295/13        4243/18 4244/6 4244/18     4299/6 4300/3 4300/8
    4295/16                      4246/22                    4301/11 4303/22 4307/9
   truck's [1] 4294/15          types [3] 4157/5 4170/17    4312/1 4312/9 4313/20
   trucker [1] 4263/3            4284/18                    4320/5 4321/11
   truckers [2] 4255/5          typical [1] 4189/20        upfront [1] 4258/15
    4269/13                     typically [1] 4167/22      upgrade [2] 4183/11 4233/8
   trucks [1] 4234/12                                      uphill [2] 4181/21 4182/5
   true [45] 4175/7 4175/8      U                          UPS [5] 4281/20 4281/22
    4177/21 4179/14 4234/12     U.S [3] 4165/18 4210/1      4281/23 4282/1 4282/4
    4234/15 4234/16 4234/23      4278/19                   UPS's [1] 4281/24
    4236/6 4236/7 4236/19       unable [3] 4231/22 4247/19 usual [1] 4237/2
    4237/8 4237/9 4237/11        4247/24                   utilize [1] 4157/25
    4237/12 4239/2 4239/7       unacceptable [1] 4308/4
    4239/18 4239/23 4240/4      unbelievable [1] 4287/14   V
    4240/22 4241/1 4241/17      uncertainty [1] 4303/10    Valentino [1] 4154/21
    4242/1 4242/19 4244/11      under [30] 4155/7 4166/8   valid [2] 4157/19 4157/21
    4244/25 4245/12 4245/17      4177/21 4177/23 4183/7    validated [1] 4169/5
    4246/7 4246/16 4246/19       4204/25 4220/22 4221/13   valleys [1] 4192/9
    4247/1 4247/5 4247/20        4227/16 4236/10 4239/9    value [1] 4284/2
    4248/13 4249/4 4249/7        4239/11 4242/1 4243/10    values [4] 4163/21 4166/12
    4250/22 4250/23 4252/10      4244/22 4244/24 4245/7     4182/22 4279/5
    4289/15 4299/18 4301/5       4246/4 4246/17 4246/18    variables [1] 4174/8
    4314/19                      4246/25 4247/3 4249/23    variation [2] 4163/22
   truly [1] 4202/15             4255/1 4263/9 4268/11      4181/20
   truth [3] 4268/10 4291/12     4269/8 4286/14 4292/22    varied [2] 4168/19 4168/20
    4292/24                      4306/16                   varies [1] 4221/2
   try [10] 4171/19 4232/8      undercutting [1] 4195/21   various [3] 4174/7 4174/18
    4268/4 4288/2 4288/2        underneath [2] 4162/12      4181/11
    4288/24 4289/1 4289/5        4162/15                   vehicle [23] 4153/2
    4295/10 4301/24             understandable [1] 4298/14 4153/18 4157/9 4159/1
   trying [6] 4149/19 4162/11   understood [4] 4176/23      4163/17 4165/3 4166/17
    4284/23 4290/9 4297/25       4177/22 4179/8 4205/22     4167/6 4169/6 4169/8
    4319/6                      undisputed [1] 4276/3       4169/9 4182/25 4240/13
   tuck [1] 4221/9              unduly [1] 4212/6           4240/20 4244/7 4245/8
   turn [2] 4176/16 4269/11     unfortunate [1] 4279/14     4246/14 4249/6 4253/2
   turnaround [2] 4280/1        unique [2] 4157/4 4168/8    4255/7 4269/3 4278/24
    4280/2                      unit [3] 4152/11 4262/11    4298/9
   turning [3] 4151/21           4265/20                   vehicles [20] 4153/24
    4178/23 4223/7              UNITED [7] 4145/1 4145/4    4158/3 4158/3 4164/21
                                watched [1]   4314/13      world [3]   4161/20 4261/10
   V                        waver
Case 1:14-cv-03725-RER Document 785[1]   4269/18
                                     Filed                4288/9
                                           07/12/19 Page 209 of 209 PageID #: 27618
   vehicles... [16] 4165/2    wavered [1] 4264/8           worried [1] 4306/13
    4166/7 4166/9 4170/23     wavy [1] 4171/11             worry [1] 4165/1
    4170/23 4185/20 4234/12   ways [2] 4296/16 4300/18     worse [1] 4152/6
    4237/8 4240/13 4256/11    wealth [16] 4290/1 4303/7    worth [7] 4292/20 4309/16
    4256/13 4265/14 4265/15    4305/21 4306/12 4306/18      4317/15 4317/17 4319/19
    4265/18 4265/21 4266/5     4306/20 4309/13 4317/6       4319/22 4320/23
   velocity [1] 4164/22        4319/20 4319/22 4320/3      wrap [3] 4218/16 4282/17
   verdict [26] 4155/10        4320/8 4320/9 4320/19        4307/9
    4195/21 4201/12 4201/21    4320/23 4321/7              wrapped [2] 4220/18
    4202/13 4203/5 4203/7     weaving [3] 4177/3 4191/21    4221/13
    4205/18 4207/1 4207/10     4298/20                     wreck [1] 4302/14
    4207/13 4207/18 4207/21   website [1] 4281/9           wrecks [1] 4165/20
    4208/2 4211/9 4212/16     weeds [1] 4297/11            write [1] 4278/25
    4286/16 4307/10 4309/24   week [6] 4184/8 4258/23      writing [1] 4214/15
    4311/10 4311/12 4311/12    4291/20 4291/20 4297/19     written [3] 4200/17 4212/5
    4311/16 4312/1 4312/4      4315/3                       4301/14
    4316/7                    weeks [10] 4175/1 4232/7
   verdicts [1] 4286/17        4250/2 4259/25 4260/1       Y
   verification [1] 4300/23    4285/7 4288/5 4290/6        year [6] 4268/10 4277/23
   versa [2] 4199/17 4318/16   4290/17 4304/17              4298/18 4303/1 4303/2
   version [3] 4194/17 4199/3 weigh [3] 4235/16 4285/10     4306/5
    4200/2                     4285/22                     years [12] 4161/20 4233/21
   versus [3] 4145/5 4206/25  weighed [3] 4235/9 4235/10    4267/16 4268/10 4268/18
    4209/25                    4235/18                      4271/14 4277/2 4277/5
   vicariously [2] 4199/14    weighs [1] 4166/2             4277/8 4296/4 4296/7
    4318/13                   weight [2] 4235/19 4235/23    4300/8
   vicariousness [1] 4212/19  West [1] 4145/15             yellow [2] 4176/3 4268/18
   vice [1] 4199/17           Westchester [1] 4146/3       yesterday [2] 4213/13
   video [6] 4147/16 4172/23  wetter [1] 4226/15            4264/24
    4190/15 4241/15 4264/24   whatsoever [1] 4280/25       YORK [14] 4145/1 4145/4
    4298/19                   wheel [5] 4204/11 4224/24     4146/4 4146/8 4252/25
   videos [1] 4300/23          4232/15 4256/10 4271/10      4253/20 4267/25 4268/2
   videotape [2] 4147/14      wheels [3] 4193/23 4193/24    4268/13 4280/14 4285/9
    4294/23                    4194/1                       4297/12 4307/13 4307/22
   view [3] 4241/9 4241/22    Whereas [3] 4199/3 4200/18   yourself [11] 4213/24
    4296/15                    4309/17                      4215/19 4227/17 4250/12
   vinyl [1] 4219/8           whole [7] 4173/15 4197/23     4275/5 4275/6 4282/25
   violate [3] 4155/10         4219/14 4254/2 4295/1        4283/18 4292/18 4298/16
    4207/23 4286/17            4303/6 4319/7                4310/19
   violated [2] 4203/13       willful [2] 4196/24 4309/1   yourselves [2] 4288/6
    4275/10                   Williams [1] 4210/1           4311/1
   violating [1] 4297/13      wind [3] 4217/11 4217/16     YRC [1] 4268/18
   violation [1] 4208/23       4219/23
   vis [4] 4167/3 4167/3      window [5] 4185/3 4185/6
                                                           Z
    4170/17 4170/17            4265/5 4265/7 4294/16       zero [21] 4163/19 4183/7
   vis-a-vis [2] 4167/3       wise [1] 4233/16              4183/15 4183/19 4183/23
    4170/17                   withdrawn [1] 4150/17         4191/12 4195/20 4204/25
   visa [1] 4318/16           witness [5] 4149/13           4205/2 4277/18 4277/18
   visa-versa [1] 4318/16      4174/22 4215/12 4264/12      4277/18 4277/18 4277/19
   visible [4] 4242/4 4266/16  4300/21                      4277/19 4277/19 4277/21
    4290/21 4290/21           witnesses [6] 4155/24         4278/5 4278/6 4279/15
                               4156/4 4268/21 4294/8        4285/2
   W                           4294/14 4308/20             zone [2] 4244/6 4262/8
   WAGSTAFF [1] 4145/18       wobble [1] 4269/18
   wait [3] 4196/9 4201/16    woefully [6] 4261/6 4261/8
    4201/17                    4261/13 4261/16 4281/3
   waited [1] 4230/17          4282/14
   waiver [1] 4278/22         woke [1] 4253/4
   walking [1] 4223/8         woman [1] 4204/17
   walks [1] 4295/11          wonder [1] 4212/18
   wall [1] 4165/19           wondering [1] 4212/17
   wanton [2] 4196/24 4308/25 word [5] 4197/3 4244/18
   wants [3] 4151/11 4206/20   4296/4 4296/7 4296/13
    4295/8                    wording [2] 4200/23 4243/1
   WARNER [1] 4146/2          words [8] 4195/15 4201/9
   warning [2] 4263/16         4201/22 4203/4 4207/14
    4263/17                    4238/14 4261/8 4310/8
   warranted [1] 4284/24      workplace [1] 4277/18
   warrants [1] 4284/11       works [5] 4167/13 4167/19
   Waste [1] 4188/23           4218/13 4223/16 4274/7
